 

Exhibit 10.1

 

SECURITIES PURCHASE AGREEMENT

 

This SECURITIES PURCHASE AGREEMENT (the “Agreement”), dated as of October 14,
2015, is by and among Rock Creek Pharmaceuticals, Inc., a Delaware corporation
with offices located at 2040 Whitfield Ave., Ste. 300, Sarasota Florida 34240
(the “Company”), and each of the investors listed on the Schedule of Buyers
attached hereto (individually, a “Buyer” and collectively, the “Buyers”).

 

RECITALS

 

A.          The Company and each Buyer is executing and delivering this
Agreement in reliance upon the exemption from securities registration afforded
by Section 4(a)(2) of the Securities Act of 1933, as amended (the “1933 Act”),
and Rule 506(b) of Regulation D (“Regulation D”) as promulgated by the United
States Securities and Exchange Commission (the “SEC”) under the 1933 Act.

 

B.           The Company has authorized a new series of senior convertible notes
of the Company, in the aggregate original principal amount of $20,000,000,
substantially in the form attached hereto as Exhibit A (the “Notes”), which
Notes shall be convertible into shares of Common Stock (as defined below) (the
shares of Common Stock issuable pursuant to the terms of the Notes, including,
without limitation, upon conversion or otherwise, collectively, the “Conversion
Shares”), in accordance with the terms of the Notes.

 

C.           Each Buyer wishes to purchase, and the Company wishes to sell, upon
the terms and conditions stated in this Agreement, a Note in the aggregate
original principal amount set forth opposite such Buyer’s name in column (3) on
the Schedule of Buyers.

 

D.           At the Closing, the parties hereto shall execute and deliver a
Registration Rights Agreement, in the form attached hereto as Exhibit B (the
“Registration Rights Agreement”), pursuant to which the Company has agreed to
provide certain registration rights with respect to the Registrable Securities
(as defined in the Registration Rights Agreement), under the 1933 Act and the
rules and regulations promulgated thereunder, and applicable state securities
laws.

 

E.           The Notes and the Conversion Shares are collectively referred to
herein as the “Securities.”

 

F.           The Notes will rank senior to all outstanding and future
indebtedness of the Company, and its Subsidiaries (as defined below) (other than
Permitted Indebtedness (as defined in the Notes) secured by Permitted Liens (as
defined in the Notes)) and will be secured by a first priority perfected
security interest in cash held in certain accounts of the Company as described
in the Note (each, a “Master Restricted Account”), pursuant to certain deposit
account control agreements, in form and substance acceptable to each Buyer, duly
executed by the Company and each depositary bank (each, an “Control Account
Bank”) in which each such account is maintained in the form attached hereto as
Exhibit C (collectively, the “Control Account Agreements”).

 

G.           The Company has engaged Maxim Group LLC as its exclusive placement
agent (the “Placement Agent”) for the offering of the Securities on a “best
efforts” basis.

 

 

 

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Company and each Buyer hereby
agree as follows:

 

1.          PURCHASE AND SALE OF NOTES.

 

(a)          Purchase of Notes. Subject to the satisfaction (or waiver) of the
conditions set forth in Sections 6 and 7 below, the Company shall issue and sell
to each Buyer, and each Buyer severally, but not jointly, agrees to purchase
from the Company on the Closing Date (as defined below) a Note in the original
principal amount as is set forth opposite such Buyer’s name in column (3) on the
Schedule of Buyers

 

(b)          Closing. The closing (the “Closing”) of the purchase of the Notes
by the Buyers shall occur at the offices of Kelley Drye & Warren LLP, 101 Park
Avenue, New York, NY 10178. The date and time of the Closing (the “Closing
Date”) shall be 10:00 a.m., New York time, on the first (1st) Business Day on
which the conditions to the Closing set forth in Sections 6 and 7 below are
satisfied or waived (or such other date as is mutually agreed to by the Company
and each Buyer). As used herein “Business Day” means any day other than a
Saturday, Sunday or other day on which commercial banks in New York, New York
are authorized or required by law to remain closed.

 

(c)          Purchase Price. The aggregate purchase price for the Notes to be
purchased by each Buyer (the “Purchase Price”) shall be the amount set forth
opposite such Buyer’s name in column (4) on the Schedule of Buyers.

 

(d)          Form of Payment. On the Closing Date, (i) each Buyer shall pay its
respective Purchase Price (less, in the case of the lead Buyer, the amounts
withheld pursuant to Section 4(g)) to the Company for the Notes to be issued and
sold to such Buyer at the Closing, by wire transfer of immediately available
funds in accordance with the Flow of Funds Letter (as defined below) and
(ii) the Company shall deliver to each Buyer a Note in the aggregate original
principal amount as is set forth opposite such Buyer’s name in column (3) of the
Schedule of Buyers duly executed on behalf of the Company and registered in the
name of such Buyer or its designee.

 

(e)          Existing Warrant Partial Waiver. Each Buyer that is also holder of
any of those certain Warrants to Purchase Common Stock, dated June 19, 2015
(collectively, the “Existing Warrants”), hereby waives, in part, on behalf of
such Buyer (and not on behalf of any other Buyer or other holder of Existing
Warrants) any adjustment to the exercise price of such Existing Warrants as a
result of the issuance of the Notes and the Warrants (in each case, as in effect
as of the Closing Date), solely to the extent such adjustments would result in
an exercise price lower than $0.66 (as adjusted for stock splits, stock
dividends, stock combinations, recapitalizations and similar events) (the
“Adjusted Exercise Price”). The Company hereby acknowledges and agrees that as
of the Closing Date, the exercise price of each of the Existing Warrants shall
be the Adjusted Exercise Price and nothing herein shall be deemed to amend or
waive any other provision of the Existing Warrants or limit any adjustment with
respect to any future issuance of securities by the Company after the date
hereof.

 

2 

 

 

2.          BUYER’S REPRESENTATIONS AND WARRANTIES.

 

Each Buyer, severally and not jointly, represents and warrants to the Company
with respect to only itself that, as of the date hereof and as of the Closing
Date:

 

(a)          Organization; Authority. Such Buyer is an entity duly organized,
validly existing and in good standing under the laws of the jurisdiction of its
organization with the requisite power and authority to enter into and to
consummate the transactions contemplated by the Transaction Documents (as
defined below) to which it is a party and otherwise to carry out its obligations
hereunder and thereunder.

 

(b)          No Public Sale or Distribution. Such Buyer (i) is acquiring its
Note, and (ii) upon conversion of its Note will acquire the Conversion Shares
issuable upon conversion thereof, in each case, for its own account and not with
a view towards, or for resale in connection with, the public sale or
distribution thereof in violation of applicable securities laws, except pursuant
to sales registered or exempted under the 1933 Act; provided, however, by making
the representations herein, such Buyer does not agree, or make any
representation or warranty, to hold any of the Securities for any minimum or
other specific term and reserves the right to dispose of the Securities at any
time in accordance with or pursuant to a registration statement or an exemption
from registration under the 1933 Act. Such Buyer does not presently have any
agreement or understanding, directly or indirectly, with any Person to
distribute any of the Securities in violation of applicable securities laws. For
purposes of this Agreement, “Person” means an individual, a limited liability
company, a partnership, a joint venture, a corporation, a trust, an
unincorporated organization, any other entity and any Governmental Entity or any
department or agency thereof

 

(c)          Accredited Investor Status. Such Buyer is an “accredited investor”
as that term is defined in Rule 501(a) of Regulation D.

 

(d)          Reliance on Exemptions. Such Buyer understands that the Securities
are being offered and sold to it in reliance on specific exemptions from the
registration requirements of United States federal and state securities laws and
that the Company is relying in part upon the truth and accuracy of, and such
Buyer’s compliance with, the representations, warranties, agreements,
acknowledgments and understandings of such Buyer set forth herein in order to
determine the availability of such exemptions and the eligibility of such Buyer
to acquire the Securities.

 

(e)          Information. Such Buyer and its advisors, if any, have been
furnished with all materials relating to the business, finances and operations
of the Company and materials relating to the offer and sale of the Securities
that have been requested by such Buyer. Such Buyer and its advisors, if any,
have been afforded the opportunity to ask questions of the Company. Neither such
inquiries nor any other due diligence investigations conducted by such Buyer or
its advisors, if any, or its representatives shall modify, amend or affect such
Buyer's right to rely on the Company's representations and warranties contained
herein. Such Buyer understands that its investment in the Securities involves a
high degree of risk. Such Buyer has sought such accounting, legal and tax advice
as it has considered necessary to make an informed investment decision with
respect to its acquisition of the Securities. Such Buyer acknowledges that,
except for the matters that are expressly covered by the provisions of this
Agreement, including the exhibits and schedules hereto, such Buyer is relying on
its own investigation and analysis in entering into this Agreement and
consummating the transactions contemplated hereby.

 

3 

 

 

(f)          No Governmental Review. Such Buyer understands that no United
States federal or state agency or any other government or governmental agency
has passed on or made any recommendation or endorsement of the Securities or the
fairness or suitability of the investment in the Securities nor have such
authorities passed upon or endorsed the merits of the offering of the
Securities.

 

(g)          Transfer or Resale. Such Buyer understands that except as provided
in the Registration Rights Agreement and Section 4(h) hereof: (i) the Securities
have not been and are not being registered under the 1933 Act or any state
securities laws, and may not be offered for sale, sold, assigned or transferred
unless (A) subsequently registered thereunder, (B) such Buyer shall have
delivered to the Company (if requested by the Company) an opinion of counsel, in
a form reasonably acceptable to the Company, to the effect that such Securities
to be sold, assigned or transferred may be sold, assigned or transferred
pursuant to an exemption from such registration, or (C) such Buyer provides the
Company with reasonable assurance that such Securities can be sold, assigned or
transferred pursuant to Rule 144 or Rule 144A promulgated under the 1933 Act (or
a successor rule thereto) (collectively, “Rule 144”); (ii) any sale of the
Securities made in reliance on Rule 144 may be made only in accordance with the
terms of Rule 144, and further, if Rule 144 is not applicable, any resale of the
Securities under circumstances in which the seller (or the Person through whom
the sale is made) may be deemed to be an underwriter (as that term is defined in
the 1933 Act) may require compliance with some other exemption under the 1933
Act or the rules and regulations of the SEC promulgated thereunder; and (iii)
neither the Company nor any other Person is under any obligation to register the
Securities under the 1933 Act or any state securities laws or to comply with the
terms and conditions of any exemption thereunder. Notwithstanding the foregoing,
the Securities may be pledged in connection with a bona fide margin account or
other loan or financing arrangement secured by the Securities and such pledge of
Securities shall not be deemed to be a transfer, sale or assignment of the
Securities hereunder, and no Buyer effecting a pledge of Securities shall be
required to provide the Company with any notice thereof or otherwise make any
delivery to the Company pursuant to this Agreement or any other Transaction
Document (as defined in Section 3(b)), including, without limitation, this
Section 2(g).

 

(h)          Validity; Enforcement. This Agreement and the Registration Rights
Agreement have been duly and validly authorized, executed and delivered on
behalf of such Buyer and shall constitute the legal, valid and binding
obligations of such Buyer enforceable against such Buyer in accordance with
their respective terms, except as such enforceability may be limited by general
principles of equity or to applicable bankruptcy, insolvency, reorganization,
moratorium, liquidation and other similar laws relating to, or affecting
generally, the enforcement of applicable creditors’ rights and remedies.

 

4 

 

 

(i)          No Conflicts. The execution, delivery and performance by such Buyer
of this Agreement and the Registration Rights Agreement and the consummation by
such Buyer of the transactions contemplated hereby and thereby will not (i)
result in a violation of the organizational documents of such Buyer, or (ii)
conflict with, or constitute a default (or an event which with notice or lapse
of time or both would become a default) under, or give to others any rights of
termination, amendment, acceleration or cancellation of, any agreement,
indenture or instrument to which such Buyer is a party, or (iii) result in a
violation of any law, rule, regulation, order, judgment or decree (including
federal and state securities laws) applicable to such Buyer, except in the case
of clauses (ii) and (iii) above, for such conflicts, defaults, rights or
violations which could not, individually or in the aggregate, reasonably be
expected to have a material adverse effect on the ability of such Buyer to
perform its obligations hereunder.

 

(j)          Certain Trading Activities. Such Buyer has not directly or
indirectly, nor has any Person acting on behalf of or pursuant to any
understanding with such Buyer, engaged in any Short Sales (as defined in
Regulation SHO promulgated under the 1934 Act (as defined in Section 3(f) below)
involving the Company’s securities since the time that such Buyer was first
contacted by the Company or any other Person regarding an investment in the
Company. Such Buyer covenants that neither it nor any Person acting on its
behalf or pursuant to any understanding with it will engage in any Short Sales
prior to the time that the transactions contemplated by this Agreement are
publicly disclosed by the Company. Such Buyer has maintained, and covenants that
until such time as the transactions contemplated by this Agreement are publicly
disclosed by the Company pursuant to Section 4(i) such Buyer will maintain, the
confidentiality of all disclosures made to it in connection with this
transaction (including the existence and terms of this transaction) and any
information other than the terms of this transaction that the Company provided
to such Buyer on a confidential basis.

 

(k)          No Group. Other than affiliates of such Buyer who are also Buyers
under this Agreement, such Buyer is not under common control with or acting in
concert with any other Buyer and is not part of a “group” for purposes of the
1934 Act.

 

(l)          Residency. Such Buyer is a resident of that jurisdiction specified
below its address of the Schedule of Buyers.

 

3.            REPRESENTATIONS AND WARRANTIES OF THE COMPANY.

 

The Company represents and warrants to each of the Buyers that, as of the date
hereof and as of the Closing Date:

 

(a)          Organization and Qualification. Each of the Company and each of its
Subsidiaries are entities duly organized and validly existing and in good
standing under the laws of the jurisdiction in which they are formed, and have
the requisite power and authority to own their properties and to carry on their
business as now being conducted and as presently proposed to be conducted. Each
of the Company and each of its Subsidiaries is duly qualified as a foreign
entity to do business and is in good standing in every jurisdiction in which its
ownership of property or the nature of the business conducted by it makes such
qualification necessary, except to the extent that the failure to be so
qualified or be in good standing would not reasonably be expected to have a
Material Adverse Effect (as defined below). As used in this Agreement, “Material
Adverse Effect” means any material adverse effect on (i) the business,
properties, assets, liabilities, operations (including results thereof),
condition (financial or otherwise) or prospects of the Company or any
Subsidiary, individually or taken as a whole, (ii) the transactions contemplated
hereby or in any of the other Transaction Documents or any other agreements or
instruments to be entered into in connection herewith or therewith or (iii) the
authority or ability of the Company or any of its Subsidiaries to perform any of
their respective obligations under any of the Transaction Documents (as defined
below). Other than the Persons (as defined below) set forth on Schedule 3(a),
the Company has no Subsidiaries. “Subsidiaries” means any Person in which the
Company, directly or indirectly, (I) owns any of the outstanding capital stock
or holds any equity or similar interest of such Person or (II) controls or
operates all or any part of the business, operations or administration of such
Person, and each of the foregoing, is individually referred to herein as a
“Subsidiary.”

 

5 

 

 

(b)          Authorization; Enforcement; Validity. The Company has the requisite
power and authority to enter into and perform its obligations under this
Agreement and the other Transaction Documents and to issue the Securities in
accordance with the terms hereof and thereof. Each Subsidiary has the requisite
power and authority to enter into and perform its obligations under the
Transaction Documents to which it is a party. The execution and delivery of this
Agreement and the other Transaction Documents by the Company and its
Subsidiaries, and the consummation by the Company and its Subsidiaries of the
transactions contemplated hereby and thereby (including, without limitation, the
issuance of the Notes and the reservation for issuance and issuance of the
Conversion Shares issuable upon conversion of the Notes) have been duly
authorized by the Company’s board of directors and each of its Subsidiaries’
board of directors or other governing body, as applicable, and (other than as
contemplated by the Transaction Documents, including Section 4(z) of this
Agreement, the filing with the SEC of one or more Registration Statements in
accordance with the requirements of the Registration Rights Agreement, a Form D
with the SEC and any other filings as may be required by any state securities
agencies) no further filing, consent or authorization is required by the
Company, its Subsidiaries, their respective boards of directors or their
stockholders or other governing body. This Agreement has been, and the other
Transaction Documents to which it is a party will be prior to the Closing, duly
executed and delivered by the Company, and each constitutes the legal, valid and
binding obligations of the Company, enforceable against the Company in
accordance with its respective terms, except as such enforceability may be
limited by general principles of equity or applicable bankruptcy, insolvency,
reorganization, moratorium, liquidation or similar laws relating to, or
affecting generally, the enforcement of applicable creditors’ rights and
remedies and except as rights to indemnification and to contribution may be
limited by federal or state securities law and public policy considerations.
Prior to the Closing, the Transaction Documents to which each Subsidiary is a
party will be duly executed and delivered by each such Subsidiary, and shall
constitute the legal, valid and binding obligations of each such Subsidiary,
enforceable against each such Subsidiary in accordance with their respective
terms, except as such enforceability may be limited by general principles of
equity or applicable bankruptcy, insolvency, reorganization, moratorium,
liquidation or similar laws relating to, or affecting generally, the enforcement
of applicable creditors’ rights and remedies and except as rights to
indemnification and to contribution may be limited by federal or state
securities law. “Transaction Documents” means, collectively, this Agreement, the
Notes, the Control Account Agreements, the Registration Rights Agreement, the
Irrevocable Transfer Agent Instructions (as defined below) and each of the other
agreements and instruments entered into or delivered by any of the parties
hereto in connection with the transactions contemplated hereby and thereby, as
may be amended from time to time.

 

6 

 

 

(c)          Issuance of Securities. The issuance of the Notes are duly
authorized and upon issuance in accordance with the terms of the Transaction
Documents shall be validly issued, fully paid and non-assessable and, after
giving effect to any consents or waivers received by the Company on or prior to
the Closing Date, free from all preemptive or similar rights, mortgages,
defects, claims, liens, pledges, charges, taxes, rights of first refusal,
encumbrances, security interests and other encumbrances (collectively “Liens”)
with respect to the issuance thereof. As of the Closing, the Company shall have
reserved from its duly authorized capital stock not less than 300% of the
maximum number of Conversion Shares issuable upon conversion of the Notes
(assuming for purposes hereof that (x) the Notes are convertible at the
Alternate Conversion Price (as defined in the Notes) assuming an Alternate
Conversion Date (as defined in the Note) as of the date hereof, (y) interest on
the Notes shall accrue through the third anniversary of the Closing Date and
will be converted in shares of Common Stock at a conversion price equal to the
Alternate Conversion Price assuming an Alternate Conversion Date as of the date
hereof and (z) any such conversion shall not take into account any limitations
on the conversion of the Notes set forth in the Notes). Upon issuance or
conversion in accordance with the Notes, after giving effect to any consents or
waivers received by the Company on or prior to the Closing Date, the Conversion
Shares when issued, will be validly issued, fully paid and nonassessable and
free from all preemptive or similar rights or Liens with respect to the issue
thereof, with the holders being entitled to all rights accorded to a holder of
Common Stock. Subject to the accuracy of the representations and warranties of
the Buyers in this Agreement, the offer and issuance by the Company of the
Securities is exempt from registration under the 1933 Act.

 

(d)          No Conflicts. The execution, delivery and performance of the
Transaction Documents by the Company and its Subsidiaries and the consummation
by the Company and its Subsidiaries of the transactions contemplated hereby and
thereby (including, without limitation, the issuance of the Notes and the
Conversion Shares and the reservation for issuance of the Conversion Shares)
will not (i) result in a violation of the Certificate of Incorporation (as
defined below) (including, without limitation, any certificate of designation
contained therein), By-Laws (as defined below), certificate of formation,
memorandum of association, articles of association, bylaws or other
organizational documents of the Company or any of its Subsidiaries, or any
capital stock or other securities of the Company or any of its Subsidiaries,
(ii) except as set forth in Schedule 3(d), conflict with, or constitute a
default (or an event which with notice or lapse of time or both would become a
default) in any respect under, or give to others any rights of termination,
amendment, acceleration or cancellation of, any material agreement, indenture or
instrument to which the Company or any of its Subsidiaries is a party, or (iii)
result in a violation of any law, rule, regulation, order, judgment or decree
(including, without limitation, foreign, federal and state securities laws and
regulations and the rules and regulations of the Principal Market (as defined in
the Notes), and including all applicable foreign, federal and state laws, rules
and regulations) applicable to the Company or any of its Subsidiaries or by
which any property or asset of the Company or any of its Subsidiaries is bound
or affected.

 

7 

 

 

(e)          Consents. Except as set forth in Schedule 3(e), neither the Company
nor any Subsidiary is required to obtain any consent from, authorization or
order of, or make any filing or registration with (other than as contemplated by
the Transaction Documents, including Section 4(z) of this Agreement, the filing
with the SEC of one or more Registration Statements in accordance with the
requirements of the Registration Rights Agreement, a Form D with the SEC and any
other filings as may be required by any state securities agencies), any
Governmental Entity (as defined below) or any regulatory or self-regulatory
agency or any other Person in order for it to execute, deliver or perform any of
its respective obligations under or contemplated by the Transaction Documents,
in each case, in accordance with the terms hereof or thereof. All consents,
authorizations, orders, filings and registrations which the Company or any
Subsidiary is required to obtain pursuant to the preceding sentence have been or
will be obtained or effected on or prior to the Closing Date (other than as
contemplated by the Transaction Documents, including Section 4(z) of this
Agreement, the filing with the SEC of one or more Registration Statements in
accordance with the requirements of the Registration Rights Agreement, a Form D
with the SEC and any other filings as may be required by any state securities
agencies), and, except as set forth in the SEC Documents, neither the Company
nor any of its Subsidiaries are aware of any facts or circumstances which might
prevent the Company or any of its Subsidiaries from obtaining or effecting any
of the registration, application or filings contemplated by the Transaction
Documents. Except as set forth in the SEC Documents, the Company is not in
violation of the requirements of the Principal Market and has no knowledge of
any facts or circumstances which could reasonably lead to delisting or
suspension of the Common Stock in the foreseeable future. “Governmental Entity”
means any nation, state, county, city, town, village, district, or other
political jurisdiction of any nature, federal, state, local, municipal, foreign,
or other government, governmental or quasi-governmental authority of any nature
(including any governmental agency, branch, department, official, or entity and
any court or other tribunal), multi-national organization or body; or body
exercising, or entitled to exercise, any administrative, executive, judicial,
legislative, police, regulatory, or taxing authority or power of any nature or
instrumentality of any of the foregoing, including any entity or enterprise
owned or controlled by a government or a public international organization or
any of the foregoing.

 

(f)          Acknowledgment Regarding Buyer’s Purchase of Securities. The
Company acknowledges and agrees that each Buyer is acting solely in the capacity
of an arm’s length purchaser with respect to the Transaction Documents and the
transactions contemplated hereby and thereby and that no Buyer is (i) an officer
or director of the Company or any of its Subsidiaries, (ii) an “affiliate” (as
defined in Rule 144) of the Company or any of its Subsidiaries or (iii) to its
knowledge, a “beneficial owner” of more than 10% of the shares of Common Stock
(as defined for purposes of Rule 13d-3 of the Securities Exchange Act of 1934,
as amended (the “1934 Act”)). The Company further acknowledges that no Buyer is
acting as a financial advisor or fiduciary of the Company or any of its
Subsidiaries (or in any similar capacity) with respect to the Transaction
Documents and the transactions contemplated hereby and thereby, and any advice
given by a Buyer or any of its representatives or agents in connection with the
Transaction Documents and the transactions contemplated hereby and thereby is
merely incidental to such Buyer’s purchase of the Securities. The Company
further represents to each Buyer that the Company’s and each Subsidiary’s
decision to enter into the Transaction Documents to which it is a party has been
based solely on the independent evaluation by the Company, each Subsidiary and
their respective representatives.

 

8 

 

 

(g)          No General Solicitation; Placement Agent’s Fees. Neither the
Company, nor any of its Subsidiaries or affiliates, nor any Person acting on its
or their behalf, has engaged in any form of general solicitation or general
advertising (within the meaning of Regulation D) in connection with the offer or
sale of the Securities. The Company shall be responsible for the payment of any
placement agent’s fees, financial advisory fees, or brokers’ commissions (other
than for Persons engaged by any Buyer or its investment advisor) relating to or
arising out of the transactions contemplated hereby, including, without
limitation, placement agent fees payable to the Placement Agent in connection
with the sale of the Securities. The fees and expenses of the Placement Agent to
be paid by the Company or any of its Subsidiaries are as set forth on Schedule
3(g) attached hereto. The Company shall pay, and hold each Buyer harmless
against, any liability, loss or expense (including, without limitation,
attorney's fees and out-of-pocket expenses) arising in connection with any such
claim. The Company acknowledges that it has engaged the Placement Agent in
connection with the sale of the Securities. Other than the Placement Agent,
neither the Company nor any of its Subsidiaries has engaged any placement agent
or other agent in connection with the offer or sale of the Securities.

 

(h)          No Integrated Offering. None of the Company, its Subsidiaries or
any of their affiliates, nor any Person acting on their behalf has, directly or
indirectly, made any offers or sales of any security or solicited any offers to
buy any security, under circumstances that would require registration of any of
the Securities under the 1933 Act, whether through integration with prior
offerings or otherwise, or cause this offering of the Securities to require
approval of stockholders of the Company for purposes of the 1933 Act or under
any applicable stockholder approval provisions, including, without limitation,
under the rules and regulations of any exchange or automated quotation system on
which any of the securities of the Company are listed or designated for
quotation. None of the Company, its Subsidiaries, their affiliates nor any
Person acting on their behalf will take any action or steps that would require
registration of any of the Securities under the 1933 Act or cause the offering
of any of the Securities to be integrated with other offerings of securities of
the Company.

 

(i)          Dilutive Effect. The Company understands and acknowledges that the
number of Conversion Shares will increase in certain circumstances. The Company
further acknowledges that its obligation to issue the Conversion Shares pursuant
to the terms of the Notes in accordance with this Agreement and the Notes is, in
each case, absolute and unconditional regardless of the dilutive effect that
such issuance may have on the ownership interests of other stockholders of the
Company.

 

(j)          Application of Takeover Protections; Rights Agreement. The Company
and its board of directors have taken all necessary action, if any, in order to
render inapplicable any control share acquisition, interested stockholder,
business combination, poison pill (including, without limitation, any
distribution under a rights agreement), stockholder rights plan or other similar
anti-takeover provision under the Certificate of Incorporation, Bylaws or other
organizational documents or the laws of the jurisdiction of its incorporation or
otherwise which is or could become applicable to any Buyer as a result of the
transactions contemplated by this Agreement, including, without limitation, the
Company’s issuance of the Securities and any Buyer’s ownership of the
Securities. The Company and its board of directors have taken all necessary
action, if any, in order to render inapplicable any stockholder rights plan or
similar arrangement relating to accumulations of beneficial ownership of shares
of Common Stock or a change in control of the Company or any of its
Subsidiaries.

 

9 

 

 

(k)          SEC Documents; Financial Statements. During the two (2) years prior
to the date hereof, the Company has timely filed all reports, schedules, forms,
proxy statements, statements and other documents required to be filed by it with
the SEC pursuant to the reporting requirements of the 1934 Act (all of the
foregoing filed prior to the date hereof and all exhibits and appendices
included therein and financial statements, notes and schedules thereto and
documents incorporated by reference therein being hereinafter referred to as the
“SEC Documents”). The Company has delivered or has made available to the Buyers
or their respective representatives true, correct and complete copies of each of
the SEC Documents not available on the EDGAR system. As of their respective
dates, the SEC Documents complied in all material respects with the requirements
of the 1934 Act and the rules and regulations of the SEC promulgated thereunder
applicable to the SEC Documents, and none of the SEC Documents, at the time they
were filed with the SEC, contained any untrue statement of a material fact or
omitted to state a material fact required to be stated therein or necessary in
order to make the statements therein, in the light of the circumstances under
which they were made, not misleading. As of their respective dates, and except
for any restatement, correction, revision, or update described in any subsequent
SEC Document filed prior to the date hereof, the financial statements of the
Company included in the SEC Documents complied in all material respects with
applicable accounting requirements and the published rules and regulations of
the SEC with respect thereto as in effect as of the time of filing. Such
financial statements have been prepared in accordance with generally accepted
accounting principles (“GAAP”), consistently applied, during the periods
involved (except (i) as may be otherwise indicated in such financial statements
or the notes thereto, or (ii) in the case of unaudited interim statements, to
the extent they may exclude footnotes or may be condensed or summary statements)
and fairly present in all material respects the financial position of the
Company as of the dates thereof and the results of its operations and cash flows
for the periods then ended (subject, in the case of unaudited statements, to
normal year-end audit adjustments which will not be material, either
individually or in the aggregate). The reserves, if any, established by the
Company or the lack of reserves, if applicable, are reasonable based upon facts
and circumstances known by the Company on the date hereof and there are no loss
contingencies that are required to be accrued by the Statement of Financial
Accounting Standard No. 5 of the Financial Accounting Standards Board which are
not provided for by the Company in its financial statements or otherwise. No
other information provided by or on behalf of the Company to any of the Buyers
which is not included in the SEC Documents (including, without limitation,
information referred to in Section 2(e) of this Agreement or in the disclosure
schedules to this Agreement) contains any untrue statement of a material fact or
omits to state any material fact necessary in order to make the statements
therein not misleading, in the light of the circumstance under which they are or
were made. The Company is not currently contemplating to amend or restate any of
the financial statements (including, without limitation, any notes or any letter
of the independent accountants of the Company with respect thereto) included in
the SEC Documents (the “Financial Statements”), nor is the Company currently
aware of facts or circumstances which would require the Company to amend or
restate any of the Financial Statements, in each case, in order for any of the
Financials Statements to be in compliance with GAAP and the rules and
regulations of the SEC. The Company has not been informed by its independent
accountants that they recommend that the Company amend or restate any of the
Financial Statements or that there is any need for the Company to amend or
restate any of the Financial Statements.

 

10 

 

 

(l)          Absence of Certain Changes. Except as disclosed in Schedule 3(l) or
in the SEC Documents, since the date of the Company’s most recent audited
financial statements contained in a Form 10-K, there has been no material
adverse change and no material adverse development in the business, assets,
liabilities, properties, operations (including results thereof), condition
(financial or otherwise) or prospects of the Company or any of its Subsidiaries.
Except as disclosed in Schedule 3(l) or in the SEC Documents, since the date of
the Company’s most recent audited financial statements contained in a Form 10-K,
neither the Company nor any of its Subsidiaries has (i) declared or paid any
dividends, (ii) sold any assets, individually or in the aggregate, outside of
the ordinary course of business or (iii) made any capital expenditures,
individually or in the aggregate, in excess of $100,000, outside of the ordinary
course of business. Neither the Company nor any of its Subsidiaries has taken
any steps to seek protection pursuant to any law or statute relating to
bankruptcy, insolvency, reorganization, receivership, liquidation or winding up,
nor does the Company or any Subsidiary have any knowledge or reason to believe
that any of their respective creditors intend to initiate involuntary bankruptcy
proceedings or any actual knowledge of any fact which would reasonably lead a
creditor to do so. Except as disclosed in Schedule 3(l), the Company and its
Subsidiaries, individually and on a consolidated basis, are not as of the date
hereof, and after giving effect to the transactions contemplated hereby to occur
at the Closing, will not be Insolvent (as defined below). For purposes of this
Section 3(l), “Insolvent” means, (i) with respect to the Company and its
Subsidiaries, on a consolidated basis, (A) the present fair saleable value of
the Company’s and its Subsidiaries’ assets is less than the amount required to
pay the Company’s and its Subsidiaries’ total Indebtedness (as defined below),
(B) the Company and its Subsidiaries are unable to pay their debts and
liabilities, subordinated, contingent or otherwise, as such debts and
liabilities become absolute and matured or (C) the Company and its Subsidiaries
intend to incur or believe that they will incur debts that would be beyond their
ability to pay as such debts mature; and (ii) with respect to the Company and
each Subsidiary, individually, (A) the present fair saleable value of the
Company’s or such Subsidiary’s (as the case may be) assets is less than the
amount required to pay its respective total Indebtedness, (B) the Company or
such Subsidiary (as the case may be) is unable to pay its respective debts and
liabilities, subordinated, contingent or otherwise, as such debts and
liabilities become absolute and matured or (C) the Company or such Subsidiary
(as the case may be) intends to incur or believes that it will incur debts that
would be beyond its respective ability to pay as such debts mature. Neither the
Company nor any of its Subsidiaries has engaged in any business or in any
transaction, and is not about to engage in any business or in any transaction,
for which the Company’s or such Subsidiary’s remaining assets constitute
unreasonably small capital with which to conduct the business in which it is
engaged as such business is now conducted and is proposed to be conducted.

 

(m)          No Undisclosed Events, Liabilities, Developments or Circumstances.
Except as disclosed in the SEC Documents, no event, liability, development or
circumstance has occurred or exists, or is reasonably expected to exist or occur
with respect to the Company, any of its Subsidiaries or any of their respective
businesses, properties, liabilities, prospects, operations (including results
thereof) or condition (financial or otherwise), that (i) would be required to be
disclosed by the Company under applicable securities laws on a registration
statement on Form S-1 filed with the SEC relating to an issuance and sale by the
Company of its Common Stock and which has not been publicly announced, (ii)
would reasonably be expected to have a material adverse effect on any Buyer’s
investment hereunder or (iii) would reasonably be expected to have a Material
Adverse Effect.

 

11 

 

 

(n)          Conduct of Business; Regulatory Permits. Neither the Company nor
any of its Subsidiaries is in violation of any term of or in default under its
Certificate of Incorporation, any certificate of designation, preferences or
rights of any other outstanding series of preferred stock of the Company or any
of its Subsidiaries or Bylaws or their organizational charter, certificate of
formation, memorandum of association, articles of association, Certificate of
Incorporation or certificate of incorporation or bylaws, respectively. Neither
the Company nor any of its Subsidiaries is in violation of any judgment, decree
or order or any statute, ordinance, rule or regulation applicable to the Company
or any of its Subsidiaries, and neither the Company nor any of its Subsidiaries
will conduct its business in violation of any of the foregoing, except in all
cases for possible violations which would not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect. Without limiting the
generality of the foregoing, except as described on Schedule 3(n) attached
hereto, the Company is not in violation of any of the rules, regulations or
requirements of the Principal Market and has no knowledge of any facts or
circumstances that could reasonably lead to delisting or suspension of the
Common Stock by the Principal Market in the foreseeable future. During the two
years prior to the date hereof, except as described on Schedule 3(n) attached
hereto, (i) the Common Stock has been listed or designated for quotation on the
Principal Market, (ii) trading in the Common Stock has not been suspended by the
SEC or the Principal Market and (iii) the Company has received no communication,
written or oral, from the SEC or the Principal Market regarding the suspension
or delisting of the Common Stock from the Principal Market. The Company and each
of its Subsidiaries possess all certificates, authorizations and permits issued
by the appropriate regulatory authorities necessary to conduct their respective
businesses, except where the failure to possess such certificates,
authorizations or permits would not have, individually or in the aggregate, a
Material Adverse Effect, and except as disclosed on Schedule 3(n) attached
hereto, neither the Company nor any such Subsidiary has received any notice of
proceedings relating to the revocation or modification of any such certificate,
authorization or permit. Except as disclosed in on Schedule 3(n) attached
hereto, there is no agreement, commitment, judgment, injunction, order or decree
binding upon the Company or any of its Subsidiaries or to which the Company or
any of its Subsidiaries is a party which has or would reasonably be expected to
have the effect of prohibiting or materially impairing any business practice of
the Company or any of its Subsidiaries, any acquisition of property by the
Company or any of its Subsidiaries or the conduct of business by the Company or
any of its Subsidiaries as currently conducted other than such effects,
individually or in the aggregate, which have not had and would not reasonably be
expected to have a Material Adverse Effect on the Company or any of its
Subsidiaries.

 

(o)          Foreign Corrupt Practices. Except as disclosed in the SEC
Documents, neither the Company, the Company’s subsidiary or any director,
officer, agent, employee, nor any other person acting for or on behalf of the
foregoing (individually and collectively, a “Company Affiliate”) have violated
the U.S. Foreign Corrupt Practices Act (the “FCPA”) or any other applicable
anti-bribery or anti-corruption laws, nor has any Company Affiliate offered,
paid, promised to pay, or authorized the payment of any money, or offered,
given, promised to give, or authorized the giving of anything of value, to any
officer, employee or any other person acting in an official capacity for any
Governmental Entity to any political party or official thereof or to any
candidate for political office (individually and collectively, a “Government
Official”) or to any person under circumstances where such Company Affiliate
knew or was aware of a high probability that all or a portion of such money or
thing of value would be offered, given or promised, directly or indirectly, to
any Government Official, for the purpose of:

 

12 

 

 

(i)          (A) influencing any act or decision of such Government Official in
his/her official capacity, (B) inducing such Government Official to do or omit
to do any act in violation of his/her lawful duty, (C) securing any improper
advantage, or (D) inducing such Government Official to influence or affect any
act or decision of any Governmental Entity, or

 

(ii)         assisting the Company or its Subsidiaries in obtaining or retaining
business for or with, or directing business to, the Company or its Subsidiaries.

 

(p)          Sarbanes-Oxley Act. The Company and each Subsidiary is in
compliance with any and all applicable requirements of the Sarbanes-Oxley Act of
2002, as amended, and any and all applicable rules and regulations promulgated
by the SEC thereunder, in each case that are effective as of the date hereof.

 

(q)          Transactions With Affiliates. Except as set forth on Schedule 3(q)
or in the SEC Documents, no current or former employee, director, or officer of
the Company or its Subsidiaries, or, to the knowledge of the Company, any
affiliate or any relative, with a relationship no more remote than first cousin,
of any of the foregoing, is presently, or has ever been, (i) a party to any
transaction with the Company or its Subsidiaries (including any contract,
agreement or other arrangement providing for the furnishing of services by, or
rental of real or personal property from, or otherwise requiring payments to,
any such employee, director, officer or, to the knowledge of the Company,
affiliate or relative, with a relationship no more remote than first cousin, of
any of the foregoing (other than for ordinary course services as employees,
officers or directors of the Company or any of its Subsidiaries)) or (ii) the
direct or indirect owner of an interest in any corporation, firm, association or
business organization which is a competitor, supplier or customer of the Company
or its Subsidiaries (except for a passive investment (direct or indirect) in
less than 5% of the common stock of a company whose securities are traded on or
quoted through an Eligible Market (as defined in the Notes)), nor, to the
Company’s knowledge, does any such Person receive income from any source other
than the Company or its Subsidiaries which relates to the business of the
Company or its Subsidiaries or should properly accrue to the Company or its
Subsidiaries. No employee, officer, stockholder or director of the Company or
any of its Subsidiaries or member of his or her immediate family is indebted to
the Company or its Subsidiaries, as the case may be, nor is the Company or any
of its Subsidiaries indebted (or committed to make loans or extend or guarantee
credit) to any of them, other than (i) for payment of salary for services
rendered, (ii) reimbursement for reasonable expenses incurred on behalf of the
Company, and (iii) for other standard employee benefits made generally available
to all employees or executives (including stock option agreements outstanding
under any stock option plan approved by the Board of Directors of the Company).

 

(r)          Equity Capitalization.

 

(i)          Definitions:

 

(A)         “Common Stock” means (x) the Company’s shares of common stock,
$0.0001 par value per share, and (y) any capital stock into which such common
stock shall have been changed or any share capital resulting from a
reclassification of such common stock.

 

13 

 

 

(B)         “Preferred Stock” means (x) the Company’s blank check preferred
stock, $0.0001 par value per share, the terms of which may be designated by the
board of directors of the Company in a certificate of designations and (y) any
capital stock into which such preferred stock shall have been changed or any
share capital resulting from a reclassification of such preferred stock (other
than a conversion of such preferred stock into Common Stock in accordance with
the terms of such certificate of designations).

 

(ii)         Authorized and Outstanding Capital Stock. As of the date hereof,
the authorized capital stock of the Company consists of (A) 314,800,000 shares
of Common Stock, of which, 10,873,863 shares are issued and outstanding and
4,768,974 shares are reserved for issuance pursuant to Convertible Securities
(as defined below) (other than the Common Shares) exercisable or exchangeable
for, or convertible into, shares of Common Stock and (B) 100,000 shares of
Preferred Stock, none of which are issued and outstanding. No shares of Common
Stock are held in the treasury of the Company.

 

(iii)        Valid Issuance; Available Shares; Affiliates. All of such
outstanding shares are duly authorized and have been, or upon issuance will be,
validly issued and are fully paid and nonassessable. Schedule 3(r)(iii) sets
forth the number of shares of Common Stock that are (A) reserved for issuance
pursuant to Convertible Securities (as defined below) (other than the Notes) and
(B) that are, as of the date hereof, owned by Persons who are “affiliates” (as
defined in Rule 405 of the 1933 Act and calculated based on the assumption that
only officers, directors and holders of at least 10% of the Company’s issued and
outstanding Common Stock are “affiliates” without conceding that any such
Persons are “affiliates” for purposes of federal securities laws) of the Company
or any of its Subsidiaries. To the Company’s knowledge, no Person owns 10% or
more of the Company’s issued and outstanding shares of Common Stock (calculated
based on the assumption that all Convertible Securities (as defined below),
whether or not presently exercisable or convertible, have been fully
exercised or converted (as the case may be) taking account of any limitations on
exercise or conversion (including “blockers”) contained therein without
conceding that such identified Person is a 10% stockholder for purposes of
federal securities laws).

 

(iv)        Existing Securities; Obligations. Except as set forth in Schedule
3(r)(iv) or as disclosed in the SEC Documents: (A) none of the Company’s or any
Subsidiary’s shares, interests or capital stock is subject to preemptive rights
or any other similar rights or Liens suffered or permitted by the Company or any
Subsidiary; (B) there are no outstanding options, warrants, scrip, rights to
subscribe to, calls or commitments of any character whatsoever relating to, or
securities or rights convertible into, or exercisable or exchangeable for, any
shares, interests or capital stock of the Company or any of its Subsidiaries, or
contracts, commitments, understandings or arrangements by which the Company or
any of its Subsidiaries is or may become bound to issue additional shares,
interests or capital stock of the Company or any of its Subsidiaries or options,
warrants, scrip, rights to subscribe to, calls or commitments of any character
whatsoever relating to, or securities or rights convertible into, or exercisable
or exchangeable for, any shares, interests or capital stock of the Company or
any of its Subsidiaries; (C) there are no agreements or arrangements under which
the Company or any of its Subsidiaries is obligated to register the sale of any
of their securities under the 1933 Act (except pursuant to the Registration
Rights Agreement); (D) there are no outstanding securities or instruments of the
Company or any of its Subsidiaries which contain any redemption or similar
provisions, and there are no contracts, commitments, understandings or
arrangements by which the Company or any of its Subsidiaries is or may become
bound to redeem a security of the Company or any of its Subsidiaries; (E) except
as set forth on Schedule 3(r)(iv)(E), there are no securities or instruments
containing anti-dilution or similar provisions that will be triggered by the
issuance of the Securities; and (F) neither the Company nor any Subsidiary has
any stock appreciation rights or “phantom stock” plans or agreements or any
similar plan or agreement.

 

14 

 

 

(v)         Organizational Documents. The Company has furnished or made
available to the Buyers true, correct and complete copies of the Company’s
Certificate of Incorporation, as amended and as in effect on the date hereof
(the “Certificate of Incorporation”), and the Company’s bylaws, as amended and
as in effect on the date hereof (the “Bylaws”), and the terms of all Convertible
Securities and the material rights of the holders thereof in respect thereto.

 

(s)          Indebtedness and Other Contracts. Neither the Company nor any of
its Subsidiaries, (i) except as disclosed on Schedule 3(s), has any outstanding
debt securities, notes, credit agreements, credit facilities or other
agreements, documents or instruments evidencing Indebtedness of the Company or
any of its Subsidiaries or by which the Company or any of its Subsidiaries is or
may become bound, (ii) is a party to any contract, agreement or instrument, the
violation of which, or default under which, by the other party(ies) to such
contract, agreement or instrument would reasonably be expected to result in a
Material Adverse Effect, (iii) has any financing statements securing obligations
in any amounts filed in connection with the Company or any of its Subsidiaries;
(iv) is in violation of any term of, or in default under, any contract,
agreement or instrument relating to any Indebtedness, except where such
violations and defaults would not result, individually or in the aggregate, in a
Material Adverse Effect, or (v) is a party to any contract, agreement or
instrument relating to any Indebtedness, the performance of which, in the
judgment of the Company’s officers, has or is expected to have a Material
Adverse Effect. Neither the Company nor any of its Subsidiaries have any
liabilities or obligations required to be disclosed in the SEC Documents which
are not so disclosed in the SEC Documents, other than those incurred in the
ordinary course of the Company’s or its Subsidiaries’ respective businesses and
which, individually or in the aggregate, do not or could not have a Material
Adverse Effect. For purposes of this Agreement: (x) “Indebtedness” of any Person
means, without duplication (A) all indebtedness for borrowed money, (B) all
obligations issued, undertaken or assumed as the deferred purchase price of
property or services (including, without limitation, “capital leases” in
accordance with GAAP) (other than trade payables entered into in the ordinary
course of business consistent with past practice), (C) all reimbursement or
payment obligations with respect to letters of credit, surety bonds and other
similar instruments, (D) all obligations evidenced by notes, bonds, debentures
or similar instruments, including obligations so evidenced incurred in
connection with the acquisition of property, assets or businesses, (E) all
indebtedness created or arising under any conditional sale or other title
retention agreement, or incurred as financing, in either case with respect to
any property or assets acquired with the proceeds of such indebtedness (even
though the rights and remedies of the seller or bank under such agreement in the
event of default are limited to repossession or sale of such property), (F) all
monetary obligations under any leasing or similar arrangement which, in
connection with GAAP, consistently applied for the periods covered thereby, is
classified as a capital lease, (G) all indebtedness referred to in clauses (A)
through (F) above secured by (or for which the holder of such Indebtedness has
an existing right, contingent or otherwise, to be secured by) any Lien upon or
in any property or assets (including accounts and contract rights) owned by any
Person, even though the Person which owns such assets or property has not
assumed or become liable for the payment of such indebtedness, and (H) all
Contingent Obligations in respect of indebtedness or obligations of others of
the kinds referred to in clauses (A) through (G) above; and (y) “Contingent
Obligation” means, as to any Person, any direct or indirect liability,
contingent or otherwise, of that Person with respect to any Indebtedness, lease,
dividend or other obligation of another Person if the primary purpose or intent
of the Person incurring such liability, or the primary effect thereof, is to
provide assurance to the obligee of such liability that such liability will be
paid or discharged, or that any agreements relating thereto will be complied
with, or that the holders of such liability will be protected (in whole or in
part) against loss with respect thereto.

 

15 

 

 

(t)          Litigation. There is no action, suit, arbitration, proceeding,
inquiry or investigation before or by the Principal Market, any court, public
board, other Governmental Entity, self-regulatory organization or body pending
or, to the knowledge of the Company, threatened against or affecting the Company
or any of its Subsidiaries, the Common Stock or any of the Company’s or its
Subsidiaries’ officers or directors , whether of a civil or criminal nature or
otherwise, in their capacities as such, except as set forth in Schedule 3(t) or
in the SEC Documents. To the Company’s knowledge, no director, officer or
employee of the Company or any of its subsidiaries has willfully violated 18
U.S.C. §1519 or engaged in spoliation in reasonable anticipation of litigation.
Without limitation of the foregoing, except as set forth in the SEC Documents,
there has not been, and to the knowledge of the Company, there is not pending or
contemplated, any investigation by the SEC involving the Company, any of its
Subsidiaries or any current or former director or officer of the Company or any
of its Subsidiaries. The SEC has not issued any stop order or other order
suspending the effectiveness of any registration statement filed by the Company
under the 1933 Act or the 1934 Act. After reasonable inquiry of its employees,
except as set forth in the SEC Documents, the Company is not aware of any fact
which might result in or form the basis for any such action, suit, arbitration,
investigation, inquiry or other proceeding. Neither the Company nor any of its
Subsidiaries is subject to any order, writ, judgment, injunction, decree,
determination or award of any Governmental Entity.

 

(u)          Insurance. The Company and each of its Subsidiaries are insured by
insurers of recognized financial responsibility against such losses and risks
and in such amounts as management of the Company believes to be prudent and
customary in the businesses in which the Company and its Subsidiaries are
engaged (including, without limitation, a directors and officers liability
insurance policy with at least $15.0 million in coverage (subject to customary
exclusions)). Neither the Company nor any such Subsidiary has been refused any
insurance coverage sought or applied for, and neither the Company nor any such
Subsidiary has any reason to believe that it will be unable to renew its
existing insurance coverage as and when such coverage expires or to obtain
similar coverage from similar insurers as may be necessary to continue its
business at a cost that would not have a Material Adverse Effect.

 

16 

 

 

(v)         Employee Relations. Neither the Company nor any of its Subsidiaries
is a party to any collective bargaining agreement or employs any member of a
union. The Company and its Subsidiaries believe that their relations with their
employees are good. No executive officer (as defined in Rule 501(f) promulgated
under the 1933 Act) or other key employee of the Company or any of its
Subsidiaries has notified the Company or any such Subsidiary that such officer
intends to leave the Company or any such Subsidiary or otherwise terminate such
officer’s employment with the Company or any such Subsidiary. No executive
officer or other key employee of the Company or any of its Subsidiaries, to the
knowledge of the Company, is, or is now expected to be, in violation of any
material term of any employment contract, confidentiality, disclosure or
proprietary information agreement, non-competition agreement, or any other
contract or agreement or any restrictive covenant, and the continued employment
of each such executive officer or other key employee (as the case may be) does
not, to the knowledge of the Company, subject the Company or any of its
Subsidiaries to any liability with respect to any of the foregoing matters. The
Company and its Subsidiaries are in compliance with all federal, state, local
and foreign laws and regulations respecting labor, employment and employment
practices and benefits, terms and conditions of employment and wages and hours,
except where failure to be in compliance would not, either individually or in
the aggregate, reasonably be expected to result in a Material Adverse Effect.

 

(w)         Title.

 

(i)          Real Property. Each of the Company and its Subsidiaries holds good
title to all real property, leases in real property, facilities or other
interests in real property owned or held by the Company or any of its
Subsidiaries (the “Real Property”) owned by the Company or any of its
Subsidiaries (as applicable). The Real Property is free and clear of all Liens
and is not subject to any rights of way, building use restrictions, exceptions,
variances, reservations, or limitations of any nature except for (a) Liens for
current taxes not yet due and (b) zoning laws and other land use restrictions
that do not impair the present or anticipated use of the property subject
thereto. Any Real Property held under lease by the Company or any of its
Subsidiaries are held by them under valid, subsisting and enforceable leases
with such exceptions as are not material and do not interfere with the use made
and proposed to be made of such property and buildings by the Company or any of
its Subsidiaries.

 

(ii)         Fixtures and Equipment. Each of the Company and its Subsidiaries
(as applicable) has good title to, or a valid leasehold interest in, the
tangible personal property, equipment, improvements, fixtures, and other
personal property and appurtenances that are used by the Company or its
Subsidiary in connection with the conduct of its business (the “Fixtures and
Equipment”). The Fixtures and Equipment are structurally sound, are in good
operating condition and repair, are adequate for the uses to which they are
being put, are not in need of maintenance or repairs except for ordinary,
routine maintenance and repairs and are sufficient for the conduct of the
Company’s and/or its Subsidiaries’ businesses (as applicable) in the manner as
conducted prior to the Closing. Each of the Company and its Subsidiaries owns
all of its Fixtures and Equipment free and clear of all Liens except for (a)
liens for current taxes not yet due and (b) zoning laws and other land use
restrictions that do not impair the present or anticipated use of the property
subject thereto.

 

17 

 

 

(x)          Intellectual Property Rights. The Company and its Subsidiaries own
or possess adequate rights or licenses to use all material trademarks, trade
names, service marks, service mark registrations, service names, original works
of authorship, patents, patent rights, copyrights, inventions, licenses,
approvals, governmental authorizations, trade secrets and other intellectual
property rights and all applications and registrations therefor (“Intellectual
Property Rights”) necessary to conduct their respective businesses as now
conducted in all material respects. Each of patents owned by the Company or any
of its Subsidiaries is listed on Schedule 3(x)(i). Except as set forth in
Schedule 3(x)(ii), none of the Company's Intellectual Property Rights have
expired or terminated or have been abandoned or are expected to expire or
terminate or are expected to be abandoned, within three years from the date of
this Agreement. The Company does not have any knowledge of any infringement by
the Company or its Subsidiaries of Intellectual Property Rights of others. There
is no claim, action or proceeding being made or brought, or to the knowledge of
the Company or any of its Subsidiaries, being threatened, against the Company or
any of its Subsidiaries regarding its Intellectual Property Rights. Neither the
Company nor any of its Subsidiaries is aware of any facts or circumstances which
might give rise to any of the foregoing infringements or claims, actions or
proceedings. The Company and its Subsidiaries have taken reasonable security
measures to protect the secrecy, confidentiality and value of all of their
Intellectual Property Rights, other than with respect to Intellectual Property
Rights that by their nature involve the disclosure thereof.

 

(y)          Environmental Laws(i)          . (i) The Company and its
Subsidiaries (A) are in compliance with any and all Environmental Laws (as
defined below), (B) have received all permits, licenses or other approvals
required of them under applicable Environmental Laws to conduct their respective
businesses and (C) are in compliance with all terms and conditions of any such
permit, license or approval where, in each of the foregoing clauses (A), (B) and
(C), the failure to so comply could be reasonably expected to have, individually
or in the aggregate, a Material Adverse Effect. The term “Environmental Laws”
means all federal, state, local or foreign laws relating to pollution or
protection of human health or the environment (including, without limitation,
ambient air, surface water, groundwater, land surface or subsurface strata),
including, without limitation, laws relating to emissions, discharges, releases
or threatened releases of chemicals, pollutants, contaminants, or toxic or
hazardous substances or wastes (collectively, “Hazardous Materials”) into the
environment, or otherwise relating to the manufacture, processing, distribution,
use, treatment, storage, disposal, transport or handling of Hazardous Materials,
as well as all authorizations, codes, decrees, demands or demand letters,
injunctions, judgments, licenses, notices or notice letters, orders, permits,
plans or regulations issued, entered, promulgated or approved thereunder.

 

(ii)         No Hazardous Materials:

 

(A)         have been disposed of or otherwise released from any Interest of the
Company or any of its Subsidiaries in violation of any Environmental Laws; or

 

(B)         are present on, over, beneath, in or upon the Real Property or any
portion thereof in quantities that would constitute a violation of any
Environmental Laws. No prior use by the Company or any of its Subsidiaries of
any Real Property has occurred that violates any Environmental Laws, which
violation would have a material adverse effect on the business of the Company or
any of its Subsidiaries.

 

18 

 

 

(iii)        Neither the Company nor any of its Subsidiaries knows of any other
person who or entity which has stored, treated, recycled, disposed of or
otherwise located on any Real Property any Hazardous Materials, including,
without limitation, such substances as asbestos and polychlorinated biphenyls.

 

(iv)        None of the Real Property is on any federal or state “Superfund”
list or Liability Information System (“CERCLIS”) list or any state environmental
agency list of sites under consideration for CERCLIS, nor subject to any
environmental related Liens.

 

(z)          Subsidiary Rights. The Company or one of its Subsidiaries has the
unrestricted right to vote, and (subject to limitations imposed by applicable
law) to receive dividends and distributions on, all capital securities of its
Subsidiaries as owned by the Company or such Subsidiary.

 

(aa)        Tax Status. The Company and each of its Subsidiaries (i) has timely
made or filed all foreign, federal and state income and all other tax returns,
reports and declarations required by any jurisdiction to which it is subject,
(ii) has timely paid all taxes and other governmental assessments and charges
that are material in amount, shown or determined to be due on such returns,
reports and declarations, except those being contested in good faith and (iii)
has set aside on its books provision reasonably adequate for the payment of all
taxes for periods subsequent to the periods to which such returns, reports or
declarations apply. There are no unpaid taxes in any material amount claimed to
be due by the taxing authority of any jurisdiction, and the officers of the
Company and its Subsidiaries know of no basis for any such claim. The Company is
not operated in such a manner as to qualify as a passive foreign investment
company, as defined in Section 1297 of the Internal Revenue Code of 1986, as
amended (the “Code”). The net operating loss carryforwards (“NOLs”) for United
States federal income tax purposes of the consolidated group of which the
Company is the common parent, if any, shall not be adversely effected by the
transactions contemplated hereby. The transactions contemplated hereby do not
constitute an “ownership change” within the meaning of Section 382 of the Code,
thereby preserving the Company’s ability to utilize such NOLs.

 

(bb)       Internal Accounting and Disclosure Controls. The Company and each of
its Subsidiaries maintains internal control over financial reporting (as such
term is defined in Rule 13a-15(f) under the 1934 Act) that is effective to
provide reasonable assurance regarding the reliability of financial reporting
and the preparation of financial statements for external purposes in accordance
with GAAP, including that (i) transactions are executed in accordance with
management’s general or specific authorizations, (ii) transactions are recorded
as necessary to permit preparation of financial statements in conformity with
GAAP and to maintain asset and liability accountability, (iii) access to assets
or incurrence of liabilities is permitted only in accordance with management’s
general or specific authorization and (iv) the recorded accountability for
assets and liabilities is compared with the existing assets and liabilities at
reasonable intervals and appropriate action is taken with respect to any
difference. Except as otherwise disclosed in the SEC Documents, the Company
maintains disclosure controls and procedures (as such term is defined in Rule
13a-15(e) under the 1934 Act) that are effective in ensuring that information
required to be disclosed by the Company in the reports that it files or submits
under the 1934 Act is recorded, processed, summarized and reported, within the
time periods specified in the rules and forms of the SEC, including, without
limitation, controls and procedures designed to ensure that information required
to be disclosed by the Company in the reports that it files or submits under the
1934 Act is accumulated and communicated to the Company’s management, including
its principal executive officer or officers and its principal financial officer
or officers, as appropriate, to allow timely decisions regarding required
disclosure. Except as otherwise disclosed in the SEC Documents, neither the
Company nor any of its Subsidiaries has received any notice or correspondence
from any accountant, Governmental Entity or other Person relating to any
potential material weakness or significant deficiency in any part of the
internal controls over financial reporting of the Company or any of its
Subsidiaries.

 

19 

 

 

(cc)        Off Balance Sheet Arrangements. There is no transaction,
arrangement, or other relationship between the Company or any of its
Subsidiaries and an unconsolidated or other off balance sheet entity that is
required to be disclosed by the Company in its 1934 Act filings and is not so
disclosed or that otherwise would be reasonably likely to have a Material
Adverse Effect.

 

(dd)       Investment Company Status. The Company is not, and upon consummation
of the sale of the Securities will not be, an “investment company,” an affiliate
of an “investment company,” a company controlled by an “investment company” or
an “affiliated person” of, or “promoter” or “principal underwriter” for, an
“investment company” as such terms are defined in the Investment Company Act of
1940, as amended.

 

(ee)       Acknowledgement Regarding Buyers’ Trading Activity. It is understood
and acknowledged by the Company that, other than with respect to the
restrictions on Short Sales (as defined below) set forth in Section 4(aa) below,
(i) following the public disclosure of the transactions contemplated by the
Transaction Documents, in accordance with the terms thereof, none of the Buyers
have been asked by the Company or any of its Subsidiaries to agree, nor has any
Buyer agreed with the Company or any of its Subsidiaries, to desist from
effecting any transactions in or with respect to (including, without limitation,
purchasing or selling, long and/or short) any securities of the Company, or
“derivative” securities based on securities issued by the Company or to hold any
of the Securities for any specified term; (ii) subject to Section 2(k) of this
Agreement, any Buyer, and counterparties in “derivative” transactions to which
any such Buyer is a party, directly or indirectly, presently may have a “short”
position in the Common Stock which was established prior to such Buyer’s
knowledge of the transactions contemplated by the Transaction Documents; and
(iii) each Buyer shall not be deemed to have any affiliation with or control
over any arm’s length counterparty in any “derivative” transaction. Subject to
Section 4(aa) of this Agreement, the Company further understands and
acknowledges that following the public disclosure of the transactions
contemplated by the Transaction Documents pursuant to the Press Release (as
defined below) one or more Buyers may engage in hedging and/or trading
activities at various times during the period that the Securities are
outstanding, including, without limitation, during the periods that the value
and/or number of the Conversion Shares deliverable with respect to the
Securities are being determined and such hedging and/or trading activities, if
any, can reduce the value of the existing stockholders’ equity interest in the
Company both at and after the time the hedging and/or trading activities are
being conducted. The Company acknowledges that, subject to Section 2(k) and
Section 4(aa) of this Agreement, such aforementioned hedging and/or trading
activities do not constitute a breach of this Agreement, the Notes or any other
Transaction Document or any of the documents executed in connection herewith or
therewith.

 

20 

 

 

(ff)         Manipulation of Price. Neither the Company nor any of its
Subsidiaries has, and, to the knowledge of the Company, no Person acting on
their behalf has, directly or indirectly, (i) taken any action designed to cause
or to result in the stabilization or manipulation of the price of any security
of the Company or any of its Subsidiaries to facilitate the sale or resale of
any of the Securities, (ii) sold, bid for, purchased, or paid any compensation
for soliciting purchases of, any of the Securities (other than the Placement
Agent), (iii) paid or agreed to pay to any Person any compensation for
soliciting another to purchase any other securities of the Company or any of its
Subsidiaries (other than the Placement Agent) or (iv) paid or agreed to pay any
Person for research services with respect to any securities of the Company or
any of its Subsidiaries.

 

(gg)       U.S. Real Property Holding Corporation. Neither the Company nor any
of its Subsidiaries is, or has ever been, and so long as any of the Securities
are held by any of the Buyers, shall become, a U.S. real property holding
corporation within the meaning of Section 897 of the Code, and the Company and
each Subsidiary shall so certify upon any Buyer’s request.

 

(hh)       Registration Eligibility. The Company is eligible to register the
Registrable Securities for resale by the Buyers using Form S-1 promulgated under
the 1933 Act.

 

(ii)         Transfer Taxes. On the Closing Date, all stock transfer or other
taxes (other than income or similar taxes) which are required to be paid in
connection with the issuance, sale and transfer of the Securities to be sold to
each Buyer hereunder will be, or will have been, fully paid or provided for by
the Company, and all laws imposing such taxes will be or will have been complied
with.

 

(jj)          Bank Holding Company Act. Neither the Company nor any of its
Subsidiaries is subject to the Bank Holding Company Act of 1956, as amended (the
“BHCA”) and to regulation by the Board of Governors of the Federal Reserve
System (the “Federal Reserve”). Neither the Company nor any of its Subsidiaries
or affiliates owns or controls, directly or indirectly, five percent (5%) or
more of the outstanding shares of any class of voting securities or twenty-five
percent (25%) or more of the total equity of a bank or any entity that is
subject to the BHCA and to regulation by the Federal Reserve. Neither the
Company nor any of its Subsidiaries or affiliates exercises a controlling
influence over the management or policies of a bank or any entity that is
subject to the BHCA and to regulation by the Federal Reserve.

 

(kk)        Shell Company Status. The Company is not, and has never been, an
issuer identified in, or subject to, Rule 144(i).

 

(ll)          Illegal or Unauthorized Payments; Political Contributions. Except
as disclosed in the SEC Documents, neither the Company nor any of its
Subsidiaries nor, to the best of the Company’s knowledge (after reasonable
inquiry of its officers and directors), any of the officers, directors,
employees, agents or other representatives of the Company or any of its
Subsidiaries or any other business entity or enterprise with which the Company
or any Subsidiary is or has been affiliated or associated, has, directly or
indirectly, made or authorized any payment, contribution or gift of money,
property, or services, whether or not in contravention of applicable law, (i) as
a kickback or bribe to any Person or (ii) to any political organization, or the
holder of or any aspirant to any elective or appointive public office except for
personal political contributions not involving the direct or indirect use of
funds of the Company or any of its Subsidiaries.

 

21 

 

 

(mm)      Money Laundering. The Company and its Subsidiaries are in compliance
with, and have not previously violated, the USA Patriot Act of 2001 and all
other applicable U.S. and non-U.S. anti-money laundering laws and regulations,
including, without limitation, the laws, regulations and Executive Orders and
sanctions programs administered by the U.S. Office of Foreign Assets Control,
including, but not limited, to (i) Executive Order 13224 of September 23, 2001
entitled, “Blocking Property and Prohibiting Transactions With Persons Who
Commit, Threaten to Commit, or Support Terrorism” (66 Fed. Reg. 49079 (2001));
and (ii) any regulations contained in 31 CFR, Subtitle B, Chapter V.

 

(nn)       Management. Except as set forth in Schedule 3(nn) hereto or in the
SEC Documents, during the past five year period, no current or former officer or
director or, to the knowledge of the Company, no current ten percent (10%) or
greater stockholder of the Company or any of its Subsidiaries has been the
subject of:

 

(i)          a petition under bankruptcy laws or any other insolvency or
moratorium law or the appointment by a court of a receiver, fiscal agent or
similar officer for such Person, or any partnership in which such person was a
general partner at or within two years before the filing of such petition or
such appointment, or any corporation or business association of which such
person was an executive officer at or within two years before the time of the
filing of such petition or such appointment;

 

(ii)         a conviction in a criminal proceeding or a named subject of a
pending criminal proceeding (excluding traffic violations that do not relate to
driving while intoxicated or driving under the influence);

 

(iii)        any order, judgment or decree, not subsequently reversed, suspended
or vacated, of any court of competent jurisdiction, permanently or temporarily
enjoining any such person from, or otherwise limiting, the following activities:

 

(1)         Acting as a futures commission merchant, introducing broker,
commodity trading advisor, commodity pool operator, floor broker, leverage
transaction merchant, any other person regulated by the United States Commodity
Futures Trading Commission or an associated person of any of the foregoing, or
as an investment adviser, underwriter, broker or dealer in securities, or as an
affiliated person, director or employee of any investment company, bank, savings
and loan association or insurance company, or engaging in or continuing any
conduct or practice in connection with such activity;

 

(2)         Engaging in any particular type of business practice; or

 

22 

 

 

(3)         Engaging in any activity in connection with the purchase or sale of
any security or commodity or in connection with any violation of securities laws
or commodities laws;

 

(iv)        any order, judgment or decree, not subsequently reversed, suspended
or vacated, of any authority barring, suspending or otherwise limiting for more
than sixty (60) days the right of any such person to engage in any activity
described in the preceding sub paragraph, or to be associated with persons
engaged in any such activity;

 

(v)         a finding by a court of competent jurisdiction in a civil action or
by the SEC or other authority to have violated any securities law, regulation or
decree and the judgment in such civil action or finding by the SEC or any other
authority has not been subsequently reversed, suspended or vacated; or

 

(vi)        a finding by a court of competent jurisdiction in a civil action or
by the Commodity Futures Trading Commission to have violated any federal
commodities law, and the judgment in such civil action or finding has not been
subsequently reversed, suspended or vacated.

 

(oo)       Stock Option Plans. Each stock option granted by the Company was
granted (i) in accordance with the terms of the applicable stock option plan of
the Company and (ii) with an exercise price at least equal to the fair market
value of the Common Stock on the date such stock option would be considered
granted under GAAP and applicable law. No stock option granted under the
Company's stock option plan has been backdated. The Company has not knowingly
granted, and there is no and has been no policy or practice of the Company to
knowingly grant, stock options prior to, or otherwise knowingly coordinate the
grant of stock options with, the release or other public announcement of
material information regarding the Company or its Subsidiaries or their
financial results or prospects.

 

(pp)       No Disagreements with Accountants and Lawyers. There are no material
disagreements of any kind presently existing, or reasonably anticipated by the
Company to arise, between the Company and the accountants and lawyers formerly
or presently employed by the Company and the Company is current with respect to
any fees owed to its accountants and lawyers which could affect the Company's
ability to perform any of its obligations under any of the Transaction
Documents. In addition, on or prior to the date hereof, the Company had
discussions with its accountants about its financial statements previously filed
with the SEC. Based on those discussions, the Company has no reason to believe
that it will need to restate any such financial statements or any part thereof.

 

(qq)       No Disqualification Events. With respect to Securities to be offered
and sold hereunder in reliance on Rule 506(b) under the 1933 Act (“Regulation D
Securities”), none of the Company, any of its predecessors, any affiliated
issuer, any director, executive officer, other officer of the Company
participating in the offering contemplated hereby, any beneficial owner of 20%
or more of the Company's outstanding voting equity securities, calculated on the
basis of voting power, nor any promoter (as that term is defined in Rule 405
under the 1933 Act) connected with the Company in any capacity at the time of
sale (each, an “Issuer Covered Person” and, together, “Issuer Covered Persons”)
is subject to any of the “Bad Actor” disqualifications described in Rule
506(d)(1)(i) to (viii) under the 1933 Act (a “Disqualification Event”), except
for a Disqualification Event covered by Rule 506(d)(2) or (d)(3). The Company
has exercised reasonable care to determine whether any Issuer Covered Person is
subject to a Disqualification Event. The Company has complied, to the extent
applicable, with its disclosure obligations under Rule 506(e), and has furnished
to the Buyers a copy of any disclosures provided thereunder.

 

23 

 

 

(rr)         Other Covered Persons. The Company is not aware of any Person
(other than the Placement Agent) that has been or will be paid (directly or
indirectly) remuneration for solicitation of Buyers or potential purchasers in
connection with the sale of any Regulation D Securities.

 

(ss)        No Additional Agreements. The Company does not have any agreement or
understanding with any Buyer with respect to the transactions contemplated by
the Transaction Documents other than as specified in the Transaction Documents.

 

(tt)         Public Utility Holding Act. None of the Company nor any of its
Subsidiaries is a “holding company,” or an “affiliate” of a “holding company,”
as such terms are defined in the Public Utility Holding Act of 2005.

 

(uu)       Federal Power Act. None of the Company nor any of its Subsidiaries is
subject to regulation as a “public utility” under the Federal Power Act, as
amended.

 

(vv)       Ranking of Notes. Other than as set forth in Schedule 3(vv), no
Indebtedness of the Company, at the Closing, will be senior to, or pari passu
with, the Notes in right of payment, whether with respect to payment or
redemptions, interest, damages, upon liquidation or dissolution or otherwise.

 

(ww)      Disclosure. The Company confirms that neither it nor any other Person
acting on its behalf has provided any of the Buyers or their agents or counsel
with any information that constitutes or could reasonably be expected to
constitute material, non-public information concerning the Company or any of its
Subsidiaries, other than the existence of the transactions contemplated by this
Agreement and the other Transaction Documents. The Company understands and
confirms that each of the Buyers will rely on the foregoing representations in
effecting transactions in securities of the Company. All disclosure provided to
the Buyers regarding the Company and its Subsidiaries, their businesses and the
transactions contemplated hereby, including the schedules to this Agreement,
furnished by or on behalf of the Company or any of its Subsidiaries is true and
correct in all material respects and does not contain any untrue statement of a
material fact or omit to state any material fact necessary in order to make the
statements made therein, in the light of the circumstances under which they were
made, not misleading. All of the written information furnished after the date
hereof by or on behalf of the Company or any of its Subsidiaries to each Buyer
pursuant to or in connection with this Agreement and the other Transaction
Documents, taken as a whole, will be true and correct in all material respects
as of the date on which such information is so provided and will not contain any
untrue statement of a material fact or omit to state any material fact necessary
in order to make the statements made therein, in the light of the circumstances
under which they were made, not misleading. Each press release issued by the
Company or any of its Subsidiaries during the twelve (12) months preceding the
date of this Agreement did not at the time of release contain any untrue
statement of a material fact or omit to state a material fact required to be
stated therein or necessary in order to make the statements therein, in the
light of the circumstances under which they are made, not misleading. Except for
the execution of the Transaction Documents and the closing of the transactions
contemplated thereby, no event or circumstance has occurred or information
exists with respect to the Company or any of its Subsidiaries or its or their
business, properties, liabilities, prospects, operations (including results
thereof) or conditions (financial or otherwise), which, under applicable law,
rule or regulation, requires public disclosure at or before the date hereof or
announcement by the Company but which has not been so publicly disclosed. All
financial projections and forecasts that have been prepared by or on behalf of
the Company or any of its Subsidiaries and made available to you have been
prepared in good faith based upon reasonable assumptions and represented, at the
time each such financial projection or forecast was delivered to each Buyer, the
Company’s reasonable best estimate of future financial performance (it being
recognized that such financial projections or forecasts are not to be viewed as
facts and that the actual results during the period or periods covered by any
such financial projections or forecasts may differ from the projected or
forecasted results). The Company acknowledges and agrees that no Buyer makes or
has made any representations or warranties with respect to the transactions
contemplated hereby other than those specifically set forth in Section 2.

 

24 

 

 

4.          COVENANTS.

 

(a)          Best Efforts. Each Buyer shall use its best efforts to timely
satisfy each of the covenants hereunder and conditions to be satisfied by it as
provided in Section 6 of this Agreement. The Company shall use its best efforts
to timely satisfy each of the covenants hereunder and conditions to be satisfied
by it as provided in Section 7 of this Agreement.

 

(b)          Form D and Blue Sky. The Company shall file a Form D with respect
to the Securities as required under Regulation D and to provide a copy thereof
to each Buyer promptly after such filing. The Company shall, on or before the
Closing Date, take such action as the Company shall reasonably determine is
necessary in order to obtain an exemption for, or to, qualify the Securities for
sale to the Buyers at the Closing pursuant to this Agreement under applicable
securities or “Blue Sky” laws of the states of the United States (or to obtain
an exemption from such qualification), and shall provide evidence of any such
action so taken to the Buyers on or prior to the Closing Date. Without limiting
any other obligation of the Company under this Agreement, the Company shall
timely make all filings and reports relating to the offer and sale of the
Securities required under all applicable securities laws (including, without
limitation, all applicable federal securities laws and all applicable “Blue Sky”
laws), and the Company shall comply with all applicable foreign, federal, state
and local laws, statutes, rules, regulations and the like relating to the
offering and sale of the Securities to the Buyers.

 

(c)          Reporting Status. Until the date on which the Buyers shall have
sold all of the Registrable Securities (the “Reporting Period”), the Company
shall timely file all reports required to be filed with the SEC pursuant to the
1934 Act, and the Company shall not terminate its status as an issuer required
to file reports under the 1934 Act even if the 1934 Act or the rules and
regulations thereunder would no longer require or otherwise permit such
termination.

 

25 

 

 

(d)          Use of Proceeds. The Company will use the proceeds from the sale of
the Securities for general corporate purposes, but not, directly or indirectly,
for (i) except as set forth on Schedule 4(d), the satisfaction of any
indebtedness of the Company or any of its Subsidiaries, (ii) the redemption or
repurchase of any securities of the Company or any of its Subsidiaries, or (iii)
the settlement of any outstanding litigation (excluding payment of defense
costs).

 

(e)          Financial Information.

 

(i)          General. The Company agrees to send the following to each Investor
(as defined in the Registration Rights Agreement) during the Reporting Period
(A) unless the following are filed with the SEC through EDGAR and are available
to the public through the EDGAR system, within one (1) Business Day after the
filing thereof with the SEC, a copy of its Annual Reports on Form 10-K and
Quarterly Reports on Form 10-Q, any interim reports or any consolidated balance
sheets, income statements, stockholders’ equity statements and/or cash flow
statements for any period other than annual, any Current Reports on Form 8-K and
any registration statements (other than on Form S-8) or amendments filed
pursuant to the 1933 Act, (B) unless the following are either filed with the SEC
through EDGAR or are otherwise widely disseminated via a recognized news release
service (such as PR Newswire), on the same day as the release thereof, facsimile
or emailed copies of all press releases issued by the Company or any of its
Subsidiaries and (C) unless the following are filed with the SEC through EDGAR,
copies of any notices and other information made available or given to the
stockholders of the Company generally, contemporaneously with the making
available or giving thereof to the stockholders.

 

(ii)         Financial Statements and Inspection. The Company shall deliver to
each Buyer (unless the following are filed with the SEC through EDGAR) and, to
the extent the following includes material non-public information, shall, no
later than the first (1st) Business Day (or such other date as mutually agreed
to by the Company and each Buyer in writing) after such disclosure to one or
more Buyers, make publically available:

 

(A)         as soon as practicable following the end of each fiscal quarter
(other than the fourth fiscal quarter of each fiscal year), but in no event
later than forty-five (45) Business Days after the end of such fiscal quarter,
the Company's consolidated unaudited balance sheet, income statement, a
statement of stockholder's equity and a statement of cash flows for such
quarter, such quarter-end financial reports to be in reasonable detail, prepared
in accordance with GAAP (except that such financial statements may (I) be
subject to normal year-end audit adjustments and (II) not contain all notes
thereto that may be required in accordance with GAAP); and

 

(B)          as soon as practicable following the end of each fiscal year, but
in no event later than ninety (90) Business Days following the end of such
fiscal year, the Company's audited consolidated balance sheet, income statement,
a statement of stockholder's equity and a statement of cash flows for such year
and, if applicable, the immediately preceding fiscal year, such year-end
financial reports to be in reasonable detail, prepared in accordance with GAAP,
and audited by independent public accountants of nationally recognized standing
selected by the Company and reasonably acceptable to the Required Holders.

 

26 

 

 

(f)          Listing. The Company shall promptly secure the listing or
designation for quotation (as the case may be) of all of the Registrable
Securities upon each national securities exchange and automated quotation
system, if any, upon which the Common Stock is then listed or designated for
quotation (as the case may be) (subject to official notice of issuance) and
shall maintain such listing or designation for quotation (as the case may be) of
all Registrable Securities from time to time issuable under the terms of the
Transaction Documents on such national securities exchange or automated
quotation system. The Company shall maintain the Common Stock’s listing or
authorization for quotation (as the case may be) on the Principal Market, The
New York Stock Exchange, the NYSE MKT, the Nasdaq Capital Market, the Nasdaq
Global Market, the Nasdaq Global Select Market, the OTCQX and the OTCQB (each,
an “Eligible Market”). Neither the Company nor any of its Subsidiaries shall
take any action which would be reasonably expected to result in the delisting or
suspension of the Common Stock on an Eligible Market. The Company shall pay all
fees and expenses in connection with satisfying its obligations under this
Section 4(f).

 

(g)          Fees. The Company shall reimburse the lead Buyer for all reasonable
out-of-pocket costs and expenses incurred by it or its affiliates in connection
with the structuring, documentation, negotiation and closing of the transactions
contemplated by the Transaction Documents (including, without limitation, as
applicable, all reasonable legal fees of outside counsel and disbursements of
Kelley Drye & Warren LLP, counsel to the lead Buyer, any other reasonable fees
and expenses in connection with the structuring, documentation, negotiation and
closing of the transactions contemplated by the Transaction Documents and due
diligence and regulatory filings in connection therewith) (the “Transaction
Expenses”) and shall be withheld by the lead Buyer from its Purchase Price at
the Closing, less $30,000 previously paid by the Company to the lead Buyer;
provided, that the Company shall promptly reimburse Kelley Drye & Warren LLP on
demand for all Transaction Expenses not so reimbursed through such withholding
at the Closing. The Company shall be responsible for the payment of any
placement agent’s fees, financial advisory fees, Control Account Bank fees,
transfer agent fees, DTC (as defined below) fees or broker’s commissions (other
than for Persons engaged by any Buyer) relating to or arising out of the
transactions contemplated hereby (including, without limitation, any fees or
commissions payable to the Placement Agent, who is the Company’s sole placement
agent in connection with the transactions contemplated by this Agreement). The
Company shall pay, and hold each Buyer harmless against, any liability, loss or
expense (including, without limitation, reasonable attorneys’ fees and
out-of-pocket expenses) arising in connection with any claim relating to any
such payment described in the immediately preceding sentence. Except as
otherwise set forth in the Transaction Documents, each party to this Agreement
shall bear its own expenses in connection with the sale of the Securities to the
Buyers.

 

(h)          Pledge of Securities. Notwithstanding anything to the contrary
contained in this Agreement, the Company acknowledges and agrees that the
Securities may be pledged by an Investor in connection with a bona fide margin
agreement or other loan or financing arrangement that is secured by the
Securities. The pledge of Securities shall not be deemed to be a transfer, sale
or assignment of the Securities hereunder, and no Investor effecting a pledge of
Securities shall be required to provide the Company with any notice thereof or
otherwise make any delivery to the Company pursuant to this Agreement or any
other Transaction Document, including, without limitation, Section 2(g) hereof;
provided that an Investor and its pledgee shall be required to comply with the
provisions of Section 2(g) hereof in order to effect a sale, transfer or
assignment of Securities to such pledgee. The Company hereby agrees to execute
and deliver such documentation as a pledgee of the Securities may reasonably
request in connection with a pledge of the Securities to such pledgee by a
Buyer.

 

27 

 

 

(i)          Disclosure of Transactions and Other Material Information.

 

(i)          Disclosure of Transaction. The Company shall, on or before
9:30 a.m., New York time, on the first (1st) Business Day after the date of this
Agreement, issue a press release (the “Press Release”) reasonably acceptable to
the Buyers disclosing all the material terms of the transactions contemplated by
the Transaction Documents. On or before 9:30 a.m., New York time, on the first
(1st) Business Day after the date of this Agreement, the Company shall file a
Current Report on Form 8-K describing all the material terms of the transactions
contemplated by the Transaction Documents in the form required by the 1934 Act
and attaching all the material Transaction Documents (including, without
limitation, this Agreement (and all schedules to this Agreement), the form of
Notes and the form of the Registration Rights Agreement) (including all
attachments, the “8-K Filing”). From and after the filing of the 8-K Filing, the
Company shall have disclosed all material, non-public information (if any)
provided to any of the Buyers by the Company or any of its Subsidiaries or any
of their respective officers, directors, employees or agents in connection with
the transactions contemplated by the Transaction Documents. In addition,
effective upon the filing of the 8-K Filing, the Company acknowledges and agrees
that any and all confidentiality or similar obligations under any agreement,
whether written or oral, between the Company, any of its Subsidiaries or any of
their respective officers, directors, affiliates, employees or agents, on the
one hand, and any of the Buyers or any of their affiliates, on the other hand,
shall terminate.

 

28 

 

 

(ii)         Limitations on Disclosure. The Company shall not, and the Company
shall cause each of its Subsidiaries and each of its and their respective
officers, directors, employees and agents not to, provide any Buyer with any
material, non-public information regarding the Company or any of its
Subsidiaries from and after the filing of the 8-K Filing without the express
prior written consent of such Buyer (which may be granted or withheld in such
Buyer’s sole discretion), unless the Company is affirmatively obligated by a
Transaction Document to provide such information to a Buyer (including without
limitation pursuant to Section 4(o) of this Agreement) (“Required Disclosures”).
If a Buyer has, or believes it has, received any such material, nonpublic
information regarding the Company or any of its Subsidiaries from the Company,
any of its Subsidiaries or any of their respective officers, directors,
affiliates or agents, it may provide the Company with written notice thereof.
Other than in the case of Required Disclosures, the Company shall, within two
(2) Business Days of receipt of such notice, make public disclosure of such
material, nonpublic information. All material non-public information provided to
any Investor in any Required Disclosures shall be publicly disclosed no later
than the first (1st) Business Day after any Investor’s receipt of such Required
Disclosure (or such later time as the Required Holders shall agree in writing).
In the event of a breach of any of the foregoing covenants by the Company, any
of its Subsidiaries, or any of its or their respective officers, directors,
employees and agents (as determined in the reasonable good faith judgment of
such Buyer), in addition to any other remedy provided herein or in the
Transaction Documents, such Buyer shall have the right to make a public
disclosure, in the form of a press release, public advertisement or otherwise,
of such material, non-public information, as applicable, without the prior
approval by the Company, any of its Subsidiaries, or any of its or their
respective officers, directors, employees or agents. No Buyer shall have any
liability to the Company, any of its Subsidiaries, or any of its or their
respective officers, directors, employees, affiliates, stockholders or agents,
for any such disclosure that is accurately made in good faith. To the extent
that the Company delivers any material, non-public information to a Buyer
without such Buyer's consent or fails to timely make Required Disclosures
publicly available, the Company hereby covenants and agrees that such Buyer
shall not have any duty of confidentiality with respect to, or a duty not to
trade on the basis of, such material, non-public information. Subject to the
foregoing, neither the Company, its Subsidiaries nor any Buyer shall issue any
press releases or any other public statements with respect to the transactions
contemplated hereby; provided, however, the Company shall be entitled, without
the prior approval of any Buyer, to make the Press Release and any press release
or other public disclosure with respect to such transactions (i) in substantial
conformity with the 8-K Filing and contemporaneously therewith and (ii) as is
required by applicable law and regulations (provided that in the case of clause
(i) each Buyer shall be consulted by the Company in connection with any such
press release or other public disclosure prior to its release). Except for the
Registration Statements required to be filed pursuant to the Registration Rights
Agreement, without the prior written consent of the applicable Buyer (which may
be granted or withheld in such Buyer’s sole discretion), the Company shall not
(and shall cause each of its Subsidiaries and affiliates to not) disclose the
name of such Buyer in any filing, announcement, release or otherwise.
Notwithstanding anything contained in this Agreement to the contrary and without
implication that the contrary would otherwise be true, the Company expressly
acknowledges and agrees that, except with respect to the Required Disclosures,
no Buyer shall have (unless expressly agreed to by a particular Buyer after the
date hereof in a written definitive and binding agreement executed by the
Company and such particular Buyer (it being understood and agreed that no Buyer
may bind any other Buyer with respect thereto)), any duty of confidentiality
with respect to, or a duty not to trade on the basis of, any material,
non-public information regarding the Company or any of its Subsidiaries.

 

(j)          Additional Registration Statements. Until the Applicable Date (as
defined below) and at any time thereafter while any Registration Statement is
not effective or the prospectus contained therein is not available for use or
any Current Public Information Failure (as defined in the Registration Rights
Agreement) exists, the Company shall not file a registration statement under the
1933 Act relating to securities that are not the Registrable Securities (other
than a registration statement on Form S-8 or such supplements or amendments to
registration statements that are outstanding and have been declared effective by
the SEC as of the date hereof (solely to the extent necessary to keep such
registration statements effective and available and not with respect to any
Subsequent Placement)). “Applicable Date” means the earlier of (x) the first
date on which a Registration Statement filed with the SEC pursuant to the
Registration Rights Agreement registering the resale by the Buyers of the
Required Registration Amount (as defined in the Registration Rights Agreement)
of the Registrable Securities is declared effective by the SEC (and each
prospectus contained therein is available for use by the Buyers on such date) or
(y) the first date on which all of the Registrable Securities are eligible to be
resold by the Buyers pursuant to Rule 144 (or, if a Current Public Information
Failure has occurred and is continuing, such later date after which the Company
has cured such Current Public Information Failure).

 

29 

 

 

(k)          Additional Issuance of Securities. So long as any Buyer
beneficially owns any Notes, the Company will not, without the prior written
consent of the Required Holders, issue any Notes (other than to the Buyers as
contemplated hereby) and the Company shall not issue any other securities that
would cause a breach or default under the Notes. The Company agrees that for the
period commencing on the date hereof and ending on the date immediately
following the 90th Trading Day after the Applicable Date (provided that such
period shall be extended by the number of calendar days during such period and
any extension thereof contemplated by this proviso on which any Registration
Statement is not effective or any prospectus contained therein is not available
for use or any Current Public Information Failure exists) (the “Restricted
Period”), neither the Company nor any of its Subsidiaries shall directly or
indirectly issue, offer, sell, grant any option or right to purchase, or
otherwise dispose of (or announce any issuance, offer, sale, grant of any option
or right to purchase or other disposition of) any equity security or any
equity-linked or related security (including, without limitation, any “equity
security” (as that term is defined under Rule 405 promulgated under the 1933
Act), any Convertible Securities (as defined below), any debt, any preferred
stock or any purchase rights) (any such issuance, offer, sale, grant,
disposition or announcement (whether occurring during the Restricted Period or
at any time thereafter) is referred to as a “Subsequent Placement”).
Notwithstanding the foregoing, this Section 4(k) shall not apply in respect of
the issuance of (i) shares of Common Stock or standard options to purchase
Common Stock to directors, officers or employees of the Company in their
capacity as such pursuant to an Approved Stock Plan (as defined below), provided
that (1) all such issuances (taking into account the shares of Common Stock
issuable upon exercise of such options) after the date hereof pursuant to this
clause (i) do not, in the aggregate, exceed more than 2,000,000 shares of the
Common Stock (as adjusted for stock splits, stock dividends, stock combinations,
recapitalizations and similar events) and (2) the exercise price of any such
options is not lowered, none of such options are amended to increase the number
of shares issuable thereunder and none of the terms or conditions of any such
options are otherwise materially changed in any manner that adversely affects
any of the Buyers; (ii) shares of Common Stock issued upon the conversion or
exercise of Convertible Securities (other than standard options to purchase
Common Stock issued pursuant to an Approved Stock Plan that are covered by
clause (i) above) issued prior to the date hereof, provided that the conversion,
exercise or other method of issuance (as the case may be) of any such
Convertible Security is made solely pursuant to the conversion, exercise or
other method of issuance (as the case may be) provisions of such Convertible
Security that were in effect on the date immediately prior to the date of this
Agreement, the conversion, exercise or issuance price of any such Convertible
Securities (other than standard options to purchase Common Stock issued pursuant
to an Approved Stock Plan that are covered by clause (i) above) is not lowered,
except pursuant to the terms thereof that were in effect on the date immediately
prior to the date of this Agreement, none of such Convertible Securities (other
than standard options to purchase Common Stock issued pursuant to an Approved
Stock Plan that are covered by clause (i) above) are amended to increase the
number of shares issuable thereunder, except pursuant to the terms thereof that
were in effect on the date immediately prior to the date of this Agreement, and
none of the terms or conditions of any such Convertible Securities (other than
standard options to purchase Common Stock issued pursuant to an Approved Stock
Plan that are covered by clause (i) above) are otherwise materially changed in
any manner that adversely affects any of the Buyers, except pursuant to the
terms thereof that were in effect on the date immediately prior to the date of
this Agreement; (iii) the Conversion Shares, and (iv) shares of Common Stock,
Options and Convertible Securities issued pursuant to equipment lease
financings, strategic mergers or acquisitions of other assets or businesses, or
strategic licensing or development transactions; provided that (x) the primary
purpose of such issuance is not to raise capital as determined in good faith by
the Buyers, (y) the purchaser or acquirer of such shares of Common Stock in such
issuance solely consists of either (1) the actual participants in such equipment
lease financings, or strategic licensing or development transactions, (2) the
actual owners of such assets or securities acquired in such merger or
acquisition or (3) the shareholders, partners or members of the foregoing
Persons, and (z) the number or amount (as the case may be) of such shares of
Common Stock issued to such Person by the Company shall not be disproportionate
to such Person’s actual participation in such equipment lease financings, or
strategic licensing or development transactions or ownership of such assets or
securities to be acquired by the Company (as applicable) (each of the foregoing
in clauses (i) through (iv), collectively the “Excluded Securities”). “Approved
Stock Plan” means any employee benefit plan which has been approved by the board
of directors of the Company prior to or subsequent to the date hereof pursuant
to which shares of Common Stock and standard options to purchase Common Stock
may be issued to any employee, officer or director for services provided to the
Company in their capacity as such. “Convertible Securities” means any capital
stock or other security of the Company or any of its Subsidiaries that is at any
time and under any circumstances directly or indirectly convertible into,
exercisable or exchangeable for, or which otherwise entitles the holder thereof
to acquire, any capital stock or other security of the Company (including,
without limitation, Common Stock) or any of its Subsidiaries.

 

30 

 

 

(l)           Reservation of Shares. So long as any of the Notes remain
outstanding, the Company shall take all action necessary to at all times have
authorized, and reserved for the purpose of issuance, no less than 300% of the
maximum number of shares of Common Stock issuable upon conversion of all the
Notes then outstanding (assuming for purposes hereof that (x) the Notes are
convertible at the Alternate Conversion Price assuming an Alternate Conversion
Date as of the applicable date of determination, (y) interest on the Notes shall
accrue through the third anniversary of the Closing Date and will be converted
in shares of Common Stock at a conversion price equal to the Alternate
Conversion Price assuming an Alternate Conversion Date as of the applicable date
of determination and (z) any such conversion shall not take into account any
limitations on the conversion of the Notes set forth in the Notes),
(collectively, the “Required Reserve Amount”); provided that at no time shall
the number of shares of Common Stock reserved pursuant to this Section 4(l) be
reduced other than proportionally in connection with any conversion and/or
redemption, as applicable of Notes. If at any time the number of shares of
Common Stock authorized and reserved for issuance is not sufficient to meet the
Required Reserve Amount, the Company will promptly take all corporate action
necessary to authorize and reserve a sufficient number of shares, including,
without limitation, calling a special meeting of stockholders to authorize
additional shares to meet the Company's obligations pursuant to the Transaction
Documents, in the case of an insufficient number of authorized shares, obtain
stockholder approval of an increase in such authorized number of shares, and
voting the management shares of the Company in favor of an increase in the
authorized shares of the Company to ensure that the number of authorized shares
is sufficient to meet the Required Reserve Amount.

 

31 

 

 

(m)         Conduct of Business. The business of the Company and its
Subsidiaries shall not be conducted in violation of any law, ordinance or
regulation of any Governmental Entity, except where such violations would not
reasonably be expected to result, either individually or in the aggregate, in a
Material Adverse Effect.

 

(n)          Other Notes; Variable Securities. . So long as any Notes remain
outstanding, the Company and each Subsidiary shall be prohibited from effecting
or entering into an agreement to effect any Subsequent Placement involving a
Variable Rate Transaction. “Variable Rate Transaction” means a transaction in
which the Company or any Subsidiary (i) issues or sells any Convertible
Securities either (A) at a conversion, exercise or exchange rate or other price
that is based upon and/or varies with the trading prices of or quotations for
the shares of Common Stock at any time after the initial issuance of such
Convertible Securities, or (B) with a conversion, exercise or exchange price
that is subject to being reset at some future date after the initial issuance of
such Convertible Securities or upon the occurrence of specified or contingent
events directly or indirectly related to the business of the Company or the
market for the Common Stock, or (ii) enters into any agreement (including,
without limitation, an equity line of credit or an “at-the-market” offering)
whereby the Company or any Subsidiary may sell securities at a future determined
price (other than standard and customary “preemptive” or “participation”
rights). Each Buyer shall be entitled to obtain injunctive relief against the
Company and its Subsidiaries to preclude any such issuance, which remedy shall
be in addition to any right to collect damages.

 

(o)          Participation Right. From the date hereof until the second
anniversary of the date hereof, neither the Company nor any of its Subsidiaries
shall, directly or indirectly, effect any Subsequent Placement unless the
Company shall have first complied with this Section 4(o). The Company
acknowledges and agrees that the right set forth in this Section 4(o) is a right
granted by the Company, separately, to each Buyer.

 

32 

 

 

(i)          At least five (5) Trading Days prior to any proposed or intended
Subsequent Placement, the Company shall deliver to each Buyer a written notice
(each such notice, a “Pre-Notice”), which Pre-Notice shall not contain any
information (including, without limitation, material, non-public information)
other than: (A) if the proposed Offer Notice (as defined below) constitutes or
contains material, non-public information, a statement asking whether the
Investor is willing to accept material non-public information or (B) if the
proposed Offer Notice does not constitute or contain material, non-public
information, (x) a statement that the Company proposes or intends to effect a
Subsequent Placement, (y) a statement that the statement in clause (x) above
does not constitute material, non-public information and (z) a statement
informing such Buyer that it is entitled to receive an Offer Notice (as defined
below) with respect to such Subsequent Placement upon its written request. Upon
the written request of a Buyer within three (3) Trading Days after the Company’s
delivery to such Buyer of such Pre-Notice, and only upon a written request by
such Buyer, the Company shall promptly, but no later than one (1) Trading Day
after such request, deliver to such Buyer an irrevocable written notice (the
“Offer Notice”) of any proposed or intended issuance or sale or exchange (the
“Offer”) of the securities being offered (the “Offered Securities”) in a
Subsequent Placement, which Offer Notice shall (A) identify and describe the
Offered Securities, (B) describe the price and other terms upon which they are
to be issued, sold or exchanged, and the number or amount of the Offered
Securities to be issued, sold or exchanged, (C) identify the Persons (if known)
to which or with which the Offered Securities are to be offered, issued, sold or
exchanged and (D) offer to issue and sell to or exchange with such Buyer in
accordance with the terms of the Offer such Buyer’s pro rata portion of 35% of
the Offered Securities, provided that the number of Offered Securities which
such Buyer shall have the right to subscribe for under this Section 4(o) shall
be (x) based on such Buyer’s pro rata portion of the aggregate original
principal amount of the Notes purchased hereunder by all Buyers (the “Basic
Amount”), and (y) with respect to each Buyer that elects to purchase its Basic
Amount, any additional portion of the Offered Securities attributable to the
Basic Amounts of other Buyers as such Buyer shall indicate it will purchase or
acquire should the other Buyers subscribe for less than their Basic Amounts (the
“Undersubscription Amount”), which process shall be repeated until each Buyer
shall have an opportunity to subscribe for any remaining Undersubscription
Amount.

 

(ii)         To accept an Offer, in whole or in part, such Buyer must deliver a
written notice to the Company prior to the end of the fifth (5th) Business Day
after such Buyer’s receipt of the Offer Notice (the “Offer Period”), setting
forth the portion of such Buyer’s Basic Amount that such Buyer elects to
purchase and, if such Buyer shall elect to purchase all of its Basic Amount, the
Undersubscription Amount, if any, that such Buyer elects to purchase (in either
case, the “Notice of Acceptance”). If the Basic Amounts subscribed for by all
Buyers are less than the total of all of the Basic Amounts, then each Buyer who
has set forth an Undersubscription Amount in its Notice of Acceptance shall be
entitled to purchase, in addition to the Basic Amounts subscribed for, the
Undersubscription Amount it has subscribed for; provided, however, if the
Undersubscription Amounts subscribed for exceed the difference between the total
of all the Basic Amounts and the Basic Amounts subscribed for (the “Available
Undersubscription Amount”), each Buyer who has subscribed for any
Undersubscription Amount shall be entitled to purchase only that portion of the
Available Undersubscription Amount as the Basic Amount of such Buyer bears to
the total Basic Amounts of all Buyers that have subscribed for Undersubscription
Amounts, subject to rounding by the Company to the extent it deems reasonably
necessary. Notwithstanding the foregoing, if the Company desires to materially
modify or materially amend the terms and conditions of the Offer prior to the
expiration of the Offer Period, the Company may deliver to each Buyer a new
Offer Notice and the Offer Period shall expire on the fifth (5th) Business Day
after such Buyer’s receipt of such new Offer Notice.

 

33 

 

 

(iii)        The Company shall have five (5) Business Days from the expiration
of the Offer Period above (A) to offer, issue, sell or exchange all or any part
of such Offered Securities as to which a Notice of Acceptance has not been given
by a Buyer (the “Refused Securities”) pursuant to a definitive agreement(s) (the
“Subsequent Placement Agreement”), but only to the offerees described in the
Offer Notice (if so described therein) and only upon terms and conditions
(including, without limitation, unit prices and interest rates) that are not
materially more favorable to the acquiring Person or Persons or materially less
favorable to the Company than those set forth in the Offer Notice and (B) to
publicly announce (x) the execution of such Subsequent Placement Agreement, and
(y) either (I) the consummation of the transactions contemplated by such
Subsequent Placement Agreement or (II) the termination of such Subsequent
Placement Agreement, which shall be filed with the SEC on a Current Report on
Form 8-K with such Subsequent Placement Agreement and any documents contemplated
therein filed as exhibits thereto.

 

(iv)        In the event the Company shall propose to sell less than all the
Refused Securities (any such sale to be in the manner and on the terms specified
in Section 4(o)(iii) above), then each Buyer may, at its sole option and in its
sole discretion, reduce the number or amount of the Offered Securities specified
in its Notice of Acceptance to an amount that shall be not less than the number
or amount of the Offered Securities that such Buyer elected to purchase pursuant
to Section 4(o)(ii) above multiplied by a fraction, (i) the numerator of which
shall be the number or amount of Offered Securities the Company actually
proposes to issue, sell or exchange (including Offered Securities to be issued
or sold to Buyers pursuant to this Section 4(o) prior to such reduction) and
(ii) the denominator of which shall be the original amount of the Offered
Securities. In the event that any Buyer so elects to reduce the number or amount
of Offered Securities specified in its Notice of Acceptance, the Company may not
issue, sell or exchange more than the reduced number or amount of the Offered
Securities unless and until such securities have again been offered to the
Buyers in accordance with Section 4(o)(i) above.

 

(v)         Upon the closing of the issuance, sale or exchange of all or less
than all of the Refused Securities, such Buyer shall acquire from the Company,
and the Company shall issue to such Buyer, the number or amount of Offered
Securities specified in its Notice of Acceptance, as reduced pursuant to
Section 4(o)(iv) above if such Buyer has so elected, upon the terms and
conditions specified in the Offer. The purchase by such Buyer of any Offered
Securities is subject in all cases to the preparation, execution and delivery by
the Company and such Buyer of a separate purchase agreement relating to such
Offered Securities reasonably satisfactory in form and substance to such Buyer
and its counsel.

 

(vi)        Any Offered Securities not acquired by a Buyer or other Persons in
accordance with this Section 4(o) may not be issued, sold or exchanged until
they are again offered to such Buyer under the procedures specified in this
Agreement, but the Company will not be obligated to enter into a purchase
agreement with the Buyers that is materially different that the purchase
agreement that the Company enters into with other investors in the Subsequent
Placement (unless such purchase agreement violates the terms and conditions of
this Section 4(o)).

 

34 

 

 

(vii)       The Company and each Buyer agree that if any Buyer elects to
participate in the Offer, (x) neither the Subsequent Placement Agreement with
respect to such Offer nor any other transaction documents related thereto
(collectively, the “Subsequent Placement Documents”) shall include any term or
provision whereby such Buyer shall be required to agree to any restrictions on
trading as to any securities of the Company owned by Buyer prior to such
Subsequent Placement, or be required to consent to any amendment to or
termination of, or grant any waiver, release or the like under or in connection
with, any agreement previously entered into with the Company or any instrument
received from the Company, and (y) any registration rights set forth in such
Subsequent Placement Documents shall be similar in all material respects to the
registration rights contained in the Registration Rights Agreement.

 

(viii)      Notwithstanding anything to the contrary in this Section 4(o) and
unless otherwise agreed to by such Buyer, the Company shall either confirm in
writing to such Buyer that the transaction with respect to the Subsequent
Placement has been abandoned or shall publicly disclose its intention to issue
the Offered Securities, in either case, in such a manner such that such Buyer
will not be in possession of any material, non-public information, by the fifth
(5th) Business Day following delivery of the Offer Notice. If by such fifth
(5th) Business Day, no public disclosure regarding a transaction with respect to
the Offered Securities has been made, and no notice regarding the abandonment of
such transaction has been received by such Buyer, such transaction shall be
deemed to have been abandoned and such Buyer shall not be in possession of any
material, non-public information with respect to the Company or any of its
Subsidiaries. Should the Company decide to pursue such transaction with respect
to the Offered Securities, the Company shall provide such Buyer with another
Offer Notice and such Buyer will again have the right of participation set forth
in this Section 4(o). The Company shall not be permitted to deliver more than
one such Offer Notice to such Buyer in any sixty (60) day period, except as
expressly contemplated by the last sentence of Section 4(o)(ii).

 

(ix)         The restrictions contained in this Section 4(o) shall not apply in
connection with the issuance of any Excluded Securities. The Company shall not
circumvent the provisions of this Section 4(o) by providing terms or conditions
to one Buyer that are not provided to all.

 

(p)          Dilutive Issuances. For so long as any Notes remain outstanding,
the Company shall not, in any manner, enter into or affect any Dilutive Issuance
(as defined in the Notes) if the effect of such Dilutive Issuance is to cause
the Company to be required to issue upon conversion of any Notes any shares of
Common Stock in excess of that number of shares of Common Stock which the
Company may issue upon conversion of the Notes without breaching the Company’s
obligations under the rules or regulations of the Eligible Market on which
shares of Common Stock are then listed or quoted.

 

(q)          Passive Foreign Investment Company. The Company shall conduct its
business, and shall cause its Subsidiaries to conduct their respective
businesses, in such a manner as will ensure that the Company will not be deemed
to constitute a passive foreign investment company within the meaning of Section
1297 of the Code.

 

(r)          Restriction on Redemption and Cash Dividends. So long as any Notes
are outstanding, the Company shall not, directly or indirectly, redeem, or
declare or pay any cash dividend or distribution on, any securities of the
Company without the prior express written consent of the Buyers.

 

35 

 

 

(s)          Corporate Existence. So long as any Buyer beneficially owns any
Notes, the Company shall not be party to any Fundamental Transaction (as defined
in the Notes) unless the Company is in compliance with the applicable provisions
governing Fundamental Transactions set forth in the Notes.

 

(t)          Investor’s Note Acknowledgement and Agreement. Each Investor,
solely with respect to such Investor and the Note held by such Investor and such
Master Restricted Account related thereto (and not with respect to any other
Investor or Note held by such other Investor or such other Master Restricted
Account related thereto), hereby acknowledges and agrees to the terms and
conditions set forth in Section 14(o) of the Note of such Investor.

 

(u)          Conversion and Exercise Procedures. The form of Conversion Notice
(as defined in the Notes) included in the Notes set forth the totality of the
procedures required of the Buyers in order to convert the Notes. Except as
provided in Section 5(d), no additional legal opinion, other information or
instructions shall be required of the Buyers to convert their Notes. The Company
shall honor conversions of the Notes and shall deliver the Conversion Shares in
accordance with the terms, conditions and time periods set forth in the Notes.

 

(v)         Regulation M. The Company will not take any action prohibited by
Regulation M under the 1934 Act, in connection with the distribution of the
Securities contemplated hereby.

 

(w)         General Solicitation. None of the Company, any of its affiliates (as
defined in Rule 501(b) under the 1933 Act) or any person acting on behalf of the
Company or such affiliate will solicit any offer to buy or offer or sell the
Securities by means of any form of general solicitation or general advertising
within the meaning of Regulation D, including: (i) any advertisement, article,
notice or other communication published in any newspaper, magazine or similar
medium or broadcast over television or radio; and (ii) any seminar or meeting
whose attendees have been invited by any general solicitation or general
advertising.

 

(x)          Integration. None of the Company, any of its affiliates (as defined
in Rule 501(b) under the 1933 Act), or any person acting on behalf of the
Company or such affiliate will sell, offer for sale, or solicit offers to buy or
otherwise negotiate in respect of any security (as defined in the 1933 Act)
which will be integrated with the sale of the Securities in a manner which would
require the registration of the Securities under the 1933 Act and the Company
will take all action that is appropriate or necessary to assure that its
offerings of other securities will not be integrated for purposes of the 1933
Act or the rules and regulations of the Principal Market, with the issuance of
Securities contemplated hereby.

 

(y)          Notice of Disqualification Events. The Company will notify the
Buyers in writing, prior to the Closing Date of (i) any Disqualification Event
relating to any Issuer Covered Person and (ii) any event that would, with the
passage of time, become a Disqualification Event relating to any Issuer Covered
Person.

 

36 

 

 

(z)          Stockholder Approval. The Company shall provide each stockholder
entitled to vote at a special meeting of stockholders of the Company (the
“Stockholder Meeting”), which shall be promptly called and held not later than
January 4, 2016 (the “Stockholder Meeting Deadline”), a proxy statement, in a
form reasonably acceptable to the Buyers and Kelley Drye & Warren LLP, at the
expense of the Company, with the Company obligated to reimburse the expenses of
Kelley Drye & Warren LLP incurred in connection therewith in an amount not
exceed $5,000, soliciting each such stockholder’s affirmative vote at the
Stockholder Meeting for approval of resolutions (“Stockholder Resolutions”)
providing for the issuance of the Securities in compliance with the rules and
regulations of the Principal Market (the “Stockholder Approval”, and the date
the Stockholder Approval is obtained, the “Stockholder Approval Date”), and the
Company shall use its reasonable best efforts to solicit its stockholders’
approval of such resolutions and to cause the Board of Directors of the Company
to recommend to the stockholders that they approve such resolutions. The Company
shall be obligated to seek to obtain the Stockholder Approval by the Stockholder
Meeting Deadline. If, despite the Company's reasonable best efforts the
Stockholder Approval is not obtained on or prior to the Stockholder Meeting
Deadline, the Company shall cause an additional Stockholder Meeting to be held
on or prior to April 4, 2016. If, despite the Company's reasonable best efforts
the Stockholder Approval is not obtained after such subsequent stockholder
meetings, the Company shall cause an additional Stockholder Meeting to be held
semi-annually thereafter until such Stockholder Approval is obtained.

 

(aa)        Short Sales. So long as any Notes remain outstanding, no holder of
Notes or Registrable Securities bearing a restricted legend as provided in
Section 5(c) below (collectively, the “Restricted Persons” and each of the
foregoing is referred to herein as a “Restricted Person”) shall, directly or
indirectly, engage in any “Short Sales” of the Common Stock (other than any sale
marked “short exempt” or any sale of shares deemed to be held “long” hereunder).
For purposes hereof, “Short Sales” shall mean “short sales” as defined in Rule
200 promulgated under Regulation SHO under the 1934 Act (other than any sale
marked “short exempt” or any sale of shares deemed to be held “long” hereunder).
Notwithstanding the foregoing, no “Short Sale” or “short” position shall be
deemed to exist, as a result of any failure by the Company (or its agents) to
deliver Conversion Shares upon conversion of the Notes or to timely remove any
legend from any Registrable Securities, to any Restricted Person converting such
Notes or removing legends from any Registrable Securities, as applicable. For
purposes of determining whether a Restricted Person is deemed to have a “long”
position in the Common Stock, at any given time of determination, such
Restricted Person shall be deemed to hold “long” all Common Stock that is either
(i) then owned by such Restricted Person, if any, or (ii) issuable to such
Restricted Person as Conversion Shares pursuant to the terms of the Notes then
held by such Restricted Person, if any, pursuant to a valid Conversion Notice
delivered to the Company on or prior to the applicable time of determination.
Notwithstanding the foregoing, nothing contained herein shall (without
implication that the contrary would otherwise be true) prohibit any Restricted
Person from selling “long” (as defined under Rule 200 promulgated under
Regulation SHO under the 1934 Act) the Securities or any other Common Stock then
owned by such Restricted Person.

 

(bb)       Closing Documents. On or prior to fourteen (14) calendar days after
the Closing Date, the Company agrees to deliver, or cause to be delivered, to
each Buyer and Kelley Drye & Warren LLP a complete closing set of the executed
Transaction Documents, Securities and any other document required to be
delivered to any party pursuant to Section 7 hereof or otherwise.

 

37 

 

 

5.          REGISTER; TRANSFER AGENT INSTRUCTIONS; LEGEND.

 

(a)          Register. The Company shall maintain at its principal executive
offices (or such other office or agency of the Company as it may designate by
notice to each holder of Securities), a register for the Notes in which the
Company shall record the name and address of the Person in whose name the Notes
have been issued (including the name and address of each transferee), the
principal amount of the Notes held by such Person, the number of Conversion
Shares issuable pursuant to the terms of the Notes held by such Person. The
Company shall keep the register open and available at all times during business
hours for inspection of any Buyer or its legal representatives.

 

(b)          Transfer Agent Instructions. The Company shall issue irrevocable
instructions to its transfer agent and any subsequent transfer agent in a form
acceptable to each of the Buyers (the “Irrevocable Transfer Agent Instructions”)
to issue certificates or credit shares to the applicable balance accounts at The
Depository Trust Company (“DTC”), registered in the name of each Buyer or its
respective nominee(s), for the Conversion Shares in such amounts as specified
from time to time by each Buyer to the Company upon conversion of the Notes. The
Company represents and warrants that no instruction other than the Irrevocable
Transfer Agent Instructions referred to in this Section 5(b), and stop transfer
instructions to give effect to Section 2(g) hereof, will be given by the Company
to its transfer agent with respect to the Securities, and that the Securities
shall otherwise be freely transferable on the books and records of the Company,
as applicable, to the extent provided in this Agreement and the other
Transaction Documents. If a Buyer effects a sale, assignment or transfer of the
Securities in accordance with Section 2(g), the Company shall permit the
transfer and shall promptly instruct its transfer agent to issue one or more
certificates or credit shares to the applicable balance accounts at DTC in such
name and in such denominations as specified by such Buyer to effect such sale,
transfer or assignment. In the event that such sale, assignment or transfer
involves Conversion Shares sold, assigned or transferred pursuant to an
effective registration statement or in compliance with Rule 144, the transfer
agent shall issue such shares to such Buyer, assignee or transferee (as the case
may be) without any restrictive legend in accordance with Section 5(d) below.
The Company acknowledges that a breach by it of its obligations hereunder will
cause irreparable harm to a Buyer. Accordingly, the Company acknowledges that
the remedy at law for a breach of its obligations under this Section 5(b) will
be inadequate and agrees, in the event of a breach or threatened breach by the
Company of the provisions of this Section 5(b), that a Buyer shall be entitled,
in addition to all other available remedies, to an order and/or injunction
restraining any breach and requiring immediate issuance and transfer, without
the necessity of showing economic loss and without any bond or other security
being required. The Company shall cause its counsel to issue the legal opinion
referred to in the Irrevocable Transfer Agent Instructions to the Company’s
transfer agent on each Effective Date (as defined in the Registration Rights
Agreement). Any fees (with respect to the transfer agent, counsel to the Company
or otherwise) associated with the issuance of such opinion or the removal of any
legends on any of the Securities shall be borne by the Company.

 

38 

 

 

(c)          Legends. Each Buyer understands that the Securities have been
issued (or will be issued in the case of the Conversion Shares) pursuant to an
exemption from registration or qualification under the 1933 Act and applicable
state securities laws, and except as set forth below, the Securities shall bear
any legend as required by the “blue sky” laws of any state and a restrictive
legend in substantially the following form (and a stop-transfer order may be
placed against transfer of such stock certificates):

 

[NEITHER THE ISSUANCE AND SALE OF THE SECURITIES REPRESENTED BY THIS CERTIFICATE
NOR THE SECURITIES INTO WHICH THESE SECURITIES ARE CONVERTIBLE HAVE BEEN][THE
SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN] REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE SECURITIES LAWS. THE
SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED OR ASSIGNED (I) IN THE
ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT FOR THE SECURITIES UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, OR (B) AN OPINION OF COUNSEL TO THE HOLDER
(IF REQUESTED BY THE COMPANY), IN A FORM REASONABLY ACCEPTABLE TO THE COMPANY,
THAT REGISTRATION IS NOT REQUIRED UNDER SAID ACT OR (II) UNLESS SOLD OR ELIGIBLE
TO BE SOLD PURSUANT TO RULE 144 OR RULE 144A UNDER SAID ACT. NOTWITHSTANDING THE
FOREGOING, THE SECURITIES MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN
ACCOUNT OR OTHER LOAN OR FINANCING ARRANGEMENT SECURED BY THE SECURITIES.

 

(d)          Removal of Legends. Certificates evidencing Securities shall not be
required to contain the legend set forth in Section 5(c) above or any other
legend (i) while a registration statement (including a Registration Statement)
covering the resale of such Securities is effective under the 1933 Act, (ii)
following any sale of such Securities pursuant to Rule 144 (assuming the
transferor is not an affiliate of the Company), (iii) if such Securities are
eligible to be sold, assigned or transferred under Rule 144 (provided that a
Buyer provides the Company with reasonable assurances that such Securities are
eligible for sale, assignment or transfer under Rule 144 which shall not include
an opinion of Buyer’s counsel), (iv) in connection with a sale, assignment or
other transfer (other than under Rule 144), provided that such Buyer provides
the Company with an opinion of counsel to such Buyer, in a form reasonably
acceptable to the Company, to the effect that such sale, assignment or transfer
of the Securities may be made without registration under the applicable
requirements of the 1933 Act or (v) if such legend is not required under
applicable requirements of the 1933 Act (including, without limitation,
controlling judicial interpretations and pronouncements issued by the SEC). If a
legend is not required pursuant to the foregoing, the Company shall no later
than three (3) Trading Days (or such earlier date as required pursuant to the
1934 Act or other applicable law, rule or regulation for the settlement of a
trade initiated on the date such Buyer delivers such legended certificate
representing such Securities to the Company) following the delivery by a Buyer
to the Company or the transfer agent (with notice to the Company) of a legended
certificate representing such Securities (endorsed or with stock powers
attached, signatures guaranteed, and otherwise in form necessary to affect the
reissuance and/or transfer, if applicable), together with any other deliveries
from such Buyer as may be required above in this Section 5(d), as directed by
such Buyer, either: (A) provided that the Company’s transfer agent is
participating in the DTC Fast Automated Securities Transfer Program and such
Securities are Conversion Shares, credit the aggregate number of shares of
Common Stock to which such Buyer shall be entitled to such Buyer’s or its
designee’s balance account with DTC through its Deposit/Withdrawal at Custodian
system or (B) if the Company’s transfer agent is not participating in the DTC
Fast Automated Securities Transfer Program, issue and deliver (via reputable
overnight courier) to such Buyer, a certificate representing such Securities
that is free from all restrictive and other legends, registered in the name of
such Buyer or its designee (the date by which such credit is so required to be
made to the balance account of such Buyer’s or such Buyer’s designee with DTC or
such certificate is required to be delivered to such Buyer pursuant to the
foregoing is referred to herein as the “Required Delivery Date”, and the date
such shares of Common Stock are actually delivered without restrictive legend to
such Buyer or such Buyer’s designee with DTC, as applicable, the “Share Delivery
Date”). The Company shall be responsible for any transfer agent fees or DTC fees
with respect to any issuance of Securities or the removal of any legends with
respect to any Securities in accordance herewith.

 

39 

 

 

(e)          Failure to Timely Deliver; Buy-In. If the Company fails to fail,
for any reason or for no reason, to issue and deliver (or cause to be delivered)
to a Buyer (or its designee) by the Required Delivery Date, either (I) if the
Transfer Agent is not participating in the DTC Fast Automated Securities
Transfer Program, a certificate for the number of Conversion Shares to which
such Buyer is entitled and register such Conversion Shares on the Company’s
share register or, if the Transfer Agent is participating in the DTC Fast
Automated Securities Transfer Program, to credit the balance account of such
Buyer or such Buyer’s designee with DTC for such number of Conversion Shares
submitted for legend removal by such Buyer pursuant to Section 5(d) above or
(II) if the Registration Statement covering the resale of the Conversion Shares
submitted for legend removal by such Buyer pursuant to Section 5(d) above (the
“Unavailable Shares”) is not available for the resale of such Unavailable Shares
and the Company fails to promptly, but in no event later than as required
pursuant to the Registration Rights Agreement (x) so notify such Buyer and (y)
deliver the Conversion Shares electronically without any restrictive legend by
crediting such aggregate number of Conversion Shares submitted for legend
removal by such Buyer pursuant to Section 5(d) above to such Buyer’s or its
designee’s balance account with DTC through its Deposit/Withdrawal At Custodian
system (the event described in the immediately foregoing clause (II) is
hereinafter referred as a “Notice Failure” and together with the event described
in clause (I) above, a “Delivery Failure”), then, in addition to all other
remedies available to such Buyer, the Company shall pay in cash to such Buyer on
each day after the Share Delivery Date and during such Delivery Failure an
amount equal to 2% of the product of (A) the sum of the number of shares of
Common Stock not issued to such Buyer on or prior to the Required Delivery Date
and to which such Buyer is entitled, and (B) any trading price of the Common
Stock selected by such Buyer in writing as in effect at any time during the
period beginning on the date of the delivery by such Buyer to the Company of the
applicable Conversion Shares and ending on the applicable Share Delivery Date.
In addition to the foregoing, if on or prior to the Required Delivery Date
either (I) if the Transfer Agent is not participating in the DTC Fast Automated
Securities Transfer Program, the Company shall fail to issue and deliver a
certificate to a Buyer and register such shares of Common Stock on the Company's
share register or, if the Transfer Agent is participating in the DTC Fast
Automated Securities Transfer Program, credit the balance account of such Buyer
or such Buyer’s designee with DTC for the number of shares of Common Stock to
which such Buyer submitted for legend removal by such Buyer pursuant to Section
5(d) above (ii) below or (II) a Notice Failure occurs, and if on or after such
Trading Day such Buyer purchases (in an open market transaction or otherwise)
shares of Common Stock to deliver in satisfaction of a sale by such Buyer of
shares of Common Stock submitted for legend removal by such Buyer pursuant to
Section 5(d) above that such Buyer anticipated receiving from the Company (a
“Buy-In”), then the Company shall, within three (3) Trading Days after such
Buyer’s request and in such Buyer’s discretion, either (i) pay cash to such
Buyer in an amount equal to such Buyer’s total purchase price (including
brokerage commissions and other out-of-pocket expenses, if any, for the shares
of Common Stock so purchased) (the “Buy-In Price”), at which point the Company’s
obligation to so deliver such certificate or credit such Buyer’s balance account
shall terminate and such shares shall be cancelled, or (ii) promptly honor its
obligation to so deliver to such Buyer a certificate or certificates or credit
the balance account of such Buyer or such Buyer’s designee with DTC representing
such number of shares of Common Stock that would have been so delivered if the
Company timely complied with its obligations hereunder and pay cash to such
Buyer in an amount equal to the excess (if any) of the Buy-In Price over the
product of (A) such number of shares of Conversion Shares that the Company was
required to deliver to such Buyer by the Required Delivery Date multiplied by
(B) the lowest Closing Sale Price (as defined in the Notes) of the Common Stock
on any Trading Day during the period commencing on the date of the delivery by
such Buyer to the Company of the applicable Conversion Shares and ending on the
date of such delivery and payment under this clause (ii). Nothing shall limit
such Buyer’s right to pursue any other remedies available to it hereunder, at
law or in equity, including, without limitation, a decree of specific
performance and/or injunctive relief with respect to the Company’s failure to
timely deliver certificates representing shares of Common Stock (or to
electronically deliver such shares of Common Stock) as required pursuant to the
terms hereof. Notwithstanding anything herein to the contrary, with respect to
any given Notice Failure and/or Delivery Failure, this Section 5(e) shall not
apply to the applicable Buyer the extent the Company has already paid such
amounts in full to such Buyer with respect to such Notice Failure and/or
Delivery Failure, as applicable, pursuant to the analogous sections of the Note
held by such Buyer.

 

40 

 

 

(f)          FAST Compliance. While any Notes remain outstanding, the Company
shall maintain a transfer agent that participates in the DTC Fast Automated
Securities Transfer Program.

 

6.          CONDITIONS TO THE COMPANY’S OBLIGATION TO SELL.

 

(a)          The obligation of the Company hereunder to issue and sell the Notes
to each Buyer at the Closing is subject to the satisfaction, at or before the
Closing Date, of each of the following conditions, provided that these
conditions are for the Company’s sole benefit and may be waived by the Company
at any time in its sole discretion by providing each Buyer with prior written
notice thereof: 

 

(i)          Such Buyer shall have executed each of the other Transaction
Documents to which it is a party and delivered the same to the Company.

 

(ii)         Such Buyer and each other Buyer shall have delivered to the Company
the Purchase Price (less, in the case of the lead Buyer, the amounts withheld
pursuant to Section 4(g)) for the Note being purchased by such Buyer at the
Closing by wire transfer of immediately available funds in accordance with the
Flow of Funds Letter.

 

41 

 

 

(iii)        The representations and warranties of such Buyer shall be true and
correct in all material respects as of the date when made and as of the Closing
Date as though originally made at that time (except for representations and
warranties that speak as of a specific date, which shall be true and correct as
of such specific date), and such Buyer shall have performed, satisfied and
complied in all material respects with the covenants, agreements and conditions
required by this Agreement to be performed, satisfied or complied with by such
Buyer at or prior to the Closing Date.

 

7.          CONDITIONS TO EACH BUYER’S OBLIGATION TO PURCHASE.

 

(a)          The obligation of each Buyer hereunder to purchase its Note at the
Closing is subject to the satisfaction, at or before the Closing Date, of each
of the following conditions, provided that these conditions are for each Buyer’s
sole benefit and may be waived by such Buyer at any time in its sole discretion
by providing the Company with prior written notice thereof: 

 

(i)          The Company and each Subsidiary (as the case may be) shall have
duly executed and delivered to such Buyer each of the Transaction Documents to
which it is a party and the Company shall have duly executed and delivered to
such Buyer a Note (in such original principal amount as is set forth across from
such Buyer’s name in column (3) of the Schedule of Buyers) being purchased by
such Buyer at the Closing pursuant to this Agreement.

 

(ii)         Such Buyer and the Placement Agent shall have received the opinion
of Foley & Lardner LLP, the Company’s counsel, dated as of the Closing Date, in
the form acceptable to such Buyer.

 

(iii)        The Company shall have delivered to such Buyer a copy of the
Irrevocable Transfer Agent Instructions, in the form acceptable to such Buyer,
which instructions shall have been delivered to and acknowledged in writing by
the Company’s transfer agent.

 

(iv)        The Company shall have delivered to such Buyer a certificate
evidencing the formation and good standing of the Company and each of its
Subsidiaries in each such entity’s jurisdiction of formation issued by the
Secretary of State (or comparable office) of such jurisdiction of formation as
of a date within ten (10) days of the Closing Date.

 

(v)         The Company shall have delivered to such Buyer a certificate
evidencing the Company’s and each Subsidiary’s qualification as a foreign
corporation and good standing issued by the Secretary of State (or comparable
office) of each jurisdiction in which the Company and each Subsidiary conducts
business and is required to so qualify, as of a date within ten (10) days of the
Closing Date.

 

(vi)        The Company shall have delivered to such Buyer a certified copy of
the Certificate of Incorporation as certified by the Delaware Secretary of State
within ten (10) days of the Closing Date.

 

42 

 

 

(vii)       Each Subsidiary shall have delivered to such Buyer a certified copy
of its Certificate of Incorporation (or such equivalent organizational document)
as certified by the Secretary of State (or comparable office) of such
Subsidiary’s jurisdiction of incorporation within ten (10) days of the Closing
Date.

 

(viii)      The Company and each Subsidiary shall have delivered to such Buyer a
certificate, in the form acceptable to such Buyer, executed by the Secretary of
the Company and each Subsidiary and dated as of the Closing Date, as to (i) the
resolutions consistent with Section 3(b) as adopted by the Company’s and each
Subsidiary’s board of directors in a form reasonably acceptable to such Buyer,
(ii) the Certificate of Incorporation of the Company and the organizational
documents of each Subsidiary and (iii) the Bylaws of the Company and the bylaws
of each Subsidiary, each as in effect at the Closing.

 

(ix)         Each and every representation and warranty of the Company shall be
true and correct in all material respects (other than representations and
warranties qualified by Material Adverse Effect or materiality, which shall be
true and correct in all respects) as of the date when made and as of the Closing
Date as though originally made at that time (except for representations and
warranties that speak as of a specific date, which shall be true and correct as
of such specific date) and the Company shall have performed, satisfied and
complied in all respects with the covenants, agreements and conditions required
to be performed, satisfied or complied with by the Company pursuant to the
Transaction Documents at or prior to the Closing Date. Such Buyer shall have
received a certificate, duly executed by the Chief Executive Officer of the
Company, dated as of the Closing Date, to the foregoing effect and as to such
other matters as may be reasonably requested by such Buyer in the form
acceptable to such Buyer.

 

(x)          The Company shall have delivered to such Buyer a letter from the
Company’s transfer agent certifying the number of shares of Common Stock
outstanding as of a date within two (2) calendar days of the Closing Date
immediately prior to the Closing.

 

(xi)         The Common Stock (A) shall be designated for quotation or listed
(as applicable) on the Principal Market and (B) shall not have been suspended,
as of the Closing Date, by the SEC or the Principal Market from trading on the
Principal Market.

 

(xii)        Except as contemplated by Section 4(z) hereof, the Company shall
have obtained all governmental, regulatory or third party consents and
approvals, if any, necessary for the sale of the Securities, including without
limitation, those required by the Principal Market, if any.

 

(xiii)       No statute, rule, regulation, executive order, decree, ruling or
injunction shall have been enacted, entered, promulgated or endorsed by any
court or Governmental Entity of competent jurisdiction that prohibits the
consummation of any of the transactions contemplated by the Transaction
Documents.

 

43 

 

 

(xiv)      Since the date of execution of this Agreement, no event or series of
events shall have occurred that would reasonably be expected to have or result
in a Material Adverse Effect.

 

(xv)       Except as contemplated by this Agreement, including Section 4(z)
hereof, the Company shall have obtained any approval required by the Eligible
Market on which the Common Stock is then traded to list or designate for
quotation (as the case may be) the Conversion Shares.

 

(xvi)      Within two (2) Business Days prior to the Closing, the Company shall
have delivered or caused to be delivered to each Buyer (A) certified copies of
requests for copies of information on Form UCC-11, listing all effective
financing statements which name as debtor the Company or any of its Subsidiaries
and which are filed in such office or offices as may be necessary or, in the
opinion of the Buyers, desirable to perfect the security interests purported to
be created by the Notes, together with copies of such financing statements, none
of which, except as otherwise agreed in writing by the Buyers, shall cover any
of the Collateral (as defined in the Notes), and the results of searches for any
tax Lien and judgment Lien filed against such Person or its property, which
results, except as otherwise agreed to in writing by the Buyers, shall not show
any such Liens; and (B) a perfection certificate, duly completed and executed by
the Company and each of its Subsidiaries, in form and substance satisfactory to
the Buyers.

 

(xvii)     Each Control Account Bank shall have duly executed and delivered to
such Buyer a Control Account Agreement with respect to such Buyer’s Master
Restricted Account of the Company held at such Control Account Bank.

 

(xviii)    Such Buyer shall have received a letter on the letterhead of the
Company, duly executed by the Chief Executive Officer of the Company, setting
forth the wire amounts of each Buyer and the wire transfer instructions of the
Company with respect to the portion of the Purchase Price set forth in column
(5) of the Schedule of Buyers and, the wire instructions of the Control Account
Bank with respect to the portion of the Purchase Price set forth in column (6)
of the Schedule of Buyers related to the Master Restricted Account (the “Flow of
Funds Letter”).

 

(xix)      The Company and its Subsidiaries shall have delivered to such Buyer
such other documents, instruments or certificates relating to the transactions
contemplated by this Agreement as such Buyer or its counsel may reasonably
request.

 

8.          TERMINATION.

 

In the event that the Closing shall not have occurred with respect to a Buyer
within five (5) Business Days of the date hereof due to the Company’s failure to
satisfy the conditions set forth in Section 7 hereof, then such Buyer shall have
the right to terminate its obligations under this Agreement with respect to
itself at any time on or after the close of business on such date by delivering
a written notice to that effect to each other party to this Agreement, without
liability of such Buyer to any other party; provided, however, (i) the right to
terminate this Agreement under this Section 8 shall not be available to such
Buyer if the failure of the transactions contemplated by this Agreement to have
been consummated by such date is the result of such Buyer’s breach of this
Agreement and (ii) the abandonment of the sale and purchase of the Notes shall
be applicable only to such Buyer providing such written notice, provided further
that no such termination shall affect any obligation of the Company under this
Agreement to reimburse the lead Buyer for the expenses described in Section 4(g)
above. Nothing contained in this Section 8 shall be deemed to release any party
from any liability for any breach by such party of the terms and provisions of
this Agreement or the other Transaction Documents or to impair the right of any
party to compel specific performance by any other party of its obligations under
this Agreement or the other Transaction Documents.

 

44 

 

 

9.           MISCELLANEOUS.

 

(a)          Governing Law; Jurisdiction; Jury Trial. All questions concerning
the construction, validity, enforcement and interpretation of this Agreement
shall be governed by the internal laws of the State of New York, without giving
effect to any choice of law or conflict of law provision or rule (whether of the
State of New York or any other jurisdictions) that would cause the application
of the laws of any jurisdictions other than the State of New York. The Company
hereby irrevocably submits to the exclusive jurisdiction of the state and
federal courts sitting in The City of New York, Borough of Manhattan, for the
adjudication of any dispute hereunder or in connection herewith or under any of
the other Transaction Documents or with any transaction contemplated hereby or
thereby, and hereby irrevocably waives, and agrees not to assert in any suit,
action or proceeding, any claim that it is not personally subject to the
jurisdiction of any such court, that such suit, action or proceeding is brought
in an inconvenient forum or that the venue of such suit, action or proceeding is
improper. Each party hereby irrevocably waives personal service of process and
consents to process being served in any such suit, action or proceeding by
mailing a copy thereof to such party at the address for such notices to it under
this Agreement and agrees that such service shall constitute good and sufficient
service of process and notice thereof. Nothing contained herein shall be deemed
to limit in any way any right to serve process in any manner permitted by law.
Nothing contained herein shall be deemed or operate to preclude any Buyer from
bringing suit or taking other legal action against the Company in any other
jurisdiction to collect on the Company’s obligations to such Buyer or to enforce
a judgment or other court ruling in favor of such Buyer. EACH PARTY HEREBY
IRREVOCABLY WAIVES ANY RIGHT IT MAY HAVE TO, AND AGREES NOT TO REQUEST, A JURY
TRIAL FOR THE ADJUDICATION OF ANY DISPUTE HEREUNDER OR UNDER ANY OTHER
TRANSACTION DOCUMENT OR IN CONNECTION WITH OR ARISING OUT OF THIS AGREEMENT, ANY
OTHER TRANSACTION DOCUMENT OR ANY TRANSACTION CONTEMPLATED HEREBY OR THEREBY.

 

(b)          Counterparts. This Agreement may be executed in two or more
identical counterparts, all of which shall be considered one and the same
agreement and shall become effective when counterparts have been signed by each
party and delivered to the other party. In the event that any signature is
delivered by facsimile transmission or by an e-mail which contains a portable
document format (.pdf) file of an executed signature page, such signature page
shall create a valid and binding obligation of the party executing (or on whose
behalf such signature is executed) with the same force and effect as if such
signature page were an original thereof.

 

45 

 

 

(c)          Headings; Gender. The headings of this Agreement are for
convenience of reference and shall not form part of, or affect the
interpretation of, this Agreement. Unless the context clearly indicates
otherwise, each pronoun herein shall be deemed to include the masculine,
feminine, neuter, singular and plural forms thereof. The terms “including,”
“includes,” “include” and words of like import shall be construed broadly as if
followed by the words “without limitation.” The terms “herein,” “hereunder,”
“hereof” and words of like import refer to this entire Agreement instead of just
the provision in which they are found.

 

(d)          Severability; Maximum Payment Amounts. If any provision of this
Agreement is prohibited by law or otherwise determined to be invalid or
unenforceable by a court of competent jurisdiction, the provision that would
otherwise be prohibited, invalid or unenforceable shall be deemed amended to
apply to the broadest extent that it would be valid and enforceable, and the
invalidity or unenforceability of such provision shall not affect the validity
of the remaining provisions of this Agreement so long as this Agreement as so
modified continues to express, without material change, the original intentions
of the parties as to the subject matter hereof and the prohibited nature,
invalidity or unenforceability of the provision(s) in question does not
substantially impair the respective expectations or reciprocal obligations of
the parties or the practical realization of the benefits that would otherwise be
conferred upon the parties. The parties will endeavor in good faith negotiations
to replace the prohibited, invalid or unenforceable provision(s) with a valid
provision(s), the effect of which comes as close as possible to that of the
prohibited, invalid or unenforceable provision(s). Notwithstanding anything to
the contrary contained in this Agreement or any other Transaction Document (and
without implication that the following is required or applicable), it is the
intention of the parties that in no event shall amounts and value paid by the
Company and/or any of its Subsidiaries (as the case may be), or payable to or
received by any of the Buyers, under the Transaction Documents (including
without limitation, any amounts that would be characterized as “interest” under
applicable law) exceed amounts permitted under any applicable law. Accordingly,
if any obligation to pay, payment made to any Buyer, or collection by any Buyer
pursuant to the Transaction Documents is finally judicially determined to be
contrary to any such applicable law, such obligation to pay, payment or
collection shall be deemed to have been made by mutual mistake of such Buyer,
the Company and its Subsidiaries and such amount shall be deemed to have been
adjusted with retroactive effect to the maximum amount or rate of interest, as
the case may be, as would not be so prohibited by the applicable law. Such
adjustment shall be effected, to the extent necessary, by reducing or refunding,
at the option of such Buyer, the amount of interest or any other amounts which
would constitute unlawful amounts required to be paid or actually paid to such
Buyer under the Transaction Documents. For greater certainty, to the extent that
any interest, charges, fees, expenses or other amounts required to be paid to or
received by such Buyer under any of the Transaction Documents or related thereto
are held to be within the meaning of “interest” or another applicable term to
otherwise be violative of applicable law, such amounts shall be pro-rated over
the period of time to which they relate.

 

46 

 

 

(e)          Entire Agreement; Amendments. This Agreement, the other Transaction
Documents and the schedules and exhibits attached hereto and thereto and the
instruments referenced herein and therein supersede all other prior oral or
written agreements between the Buyers, the Company, its Subsidiaries, their
affiliates and Persons acting on their behalf, including, without limitation,
any transactions by any Buyer with respect to Common Stock or the Securities,
and the other matters contained herein and therein, and this Agreement, the
other Transaction Documents, the schedules and exhibits attached hereto and
thereto and the instruments referenced herein and therein contain the entire
understanding of the parties solely with respect to the matters covered herein
and therein; provided, however, nothing contained in this Agreement or any other
Transaction Document shall (or shall be deemed to) (i) have any effect on any
agreements any Buyer has entered into with, or any instruments any Buyer has
received from, the Company or any of its Subsidiaries prior to the date hereof
with respect to any prior investment made by such Buyer in the Company or (ii)
waive, alter, modify or amend in any respect any obligations of the Company or
any of its Subsidiaries, or any rights of or benefits to any Buyer or any other
Person, in any agreement entered into prior to the date hereof between or among
the Company and/or any of its Subsidiaries and any Buyer, or any instruments any
Buyer received from the Company and/or any of its Subsidiaries prior to the date
hereof, and all such agreements and instruments shall continue in full force and
effect. Except as specifically set forth herein or therein, neither the Company
nor any Buyer makes any representation, warranty, covenant or undertaking with
respect to such matters. For clarification purposes, the Recitals are part of
this Agreement. No provision of this Agreement may be amended other than by an
instrument in writing signed by the Company and the Required Holders (as defined
below), and any amendment to any provision of this Agreement made in conformity
with the provisions of this Section 9(e) shall be binding on all Buyers and
holders of Securities, as applicable; provided that no such amendment shall be
effective to the extent that it (A) applies to less than all of the holders of
the Securities then outstanding or (B) imposes any obligation or liability on
any Buyer without such Buyer’s prior written consent (which may be granted or
withheld in such Buyer’s sole discretion). No waiver shall be effective unless
it is in writing and signed by an authorized representative of the waiving
party, provided that the Required Holders may waive any provision of this
Agreement, and any waiver of any provision of this Agreement made in conformity
with the provisions of this Section 9(e) shall be binding on all Buyers and
holders of Securities, as applicable, provided that no such waiver shall be
effective to the extent that it (1) applies to less than all of the holders of
the Securities then outstanding (unless a party gives a waiver as to itself
only) or (2) imposes any obligation or liability on any Buyer without such
Buyer’s prior written consent (which may be granted or withheld in such Buyer’s
sole discretion). No consideration (other than reimbursement of legal fees)
shall be offered or paid to any Person to amend or consent to a waiver or
modification of any provision of any of the Transaction Documents unless the
same consideration also is offered to all of the parties to the Transaction
Documents, all holders of the Notes (except that a holder of Notes that does not
have any of its Notes secured by cash amounts in a Master Control Account will
not be entitled to any consideration granted to any other holder of Notes in
connection with any amendment, consent, waiver or modification related to any
provision relating to any Master Control Account). From the date hereof and
while any Notes are outstanding, the Company shall not be permitted to receive
any consideration from a Buyer or a holder of Notes that is not otherwise
contemplated by the Transaction Documents in order to, directly or indirectly,
induce the Company or any Subsidiary (i) to treat such Buyer or holder of Notes
in a manner that is more favorable than to other similarly situated Buyers or
holders of Notes, or (ii) to treat any Buyer(s) or holder(s) of Notes in a
manner that is less favorable than the Buyer or holder of Notes that is paying
such consideration; provided, however, that the determination of whether a Buyer
has been treated more or less favorably than another Buyer shall disregard any
securities of the Company purchased or sold by any Buyer. The Company has not,
directly or indirectly, made any agreements with any Buyers relating to the
terms or conditions of the transactions contemplated by the Transaction
Documents except as set forth in the Transaction Documents. Without limiting the
foregoing, the Company confirms that, except as set forth in this Agreement, no
Buyer has made any commitment or promise or has any other obligation to provide
any financing to the Company, any Subsidiary or otherwise. As a material
inducement for each Buyer to enter into this Agreement, the Company expressly
acknowledges and agrees that (x) no due diligence or other investigation or
inquiry conducted by a Buyer, any of its advisors or any of its representatives
shall affect such Buyer’s right to rely on, or shall modify or qualify in any
manner or be an exception to any of, the Company’s representations and
warranties contained in this Agreement or any other Transaction Document and (y)
unless a provision of this Agreement or any other Transaction Document is
expressly preceded by the phrase “except as disclosed in the SEC Documents,”
nothing contained in any of the SEC Documents shall affect such Buyer’s right to
rely on, or shall modify or qualify in any manner or be an exception to any of,
the Company’s representations and warranties contained in this Agreement or any
other Transaction Document. “Required Holders” means (I) prior to the Closing
Date, each Buyer entitled to purchase Notes at the Closing and (II) on or after
the Closing Date, holders of a majority of the Registrable Securities as of such
time (excluding any Registrable Securities held by the Company or any of its
Subsidiaries as of such time) issued or issuable hereunder or pursuant to the
Notes (or the Buyers, with respect to any waiver or amendment of Section 4(o));
provided, that such majority must include Alto Opportunity Master Fund, SPC
(including any successor and assigns, collectively, “Alto”), so long as Alto
beneficially owns at least $500,000 in aggregate principal amount of Notes.

 

47 

 

 

(f)          Notices. Any notices, consents, waivers or other communications
required or permitted to be given under the terms of this Agreement must be in
writing and will be deemed to have been delivered: (i) upon receipt, when
delivered personally; (ii) upon receipt, when sent by facsimile (provided
confirmation of transmission is mechanically or electronically generated and
kept on file by the sending party) or electronic mail; or (iii) one (1) Business
Day after deposit with an overnight courier service with next day delivery
specified, in each case, properly addressed to the party to receive the same.
The addresses, facsimile numbers and e-mail addresses for such communications
shall be:

 

If to the Company:

 

Rock Creek Pharmaceuticals, Inc.

2040 Whitfield Ave.

Ste. 300

Sarasota Florida 34240

Telephone: (941) 251-0497

Facsimile: (941) 251-0496

Attention: Chief Financial Officer

E-Mail: wmcmahon@rockcreekpharmaceuticals.com

 

48 

 

 

With a copy (for informational purposes only) to:

 

Foley & Lardner LLP

100 N. Tampa Street, Suite 2700

Tampa, FL 33602

Telephone: (813)229-2300

Facsimile: (813) 221-4210

Attention: Curt P. Creely, Esq.

E-Mail: ccreely@foley.com

 

If to the Transfer Agent:

 

Wells Fargo Shareowner Services

1110 Centre Pointe Curve, Suite 101

Mendota Heights, MN 55120

Attention: Marty Knapp

Tel: (651) 450-4027

WFSSRelationshipManagement@wellsfargo.com

 

If to a Buyer, to its address, e-mail address and facsimile number set forth on
the Schedule of Buyers, with copies to such Buyer’s representatives as set forth
on the Schedule of Buyers,

 

with a copy (for informational purposes only) to:

 

Kelley Drye & Warren LLP
101 Park Avenue
New York, NY 10178
Telephone: (212) 808-7540
Facsimile: (212) 808-7897
Attention: Michael A. Adelstein, Esq.
E-mail: madelstein@kelleydrye.com

 

or to such other address, e-mail address and/or facsimile number and/or to the
attention of such other Person as the recipient party has specified by written
notice given to each other party five (5) days prior to the effectiveness of
such change, provided that Kelley Drye & Warren LLP shall only be provided
copies of notices sent to the lead Buyer. Written confirmation of receipt (A)
given by the recipient of such notice, consent, waiver or other communication,
(B) mechanically or electronically generated by the sender’s facsimile machine
or e-mail containing the time, date, recipient facsimile number and, with
respect to each facsimile transmission, an image of the first page of such
transmission or (C) provided by an overnight courier service shall be rebuttable
evidence of personal service, receipt by facsimile or receipt from an overnight
courier service in accordance with clause (i), (ii) or (iii) above,
respectively.

 

49 

 

 

(g)         Successors and Assigns. This Agreement shall be binding upon and
inure to the benefit of the parties and their respective successors and assigns,
including any purchasers of any of the Notes. The Company shall not assign this
Agreement or any rights or obligations hereunder without the prior written
consent of the Required Holders, including, without limitation, by way of a
Fundamental Transaction (as defined in the Notes) (unless the Company is in
compliance with the applicable provisions governing Fundamental Transactions set
forth in the Notes). A Buyer may assign some or all of its rights hereunder in
connection with any transfer of any of its Securities without the consent of the
Company, in which event such assignee shall be deemed to be a Buyer hereunder
with respect to such assigned rights.

 

(h)          No Third Party Beneficiaries. This Agreement is intended for the
benefit of the parties hereto and their respective permitted successors and
assigns, and is not for the benefit of, nor may any provision hereof be enforced
by, any other Person, other than the Indemnitees referred to in Section 9(k).

 

(i)          Survival. Unless this Agreement is terminated pursuant to Section
8, the representations, warranties, agreements and covenants shall survive the
Closing. Each Buyer shall be responsible only for its own representations,
warranties, agreements and covenants hereunder.

 

(j)          Further Assurances. Each party shall do and perform, or cause to be
done and performed, all such further acts and things, and shall execute and
deliver all such other agreements, certificates, instruments and documents, as
any other party may reasonably request in order to carry out the intent and
accomplish the purposes of this Agreement and the consummation of the
transactions contemplated hereby.

 

(k)          Indemnification. In consideration of each Buyer’s execution and
delivery of the Transaction Documents and acquiring the Securities thereunder
and in addition to all of the Company’s other obligations under the Transaction
Documents, the Company shall defend, protect, indemnify and hold harmless each
Buyer and each holder of any Securities and all of their stockholders, partners,
members, officers, directors, employees and direct or indirect investors and any
of the foregoing Persons’ agents or other representatives (including, without
limitation, those retained in connection with the transactions contemplated by
this Agreement) (collectively, the “Indemnitees”) from and against any and all
actions, causes of action, suits, claims, losses, costs, penalties, fees,
liabilities and damages, and expenses in connection therewith (irrespective of
whether any such Indemnitee is a party to the action for which indemnification
hereunder is sought), and including reasonable attorneys’ fees and disbursements
(the “Indemnified Liabilities”), incurred by any Indemnitee as a result of, or
arising out of, or relating to (i) any misrepresentation or breach of any
representation or warranty made by the Company or any Subsidiary in any of the
Transaction Documents, (ii) any breach of any covenant, agreement or obligation
of the Company or any Subsidiary contained in any of the Transaction Documents
or (iii) any cause of action, suit, proceeding or claim brought or made against
such Indemnitee by a third party (including for these purposes a derivative
action brought on behalf of the Company or any Subsidiary) or which otherwise
involves such Indemnitee that arises out of or results from (A) the execution,
delivery, performance or enforcement of any of the Transaction Documents, (B)
any transaction financed or to be financed in whole or in part, directly or
indirectly, with the proceeds of the issuance of the Securities, (C) any
disclosure properly made by such Buyer pursuant to Section 4(i), or (D) the
status of such Buyer or holder of the Securities either as an investor in the
Company pursuant to the transactions contemplated by the Transaction Documents
or as a party to this Agreement (including, without limitation, as a party in
interest or otherwise in any action or proceeding for injunctive or other
equitable relief). To the extent that the foregoing undertaking by the Company
may be unenforceable for any reason, the Company shall make the maximum
contribution to the payment and satisfaction of each of the Indemnified
Liabilities which is permissible under applicable law. Except as otherwise set
forth herein, the mechanics and procedures with respect to the rights and
obligations under this Section 9(k) shall be the same as those set forth in
Section 6 of the Registration Rights Agreement.

 

50 

 

 

(l)           Construction. The language used in this Agreement will be deemed
to be the language chosen by the parties to express their mutual intent, and no
rules of strict construction will be applied against any party. No specific
representation or warranty shall limit the generality or applicability of a more
general representation or warranty. Each and every reference to share prices,
shares of Common Stock and any other numbers in this Agreement that relate to
the Common Stock shall be automatically adjusted for any stock splits, stock
dividends, stock combinations, recapitalizations or other similar transactions
that occur with respect to the Common Stock after the date of this Agreement. It
is expressly understood and agreed that for all purposes of this Agreement, and
without implication that the contrary would otherwise be true, neither
transactions nor purchases nor sales shall include the location and/or
reservation of borrowable shares of Common Stock.

 

(m)         Remedies. Each Buyer and in the event of assignment by Buyer of its
rights and obligations hereunder, each holder of Securities, shall have all
rights and remedies set forth in the Transaction Documents and all rights and
remedies which such holders have been granted at any time under any other
agreement or contract and all of the rights which such holders have under any
law. Any Person having any rights under any provision of this Agreement shall be
entitled to enforce such rights specifically (without posting a bond or other
security), to recover damages by reason of any breach of any provision of this
Agreement and to exercise all other rights granted by law. Furthermore, the
Company recognizes that in the event that it or any Subsidiary fails to perform,
observe, or discharge any or all of its or such Subsidiary’s (as the case may
be) obligations under the Transaction Documents, any remedy at law may prove to
be inadequate relief to the Buyers. The Company therefore agrees that the Buyers
shall be entitled to seek specific performance and/or temporary, preliminary and
permanent injunctive or other equitable relief from any court of competent
jurisdiction in any such case without the necessity of proving actual damages
and without posting a bond or other security. The remedies provided in this
Agreement and the other Transaction Documents shall be cumulative and in
addition to all other remedies available under this Agreement and the other
Transaction Documents, at law or in equity (including a decree of specific
performance and/or other injunctive relief).

 

(n)         Withdrawal Right. Notwithstanding anything to the contrary contained
in (and without limiting any similar provisions of) the Transaction Documents,
whenever any Buyer exercises a right, election, demand or option under a
Transaction Document and the Company or any Subsidiary does not timely perform
its related obligations within the periods therein provided, then such Buyer may
rescind or withdraw, in its sole discretion from time to time upon written
notice to the Company or such Subsidiary (as the case may be), any relevant
notice, demand or election in whole or in part without prejudice to its future
actions and rights.

 

51 

 

 

(o)          Payment Set Aside; Currency. To the extent that the Company makes a
payment or payments to any Buyer hereunder or pursuant to any of the other
Transaction Documents or any of the Buyers enforce or exercise their rights
hereunder or thereunder, and such payment or payments or the proceeds of such
enforcement or exercise or any part thereof are subsequently invalidated,
declared to be fraudulent or preferential, set aside, recovered from, disgorged
by or are required to be refunded, repaid or otherwise restored to the Company,
a trustee, receiver or any other Person under any law (including, without
limitation, any bankruptcy law, foreign, state or federal law, common law or
equitable cause of action), then to the extent of any such restoration the
obligation or part thereof originally intended to be satisfied shall be revived
and continued in full force and effect as if such payment had not been made or
such enforcement or setoff had not occurred. Unless otherwise expressly
indicated, all dollar amounts referred to in this Agreement and the other
Transaction Documents are in United States Dollars (“U.S. Dollars”), and all
amounts owing under this Agreement and all other Transaction Documents shall be
paid in U.S. Dollars. All amounts denominated in other currencies (if any) shall
be converted into the U.S. Dollar equivalent amount in accordance with the
Exchange Rate on the date of calculation. “Exchange Rate” means, in relation to
any amount of currency to be converted into U.S. Dollars pursuant to this
Agreement, the U.S. Dollar exchange rate as published in the Wall Street Journal
on the relevant date of calculation.

 

(p)          Judgment Currency.

 

(i)          If for the purpose of obtaining or enforcing judgment against the
Company in connection with this Agreement or any other Transaction Document in
any court in any jurisdiction it becomes necessary to convert into any other
currency (such other currency being hereinafter in this Section 9(p) referred to
as the “Judgment Currency”) an amount due in US Dollars under this Agreement,
the conversion shall be made at the Exchange Rate prevailing on the Trading Day
immediately preceding:

 

(1)         the date actual payment of the amount due, in the case of any
proceeding in the courts of New York or in the courts of any other jurisdiction
that will give effect to such conversion being made on such date: or

 

(2)         the date on which the foreign court determines, in the case of any
proceeding in the courts of any other jurisdiction (the date as of which such
conversion is made pursuant to this Section 9(p)(i)(2) being hereinafter
referred to as the “Judgment Conversion Date”).

 

(ii)         If in the case of any proceeding in the court of any jurisdiction
referred to in Section 9(p)(i)(2) above, there is a change in the Exchange Rate
prevailing between the Judgment Conversion Date and the date of actual payment
of the amount due, the applicable party shall pay such adjusted amount as may be
necessary to ensure that the amount paid in the Judgment Currency, when
converted at the Exchange Rate prevailing on the date of payment, will produce
the amount of US Dollars which could have been purchased with the amount of
Judgment Currency stipulated in the judgment or judicial order at the Exchange
Rate prevailing on the Judgment Conversion Date.

 

52 

 

 

(iii)        Any amount due from the Company under this provision shall be due
as a separate debt and shall not be affected by judgment being obtained for any
other amounts due under or in respect of this Agreement or any other Transaction
Document.

 

(q)          Independent Nature of Buyers’ Obligations and Rights. The
obligations of each Buyer under the Transaction Documents are several and not
joint with the obligations of any other Buyer, and no Buyer shall be responsible
in any way for the performance of the obligations of any other Buyer under any
Transaction Document. Nothing contained herein or in any other Transaction
Document, and no action taken by any Buyer pursuant hereto or thereto, shall be
deemed to constitute the Buyers as, and the Company acknowledges that the Buyers
do not so constitute, a partnership, an association, a joint venture or any
other kind of group or entity, or create a presumption that the Buyers are in
any way acting in concert or as a group or entity, and the Company shall not
assert any such claim with respect to such obligations or the transactions
contemplated by the Transaction Documents or any matters, and the Company
acknowledges that the Buyers are not acting in concert or as a group, and the
Company shall not assert any such claim, with respect to such obligations or the
transactions contemplated by the Transaction Documents. The decision of each
Buyer to purchase Securities pursuant to the Transaction Documents has been made
by such Buyer independently of any other Buyer. Each Buyer acknowledges that no
other Buyer has acted as agent for such Buyer in connection with such Buyer
making its investment hereunder and that no other Buyer will be acting as agent
of such Buyer in connection with monitoring such Buyer’s investment in the
Securities or enforcing its rights under the Transaction Documents. The Company
and each Buyer confirms that each Buyer has independently participated with the
Company and its Subsidiaries in the negotiation of the transaction contemplated
hereby with the advice of its own counsel and advisors. Each Buyer shall be
entitled to independently protect and enforce its rights, including, without
limitation, the rights arising out of this Agreement or out of any other
Transaction Documents, and it shall not be necessary for any other Buyer to be
joined as an additional party in any proceeding for such purpose. The use of a
single agreement to effectuate the purchase and sale of the Securities
contemplated hereby was solely in the control of the Company, not the action or
decision of any Buyer, and was done solely for the convenience of the Company
and its Subsidiaries and not because it was required or requested to do so by
any Buyer. It is expressly understood and agreed that each provision contained
in this Agreement and in each other Transaction Document is between the Company,
each Subsidiary and a Buyer, solely, and not between the Company, its
Subsidiaries and the Buyers collectively and not between and among the Buyers.

 

[signature pages follow]

 

53 

 

 

IN WITNESS WHEREOF, each Buyer and the Company have caused their respective
signature page to this Agreement to be duly executed as of the date first
written above.

 

  COMPANY:       ROCK CREEK PHARMACEUTICALS, INC.         By: /s/ Michael J.
Mullan     Name: Michael J. Mullan     Title: Chief Executive Officer

 



 

 

 

Exhibit A

 

[FORM OF SENIOR SECURED CONVERTIBLE NOTE]

 

NEITHER THE ISSUANCE AND SALE OF THE SECURITIES REPRESENTED BY THIS CERTIFICATE
NOR THE SECURITIES INTO WHICH THESE SECURITIES ARE CONVERTIBLE HAVE BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE
SECURITIES LAWS. THE SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED
OR ASSIGNED (I) IN THE ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT FOR
THE SECURITIES UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR (B) AN OPINION
OF COUNSEL TO THE HOLDER (IF REQUESTED BY THE COMPANY), IN A FORM REASONABLY
ACCEPTABLE TO THE COMPANY, THAT REGISTRATION IS NOT REQUIRED UNDER SAID ACT OR
(II) UNLESS SOLD OR ELIGIBLE TO BE SOLD PURSUANT TO RULE 144 OR RULE 144A UNDER
SAID ACT. NOTWITHSTANDING THE FOREGOING, THE SECURITIES MAY BE PLEDGED IN
CONNECTION WITH A BONA FIDE MARGIN ACCOUNT OR OTHER LOAN OR FINANCING
ARRANGEMENT SECURED BY THE SECURITIES. ANY TRANSFEREE OF THIS NOTE SHOULD
CAREFULLY REVIEW THE TERMS OF THIS NOTE, INCLUDING SECTIONS 3(c)(iii) AND 19(a)
HEREOF. THE PRINCIPAL AMOUNT REPRESENTED BY THIS NOTE AND, ACCORDINGLY, THE
SECURITIES ISSUABLE UPON CONVERSION HEREOF MAY BE LESS THAN THE AMOUNTS SET
FORTH ON THE FACE HEREOF PURSUANT TO SECTION 3(c)(iii) OF THIS NOTE.

 

Rock Creek Pharmaceuticals, Inc.

 

Senior Secured Convertible Note

 

Issuance Date:  [●] 2015 Original Principal Amount: U.S. $[●]

 

FOR VALUE RECEIVED, Rock Creek Pharmaceuticals, Inc., a Delaware corporation
(the “Company”), hereby promises to pay to the order of [BUYER] or its
registered assigns (“Holder”) the amount set forth above as the Original
Principal Amount (as reduced pursuant to the terms hereof pursuant to
redemption, conversion or otherwise, the “Principal”) when due, whether upon the
Maturity Date, on any Installment Date with respect to the Installment Amount
due on such Installment Date (each as defined below), or upon acceleration,
redemption or otherwise (in each case in accordance with the terms hereof) and
to pay interest (“Interest”) on any outstanding Principal at the applicable
Interest Rate (as defined below) from the date set forth above as the Issuance
Date (the “Issuance Date”) until the same becomes due and payable, whether upon
the Maturity Date, on any Installment Date with respect to the Installment
Amount due on such Installment Date, or upon acceleration, conversion,
redemption or otherwise (in each case in accordance with the terms hereof). This
Senior Secured Convertible Note (including all Senior Secured Convertible Notes
issued in exchange, transfer or replacement hereof, this “Note”) is one of an
issue of Senior Secured Convertible Notes issued pursuant to the Securities
Purchase Agreement, dated as of October 14, 2015 (the “Subscription Date”), by
and among the Company and the investors (the “Buyers”) referred to therein, as
amended from time to time (collectively, the “Notes”, and such other Senior
Secured Convertible Notes, the “Other Notes”). Certain capitalized terms used
herein are defined in Section 32.

 

 

 

 

1.            PAYMENTS OF PRINCIPAL. On each Installment Date, the Company shall
pay to the Holder an amount equal to the Installment Amount due on such
Installment Date in accordance with Section 8. On the Maturity Date, the Company
shall pay to the Holder an amount in cash (excluding any amounts paid in shares
of Common Stock on the Maturity Date in accordance with Section 8) representing
all outstanding Principal, accrued and unpaid Interest and accrued and unpaid
Late Charges (as defined in Section 25(c)) on such Principal and Interest. Other
than as specifically permitted by this Note, the Company may not prepay any
portion of the outstanding Principal, accrued and unpaid Interest or accrued and
unpaid Late Charges on Principal and Interest, if any.

 

2.            INTEREST; INTEREST RATE.

 

(a)          Interest on this Note shall commence accruing on the Issuance Date
and shall be computed on the basis of a 360-day year and twelve 30-day months
and shall be payable in arrears on each Interest Date and shall compound each
calendar month and shall be payable in accordance with the terms of this Note.
Interest shall be paid (i) on each Interest Date occurring on an Installment
Date in accordance with Section 8 as part of the applicable Installment Amount
due on the applicable Installment Date, and (ii) with respect to each other
Interest Date, on such Interest Date, in cash.

 

(b)          Prior to the payment of Interest on an Interest Date, Interest on
this Note shall accrue at the Interest Rate and be payable by way of inclusion
of the Interest in the Conversion Amount on each Conversion Date in accordance
with Section 3(b)(i) or upon any redemption in accordance with Section 12, or
any required payment upon any Bankruptcy Event of Default. From and after the
occurrence and during the continuance of any Event of Default, the Interest Rate
shall automatically be increased to fifteen percent (15.0%) per annum, simple
interest (the “Default Rate”). In the event that such Event of Default is
subsequently cured, the adjustment referred to in the preceding sentence shall
cease to be effective as of the calendar day immediately following the date of
such cure; provided that the Interest as calculated and unpaid at such increased
rate during the continuance of such Event of Default shall continue to be
payable with respect to the days after the occurrence of such Event of Default
through and including the date of such cure of such Event of Default.

 

3.             CONVERSION OF NOTES. At any time after the Issuance Date, this
Note shall be convertible into validly issued, fully paid and non-assessable
shares of Common Stock (as defined below), on the terms and conditions set forth
in this Section 3.

 

(a)           Conversion Right. Subject to the provisions of Section 3(d), at
any time or times on or after the Issuance Date, the Holder shall be entitled to
convert any portion of the outstanding and unpaid Conversion Amount (as defined
below) into validly issued, fully paid and non-assessable shares of Common Stock
in accordance with Section 3(c), at the Conversion Rate (as defined below). The
Company shall not issue any fraction of a share of Common Stock upon any
conversion. If the issuance would result in the issuance of a fraction of a
share of Common Stock, the Company shall round such fraction of a share of
Common Stock up to the nearest whole share. The Company shall pay any and all
transfer, stamp, issuance and similar taxes, costs and expenses (including,
without limitation, fees and expenses of the Transfer Agent (as defined below))
that may be payable with respect to the issuance and delivery of Common Stock
upon conversion of any Conversion Amount.

 

 2 

 

 

(b)           Conversion Rate. The number of shares of Common Stock issuable
upon conversion of any Conversion Amount pursuant to Section 3(a) shall be
determined by dividing (x) such Conversion Amount by (y) the Conversion Price
(the “Conversion Rate”).

 

(i)          “Conversion Amount” means the sum of (x) portion of the Principal
to be converted, redeemed or otherwise with respect to which this determination
is being made, (y) all accrued and unpaid Interest with respect to such portion
of the Principal amount and accrued and unpaid Late Charges with respect to such
portion of such Principal and such Interest and (z) the applicable Make-Whole
Amount, if any.

 

(ii)         “Conversion Price” means, as of any Conversion Date or other date
of determination, $1.12, subject to adjustment as provided herein.

 

(c)           Mechanics of Conversion.

 

(i)          Optional Conversion. To convert any Conversion Amount into shares
of Common Stock on any date (a “Conversion Date”), the Holder shall deliver
(whether via facsimile, electronic mail or otherwise), for receipt on or prior
to 9:00 p.m., New York time, on such date, a copy of an executed notice of
conversion in the form attached hereto as Exhibit I (the “Conversion Notice”) to
the Company. If required by Section 3(c)(iii), within three (3) Trading Days
following a conversion of this Note as aforesaid, the Holder shall surrender
this Note to a nationally recognized overnight delivery service for delivery to
the Company (or an indemnification undertaking with respect to this Note in the
case of its loss, theft or destruction as contemplated by Section 19(b)). On or
before the first (1st) Trading Day following the date of receipt of a Conversion
Notice, the Company shall transmit by facsimile or electronic mail an
acknowledgment of confirmation, in the form attached hereto as Exhibit II, of
receipt of such Conversion Notice to the Holder and the Company’s transfer agent
(the “Transfer Agent”) which confirmation shall constitute an instruction to the
Transfer Agent to process such Conversion Notice in accordance with the terms
herein. On or before the third (3rd) Trading Day following the date on which the
Company has received a Conversion Notice (or such earlier date as required
pursuant to the 1934 Act or other applicable law, rule or regulation for the
settlement of a trade initiated on the applicable Conversion Date of such shares
of Common Stock issuable pursuant to such Conversion Notice) (the “Share
Delivery Deadline”), the Company shall (1) provided that the Transfer Agent is
participating in The Depository Trust Company’s (“DTC”) Fast Automated
Securities Transfer Program, credit such aggregate number of shares of Common
Stock to which the Holder shall be entitled pursuant to such conversion to the
Holder’s or its designee’s balance account with DTC through its
Deposit/Withdrawal at Custodian system or (2) if the Transfer Agent is not
participating in the DTC Fast Automated Securities Transfer Program, upon the
request of the Holder, issue and deliver (via reputable overnight courier) to
the address as specified in the Conversion Notice, a certificate, registered in
the name of the Holder or its designee, for the number of shares of Common Stock
to which the Holder shall be entitled pursuant to such conversion. If this Note
is physically surrendered for conversion pursuant to Section 3(c)(iii) and the
outstanding Principal of this Note is greater than the Principal portion of the
Conversion Amount being converted, then the Company shall as soon as practicable
and in no event later than three (3) Business Days after receipt of this Note
and at its own expense, issue and deliver to the Holder (or its designee) a new
Note (in accordance with Section 19(d)) representing the outstanding Principal
not converted. The Person or Persons entitled to receive the shares of Common
Stock issuable upon a conversion of this Note shall be treated for all purposes
as the record holder or holders of such shares of Common Stock on the Conversion
Date. In the event of a partial conversion of this Note pursuant hereto, the
Principal amount converted shall be deducted from the Installment Amount(s)
relating to the Installment Date(s) as set forth in the applicable Conversion
Notice. Notwithstanding anything to the contrary contained in this Note or the
Registration Rights Agreement, after the effective date of the Registration
Statement (as defined in the Registration Rights Agreement) and prior to the
Holder’s receipt of the notice of a Grace Period (as defined in the Registration
Rights Agreement), the Company shall cause the Transfer Agent to deliver
unlegended shares of Common Stock to the Holder (or its designee) in connection
with any sale of Registrable Securities (as defined in the Registration Rights
Agreement) with respect to which the Holder has entered into a contract for
sale, and delivered a copy of the prospectus included as part of the particular
Registration Statement to the extent applicable, and for which the Holder has
not yet settled.

 

 3 

 

 

(ii)         Company’s Failure to Timely Convert. If the Company shall fail, for
any reason or for no reason, on or prior to the applicable Share Delivery
Deadline, either (I) if the Transfer Agent is not participating in the DTC Fast
Automated Securities Transfer Program, to issue and deliver to the Holder (or
its designee) a certificate for the number of shares of Common Stock to which
the Holder is entitled and register such shares of Common Stock on the Company’s
share register or, if the Transfer Agent is participating in the DTC Fast
Automated Securities Transfer Program, to credit the balance account of the
Holder or the Holder’s designee with DTC for such number of shares of Common
Stock to which the Holder is entitled upon the Holder’s conversion of this Note
(as the case may be) or (II) if the Registration Statement covering the resale
of the shares of Common Stock that are the subject of the Conversion Notice (the
“Unavailable Conversion Shares”) is not available for the resale of such
Unavailable Conversion Shares and the Company fails to promptly, but in no event
later than as required pursuant to the Registration Rights Agreement (x) so
notify the Holder and (y) deliver the shares of Common Stock electronically
without any restrictive legend by crediting such aggregate number of shares of
Common Stock to which the Holder is entitled pursuant to such exercise to the
Holder’s or its designee’s balance account with DTC through its
Deposit/Withdrawal At Custodian system (the event described in the immediately
foregoing clause (II) is hereinafter referred as a “Notice Failure” and together
with the event described in clause (I) above, a “Conversion Failure”), then, in
addition to all other remedies available to the Holder, (1) the Company shall
pay in cash to the Holder on each day after such Share Delivery Deadline that
the issuance of such shares of Common Stock is not timely effected an amount
equal to 2% of the product of (A) the sum of the number of shares of Common
Stock not issued to the Holder on or prior to the Share Delivery Deadline and to
which the Holder is entitled, multiplied by (B) any trading price of the Common
Stock selected by the Holder in writing as in effect at any time during the
period beginning on the applicable Conversion Date and ending on the applicable
Share Delivery Deadline and (2) the Holder, upon written notice to the Company,
may void its Conversion Notice with respect to, and retain or have returned (as
the case may be) any portion of this Note that has not been converted pursuant
to such Conversion Notice, provided that the voiding of a Conversion Notice
shall not affect the Company’s obligations to make any payments which have
accrued prior to the date of such notice pursuant to this Section 3(c)(ii) or
otherwise. In addition to the foregoing, if on or prior to the Share Delivery
Deadline either (A) if the Transfer Agent is not participating in the DTC Fast
Automated Securities Transfer Program, the Company shall fail to issue and
deliver to the Holder (or its designee) a certificate and register such shares
of Common Stock on the Company’s share register or, if the Transfer Agent is
participating in the DTC Fast Automated Securities Transfer Program, the
Transfer Agent shall fail to credit the balance account of the Holder or the
Holder’s designee with DTC for the number of shares of Common Stock to which the
Holder is entitled upon the Holder’s conversion hereunder or pursuant to the
Company’s obligation pursuant to clause (II) below or (B) a Notice Failure
occurs, and if on or after such Share Delivery Deadline the Holder purchases (in
an open market transaction or otherwise) shares of Common Stock to deliver in
satisfaction of a sale by the Holder of all or any portion of the number of
shares of Common Stock issuable upon such conversion that the Holder anticipated
receiving from the Company (a “Buy-In”), then, in addition to all other remedies
available to the Holder, the Company shall, within three (3) Business Days after
receipt of the Holder’s request and in the Holder’s discretion, either: (I) pay
cash to the Holder in an amount equal to the Holder’s total purchase price
(including brokerage commissions and other out-of-pocket expenses, if any) for
the shares of Common Stock so purchased (including, without limitation, by any
other Person in respect, or on behalf, of the Holder) (the “Buy-In Price”), at
which point the Company’s obligation to so issue and deliver such certificate
(and to issue such shares of Common Stock) or credit the balance account of such
Holder or such Holder’s designee, as applicable, with DTC for the number of
shares of Common Stock to which the Holder is entitled upon the Holder’s
conversion hereunder (as the case may be) (and to issue such shares of Common
Stock) shall terminate, or (II) promptly honor its obligation to so issue and
deliver to the Holder a certificate or certificates representing such shares of
Common Stock or credit the balance account of such Holder or such Holder’s
designee, as applicable, with DTC for the number of shares of Common Stock to
which the Holder is entitled upon the Holder’s conversion hereunder (as the case
may be) and pay cash to the Holder in an amount equal to the excess (if any) of
the Buy-In Price over the product of (x) such number of shares of Common Stock
multiplied by (y) the lowest Closing Sale Price of the Common Stock on any
Trading Day during the period commencing on the date of the applicable
Conversion Notice and ending on the date of such issuance and payment under this
clause (II) (the “Buy-In Payment Amount”). Nothing shall limit the Holder’s
right to pursue any other remedies available to it hereunder, at law or in
equity, including, without limitation, a decree of specific performance and/or
injunctive relief with respect to the Company’s failure to timely deliver
certificates representing shares of Common Stock (or to electronically deliver
such shares of Common Stock) upon the conversion of this Note as required
pursuant to the terms hereof. Notwithstanding anything herein to the contrary,
with respect to any given Notice Failure and/or Conversion Failure, this Section
3(c)(ii) shall not apply to the Holder to the extent the Company has already
paid such amounts in full to such Holder with respect to such Notice Failure
and/or Conversion Failure, as applicable, pursuant to the analogous sections of
the Securities Purchase Agreement.

 

 4 

 

 

(iii)        Registration; Book-Entry. The Company shall maintain a register
(the “Register”) for the recordation of the names and addresses of the holders
of each Note and the principal amount of the Notes and Restricted Principal held
by such holders held by such holders (the “Registered Notes”). The entries in
the Register shall be conclusive and binding for all purposes absent manifest
error. The Company and the holders of the Notes shall treat each Person whose
name is recorded in the Register as the owner of a Note for all purposes
(including, without limitation, the right to receive payments of Principal and
Interest hereunder) notwithstanding notice to the contrary. A Registered Note
may be assigned, transferred or sold in whole or in part only by registration of
such assignment or sale on the Register. Upon its receipt of a written request
to assign, transfer or sell all or part of any Registered Note by the holder
thereof, the Company shall record the information contained therein in the
Register and issue one or more new Registered Notes in the same aggregate
principal amount as the principal amount of the surrendered Registered Note to
the designated assignee or transferee pursuant to Section 19, provided that if
the Company does not so record an assignment, transfer or sale (as the case may
be) of all or part of any Registered Note within two (2) Business Days of such a
request, then the Register shall be automatically deemed updated to reflect such
assignment, transfer or sale (as the case may be). Notwithstanding anything to
the contrary set forth in this Section 3, following conversion of any portion of
this Note in accordance with the terms hereof, the Holder shall not be required
to physically surrender this Note to the Company unless (A) the full Conversion
Amount represented by this Note is being converted (in which event this Note
shall be delivered to the Company following conversion thereof as contemplated
by Section 3(c)(i)) or (B) the Holder has provided the Company with prior
written notice (which notice may be included in a Conversion Notice) requesting
reissuance of this Note upon physical surrender of this Note. The Holder and the
Company shall maintain records showing the Principal, Interest and Late Charges
converted and/or paid (as the case may be) or Restricted Principal becoming
unrestricted and the dates of such conversions, Control Account Release (as
defined below) and/or payments (as the case may be) or shall use such other
method, reasonably satisfactory to the Holder and the Company, so as not to
require physical surrender of this Note upon conversion. If the Company does not
update the Register to record such Principal, Interest and Late Charges
converted and/or paid (as the case may be) or Restricted Principal becoming
unrestricted and the dates of such conversions, Control Account Release and/or
payments (as the case may be) within two (2) Business Days of such occurrence,
then the Register shall be automatically deemed updated to reflect such
occurrence.

 

(iv)         Pro Rata Conversion; Disputes. In the event that the Company
receives a Conversion Notice from more than one holder of Notes for the same
Conversion Date and the Company can convert some, but not all, of such portions
of the Notes submitted for conversion, the Company, subject to Section 3(d),
shall convert from each holder of Notes electing to have Notes converted on such
date a pro rata amount of such holder’s portion of its Notes submitted for
conversion based on the principal amount of Notes submitted for conversion on
such date by such holder relative to the aggregate principal amount of all Notes
submitted for conversion on such date. In the event of a dispute as to the
number of shares of Common Stock issuable to the Holder in connection with a
conversion of this Note, the Company shall issue to the Holder the number of
shares of Common Stock not in dispute and resolve such dispute in accordance
with Section 24.

 

 5 

 

 

(d)           Limitations on Conversions.

 

(i)           Beneficial Ownership Limitation. The Company shall not affect the
conversion of any portion of this Note, and the Holder shall not have the right
to convert any portion of this Note pursuant to the terms and conditions of this
Note and any such conversion shall be null and void and treated as if never
made, to the extent that after giving effect to such conversion, the Holder
together with the other Attribution Parties collectively would beneficially own
in excess of 4.99% (the “Maximum Percentage”) of the shares of Common Stock
outstanding immediately after giving effect to such conversion. For purposes of
the foregoing sentence, the aggregate number of shares of Common Stock
beneficially owned by the Holder and the other Attribution Parties shall include
the number of shares of Common Stock held by the Holder and all other
Attribution Parties plus the number of shares of Common Stock issuable upon
conversion of this Note with respect to which the determination of such sentence
is being made, but shall exclude shares of Common Stock which would be issuable
upon (A) conversion of the remaining, nonconverted portion of this Note
beneficially owned by the Holder or any of the other Attribution Parties and (B)
exercise or conversion of the unexercised or nonconverted portion of any other
securities of the Company (including, without limitation, any convertible notes
or convertible preferred stock or warrants) beneficially owned by the Holder or
any other Attribution Party subject to a limitation on conversion or exercise
analogous to the limitation contained in this Section 3(d)(i). For purposes of
this Section 3(d)(i), beneficial ownership shall be calculated in accordance
with Section 13(d) of the 1934 Act. For purposes of determining the number of
outstanding shares of Common Stock the Holder may acquire upon the conversion of
this Note without exceeding the Maximum Percentage, the Holder may rely on the
number of outstanding shares of Common Stock as reflected in (x) the Company’s
most recent Annual Report on Form 10-K, Quarterly Report on Form 10-Q, Current
Report on Form 8-K or other public filing with the SEC, as the case may be, (y)
a more recent public announcement by the Company or (z) any other written notice
by the Company or the Transfer Agent, if any, setting forth the number of shares
of Common Stock outstanding (the “Reported Outstanding Share Number”). If the
Company receives a Conversion Notice from the Holder at a time when the actual
number of outstanding shares of Common Stock is less than the Reported
Outstanding Share Number, the Company shall notify the Holder in writing of the
number of shares of Common Stock then outstanding and, to the extent that such
Conversion Notice would otherwise cause the Holder’s beneficial ownership, as
determined pursuant to this Section 3(d)(i), to exceed the Maximum Percentage,
the Holder must notify the Company of a reduced number of shares of Common Stock
to be purchased pursuant to such Conversion Notice. For any reason at any time,
upon the written or oral request of the Holder, the Company shall within one (1)
Business Day confirm orally and in writing or by electronic mail to the Holder
the number of shares of Common Stock then outstanding. In any case, the number
of outstanding shares of Common Stock shall be determined after giving effect to
the conversion or exercise of securities of the Company, including this Note, by
the Holder and any other Attribution Party since the date as of which the
Reported Outstanding Share Number was reported. In the event that the issuance
of shares of Common Stock to the Holder upon conversion of this Note results in
the Holder and the other Attribution Parties being deemed to beneficially own,
in the aggregate, more than the Maximum Percentage of the number of outstanding
shares of Common Stock (as determined under Section 13(d) of the 1934 Act), the
number of shares so issued by which the Holder’s and the other Attribution
Parties’ aggregate beneficial ownership exceeds the Maximum Percentage (the
“Excess Shares”) shall be deemed null and void and shall be cancelled ab initio,
and the Holder shall not have the power to vote or to transfer the Excess
Shares. Upon delivery of a written notice to the Company, the Holder may from
time to time increase (with such increase not effective until the sixty-first
(61st) day after delivery of such notice) or decrease the Maximum Percentage to
any other percentage not in excess of 9.99% as specified in such notice;
provided that (i) any such increase in the Maximum Percentage will not be
effective until the sixty-first (61st) day after such notice is delivered to the
Company and (ii) any such increase or decrease will apply only to the Holder and
the other Attribution Parties and not to any other holder of Notes that is not
an Attribution Party of the Holder. For purposes of clarity, the shares of
Common Stock issuable pursuant to the terms of this Note in excess of the
Maximum Percentage shall not be deemed to be beneficially owned by the Holder
for any purpose including for purposes of Section 13(d) or Rule 16a-1(a)(1) of
the 1934 Act. No prior inability to convert this Note pursuant to this paragraph
shall have any effect on the applicability of the provisions of this paragraph
with respect to any subsequent determination of convertibility. The provisions
of this paragraph shall be construed and implemented in a manner otherwise than
in strict conformity with the terms of this Section 3(d)(i) to the extent
necessary to correct this paragraph (or any portion of this paragraph) which may
be defective or inconsistent with the intended beneficial ownership limitation
contained in this Section 3(d)(i) or to make changes or supplements necessary or
desirable to properly give effect to such limitation. The limitation contained
in this paragraph may not be waived and shall apply to a successor holder of
this Note.

 

 6 

 

 

(ii)          Exchange Cap. The Company shall not issue any shares of Common
Stock upon conversion of this Note or otherwise pursuant to the terms of this
Note if the issuance of such shares of Common Stock would exceed the aggregate
number of shares of Common Stock which the Company may issue upon conversion of
the Notes or otherwise pursuant to the terms of this Note without breaching the
Company’s obligations under the rules or regulations of the Principal Market
(the number of shares which may be issued without violating such rules and
regulations, including rules related to the aggregate of offerings under NASDAQ
Listing Rule 5635(d), as applicable, the “Exchange Cap”), except that such
limitation shall not apply in the event that the Company (A) obtains the
approval of its stockholders as required by the applicable rules of the
Principal Market for issuances of shares of Common Stock upon conversion of the
Notes or otherwise pursuant to the terms of this Note in excess of such amount
or (B) obtains a written opinion from outside counsel to the Company that such
approval is not required, which opinion shall be reasonably satisfactory to the
Holder. Until such approval or such written opinion is obtained, no Buyer shall
be issued in the aggregate, upon conversion of any Notes or otherwise pursuant
to the terms of this Note, shares of Common Stock in an amount greater than the
product of (i) the Exchange Cap multiplied by (ii) the quotient of (A) the
aggregate original principal amount of Notes issued to such Buyer pursuant to
the Securities Purchase Agreement on the Closing Date divided by (B) the
aggregate original principal amount of all Notes issued to the Buyers pursuant
to the Securities Purchase Agreement on the Closing Date (with respect to each
Buyer, the “Exchange Cap Allocation”). In the event that any Buyer shall sell or
otherwise transfer any of such Buyer’s Notes, the transferee shall be allocated
a pro rata portion of such Buyer’s Exchange Cap Allocation with respect to such
portion of such Notes so transferred, and the restrictions of the prior sentence
shall apply to such transferee with respect to the portion of the Exchange Cap
Allocation so allocated to such transferee. Upon conversion in full of a
holder’s Notes, the difference (if any) between such holder’s Exchange Cap
Allocation and the number of shares of Common Stock actually issued to such
holder upon such holder’s conversion in full of such holder’s Notes shall be
allocated to the respective Exchange Cap Allocations of the remaining holders of
Notes on a pro rata basis in proportion to the shares of Common Stock underlying
the Notes then held by each such holder. In the event that the Company is
prohibited from issuing shares of Common Stock pursuant to this Section 3(d)(ii)
(the “Exchange Cap Shares”) after the date that is 80 calendar days following
the Issuance Date, the Company shall pay cash in exchange for the cancellation
of such shares of Common Stock at a price equal to the sum of (i) the product of
(x) such number of Exchange Cap Shares and (y) the greatest Closing Sale Price
of the Common Stock on any Trading Day during the period commencing on the date
the Holder delivers the applicable Conversion Notice with respect to such
Exchange Cap Shares to the Company and ending on the date of such issuance and
payment under this Section 3(d)(ii) and (ii) to the extent the Holder purchases
(in an open market transaction or otherwise) shares of Common Stock to deliver
in satisfaction of a sale by the Holder of Exchange Cap Shares, any Buy-In
Payment Amount, any brokerage commissions and other out-of-pocket expenses, if
any, of the Holder incurred in connection therewith (collectively, the “Exchange
Cap Share Cancellation Amount”); provided, that no Exchange Cap Share
Cancellation Amount shall be due and payable to the Holder to the extent that
(x) on or prior to the applicable Share Delivery Deadline, the Exchange Cap
Allocation of a Holder is increased (whether by assignment by a holder of Notes
or all, or any portion, of such holder's Exchange Cap Allocation or otherwise)
(an “Exchange Cap Allocation Increase”) and (y) after giving effect to such
Exchange Cap Allocation Increase, the Company delivers the applicable Exchange
Cap Shares to the Holder (or its designee) on or prior to the applicable Share
Delivery Deadline.

 

 7 

 

 

(e)          Right of Alternate Conversion.

 

(i)            General.

 

(1)         Alternate Optional Conversion. Subject to the provisions of Section
3(d), at any time, at the option of the Holder, the Holder may convert (each, an
“Alternate Optional Conversion”, and the date of such Alternate Optional
Conversion, an “Alternate Optional Conversion Date”) all, or any part, of the
Conversion Amount of this Note into shares of Common Stock (such portion of the
Conversion Amount subject to such Alternate Optional Conversion, the “Alternate
Optional Conversion Amount”) at the Alternate Conversion Price; provided, that
shares of Common Stock sold pursuant to an Alternate Optional Conversion by the
Holder (or its Affiliates), in the aggregate, on any Trading Day may not exceed
25% of the aggregate daily share trading volume (as reported on Bloomberg) of
the Common Stock on the Principal Market as of such Trading Day. In the event
that the Holder shall sell or otherwise transfer all or any portion of this Note
on any Alternate Optional Conversion Date, each transferee shall be allocated
such portion of the Conversion Amount eligible to be an Alternate Optional
Conversion Amount on such Alternate Optional Conversion Date, if any, as
specified in the documentation with respect to such transfer (or, if unspecified
therein, pro rata based on the portion of this Note transferred);

 

(2)         Alternate Conversion Upon an Event of Default. At any time during
any Event of Default Redemption Right Period (as defined below) or if the Holder
has delivered an Event of Default Redemption Notice to the Company), the Holder
may, at the Holder’s option, convert (each, an “Alternate Event of Default
Conversion” and together with each Alternate Optional Conversion, each, an
“Alternate Conversion”, and the date of such Alternate Event of Default
Conversion, each, an “Alternate Event of Default Conversion Date”, and together
with each Alternate Optional Conversion Date, each, an “Alternate Conversion
Date”) all, or any part of, the Conversion Amount (such portion of the
Conversion Amount subject to such Alternate Conversion, the “Alternate Event of
Default Conversion Amount” and together with each Alternate Optional Conversion
Amount, each, an “Alternate Conversion Amount”) into shares of Common Stock at
the Alternate Conversion Price.

 

(ii)           Mechanics of Alternate Conversion. On any Alternate Conversion
Date, the Holder may voluntarily convert any Alternate Conversion Amount
pursuant to Section 3(c) (with “Alternate Conversion Price” replacing
“Conversion Price” for all purposes hereunder with respect to such Alternate
Conversion and, solely with respect to the calculation of the number of shares
of Common Stock issuable upon conversion of any Conversion Amount in an
Alternate Event of Default Conversion, with “Redemption Premium of the
Conversion Amount” replacing “Conversion Amount” in clause (x) of the definition
of Conversion Rate above with respect to such Alternate Conversion) by
designating in the Conversion Notice delivered pursuant to this Section 3(e) of
this Note that the Holder is electing to use the Alternate Conversion Price for
such conversion. Notwithstanding anything to the contrary in this Section 3(e),
but subject to Section 3(d), until the Company delivers shares of Common Stock
representing the applicable Alternate Conversion Amount to the Holder, such
Alternate Conversion Amount may be converted by the Holder into shares of Common
Stock pursuant to Section 3(c) without regard to this Section 3(e).

 

 8 

 

 

(f)           Mandatory Conversion.

 

(i)            General. If at any time (x) the VWAP of the Common Stock listed
on the Principal Market exceeds $3.36 (as adjusted for stock splits, stock
dividends, recapitalizations and similar events) (the “Mandatory Conversion
Minimum Price”) for ninety (90) consecutive Trading Days (each, a “Mandatory
Conversion Measuring Period”), and (y) no Equity Conditions Failure then exists,
the Company shall have the right to require the Holder to convert all, or any
part, of the Conversion Amount of this Note, as designated in the Mandatory
Conversion Notice (as defined below) into fully paid, validly issued and
nonassessable shares of Common Stock in accordance with Section 3(c) hereof at
the Conversion Rate as of the Mandatory Conversion Date (as defined below) (a
“Mandatory Conversion”). The Company may exercise its right to require
conversion under this Section 3(f) by delivering within five Trading Days
following the end of such Mandatory Conversion Measuring Period a written notice
thereof by electronic mail or facsimile and overnight courier to all, but not
less than all, of the holders of Notes and the Transfer Agent (the “Mandatory
Conversion Notice” and the date all of the holders received such notice by
electronic mail or facsimile is referred to as the “Mandatory Conversion Notice
Date”). The Mandatory Conversion Notice shall be irrevocable. The Mandatory
Conversion Notice shall state (i) the Trading Day selected for the Mandatory
Conversion in accordance with this Section 3(f), which Trading Day shall be no
less than sixty (60) Trading Days and no more than ninety (90) Trading Days
following the Mandatory Conversion Notice Date (the “Mandatory Conversion
Date”), (ii) the aggregate Conversion Amount, of the Notes subject to mandatory
conversion from the Holder and all of the holders of the Notes pursuant to this
Section 3(f) (and analogous provisions under the Other Notes) (the “Mandatory
Conversion Amount”), (iii) the number of shares of Common Stock to be issued to
the Holder on the Mandatory Conversion Date and (iv) that there has been no
Equity Conditions Failure. Notwithstanding the foregoing, the Company may effect
only one (1) Mandatory Conversion during any six (6) calendar month period.
Notwithstanding anything herein to the contrary, (i) if the Closing Sale Price
of the Common Stock listed on the Principal Market fails to exceed the Mandatory
Conversion Minimum Price for each Trading Day commencing on the Mandatory
Conversion Notice Date and ending and including the Trading Day immediately
prior to the applicable Mandatory Conversion Date (a “Mandatory Conversion Price
Failure”) or an Equity Conditions Failure occurs at any time prior to the
Mandatory Conversion Date, (A) the Company shall provide the Holder a subsequent
notice to that effect and (B) unless the Holder waives the applicable Equity
Conditions Failure and/or Mandatory Conversion Price Failure, as applicable, the
Mandatory Conversion shall be cancelled and the applicable Mandatory Conversion
Notice shall be null and void and (ii) at any time prior to the date all of the
shares of Common Stock to be delivered to the Holder (or its designee) in such
Mandatory Conversion have been delivered in full in compliance with Section 3(c)
above. the Mandatory Conversion Amount may be converted, in whole or in part, by
the Holders into shares of Common Stock pursuant to Section 3 (including,
without limitation, Section 3(e)). Notwithstanding the foregoing, any Conversion
Amount subject to a Mandatory Conversion may be converted by the Holder
hereunder prior to the applicable Mandatory Conversion Date and such aggregate
Conversion Amount converted hereunder on or after the Mandatory Conversion
Notice Date and prior to such Mandatory Conversion Date shall reduce the
Mandatory Conversion Amount to be converted on such Mandatory Conversion Date.
For the avoidance of doubt, the Company shall have no right to effect a
Mandatory Conversion if any Event of Default has occurred and continuing, but
any Event of Default shall have no effect upon the Holder’s right to convert
this Note in its discretion.

 

 9 

 

 

(ii)           Pro Rata Conversion Requirement. If the Company elects to cause a
Mandatory Conversion of this Note pursuant to Section 3(f), then it must
simultaneously take the same action with respect to all of the Other Notes.

 

4.            RIGHTS UPON EVENT OF DEFAULT.

 

(a)           Event of Default. Each of the following events shall constitute an
“Event of Default” and each of the events in clauses (ix), (x) and (xi) shall
constitute a “Bankruptcy Event of Default”:

 

(i)            the failure of the applicable Registration Statement (as defined
in the Registration Rights Agreement) to be filed with the SEC on or prior to
the date that is five (5) days after the applicable Filing Deadline (as defined
in the Registration Rights Agreement) or the failure of the applicable
Registration Statement to be declared effective by the SEC on or prior to the
date that is five (5) days after the applicable Effectiveness Deadline (as
defined in the Registration Rights Agreement);

 

(ii)           while the applicable Registration Statement is required to be
maintained effective pursuant to the terms of the Registration Rights Agreement,
the effectiveness of the applicable Registration Statement lapses for any reason
(including, without limitation, the issuance of a stop order) or such
Registration Statement (or the prospectus contained therein) is unavailable to
any holder of Registrable Securities (as defined in the Registration Rights
Agreement) for sale of all of such holder’s Registrable Securities in accordance
with the terms of the Registration Rights Agreement (or such lesser number of
Registrable Securities as required to be registered in accordance with Section
2(f) of the Registration Rights Agreement), and such lapse or unavailability
continues for a period of five (5) consecutive days or for more than an
aggregate of ten (10) days in any 365-day period (excluding days during an
Allowable Grace Period (as defined in the Registration Rights Agreement));

 

 10 

 

 

(iii)          the suspension from trading or the failure of the Common Stock to
be trading or listed (as applicable) on an Eligible Market for a period of five
(5) consecutive Trading Days;

 

(iv)          the Company’s (A) failure to cure a Conversion Failure by delivery
of the required number of shares of Common Stock within five (5) Trading Days
after the applicable Conversion Date or (B) notice, written or oral, to any
holder of the Notes, including, without limitation, by way of public
announcement or through any of its agents, at any time, of its intention not to
comply, as required, with a request for conversion of any Notes into shares of
Common Stock that is requested in accordance with the provisions of the Notes,
other than pursuant to Section 3(d);

 

(v)           except to the extent the Company is in compliance with Section
11(b) below, at any time following the tenth (10th) consecutive Business Day
that the Holder’s Authorized Share Allocation (as defined in Section 11(a)
below) is less than the number of shares of Common Stock that the Holder would
be entitled to receive upon a conversion by the Holder of the full Conversion
Amount of this Note (without regard to any limitations on conversion set forth
in Section 3(d) or otherwise);

 

(vi)          the Company’s or any Subsidiary’s failure to pay to the Holder any
amount of Principal, Interest, Late Charges or other amounts when and as due
under this Note (including, without limitation, the Company’s or any
Subsidiary’s failure to pay any redemption payments or amounts hereunder) or any
other Transaction Document (as defined in the Securities Purchase Agreement) or
any other agreement, document, certificate or other instrument delivered in
connection with the transactions contemplated hereby and thereby, except, in the
case of a failure to pay Interest and Late Charges when and as due, in which
case only if such failure remains uncured for a period of at least five (5)
Trading Days;

 

(vii)         the Company fails to remove any restrictive legend on any
certificate or any shares of Common Stock issued to the Holder upon conversion
of any Securities (as defined in the Securities Purchase Agreement) acquired by
the Holder under the Securities Purchase Agreement (including this Note) as and
when required by such Securities or the Securities Purchase Agreement, unless
otherwise then prohibited by applicable federal securities laws, and any such
failure remains uncured for at least five (5) Trading Days;

 

(viii)        the occurrence of any default under, redemption of or acceleration
prior to maturity of at least an aggregate of $250,000 of Indebtedness (as
defined in the Securities Purchase Agreement) of the Company or any of its
Subsidiaries, other than with respect to (A) the Permitted Default Indebtedness
and (B) any Other Notes;

 

 11 

 

 

(ix)          bankruptcy, insolvency, reorganization or liquidation proceedings
or other proceedings for the relief of debtors shall be instituted by or against
the Company or any Subsidiary and, if instituted against the Company or any
Subsidiary by a third party, shall not be dismissed within thirty (30) days of
their initiation;

 

(x)           the commencement by the Company or any Subsidiary of a voluntary
case or proceeding under any applicable federal, state or foreign bankruptcy,
insolvency, reorganization or other similar law or of any other case or
proceeding to be adjudicated a bankrupt or insolvent, or the consent by it to
the entry of a decree, order, judgment or other similar document in respect of
the Company or any Subsidiary in an involuntary case or proceeding under any
applicable federal, state or foreign bankruptcy, insolvency, reorganization or
other similar law or to the commencement of any bankruptcy or insolvency case or
proceeding against it, or the filing by it of a petition or answer or consent
seeking reorganization or relief under any applicable federal, state or foreign
law, or the consent by it to the filing of such petition or to the appointment
of or taking possession by a custodian, receiver, liquidator, assignee, trustee,
sequestrator or other similar official of the Company or any Subsidiary or of
any substantial part of its property, or the making by it of an assignment for
the benefit of creditors, or the execution of a composition of debts, or the
occurrence of any other similar federal, state or foreign proceeding, or, except
with respect to the payment when due of the Permitted Default Indebtedness, the
admission by it in writing of its inability to pay its debts generally as they
become due, the taking of corporate action by the Company or any Subsidiary in
furtherance of any such action or the taking of any action by any Person to
commence a Uniform Commercial Code foreclosure sale or any other similar action
under federal, state or foreign law;

 

(xi)          the entry by a court of (i) a decree, order, judgment or other
similar document in respect of the Company or any Subsidiary of a voluntary or
involuntary case or proceeding under any applicable federal, state or foreign
bankruptcy, insolvency, reorganization or other similar law or (ii) a decree,
order, judgment or other similar document adjudging the Company or any
Subsidiary as bankrupt or insolvent, or approving as properly filed a petition
seeking liquidation, reorganization, arrangement, adjustment or composition of
or in respect of the Company or any Subsidiary under any applicable federal,
state or foreign law or (iii) a decree, order, judgment or other similar
document appointing a custodian, receiver, liquidator, assignee, trustee,
sequestrator or other similar official of the Company or any Subsidiary or of
any substantial part of its property, or ordering the winding up or liquidation
of its affairs, and the continuance of any such decree, order, judgment or other
similar document or any such other decree, order, judgment or other similar
document unstayed and in effect for a period of thirty (30) consecutive days;

 

(xii)         a final judgment or judgments for the payment of money aggregating
in excess of $250,000 are rendered against the Company and/or any of its
Subsidiaries and which judgments are not, within thirty (30) days after the
entry thereof, bonded, discharged, settled or stayed pending appeal, or are not
discharged within thirty (30) days after the expiration of such stay; provided,
however, any judgment which is covered by insurance or an indemnity from a
credit worthy party shall not be included in calculating the $250,000 amount set
forth above so long as the Company provides the Holder a written statement from
such insurer or indemnity provider (which written statement shall be reasonably
satisfactory to the Holder) to the effect that such judgment is covered by
insurance or an indemnity and the Company or such Subsidiary (as the case may
be) will receive the proceeds of such insurance or indemnity within thirty (30)
days of the issuance of such judgment;

 

 12 

 

 

(xiii)        the Company and/or any Subsidiary, individually or in the
aggregate, either (i) other than with respect to the Permitted Default
Indebtedness, fails to pay, when due, or within any applicable grace period, any
payment with respect to any Indebtedness in excess of $250,000 due to any third
party (other than, with respect to unsecured Indebtedness only, payments
contested by the Company and/or such Subsidiary (as the case may be) in good
faith by proper proceedings and with respect to which adequate reserves have
been set aside for the payment thereof in accordance with GAAP) or is otherwise
in breach or violation of any agreement for monies owed or owing in an amount in
excess of $250,000, which breach or violation permits the other party thereto to
declare a default or otherwise accelerate amounts due thereunder, or (ii) suffer
to exist any other circumstance or event that would, with or without the passage
of time or the giving of notice, result in a default or event of default under
any agreement (other than such agreements evidencing the Permitted Default
Indebtedness) binding the Company or any Subsidiary, which default or event of
default would or is likely to have a material adverse effect on the business,
assets, operations (including results thereof), liabilities, properties,
condition (including financial condition) or prospects of the Company or any of
its Subsidiaries, individually or in the aggregate;

 

(xiv)        other than as specifically set forth in another clause of this
Section 4(a), the Company or any Subsidiary breaches any representation or
warranty in any material respect (other than representations or warranties
subject to material adverse effect or materiality limitations, which may not be
breached in any respect) or any covenant or other term or condition of any
Transaction Document, except, in the case of a breach of a covenant or other
term or condition that is curable, only if such breach remains uncured for a
period of ten (10) consecutive Trading Days;

 

(xv)         a false or inaccurate certification (including a false or
inaccurate deemed certification) by the Company that either (A) the Equity
Conditions are satisfied, (B) there has been no Equity Conditions Failure, or
(C) as to whether any Event of Default has occurred;

 

(xvi)        any breach or failure in any respect by the Company or any
Subsidiary to comply with any provision of Section 14 of this Note;

 

(xvii)       any Material Adverse Effect (as defined in the Securities Purchase
Agreement) occurs;

 

 13 

 

 

(xviii)      any provision of any Transaction Document shall at any time for any
reason (other than pursuant to the express terms thereof) cease to be valid and
binding on or enforceable against the parties thereto, or the validity or
enforceability thereof shall be contested by any party thereto, or a proceeding
shall be commenced by the Company or any Subsidiary or any governmental
authority having jurisdiction over any of them, seeking to establish the
invalidity or unenforceability thereof, or the Company or any Subsidiary shall
deny in writing that it has any liability or obligation purported to be created
under any Transaction Document to which it is a party;

 

(xix)        except to the extent no Restricted Principal remains outstanding
pursuant to the terms thereof, this Note shall, for any reason, fail or cease to
create a separate valid and perfected first priority Lien (as defined in the
Securities Purchase Agreement) on the Collateral (as defined below) in favor of
the Holder; or

 

(xx)         any Event of Default (as defined in the Other Notes) occurs with
respect to any Other Notes.

 

(b)           Notice of an Event of Default; Redemption Right. Upon the
occurrence of an Event of Default with respect to this Note or any Other Note,
the Company shall within one (1) Business Day deliver written notice thereof via
facsimile or electronic mail and overnight courier (with next day delivery
specified) (an “Event of Default Notice”) to the Holder. At any time after the
earlier of the Holder’s receipt of an Event of Default Notice and the Holder
becoming aware of an Event of Default (such earlier date, the “Event of Default
Right Commencement Date”) and ending (such ending date, the “Event of Default
Right Expiration Date”, and each such period, an “Event of Default Redemption
Right Period”) on the twentieth (20th) Trading Day after the later of (x) the
date such Event of Default is cured and (y) the Holder’s receipt of an Event of
Default Notice that includes (I) a reasonable description of the applicable
Event of Default, (II) a certification as to whether, in the opinion of the
Company, such Event of Default is capable of being cured and, if applicable, a
reasonable description of any existing plans of the Company to cure such Event
of Default and (III) a certification as to the date the Event of Default
occurred and, if cured on or prior to the date of such Event of Default Notice,
the applicable Event of Default Right Expiration Date, the Holder may require
the Company to redeem all or any portion of this Note by delivering written
notice thereof (the “Event of Default Redemption Notice”) to the Company, which
Event of Default Redemption Notice shall indicate the portion of this Note the
Holder is electing to redeem. Each portion of this Note subject to redemption by
the Company pursuant to this Section 4(b) shall be redeemed by the Company at a
price equal to the greater of (i) the product of (A) the Conversion Amount to be
redeemed multiplied by (B) the Redemption Premium and (ii) the product of (X)
the Conversion Rate with respect to the Conversion Amount in effect at such time
as the Holder delivers an Event of Default Redemption Notice multiplied by (Y)
the product of (1) the Redemption Premium multiplied by (2) the greatest Closing
Sale Price of the Common Stock on any Trading Day during the period commencing
on the date immediately preceding such Event of Default and ending on the date
the Company makes the entire payment required to be made under this Section 4(b)
(the “Event of Default Redemption Price”). Redemptions required by this Section
4(b) shall be made in accordance with the provisions of Section 12. To the
extent redemptions required by this Section 4(b) are deemed or determined by a
court of competent jurisdiction to be prepayments of this Note by the Company,
such redemptions shall be deemed to be voluntary prepayments. Notwithstanding
anything to the contrary in this Section 3(e), but subject to Section 3(d),
until the Event of Default Redemption Price (together with any Late Charges
thereon) is paid in full, the Conversion Amount submitted for redemption under
this Section 4(b) (together with any Late Charges thereon) may be converted, in
whole or in part, by the Holder into Common Stock pursuant to the terms of this
Note. In the event of a partial redemption of this Note pursuant hereto, the
Principal amount redeemed shall be deducted from the Installment Amount(s)
relating to the applicable Installment Date(s) as set forth in the Event of
Default Redemption Notice. In the event of the Company’s redemption of any
portion of this Note under this Section 4(b), the Holder’s damages would be
uncertain and difficult to estimate because of the parties’ inability to predict
future interest rates and the uncertainty of the availability of a suitable
substitute investment opportunity for the Holder. Accordingly, any redemption
premium due under this Section 4(b) is intended by the parties to be, and shall
be deemed, a reasonable estimate of the Holder’s actual loss of its investment
opportunity and not as a penalty. Any redemption upon an Event of Default shall
not constitute an election of remedies by the Holder, and all other rights and
remedies of the Holder shall be preserved.

 

 14 

 

 

(c)           Mandatory Redemption upon Bankruptcy Event of Default.
Notwithstanding anything to the contrary herein, and notwithstanding any
conversion that is then required or in process, upon any Bankruptcy Event of
Default, whether occurring prior to or following the Maturity Date, the Company
shall immediately pay to the Holder an amount in cash representing (i) all
outstanding Principal, accrued and unpaid Interest and accrued and unpaid Late
Charges on such Principal and Interest, multiplied by (ii) the Redemption
Premium, in addition to any and all other amounts due hereunder, without the
requirement for any notice or demand or other action by the Holder or any other
person or entity, provided that the Holder may, in its sole discretion, waive
such right to receive payment upon a Bankruptcy Event of Default, in whole or in
part, and any such waiver shall not affect any other rights of the Holder
hereunder, including any other rights in respect of such Bankruptcy Event of
Default, any right to conversion, and any right to payment of the Event of
Default Redemption Price or any other Redemption Price, as applicable.

 

5.             RIGHTS UPON FUNDAMENTAL TRANSACTION.

 

(a)           Assumption. The Company shall not enter into or be party to a
Fundamental Transaction unless (i) the Successor Entity assumes in writing all
of the obligations of the Company under this Note and the other Transaction
Documents in accordance with the provisions of this Section 5(a) pursuant to
written agreements in form and substance satisfactory to the Holder and approved
by the Holder prior to such Fundamental Transaction, including agreements to
deliver to each holder of Notes in exchange for such Notes a security of the
Successor Entity evidenced by a written instrument substantially similar in form
and substance to the Notes, including, without limitation, having a principal
amount and interest rate equal to the principal amounts then outstanding and the
interest rates of the Notes held by such holder, having similar conversion
rights as the Notes and having similar ranking and security to the Notes, and
satisfactory to the Holder and (ii) the Successor Entity (including its Parent
Entity) is a publicly traded corporation whose common stock is quoted on or
listed for trading on an Eligible Market. Upon the occurrence of any Fundamental
Transaction, the Successor Entity shall succeed to, and be substituted for (so
that from and after the date of such Fundamental Transaction, the provisions of
this Note and the other Transaction Documents referring to the “Company” shall
refer instead to the Successor Entity), and may exercise every right and power
of the Company and shall assume all of the obligations of the Company under this
Note and the other Transaction Documents with the same effect as if such
Successor Entity had been named as the Company herein. Upon consummation of a
Fundamental Transaction, the Successor Entity shall deliver to the Holder
confirmation that there shall be issued upon conversion or redemption of this
Note at any time after the consummation of such Fundamental Transaction, in lieu
of the shares of Common Stock (or other securities, cash, assets or other
property (except such items still issuable under Sections 6 and 16, which shall
continue to be receivable thereafter)) issuable upon the conversion or
redemption of the Notes prior to such Fundamental Transaction, such shares of
the publicly traded common stock (or their equivalent) of the Successor Entity
(including its Parent Entity) which the Holder would have been entitled to
receive upon the happening of such Fundamental Transaction had this Note been
converted immediately prior to such Fundamental Transaction (without regard to
any limitations on the conversion of this Note), as adjusted in accordance with
the provisions of this Note. Notwithstanding the foregoing, the Holder may
elect, at its sole option, by delivery of written notice to the Company to waive
this Section 5(a) to permit the Fundamental Transaction without the assumption
of this Note. The provisions of this Section 5 shall apply similarly and equally
to successive Fundamental Transactions and shall be applied without regard to
any limitations on the conversion of this Note.

 

 15 

 

 

(b)          Notice of a Change of Control; Redemption Right. No sooner than
twenty (20) Trading Days nor later than ten (10) calendar days prior to the
consummation of a Change of Control (the “Change of Control Date”), but not
prior to the public announcement of such Change of Control, the Company shall
deliver written notice thereof via facsimile or electronic mail and overnight
courier to the Holder (a “Change of Control Notice”). At any time during the
period beginning after the Holder’s receipt of a Change of Control Notice or the
Holder becoming aware of a Change of Control if a Change of Control Notice is
not delivered to the Holder in accordance with the immediately preceding
sentence (as applicable) and ending on the later of twenty (20) Trading Days
after (A) consummation of such Change of Control or (B) the date of receipt of
such Change of Control Notice, the Holder may require the Company to redeem all
or any portion of this Note by delivering written notice thereof (“Change of
Control Redemption Notice”) to the Company, which Change of Control Redemption
Notice shall indicate the Conversion Amount the Holder is electing to redeem.
The portion of this Note subject to redemption pursuant to this Section 5 shall
be redeemed by the Company in cash at a price equal to the greatest of (i) the
product of (w) the Change of Control Redemption Premium multiplied by (y) the
Conversion Amount being redeemed, (ii) the product of (A) the Conversion Amount
being redeemed multiplied by (B) the quotient determined by dividing (I) the
greatest Closing Sale Price of the shares of Common Stock during the period
beginning on the date immediately preceding the earlier to occur of (1) the
consummation of the applicable Change of Control and (2) the public announcement
of such Change of Control and ending on the date the Holder delivers the Change
of Control Redemption Notice by (II) the Conversion Price then in effect and
(iii) the product of (A) the Conversion Amount being redeemed multiplied by (B)
the quotient of (I) the aggregate cash consideration and the aggregate cash
value of any non-cash consideration per share of Common Stock to be paid to the
holders of the shares of Common Stock upon consummation of such Change of
Control (any such non-cash consideration constituting publicly-traded securities
shall be valued at the highest of the Closing Sale Price of such securities as
of the Trading Day immediately prior to the consummation of such Change of
Control, the Closing Sale Price of such securities on the Trading Day
immediately following the public announcement of such proposed Change of Control
and the Closing Sale Price of such securities on the Trading Day immediately
prior to the public announcement of such proposed Change of Control) divided by
(II) the Conversion Price then in effect (the “Change of Control Redemption
Price”). Redemptions required by this Section 5 shall be made in accordance with
the provisions of Section 12 and shall have priority to payments to stockholders
in connection with such Change of Control. To the extent redemptions required by
this Section 5(b) are deemed or determined by a court of competent jurisdiction
to be prepayments of this Note by the Company, such redemptions shall be deemed
to be voluntary prepayments. Notwithstanding anything to the contrary in this
Section 5, but subject to Section 3(d), until the Change of Control Redemption
Price (together with any Late Charges thereon) is paid in full, the Conversion
Amount submitted for redemption under this Section 5(b) (together with any Late
Charges thereon) may be converted, in whole or in part, by the Holder into
Common Stock pursuant to Section 3. In the event of a partial redemption of this
Note pursuant hereto, the Principal amount redeemed shall be deducted from the
Installment Amount(s) relating to the applicable Installment Date(s) as set
forth in the Change of Control Redemption Notice. In the event of the Company’s
redemption of any portion of this Note under this Section 5(b), the Holder’s
damages would be uncertain and difficult to estimate because of the parties’
inability to predict future interest rates and the uncertainty of the
availability of a suitable substitute investment opportunity for the Holder.
Accordingly, any redemption premium due under this Section 5(b) is intended by
the parties to be, and shall be deemed, a reasonable estimate of the Holder’s
actual loss of its investment opportunity and not as a penalty.

 

 16 

 

 

6.             RIGHTS UPON ISSUANCE OF PURCHASE RIGHTS AND OTHER CORPORATE
EVENTS.

 

(a)           Purchase Rights. In addition to any adjustments pursuant to
Section 7 below, if at any time the Company grants, issues or sells any Options,
Convertible Securities or rights to purchase stock, warrants, securities or
other property pro rata to all or substantially all of the record holders of any
class of Common Stock (the “Purchase Rights”), then the Holder will be entitled
to acquire, upon the terms applicable to such Purchase Rights, the aggregate
Purchase Rights which the Holder could have acquired if the Holder had held the
number of shares of Common Stock acquirable upon complete conversion of this
Note (without taking into account any limitations or restrictions on the
convertibility of this Note and assuming for such purpose that the Note was
converted at the Alternate Conversion Price as of the applicable record date)
immediately prior to the date on which a record is taken for the grant, issuance
or sale of such Purchase Rights, or, if no such record is taken, the date as of
which the record holders of shares of Common Stock are to be determined for the
grant, issue or sale of such Purchase Rights (provided, however, that to the
extent that the Holder’s right to participate in any such Purchase Right would
result in the Holder and the other Attribution Parties exceeding the Maximum
Percentage, then the Holder shall not be entitled to participate in such
Purchase Right to the extent of the Maximum Percentage (and shall not be
entitled to beneficial ownership of such shares of Common Stock as a result of
such Purchase Right (and beneficial ownership) to the extent of any such excess)
and such Purchase Right to such extent shall be held in abeyance for the benefit
of the Holder until such time or times, if ever, as its right thereto would not
result in the Holder and the other Attribution Parties exceeding the Maximum
Percentage, at which time or times the Holder shall be granted such right (and
any Purchase Right granted, issued or sold on such initial Purchase Right or on
any subsequent Purchase Right held similarly in abeyance) to the same extent as
if there had been no such limitation).

 

(b)          Other Corporate Events. In addition to and not in substitution for
any other rights hereunder, prior to the consummation of any Fundamental
Transaction pursuant to which holders of shares of Common Stock are entitled to
receive securities or other assets with respect to or in exchange for shares of
Common Stock (a “Corporate Event”), the Company shall make appropriate provision
to ensure that the Holder will thereafter have the right to receive upon a
conversion of this Note, at the Holder’s option (i) in addition to the shares of
Common Stock receivable upon such conversion, such securities or other assets to
which the Holder would have been entitled with respect to such shares of Common
Stock had such shares of Common Stock been held by the Holder upon the
consummation of such Corporate Event (without taking into account any
limitations or restrictions on the convertibility of this Note) or (ii) in lieu
of the shares of Common Stock otherwise receivable upon such conversion, such
securities or other assets received by the holders of shares of Common Stock in
connection with the consummation of such Corporate Event in such amounts as the
Holder would have been entitled to receive had this Note initially been issued
with conversion rights for the form of such consideration (as opposed to shares
of Common Stock) at a conversion rate for such consideration commensurate with
the Conversion Rate. Provision made pursuant to the preceding sentence shall be
in a form and substance satisfactory to the Holder. The provisions of this
Section 6 shall apply similarly and equally to successive Corporate Events and
shall be applied without regard to any limitations on the conversion or
redemption of this Note.

 

 17 

 

 

7.            RIGHTS UPON ISSUANCE OF OTHER SECURITIES.

 

(a)          Adjustment of Conversion Price upon Issuance of Common Stock. If
and whenever on or after the Subscription Date the Company issues or sells, or
in accordance with this Section 7(a) is deemed to have issued or sold, any
shares of Common Stock (including the issuance or sale of shares of Common Stock
owned or held by or for the account of the Company, but excluding any Excluded
Securities issued or sold or deemed to have been issued or sold) for a
consideration per share (the “New Issuance Price”) less than a price equal to
the Conversion Price in effect immediately prior to such issuance or sale or
deemed issuance or sale (such Conversion Price then in effect is referred to
herein as the “Applicable Price”) (the foregoing a “Dilutive Issuance”), then,
immediately after such Dilutive Issuance, the Conversion Price then in effect
shall be reduced to an amount equal to the New Issuance Price. For all purposes
of the foregoing (including, without limitation, determining the adjusted
Conversion Price and the New Issuance Price under this Section 7(a)), the
following shall be applicable:

 

(i)            Issuance of Options. If the Company in any manner grants or sells
any Options and the lowest price per share for which one share of Common Stock
is at any time issuable upon the exercise of any such Option or upon conversion,
exercise or exchange of any Convertible Securities issuable upon exercise of any
such Option or otherwise pursuant to the terms thereof is less than the
Applicable Price, then such share of Common Stock shall be deemed to be
outstanding and to have been issued and sold by the Company at the time of the
granting or sale of such Option for such price per share. For purposes of this
Section 7(a)(i), the “lowest price per share for which one share of Common Stock
is issuable upon the exercise of any such Option or upon conversion, exercise or
exchange of any Convertible Securities issuable upon exercise of any such Option
or otherwise pursuant to the terms thereof” shall be equal to (1) the lower of
(x) the sum of the lowest amounts of consideration (if any) received or
receivable by the Company with respect to any one share of Common Stock upon the
granting or sale of such Option, upon exercise of such Option and upon
conversion, exercise or exchange of any Convertible Security issuable upon
exercise of such Option or otherwise pursuant to the terms thereof and (y) the
lowest exercise price set forth in such Option for which one share of Common
Stock is issuable upon the exercise of any such Options or upon conversion,
exercise or exchange of any Convertible Securities issuable upon exercise of any
such Option or otherwise pursuant to the terms thereof, minus (2) the sum of all
amounts paid or payable to the holder of such Option (or any other Person) upon
the granting or sale of such Option, upon exercise of such Option and upon
conversion, exercise or exchange of any Convertible Security issuable upon
exercise of such Option or otherwise pursuant to the terms thereof plus the
value of any other consideration received or receivable by, or benefit conferred
on, the holder of such Option (or any other Person). Except as contemplated
below, no further adjustment of the Conversion Price shall be made upon the
actual issuance of such share of Common Stock or of such Convertible Securities
upon the exercise of such Options or otherwise pursuant to the terms thereof or
upon the actual issuance of such shares of Common Stock upon conversion,
exercise or exchange of such Convertible Securities.

 

 18 

 

 

(ii)           Issuance of Convertible Securities. If the Company in any manner
issues or sells any Convertible Securities and the lowest price per share for
which one share of Common Stock is at any time issuable upon the conversion,
exercise or exchange thereof or otherwise pursuant to the terms thereof is less
than the Applicable Price, then such share of Common Stock shall be deemed to be
outstanding and to have been issued and sold by the Company at the time of the
issuance or sale of such Convertible Securities for such price per share. For
the purposes of this Section 7(a)(ii), the “lowest price per share for which one
share of Common Stock is issuable upon the conversion, exercise or exchange
thereof or otherwise pursuant to the terms thereof” shall be equal to (1) the
lower of (x) the sum of the lowest amounts of consideration (if any) received or
receivable by the Company with respect to one share of Common Stock upon the
issuance or sale of the Convertible Security and upon conversion, exercise or
exchange of such Convertible Security or otherwise pursuant to the terms thereof
and (y) the lowest conversion price set forth in such Convertible Security for
which one share of Common Stock is issuable upon conversion, exercise or
exchange thereof or otherwise pursuant to the terms thereof minus (2) the sum of
all amounts paid or payable to the holder of such Convertible Security (or any
other Person) upon the issuance or sale of such Convertible Security plus the
value of any other consideration received or receivable by, or benefit conferred
on, the holder of such Convertible Security (or any other Person). Except as
contemplated below, no further adjustment of the Conversion Price shall be made
upon the actual issuance of such shares of Common Stock upon conversion,
exercise or exchange of such Convertible Securities or otherwise pursuant to the
terms thereof, and if any such issuance or sale of such Convertible Securities
is made upon exercise of any Options for which adjustment of the Conversion
Price has been or is to be made pursuant to other provisions of this Section
7(a), except as contemplated below, no further adjustment of the Conversion
Price shall be made by reason of such issuance or sale.

 

(iii)          Change in Option Price or Rate of Conversion. If the purchase or
exercise price provided for in any Options, the additional consideration, if
any, payable upon the issue, conversion, exercise or exchange of any Convertible
Securities, or the rate at which any Convertible Securities are convertible into
or exercisable or exchangeable for shares of Common Stock increases or decreases
at any time (other than proportional changes in conversion or exercise prices,
as applicable, in connection with an event referred to in Section 7(b) below),
the Conversion Price in effect at the time of such increase or decrease shall be
adjusted to the Conversion Price which would have been in effect at such time
had such Options or Convertible Securities provided for such increased or
decreased purchase price, additional consideration or increased or decreased
conversion rate (as the case may be) at the time initially granted, issued or
sold. For purposes of this Section 7(a)(iii), if the terms of any Option or
Convertible Security that was outstanding as of the Subscription Date are
increased or decreased in the manner described in the immediately preceding
sentence, then such Option or Convertible Security and the shares of Common
Stock deemed issuable upon exercise, conversion or exchange thereof shall be
deemed to have been issued as of the date of such increase or decrease. No
adjustment pursuant to this Section 7(a) shall be made if such adjustment would
result in an increase of the Conversion Price then in effect.

 

 19 

 

 

(iv)          Calculation of Consideration Received. If any Option and/or
Convertible Security and/or Adjustment Right is issued in connection with the
issuance or sale or deemed issuance or sale of any other securities of the
Company (as determined by the Holder, the “Primary Security”, and such Option
and/or Convertible Security and/or Adjustment Right, the “Secondary
Securities”), together comprising one integrated transaction (or one or more
transactions if such issuances or sales or deemed issuances or sales of
securities of the Company either (A) have at least one investor or purchaser in
common, (B) are consummated in reasonable proximity to each other and/or (C) are
consummated under the same plan of financing), the aggregate consideration per
share of Common Stock with respect to such Primary Security shall be deemed to
be equal to the difference of (x) the lowest price per share for which one share
of Common Stock was issued (or was deemed to be issued pursuant to Section
7(a)(i) or 7(a)(ii) above, as applicable) in such integrated transaction solely
with respect to such Primary Security, minus (y) with respect to such Secondary
Securities, the sum of (I) the Black Scholes Consideration Value of each such
Option, if any, (II) the fair market value (as determined by the Holder in good
faith) or the Black Scholes Consideration Value, as applicable, of such
Adjustment Right, if any, and (III) the fair market value (as determined by the
Holder) of such Convertible Security, if any, in each case, as determined on a
per share basis in accordance with this Section 7(a)(iv). If any shares of
Common Stock, Options or Convertible Securities are issued or sold or deemed to
have been issued or sold for cash, the consideration received therefor (for the
purpose of determining the consideration paid for such Common Stock, Option or
Convertible Security, but not for the purpose of the calculation of the Black
Scholes Consideration Value) will be deemed to be the net amount of
consideration received by the Company therefor. If any shares of Common Stock,
Options or Convertible Securities are issued or sold for a consideration other
than cash, the amount of such consideration received by the Company (for the
purpose of determining the consideration paid for such Common Stock, Option or
Convertible Security, but not for the purpose of the calculation of the Black
Scholes Consideration Value) will be the fair value of such consideration,
except where such consideration consists of publicly traded securities, in which
case the amount of consideration received by the Company for such securities
will be the arithmetic average of the VWAPs of such security for each of the
five (5) Trading Days immediately preceding the date of receipt. If any shares
of Common Stock, Options or Convertible Securities are issued to the owners of
the non-surviving entity in connection with any merger in which the Company is
the surviving entity, the amount of consideration therefor (for the purpose of
determining the consideration paid for such Common Stock, Option or Convertible
Security, but not for the purpose of the calculation of the Black Scholes
Consideration Value) will be deemed to be the fair value of such portion of the
net assets and business of the non-surviving entity as is attributable to such
shares of Common Stock, Options or Convertible Securities (as the case may be).
The fair value of any consideration other than cash or publicly traded
securities will be determined jointly by the Company and the Holder. If such
parties are unable to reach agreement within ten (10) days after the occurrence
of an event requiring valuation (the “Valuation Event”), the fair value of such
consideration will be determined within five (5) Trading Days after the tenth
(10th) day following such Valuation Event by an independent, reputable appraiser
jointly selected by the Company and the Holder. The determination of such
appraiser shall be final and binding upon all parties absent manifest error and
the fees and expenses of such appraiser shall be borne by the Company.

 

 20 

 

 

(v)          Record Date. If the Company takes a record of the holders of shares
of Common Stock for the purpose of entitling them (A) to receive a dividend or
other distribution payable in shares of Common Stock, Options or in Convertible
Securities or (B) to subscribe for or purchase shares of Common Stock, Options
or Convertible Securities, then such record date will be deemed to be the date
of the issuance or sale of the shares of Common Stock deemed to have been issued
or sold upon the declaration of such dividend or the making of such other
distribution or the date of the granting of such right of subscription or
purchase (as the case may be).

 

(b)           Adjustment of Conversion Price upon Subdivision or Combination of
Common Stock. Without limiting any provision of Section 5 or Section 7(a), if
the Company at any time on or after the Subscription Date subdivides (by any
stock split, stock dividend, stock combination, recapitalization or other
similar transaction) one or more classes of its outstanding shares of Common
Stock into a greater number of shares, the Conversion Price in effect
immediately prior to such subdivision will be proportionately reduced. Without
limiting any provision of Section 5 or Section 7(a), if the Company at any time
on or after the Subscription Date combines (by any stock split, stock dividend,
stock combination, recapitalization or other similar transaction) one or more
classes of its outstanding shares of Common Stock into a smaller number of
shares, the Conversion Price in effect immediately prior to such combination
will be proportionately increased. Any adjustment pursuant to this Section 7(b)
shall become effective immediately after the effective date of such subdivision
or combination. If any event requiring an adjustment under this Section 7(b)
occurs during the period that a Conversion Price is calculated hereunder, then
the calculation of such Conversion Price shall be adjusted appropriately to
reflect such event.

 

(c)           Holder’s Right of Adjusted Conversion Price. In addition to and
not in limitation of the other provisions of this Section 7, if the Company in
any manner issues or sells or enters into any agreement to issue or sell, any
Common Stock, Options or Convertible Securities (any such securities, “Variable
Price Securities”), after the Subscription Date that are issuable pursuant to
such agreement or convertible into or exchangeable or exercisable for shares of
Common Stock at a price which varies or may vary with the market price of the
shares of Common Stock, including by way of one or more reset(s) to a fixed
price, but exclusive of such formulations reflecting customary anti-dilution
provisions (such as share splits, share combinations, share dividends and
similar transactions) (each of the formulations for such variable price being
herein referred to as, the “Variable Price”), the Company shall provide written
notice thereof via facsimile and overnight courier to the Holder on the date of
such agreement and the issuance of such Convertible Securities or Options. From
and after the date the Company enters into such agreement or issues any such
Variable Price Securities, the Holder shall have the right, but not the
obligation, in its sole discretion to substitute the Variable Price for the
Conversion Price upon conversion of this Note by designating in the Conversion
Notice delivered upon any conversion of this Note that solely for purposes of
such conversion the Holder is relying on the Variable Price rather than the
Conversion Price then in effect. The Holder’s election to rely on a Variable
Price for a particular conversion of this Note shall not obligate the Holder to
rely on a Variable Price for any future conversion of this Note.

 

 21 

 

 

(d)          Stock Combination Event Adjustments. If at any time and from time
to time on or after the Subscription Date there occurs any stock split, stock
dividend, stock combination recapitalization or other similar transaction
involving the Common Stock (each, a “Stock Combination Event”, and such date
thereof, the “Stock Combination Event Date”) and the Event Market Price is less
than the Conversion Price then in effect (after giving effect to the adjustment
in Section 7(b) above), then on the forty-first (41st) Trading Day immediately
following such Stock Combination Event Date, the Conversion Price then in effect
on such forty-first (41st) Trading Day (after giving effect to the adjustment in
Section 7(b) above) shall be reduced (but in no event increased) to the Event
Market Price. For the avoidance of doubt, if the adjustment in the immediately
preceding sentence would otherwise result in an increase in the Conversion Price
hereunder, no adjustment shall be made.

 

(e)          Other Events. In the event that the Company (or any Subsidiary)
shall take any action to which the provisions hereof are not strictly
applicable, or, if applicable, would not operate to protect the Holder from
dilution or if any event occurs of the type contemplated by the provisions of
this Section 7 but not expressly provided for by such provisions (including,
without limitation, the granting of stock appreciation rights, phantom stock
rights or other rights with equity features), then the Company’s board of
directors shall in good faith determine and implement an appropriate adjustment
in the Conversion Price so as to protect the rights of the Holder, provided that
no such adjustment pursuant to this Section 7(e) will increase the Conversion
Price as otherwise determined pursuant to this Section 7, provided further that
if the Holder does not accept such adjustments as appropriately protecting its
interests hereunder against such dilution, then the Company’s board of directors
and the Holder shall agree, in good faith, upon an independent investment bank
of nationally recognized standing to make such appropriate adjustments, whose
determination shall be final and binding absent manifest error and whose fees
and expenses shall be borne by the Company.

 

(f)          Calculations. All calculations under this Section 7 shall be made
by rounding to the nearest cent or the nearest 1/100th of a share, as
applicable. The number of shares of Common Stock outstanding at any given time
shall not include shares owned or held by or for the account of the Company, and
the disposition of any such shares shall be considered an issue or sale of
Common Stock.

 

(g)          Voluntary Adjustment by Company. The Company may at any time during
the term of this Note, with the prior written consent of the Required Holders,
reduce the then current Conversion Price to any amount and for any period of
time deemed appropriate by the board of directors of the Company.

 

 22 

 

 

8.          INSTALLMENT CONVERSION OR REDEMPTION.

 

(a)          General. On each applicable Installment Date, provided there has
been no Equity Conditions Failure, the Company shall pay to the Holder of this
Note the applicable Installment Amount due on such date by converting such
Installment Amount in accordance with this Section 8 (a “Installment
Conversion”); provided, however, that the Company may, at its option following
notice to the Holder as set forth below, pay the Installment Amount by redeeming
such Installment Amount in cash (a “Installment Redemption”) or by any
combination of an Installment Conversion and an Installment Redemption so long
as all of the outstanding applicable Installment Amount due on any Installment
Date shall be converted and/or redeemed by the Company on the applicable
Installment Date, subject to the provisions of this Section 8. On the date which
is the twenty-sixth (26th) Trading Day prior to each Installment Date (or, with
respect to the initial Installment Date, the Initial Installment Notice Due
Date)(each, an “Installment Notice Due Date”), the Company shall deliver written
notice (each, a “Installment Notice” and the date all of the holders receive
such notice is referred to as to the “Installment Notice Date”), to each holder
of Notes and such Installment Notice shall (i) either (A) confirm that the
applicable Installment Amount of such holder’s Note shall be converted in whole
pursuant to an Installment Conversion or (B) (1) state that the Company elects
to redeem for cash, or is required to redeem for cash in accordance with the
provisions of the Notes, in whole or in part, the applicable Installment Amount
pursuant to an Installment Redemption and (2) specify the portion of such
Installment Amount which the Company elects or is required to redeem pursuant to
an Installment Redemption (such amount to be redeemed in cash, the “Installment
Redemption Amount”) and the portion of the applicable Installment Amount, if
any, with respect to which the Company will, and is permitted to, effect an
Installment Conversion (such amount of the applicable Installment Amount so
specified to be so converted pursuant to this Section 8 is referred to herein as
the “Installment Conversion Amount”), which amounts when added together, must at
least equal the entire applicable Installment Amount and (ii) if the applicable
Installment Amount is to be paid, in whole or in part, pursuant to an
Installment Conversion, certify that there is not then an Equity Conditions
Failure as of the applicable Installment Notice Date. Each Installment Notice
shall be irrevocable. If the Company does not timely deliver an Installment
Notice in accordance with this Section 8 with respect to a particular
Installment Date, then the Company shall be deemed to have delivered an
irrevocable Installment Notice confirming an Installment Conversion of the
entire Installment Amount payable on such Installment Date and shall be deemed
to have certified that there is not then an Equity Conditions Failure in
connection with such Installment Conversion. No later than three (3) Trading
Days (or such earlier date as required pursuant to the 1934 Act or other
applicable law, rule or regulation for the settlement of a trade initiated on
the applicable Installment Notice Due Date of such shares of Common Stock
issuable pursuant to the applicable Installment Notice) after delivery or deemed
delivery (as applicable) of the applicable Installment Notice setting forth an
Installment Conversion Amount, the Company shall deliver to the Holder’s account
with DTC such number of shares of Common Stock (the “Pre-Installment Conversion
Shares”) equal to the quotient of (x) such Installment Conversion Amount divided
by (y) the Pre-Installment Conversion Price, and as to which the Holder shall be
the owner thereof as of such time of delivery or deemed delivery (as the case
may be) of such Installment Notice. Except as expressly provided in this Section
8(a), the Company shall convert and/or redeem the applicable Installment Amount
of this Note pursuant to this Section 8 and the corresponding Installment
Amounts of the Other Notes pursuant to the corresponding provisions of the Other
Notes in the same ratio of the applicable Installment Amount being converted
and/or redeemed hereunder. The applicable Installment Conversion Amount (whether
set forth in the applicable Installment Notice or by operation of this Section
8) shall be converted in accordance with Section 8(b) and the applicable
Installment Redemption Amount shall be redeemed in accordance with Section 8(c).

 

 23 

 

 

(b)          Mechanics of Installment Conversion. Subject to Section 3(d), if
the Company delivers an Installment Notice or is deemed to have delivered an
Installment Notice certifying that such Installment Amount is being paid, in
whole or in part, in an Installment Conversion in accordance with Section 8(a),
then the remainder of this Section 8(b) shall apply. The applicable Installment
Conversion Amount, if any, shall be converted on the applicable Installment Date
at the applicable Installment Conversion Price and the Company shall, on such
Installment Date, deliver to the Holder’s account with DTC such shares of Common
Stock issued upon such conversion (subject to the reduction contemplated by the
immediately following sentence and, if applicable, the penultimate sentence of
this Section 8(b)), provided that the Equity Conditions are then satisfied (or
waived in writing by the Holder) on such Installment Date and an Installment
Conversion is not otherwise prohibited under any other provision of this Note.
The number of shares of Common Stock to be delivered upon such Installment
Conversion shall be reduced by the number of any Pre-Installment Conversion
Shares delivered in connection with such Installment Date. If an Event of
Default occurs or is continuing at any time during the period from the Company
Installment Notice Date through the Installment Date, then, at the option of the
Holder designated in writing to the Company, either (i) the Holder shall return
to the Company all, or any part, of such Pre-Installment Conversion Shares
delivered in connection with the applicable Installment Date or (ii) the
Conversion Amount used to calculate the Event of Default Redemption Price shall
be reduced by the product of (x) the Installment Conversion Amount applicable to
such Installment Date (as adjusted downward proportionally with respect to any
Pre-Installment Conversion Shares returned to the Company pursuant to clause (i)
above) multiplied by (y) the Conversion Share Ratio. If the Company confirmed
(or is deemed to have confirmed by operation of Section 8(a)) the conversion of
the applicable Installment Conversion Amount, in whole or in part, and there was
no Equity Conditions Failure as of the applicable Installment Notice Date (or is
deemed to have certified that the Equity Conditions in connection with any such
conversion have been satisfied by operation of Section 8(a)) but an Equity
Conditions Failure occurred between the applicable Installment Notice Date and
any time through the applicable Installment Date (the “Interim Installment
Period”), the Company shall provide the Holder a subsequent notice to that
effect. If there is an Equity Conditions Failure (which is not waived in writing
by the Holder) during such Interim Installment Period or an Installment
Conversion is not otherwise permitted under any other provision of this Note,
then, at the option of the Holder designated in writing to the Company, the
Holder may require the Company to do any one or more of the following: (i) the
Company shall redeem all or any part designated by the Holder of the unconverted
Installment Conversion Amount (such designated amount is referred to as the
“Designated Redemption Amount”) and the Company shall pay to the Holder within
three (3) days of such Installment Date, by wire transfer of immediately
available funds, an amount in cash equal to 125% of such Designated Redemption
Amount, and/or (ii) the Installment Conversion shall be null and void with
respect to all or any part designated by the Holder of the unconverted
Installment Conversion Amount and the Holder shall be entitled to all the rights
of a holder of this Note with respect to such designated part of the Installment
Conversion Amount; provided, however, the Conversion Price for such designated
part of such unconverted Installment Conversion Amount shall thereafter be
adjusted to equal the lesser of (A) the Installment Conversion Price as in
effect on the date on which the Holder voided the Installment Conversion and (B)
the Installment Conversion Price that would be in effect on the date on which
the Holder delivers a Conversion Notice relating thereto as if such date was an
Installment Date. In addition, if any of the Equity Conditions are not satisfied
(or waived in writing by the Holder) on such Installment Date or an Installment
Conversion is not otherwise permitted under any other provision of this Note,
then, at the Holder’s option, either (I) the Holder shall return any
Pre-Installment Conversion Shares delivered in connection with the applicable
Installment Date or (II) the applicable Designated Redemption Amount shall be
reduced by the product of (X) the Installment Conversion Amount applicable to
such Installment Date multiplied by (Y) the Conversion Share Ratio. If the
Company fails to redeem any Designated Redemption Amount by the third (3rd) day
following the applicable Installment Date by payment of such amount by such
date, then the Holder shall have the rights set forth in Section 12 as if the
Company failed to pay the applicable Installment Redemption Price (as defined
below) and all other rights under this Note (including, without limitation, such
failure constituting an Event of Default described in Section 4(a)(vi)).
Notwithstanding anything to the contrary in this Section 8(b), but subject to
3(d), until the Company delivers Common Stock representing the Installment
Conversion Amount to the Holder, the Installment Conversion Amount may be
converted by the Holder into Common Stock pursuant to Section 3. In the event
that the Holder elects to convert the Installment Conversion Amount prior to the
applicable Installment Date as set forth in the immediately preceding sentence,
the Installment Conversion Amount so converted shall be deducted from the
Installment Amount(s) relating to the applicable Installment Date(s) as set
forth in the applicable Conversion Notice. Notwithstanding anything herein to
the contrary, if, with respect to an Installment Date, the number of
Pre-Installment Conversion Shares delivered to the Holder exceeds the number of
Post-Installment Conversion Shares with respect to such Installment Date, then
the Holder shall be entitled to keep any such excess as additional interest with
respect to such Installment Amount due on such Installment Date. The Company
shall pay any and all taxes that may be payable with respect to the issuance and
delivery of any shares of Common Stock in any Installment Conversion hereunder.

 

 24 

 

 

(c)          Mechanics of Installment Redemption. If the Company elects or is
required to effect an Installment Redemption, in whole or in part, in accordance
with Section 8(a), then the Installment Redemption Amount, if any, shall be
redeemed by the Company in cash on the applicable Installment Date by wire
transfer to the Holder of immediately available funds in an amount equal to the
applicable Installment Redemption Amount (the “Installment Redemption Price”).
If the Company fails to redeem such Installment Redemption Amount on such
Installment Date by payment of the Installment Redemption Price, then, at the
option of the Holder designated in writing to the Company (any such designation
shall be a “Conversion Notice” for purposes of this Note), the Holder may
require the Company to convert all or any part of the Installment Redemption
Amount at the Installment Conversion Price (determined as of the date of such
designation as if such date were an Installment Date). Conversions required by
this Section 8(c) shall be made in accordance with the provisions of Section
3(c). Notwithstanding anything to the contrary in this Section 8(c), but subject
to Section 3(d), until the Installment Redemption Price (together with any Late
Charges thereon) is paid in full, the Installment Redemption Amount (together
with any Late Charges thereon) may be converted, in whole or in part, by the
Holder into Common Stock pursuant to Section 3. In the event the Holder elects
to convert all or any portion of the Installment Redemption Amount prior to the
applicable Installment Date as set forth in the immediately preceding sentence,
the Installment Redemption Amount so converted shall be deducted from the
Installment Amounts relating to the applicable Installment Date(s) as set forth
in the applicable Conversion Notice. Redemptions required by this Section 8(c)
shall be made in accordance with the provisions of Section 12.

 

(d)          Deferred Installment Amount. Notwithstanding any provision of this
Section 8(d) to the contrary, the Holder may, at its option and in its sole
discretion, deliver a written notice to the Company no later than the Trading
Day immediately prior to the applicable Installment Date electing to have the
payment of all or any portion of an Installment Amount payable on such
Installment Date deferred (such amount deferred, the “Deferral Amount”, and such
deferral, each a “Deferral”) until any subsequent Installment Date selected by
the Holder, in its sole discretion, in which case, the Deferral Amount shall be
added to, and become part of, such subsequent Installment Amount and such
Deferral Amount shall continue to accrue Interest hereunder. Any notice
delivered by the Holder pursuant to this Section 8(d) shall set forth (i) the
Deferral Amount and (ii) the date that such Deferral Amount shall now be
payable.

 

 25 

 

 

(e)          Acceleration of Installment Amounts. Notwithstanding any provision
of this Section 8 to the contrary, but subject to Section 3(d), if the Company
delivers an Installment Notice and confirms, or is deemed to have delivered and
confirmed, in whole or in part, an Installment Conversion in accordance with
Section 8(a) (each such applicable Installment Date, a “Current Installment
Date”), during the period commencing on the Installment Notice Due Date
immediately prior to such applicable Current Installment Date and ending on the
Trading Day immediately prior to the next Installment Date (each, an
“Installment Period”), the Holder may elect, at its option and in its sole
discretion, at one or more times in such Installment Period, either (x) if such
election is made prior to third (3rd) Trading Day immediately prior to such
Current Installment Date (each, a “Pre-Delivery Acceleration Expiration Date”),
to increase the Installment Conversion Amount (and related Installment Amount)
with respect to such Current Installment Date in which case, such Acceleration
Amount(s) (as defined below) shall be added to, and become part of, the
Installment Amount as such Installment Amount may have been increased pursuant
to the terms hereof, payable on such applicable Installment Date by including
such Acceleration Amount(s) in the Installment Amount for the applicable
Installment Date and shall be payable in Common Stock by including such
Acceleration Amount(s) in the Installment Conversion Amount for the applicable
Installment Date and (y) if such election is made on or after the Pre-Delivery
Acceleration Expiration Date, to convert other Installment Amounts as of such
election date (each, an “Acceleration”, and each such amount of acceleration or
conversion, as applicable, an “Acceleration Amount”, and each such election
date, an “Acceleration Date”), in whole or in part, at the Installment
Conversion Price of such Current Installment Date (with “Installment Conversion
Price” replacing “Conversion Price” and the “Acceleration Date” replacing
“Conversion Date” for all purposes hereunder with respect to such Acceleration)
in accordance with the conversion procedures set forth in Section 3 hereunder,
mutatis mutandis. Any such notice delivered by the Holder (each, an
“Acceleration Notice”) shall set forth (i) the Acceleration Amount(s), (ii) the
applicable Current Installment Date and (iii) the date that such Acceleration
Amount(s) should have been paid if not for the Holder’s right to accelerate such
Installment Amount(s) pursuant to this Section 8(e). To the extent more than one
Installment Period exists as of an Acceleration Date, the Holder shall also
elect in such Acceleration Notice which Pre-Installment Conversion Price or
Installment Conversion Price, as applicable, that shall apply with respect to
such Acceleration. The Company shall deliver Pre-Installment Conversion Shares
to the Holder with respect to any Acceleration occurring prior to the
Pre-Delivery Acceleration Expiration Date related to the Current Installment
Date attributable to such Acceleration as soon as commercially practicable after
the applicable Acceleration Date, but no later than the second (2nd) Trading Day
after such Acceleration Date. Subject to Section 3(d), until the Company
delivers shares of Common Stock representing the applicable Acceleration Amount
to the Holder, such Acceleration Amount may be converted by the Holder into
shares of Common Stock pursuant to Section 3(c) without regard to this Section
8(e). Notwithstanding anything to the contrary in this Section 8(e), with
respect to each period commencing on an Installment Notice Due Date (the
“Current Installment Notice Due Date”) and ending on the Trading Day immediately
prior to the next Installment Notice Due Date (each, an “Acceleration Measuring
Period”), the Holder may not elect to effect an Acceleration (the “Current
Acceleration”, and such date of determination, the “Current Acceleration
Determination Date”) during such Acceleration Measuring Period if the
Installment Conversion Amount with respect to the Installment Date related to
such Current Acceleration (as adjusted for such Current Acceleration and any
other Accelerations and Deferrals during such Acceleration Measuring Period),
collectively, exceeds five (5) times the Installment Amount with respect to the
Installment Date related to such Current Acceleration (without regard to any
Accelerations or Deferrals with respect to the Installment Date related to such
Current Acceleration).

 

 26 

 

 

9.          REDEMPTIONS AT THE COMPANY’S ELECTION.

 

(a)          Company Optional Redemption. At any time after the Applicable Date
(as defined in the Securities Purchase Agreement), if no Equity Conditions
Failure exists, the Company shall have the right to redeem all, but not less
than all, of the Conversion Amount then remaining under this Note (the “Company
Optional Redemption Amount”) on the Company Optional Redemption Date (each as
defined below) (a “Company Optional Redemption”). The portion of this Note
subject to redemption pursuant to this Section 9(a) shall be redeemed by the
Company in cash at a price (the “Company Optional Redemption Price”) equal to
the greater of (i) the sum of (A) 125% of the portion of the Principal amount to
be redeemed as of the Company Optional Redemption Date plus (B) accrued but
unpaid Interest thereon (and Late Charges, if any, with respect to such
Principal and Interest) and (ii) the sum of (A) the product of (1) the
Conversion Rate with respect to the Principal amount being redeemed as of the
Company Optional Redemption Date multiplied by (2) the greatest Closing Sale
Price of the Common Stock on any Trading Day during the period commencing on the
date immediately preceding such Company Optional Redemption Notice Date and
ending on the Trading Day immediately prior to the date the Company makes the
entire payment required to be made under this Section 9(a), plus (B) accrued but
unpaid Interest thereon (and Late Charges, if any, with respect to such
Principal and Interest). The Company may exercise its right to require
redemption under this Section 9(a) by delivering a written notice thereof by
facsimile or electronic mail and overnight courier to all, but not less than
all, of the holders of Notes (the “Company Optional Redemption Notice” and the
date all of the holders of Notes received such notice is referred to as the
“Company Optional Redemption Notice Date”). The Company may deliver only one
Company Optional Redemption Notice hereunder and such Company Optional
Redemption Notice shall be irrevocable. The Company Optional Redemption Notice
shall (x) state the date on which the Company Optional Redemption shall occur
(the “Company Optional Redemption Date”) which date shall not be less than
ninety (90) Trading Days nor more than one hundred (100) Trading Days following
the Company Optional Redemption Notice Date, (y) certify that there has been no
Equity Conditions Failure and (z) state the aggregate Conversion Amount of the
Notes which is being redeemed in such Company Optional Redemption from the
Holder and all of the other holders of the Notes pursuant to this Section 9(a)
(and analogous provisions under the Other Notes) on the Company Optional
Redemption Date. Notwithstanding anything herein to the contrary, (i) if no
Equity Conditions Failure has occurred as of the Company Optional Redemption
Notice Date but an Equity Conditions Failure occurs at any time prior to the
Company Optional Redemption Date, (A) the Company shall provide the Holder a
subsequent notice to that effect and (B) unless the Holder waives the Equity
Conditions Failure, the Company Optional Redemption shall be cancelled and the
applicable Company Optional Redemption Notice shall be null and void and (ii) at
any time prior to the date the Company Optional Redemption Price is paid, in
full, the Company Optional Redemption Amount may be converted, in whole or in
part, by the Holder into shares of Common Stock pursuant to Section 3. All
Conversion Amounts converted by the Holder after the Company Optional Redemption
Notice Date shall reduce the Company Optional Redemption Amount of this Note
required to be redeemed on the Company Optional Redemption Date. Redemptions
made pursuant to this Section 9(a) shall be made in accordance with Section 12.
In the event of the Company’s redemption of any portion of this Note under this
Section 9, the Holder’s damages would be uncertain and difficult to estimate
because of the parties’ inability to predict future interest rates and the
uncertainty of the availability of a suitable substitute investment opportunity
for the Holder. Accordingly, any redemption premium due under this Section 9 is
intended by the parties to be, and shall be deemed, a reasonable estimate of the
Holder’s actual loss of its investment opportunity and not as a penalty. For the
avoidance of doubt, the Company shall have no right to effect a Company Optional
Redemption if any Event of Default has occurred and continuing, but any Event of
Default shall have no effect upon the Holder’s right to convert this Note in its
discretion.

 

(b)          Pro Rata Redemption Requirement. If the Company elects to cause a
Company Optional Redemption of this Note pursuant to Section 9(a), then it must
simultaneously take the same action with respect to all of the Other Notes.

 

 27 

 

 

10.          NONCIRCUMVENTION. The Company hereby covenants and agrees that the
Company will not, by amendment of its Certificate of Incorporation (as defined
in the Securities Purchase Agreement), Bylaws (as defined in the Securities
Purchase Agreement) or through any reorganization, transfer of assets,
consolidation, merger, scheme of arrangement, dissolution, issue or sale of
securities, or any other voluntary action, avoid or seek to avoid the observance
or performance of any of the terms of this Note, and will at all times in good
faith carry out all of the provisions of this Note and take all action as may be
required to protect the rights of the Holder of this Note. Without limiting the
generality of the foregoing or any other provision of this Note or the other
Transaction Documents, the Company (a) shall not increase the par value of any
shares of Common Stock receivable upon conversion of this Note above the
Conversion Price then in effect, and (b) shall take all such actions as may be
necessary or appropriate in order that the Company may validly and legally issue
fully paid and nonassessable shares of Common Stock upon the conversion of this
Note.

 

11.          RESERVATION OF AUTHORIZED SHARES.

 

(a)           Reservation. So long as any Notes remain outstanding, the Company
shall at all times reserve at least 300% of the number of shares of Common Stock
as shall from time to time be necessary to effect the conversion, including
without limitation, Installment Conversions, Alternate Optional Conversions,
Alternate Event of Default Conversions, and Accelerations, of all of the Notes
then outstanding (without regard to any limitations on conversions and assuming
such Notes remain outstanding until the Maturity Date) (the “Required Reserve
Amount”). The Required Reserve Amount (including, without limitation, each
increase in the number of shares so reserved) shall be allocated pro rata among
the holders of the Notes based on the original principal amount of the Notes
held by each holder on the Closing Date or increase in the number of reserved
shares, as the case may be (the “Authorized Share Allocation”). In the event
that a holder shall sell or otherwise transfer any of such holder’s Notes, each
transferee shall be allocated a pro rata portion of such holder’s Authorized
Share Allocation. Any shares of Common Stock reserved and allocated to any
Person which ceases to hold any Notes shall be allocated to the remaining
holders of Notes, pro rata based on the principal amount of the Notes then held
by such holders.

 

(b)          Insufficient Authorized Shares. If, notwithstanding Section 11(a),
and not in limitation thereof, at any time while any of the Notes remain
outstanding the Company does not have a sufficient number of authorized and
unreserved shares of Common Stock to satisfy its obligation to reserve for
issuance upon conversion of the Notes at least a number of shares of Common
Stock equal to the Required Reserve Amount (an “Authorized Share Failure”), then
the Company shall immediately take all action necessary to increase the
Company’s authorized shares of Common Stock to an amount sufficient to allow the
Company to reserve the Required Reserve Amount for the Notes then outstanding.
Without limiting the generality of the foregoing sentence, as soon as
practicable after the date of the occurrence of an Authorized Share Failure, but
in no event later than sixty (60) days after the occurrence of such Authorized
Share Failure, the Company shall hold a meeting of its stockholders for the
approval of an increase in the number of authorized shares of Common Stock. In
connection with such meeting, the Company shall provide each stockholder with a
proxy statement and shall use its best efforts to solicit its stockholders’
approval of such increase in authorized shares of Common Stock and to cause its
board of directors to recommend to the stockholders that they approve such
proposal. In the event that the Company is prohibited from issuing shares of
Common Stock upon any conversion due to the failure by the Company to have
sufficient shares of Common Stock available out of the authorized but unissued
shares of Common Stock (such unavailable number of shares of Common Stock, the
“Authorized Failure Shares”), in lieu of delivering such Authorized Failure
Shares to the Holder, the Company shall pay cash in exchange for the redemption
of such portion of the Conversion Amount convertible into such Authorized
Failure Shares at a price equal to the sum of (i) the product of (x) such number
of Authorized Failure Shares and (y) the greatest Closing Sale Price of the
Common Stock on any Trading Day during the period commencing on the date the
Holder delivers the applicable Conversion Notice with respect to such Authorized
Failure Shares to the Company and ending on the date of such issuance and
payment under this Section 11(a); and (ii) to the extent the Holder purchases
(in an open market transaction or otherwise) shares of Common Stock to deliver
in satisfaction of a sale by the Holder of Authorized Failure Shares, any
brokerage commissions and other out-of-pocket expenses, if any, of the Holder
incurred in connection therewith. Nothing contained in Section 11(a) or this
Section 11(b) shall limit any obligations of the Company under any provision of
the Securities Purchase Agreement.

 

 28 

 

 

12.          REDEMPTIONS.

 

(a)          Mechanics. The Company shall deliver the applicable Event of
Default Redemption Price to the Holder in cash within five (5) Business Days
after the Company’s receipt of the Holder’s Event of Default Redemption Notice.
If the Holder has submitted a Change of Control Redemption Notice in accordance
with Section 5(b), the Company shall deliver the applicable Change of Control
Redemption Price to the Holder in cash concurrently with the consummation of
such Change of Control if such notice is received prior to the consummation of
such Change of Control and within five (5) Business Days after the Company’s
receipt of such notice otherwise. The Company shall deliver the applicable
Installment Redemption Price to the Holder in cash on the applicable Installment
Date. The Company shall deliver the applicable Company Optional Redemption Price
to the Holder in cash on the applicable Company Optional Redemption Date.
Notwithstanding anything herein to the contrary, in connection with any
redemption hereunder at a time the Holder is entitled to receive a cash payment
under any of the other Transaction Documents, at the option of the Holder
delivered in writing to the Company, the applicable Redemption Price hereunder
shall be increased by the amount of such cash payment owed to the Holder under
such other Transaction Document and, upon payment in full or conversion in
accordance herewith, shall satisfy the Company’s payment obligation under such
other Transaction Document. In the event of a redemption of less than all of the
Conversion Amount of this Note, the Company shall promptly cause to be issued
and delivered to the Holder a new Note (in accordance with Section 19(d))
representing the outstanding Principal which has not been redeemed. In the event
that the Company does not pay the applicable Redemption Price to the Holder
within the time period required, at any time thereafter and until the Company
pays such unpaid Redemption Price in full, the Holder shall have the option, in
lieu of redemption, to require the Company to promptly return to the Holder all
or any portion of this Note representing the Conversion Amount that was
submitted for redemption and for which the applicable Redemption Price (together
with any Late Charges thereon) has not been paid. Upon the Company’s receipt of
such notice, (x) the applicable Redemption Notice shall be null and void with
respect to such Conversion Amount, (y) the Company shall immediately return this
Note, or issue a new Note (in accordance with Section 19(d)), to the Holder, and
in each case the principal amount of this Note or such new Note (as the case may
be) shall be increased by an amount equal to the difference between (1) the
applicable Redemption Price (as the case may be, and as adjusted pursuant to
this Section 12, if applicable) minus (2) the Principal portion of the
Conversion Amount submitted for redemption and (z) the Conversion Price of this
Note or such new Notes (as the case may be) shall be automatically adjusted with
respect to each conversion effected thereafter by the Holder to the lowest of
(A) the Conversion Price as in effect on the date on which the applicable
Redemption Notice is voided, (B) 75% of the lowest Closing Bid Price of the
Common Stock during the period beginning on and including the date on which the
applicable Redemption Notice is delivered to the Company and ending on and
including the date on which the applicable Redemption Notice is voided and (C)
75% of the quotient of (I) the sum of the five (5) lowest VWAPs of the Common
Stock during the twenty (20) consecutive Trading Day period ending and including
the Trading Day immediately preceding the applicable Conversion Date divided by
(II) five (5) (it being understood and agreed that all such determinations shall
be appropriately adjusted for any stock dividend, stock split, stock combination
or other similar transaction during such period). The Holder’s delivery of a
notice voiding a Redemption Notice and exercise of its rights following such
notice shall not affect the Company’s obligations to make any payments of Late
Charges which have accrued prior to the date of such notice with respect to the
Conversion Amount subject to such notice.

 

(b)           Redemption by Other Holders. Upon the Company’s receipt of notice
from any of the holders of the Other Notes for redemption or repayment as a
result of an event or occurrence substantially similar to the events or
occurrences described in Section 4(b) or Section 5(b) (each, an “Other
Redemption Notice”), the Company shall immediately, but no later than one (1)
Business Day of its receipt thereof, forward to the Holder by facsimile or
electronic mail a copy of such notice. If the Company receives a Redemption
Notice and one or more Other Redemption Notices, during the seven (7) Business
Day period beginning on and including the date which is three (3) Business Days
prior to the Company’s receipt of the Holder’s applicable Redemption Notice and
ending on and including the date which is three (3) Business Days after the
Company’s receipt of the Holder’s applicable Redemption Notice and the Company
is unable to redeem all principal, interest and other amounts designated in such
Redemption Notice and such Other Redemption Notices received during such seven
(7) Business Day period, then the Company shall redeem a pro rata amount from
each holder of the Notes (including the Holder) based on the principal amount of
the Notes submitted for redemption pursuant to such Redemption Notice and such
Other Redemption Notices received by the Company during such seven (7) Business
Day period.

 

 29 

 

 

13.          VOTING RIGHTS. The Holder shall have no voting rights as the holder
of this Note, except as required by law (including, without limitation, the
Delaware General Corporation Law) and as expressly provided in this Note.

 

14.          COVENANTS. Until this Note has been converted, redeemed or
otherwise satisfied in accordance with its terms:

 

(a)          Rank. All payments due under this Note (a) shall rank pari passu
with all Other Notes and (b) shall be senior to all other Indebtedness of the
Company and its Subsidiaries in right of payment other than Permitted
Indebtedness secured by Permitted Liens.

 

(b)          Incurrence of Indebtedness. The Company shall not, and the Company
shall cause each of its Subsidiaries to not, directly or indirectly, incur or
guarantee, assume or suffer to exist any Indebtedness (other than (i) the
Indebtedness evidenced by this Note and the Other Notes and (ii) other Permitted
Indebtedness).

 

(c)          Existence of Liens. The Company shall not, and the Company shall
cause each of its Subsidiaries to not, directly or indirectly, allow or suffer
to exist any mortgage, lien, pledge, charge, security interest or other
encumbrance upon or in any property or assets (including accounts and contract
rights) owned by the Company or any of its Subsidiaries (collectively, “Liens”)
other than Permitted Liens.

 

(d)          Restricted Payments. The Company shall not, and the Company shall
cause each of its Subsidiaries to not, directly or indirectly, redeem, defease,
repurchase, repay or make any payments in respect of, by the payment of cash or
cash equivalents (in whole or in part, whether by way of open market purchases,
tender offers, private transactions or otherwise), all or any portion of any
Indebtedness (other than the Notes) whether by way of payment in respect of
principal of (or premium, if any) or interest on, such Indebtedness if at the
time such payment is due or is otherwise made or, after giving effect to such
payment, (i) an event constituting an Event of Default has occurred and is
continuing or (ii) an event that with the passage of time and without being
cured would constitute an Event of Default has occurred and is continuing. The
Company shall not pay any amounts in settlement of any litigation (i) at any
time (x) prior to the Initial Effective Date, (y) solely if prior to the first
anniversary of the Issuance Date, if a Public Information Failure (as defined in
the Registration Rights Agreement) exists and is continuing or (z) solely if
prior to the six month anniversary of the Issuance Date, if a Maintenance
Failure (as defined in the Registration Rights Agreement) exists and is
continuing, (ii) in an amount greater than $200,000 in any trailing 12 month
period, and (iii) solely if such litigation was not publicly disclosed prior to
the Subscription Date, without the prior written consent of the Required
Holders.

 

(e)          Restriction on Redemption and Cash Dividends. The Company shall
not, and the Company shall cause each of its Subsidiaries to not, directly or
indirectly, redeem, repurchase or declare or pay any cash dividend or
distribution on any of its capital stock.

 

 30 

 

 

(f)          Restriction on Transfer of Assets. The Company shall not, and the
Company shall cause each of its Subsidiaries to not, directly or indirectly,
sell, lease, license, assign, transfer, spin-off, split-off, close, convey or
otherwise dispose of any assets or rights of the Company or any Subsidiary owned
or hereafter acquired whether in a single transaction or a series of related
transactions, other than (i) sales, leases, licenses, assignments, transfers,
conveyances and other dispositions of such assets or rights by the Company and
its Subsidiaries in the ordinary course of business consistent with its past
practice and (ii) sales of inventory and product in the ordinary course of
business.

 

(g)          Maturity of Indebtedness. The Company shall not, and the Company
shall cause each of its Subsidiaries to not, directly or indirectly, permit any
Indebtedness of the Company or any of its Subsidiaries to mature or accelerate
prior to the Maturity Date.

 

(h)          Change in Nature of Business. The Company shall not, and the
Company shall cause each of its Subsidiaries to not, directly or indirectly,
engage in any material line of business substantially different from those lines
of business conducted by or publicly contemplated to be conducted by the Company
and each of its Subsidiaries on the Subscription Date or any business
substantially related or incidental thereto. The Company shall not, and the
Company shall cause each of its Subsidiaries to not, directly or indirectly,
modify its or their corporate structure or purpose.

 

(i)          Preservation of Existence, Etc. The Company shall maintain and
preserve, and cause each of its Subsidiaries to maintain and preserve, its
existence, rights and privileges, and become or remain, and cause each of its
Subsidiaries to become or remain, duly qualified and in good standing in each
jurisdiction in which the character of the properties owned or leased by it or
in which the transaction of its business makes such qualification necessary.

 

(j)          Maintenance of Properties, Etc. The Company shall maintain and
preserve, and cause each of its Subsidiaries to maintain and preserve, all of
its properties which are necessary or useful in the proper conduct of its
business in good working order and condition, ordinary wear and tear excepted,
and comply, and cause each of its Subsidiaries to comply, at all times with the
provisions of all leases to which it is a party as lessee or under which it
occupies property, so as to prevent any loss or forfeiture thereof or
thereunder.

 

(k)          Maintenance of Intellectual Property. The Company will, and will
cause each of its Subsidiaries to, take all action necessary or advisable to
maintain all of the Intellectual Property Rights (as defined in the Securities
Purchase Agreement) of the Company and/or any of its Subsidiaries that are
necessary or material to the conduct of its business in full force and effect.

 

(l)          Maintenance of Insurance. The Company shall maintain, and cause
each of its Subsidiaries to maintain, insurance with responsible and reputable
insurance companies or associations (including, without limitation,
comprehensive general liability, hazard, rent and business interruption
insurance) with respect to its properties (including all real properties leased
or owned by it) and business, in such amounts and covering such risks as is
required by any governmental authority having jurisdiction with respect thereto
or as is carried generally in accordance with sound business practice by
companies in similar businesses similarly situated.

 

 31 

 

 

(m)          Transactions with Affiliates. The Company shall not, nor shall it
permit any of its Subsidiaries to, enter into, renew, extend or be a party to,
any transaction or series of related transactions (including, without
limitation, the purchase, sale, lease, transfer or exchange of property or
assets of any kind or the rendering of services of any kind) with any affiliate,
except (i) transactions approved by a majority of the Company’s independent
directors and the Required Holders and (ii) transactions in the ordinary course
of business in a manner and to an extent consistent with past practice and
necessary or desirable for the prudent operation of its business, for fair
consideration and on terms no less favorable to it or its Subsidiaries than
would be obtainable in a comparable arm’s length transaction with a Person that
is not an affiliate thereof.

 

(n)          Restricted Issuances. The Company shall not, directly or
indirectly, without the prior written consent of the holders of a majority in
aggregate principal amount of the Notes then outstanding, (i) issue any Notes
(other than as contemplated by the Securities Purchase Agreement and the Notes)
or (ii) issue any other securities that would cause a breach or default under
the Notes.

 

(o)          Holder Master Restricted Account.

 

(1)         General. The Company shall establish and maintain a bank account for
each holder of Notes (collectively, including the Holder Master Restricted
Account, the “Master Restricted Accounts”) at a financial institution reasonably
acceptable to the holders of Notes (the “Control Account Bank”), which Master
Restricted Account applicable to a holder of Notes shall be subject to a deposit
account control agreement in the form set forth in Exhibit C to the Securities
Purchase Agreement (or such other form reasonably acceptable to such holder of
Notes)(each, a “Master Control Account Agreement”). On the Issuance Date, the
Company shall have directed the initial Buyers to deposit an aggregate of $19
million of the Purchase Price (as defined in the Securities Purchase Agreement)
into Master Restricted Accounts.

 

(2)         Control Account Release. Upon the occurrence of any Control Account
Release Event, the Holder shall, as soon as commercially practicable, but in no
event later than two (2) Trading Days thereafter, cause the applicable Control
Account Release Amount to be released from the Holder Master Restricted Account
and deposited into the bank account of the Company specified in the Master
Control Account Agreement (each a “Control Account Release”).

 

 32 

 

 

(3)         Grant of Security Interest. The Company hereby grants and pledges to
the Holder a continuing security interest in that certain deposit account called
the Holder Master Restricted Account, including any and all cash, proceeds,
funds, credits, rights and other assets therein or arising therefrom, from time
to time, and any additions, dividends, profits and interest in the foregoing and
any replacements or substitutions therefore (collectively, the “Collateral”) to
secure prompt repayment of any and all amounts outstanding hereunder from time
to time and to secure prompt performance by the Company of each of its covenants
and duties under the Transaction Documents (as defined in the Securities
Purchase Agreement). Such security interest constitutes a valid, first priority
security interest in the presently existing Collateral, and will constitute a
valid, first priority security interest in later-acquired Collateral.
Notwithstanding any filings undertaken related to Holder’s rights under the New
York Uniform Commercial Code, the Holder’s Lien (as defined in the Notes) on the
Collateral shall remain in effect for so long as any Restricted Principal
remains outstanding. Notwithstanding the foregoing, upon any Control Account
Release, but solely with respect to such portion of the Restricted Principal
hereunder subject to such Control Account Release (each, a “Control Account
Release Amount”), the Holder hereby automatically releases any lien hereunder on
such Control Account Release Amount.

 

(4)         Cash Payment Obligations. Notwithstanding anything herein to the
contrary, at the option of the Holder, the Holder may satisfy all, or any part,
of any redemption or other cash payment obligation of the Company that has then
become due hereunder and/or pursuant to any other Transaction Document (as
defined in the Securities Purchase Agreement) (each, a “Cash Payment
Obligation”) from the Collateral in the Holder Master Restricted Account,
including, without limitation, in connection with any Event of Default, Change
of Control, Company Installment Redemption or payment due at the Maturity Date.
The Company may request that any Cash Payment Obligation be satisfied from the
Collateral and the Company hereby irrevocably consents to the Holder’s delivery
of an instruction letter to the Control Account Bank to release Collateral from
the Holder Master Restricted Account, in each case, in an amount not to exceed
any Cash Payment Obligation to the Holder.  Notwithstanding the foregoing, in
the absence of any such election by the Holder, the Company shall remain
obligated to pay such Cash Payment Obligation to the Holder without regard to
any Collateral in the Holder Master Restricted Account. Upon the occurrence of
any event which could reasonably be expected to result in a Cash Payment
Obligation (including, without limitation, any breach of an Equity Condition
(other than clauses (i) and (vii) of the definition of Equity Condition prior to
the six month anniversary of the initial Issuance Date)), the Holder may, at the
Holder’s option, withdraw all, or any part, of the Collateral in the Holder
Master Restricted Account; provided that such withdrawal shall not constitute
the delivery of a Redemption Notice hereunder or payment hereunder unless the
Holder specifies in writing to the Company that the Holder has applied such
Collateral in satisfaction of such Cash Payment Obligation.

 

 33 

 

 

(5)         Breach of Master Control Account Agreement. If the Control Account
Bank breaches any covenant or other term or condition of any Master Control
Account Agreement or otherwise fails to promptly comply with the instructions of
the Holder in connection with the Collateral, the Holder may, at its option,
withdraw the Collateral from the Control Account Bank and hold such Collateral
until such time as (x) the Company and the Holder have agreed upon a replacement
Control Account Bank and (y) a Master Control Account Agreement with respect to
such Collateral and a new account shall have been duly executed by the Company,
the Holder and the replacement Control Account Bank. Notwithstanding anything
herein to the contrary, if the Company or any of its Subsidiaries receives any
of the Collateral in breach of any Master Control Account Agreement (or receives
notice from any holder of Notes that an amount was wired to the Company from a
Master Restricted Account attributable to such holder of Notes without the
proper authorization of such holder of Notes), the Company shall promptly cause
such amounts to be returned to such applicable Master Restricted Account.

 

(p)           Independent Investigation. At the request of the Holder either (x)
at any time when an Event of Default has occurred and is continuing, (y) upon
the occurrence of an event that with the passage of time or giving of notice
would constitute an Event of Default or (z) at any time the Holder reasonably
believes an Event of Default may have occurred or be continuing, the Company
shall hire an independent, reputable investment bank selected by the Company and
approved by the Holder to investigate as to whether any breach of this Note has
occurred (the “Independent Investigator”). If the Independent Investigator
determines that such breach of this Note has occurred, the Independent
Investigator shall notify the Company of such breach and the Company shall
deliver written notice to each holder of a Note of such breach. In connection
with such investigation, the Independent Investigator may, during normal
business hours, inspect all contracts, books, records, personnel, offices and
other facilities and properties of the Company and its Subsidiaries and, to the
extent available to the Company after the Company uses reasonable efforts to
obtain them, the records of its legal advisors and accountants (including the
accountants’ work papers) and any books of account, records, reports and other
papers not contractually required of the Company to be confidential or secret,
or subject to attorney-client or other evidentiary privilege, and the
Independent Investigator may make such copies and inspections thereof as the
Independent Investigator may reasonably request. The Company shall furnish the
Independent Investigator with such financial and operating data and other
information with respect to the business and properties of the Company as the
Independent Investigator may reasonably request. The Company shall permit the
Independent Investigator to discuss the affairs, finances and accounts of the
Company with, and to make proposals and furnish advice with respect thereto to,
the Company’s officers, directors, key employees and independent public
accountants or any of them (and by this provision the Company authorizes said
accountants to discuss with such Independent Investigator the finances and
affairs of the Company and any Subsidiaries), all at such reasonable times, upon
reasonable notice, and as often as may be reasonably requested.

 

(a)           Financial Covenants; Announcement of Operating Results.

 

(i)          Minimum Cash Test. So long as this Note is outstanding, the
Company’s Available Cash shall at all times equal or exceed $500,000 (the
“Minimum Cash Test”)

 

 34 

 

 

(ii)         Cash Burn Test. So long as this Note is outstanding, the Company's
Cash Burn as of any calendar month shall be less than (x) if on or prior to the
initial date a Registration Statement filed pursuant to the Registration Rights
Agreement is declared effective by the SEC and is available for use by the
Holder (the “Initial Effective Date”), $700,000 or (y) if after the initial
Effective Date, $1 million (the “Cash Burn Test”, and together with the
Available Cash Test, the “Financial Tests”).

 

(iii)        Operating Results Announcement. Commencing with the Fiscal Quarter
ending September 30, 2015, the Company shall publicly disclose and disseminate
(such date, the “Announcement Date”) its operating results (the “Operating
Results”) (x) for each of the first three Fiscal Quarters of each fiscal year no
later than the forty-fifth (45th) day after the end of such Fiscal Quarter and
(y) for the fourth Fiscal Quarter of each Fiscal Year, no later than the
ninetieth (90th) day after the end of such Fiscal Year, and in the event the
Company shall have satisfied the Financial Tests such announcement shall include
a statement to the effect that the Company is not in breach of the Financial
Tests for such Fiscal Quarter. On the Announcement Date, the Company shall also
provide to the Holders a certification, executed on behalf of the Company by the
Chief Financial Officer of the Company, certifying that the Company satisfied
the Financial Tests for such Fiscal Quarter. If the Company has failed to meet
any Financial Test for such Fiscal Quarter (a “Financial Covenant Failure”), the
foregoing written certification that the Company provides to the Holders shall
also state each Financial Test that has not been met (a “Financial Covenant
Failure Notice”). Concurrently with the delivery of each Financial Covenant
Failure Notice to the Holders, the Company shall also make publicly available
(as part of a Quarterly Report on Form 10-Q, Annual Report on Form 10-K or on a
Current Report on Form 8-K, or otherwise) the Operating Results, the Financial
Covenant Failure Notice and the fact that an Event of Default has occurred under
the Notes.

 

15.           SECURITY. This Note and the Other Notes are secured to the extent
and in the manner set forth in this Note and the other Transaction Documents.

 

16.          DISTRIBUTION OF ASSETS. In addition to any adjustments pursuant to
Section 7, if the Company shall declare or make any dividend or other
distributions of its assets (or rights to acquire its assets) to any or all
holders of shares of Common Stock, by way of return of capital or otherwise
(including without limitation, any distribution of cash, stock or other
securities, property or options by way of a dividend, spin off,
reclassification, corporate rearrangement, scheme of arrangement or other
similar transaction) (the “Distributions”), then the Holder will be entitled to
such Distributions as if the Holder had held the number of shares of Common
Stock acquirable upon complete conversion of this Note (without taking into
account any limitations or restrictions on the convertibility of this Note and
assuming for such purpose that the Note was converted at the Alternate
Conversion Price as of the applicable record date) immediately prior to the date
on which a record is taken for such Distribution or, if no such record is taken,
the date as of which the record holders of Common Stock are to be determined for
such Distributions (provided, however, that to the extent that the Holder’s
right to participate in any such Distribution would result in the Holder and the
other Attribution Parties exceeding the Maximum Percentage, then the Holder
shall not be entitled to participate in such Distribution to the extent of the
Maximum Percentage (and shall not be entitled to beneficial ownership of such
shares of Common Stock as a result of such Distribution (and beneficial
ownership) to the extent of any such excess) and the portion of such
Distribution shall be held in abeyance for the benefit of the Holder until such
time or times, if ever, as its right thereto would not result in the Holder and
the other Attribution Parties exceeding the Maximum Percentage, at which time or
times the Holder shall be granted such Distribution (and any Distributions
declared or made on such initial Distribution or on any subsequent Distribution
held similarly in abeyance) to the same extent as if there had been no such
limitation).

 

 35 

 

 

17.          AMENDING THE TERMS OF THIS NOTE. The prior written consent of the
holders of Notes representing at least the Required Holders shall be required
for any change, waiver or amendment to this Note. Any change, waiver or
amendment so approved shall be binding upon all existing and future holders of
this Note and any Other Notes; provided, however, that no such change, waiver
or, as applied to any of the Notes held by any particular holder of Notes,
shall, without the written consent of that particular holder, (i) reduce the
amount of Principal, reduce the amount of accrued and unpaid Interest, or extend
the Maturity Date, of the Notes, (ii) disproportionally and adversely affect any
rights under the Notes of any holder of Notes (except that a holder of Notes
that does not have any of its Notes secured by cash amounts in a Master
Restricted Account will not be deemed to be disproportionally and adversely
effected by any change, waiver or amendment to any other holder’s Notes or
consideration granted to any other holder of Notes in connection with any
change, waiver or amendment related to any provision relating to any Master
Restricted Account); or (iii) modify any of the provisions of, or impair the
right of any holder of Notes under, this 17.

 

18.          TRANSFER. This Note and any shares of Common Stock issued upon
conversion of this Note may be offered, sold, assigned or transferred by the
Holder without the consent of the Company, subject only to the provisions of
Section 2(g) of the Securities Purchase Agreement.

 

19.          REISSUANCE OF THIS NOTE.

 

(a)          Transfer. If this Note is to be transferred, the Holder shall
surrender this Note to the Company, whereupon the Company will forthwith issue
and deliver upon the order of the Holder a new Note (in accordance with Section
19(d)), registered as the Holder may request, representing the outstanding
Principal being transferred by the Holder and, if less than the entire
outstanding Principal is being transferred, a new Note (in accordance with
Section 19(d)) to the Holder representing the outstanding Principal not being
transferred. The Holder and any assignee, by acceptance of this Note,
acknowledge and agree that, by reason of the provisions of Section 3(c)(iii)
following conversion or redemption of any portion of this Note, the outstanding
Principal represented by this Note may be less than the Principal stated on the
face of this Note.

 

(b)          Lost, Stolen or Mutilated Note. Upon receipt by the Company of
evidence reasonably satisfactory to the Company of the loss, theft, destruction
or mutilation of this Note (as to which a written certification and the
indemnification contemplated below shall suffice as such evidence), and, in the
case of loss, theft or destruction, of any indemnification undertaking by the
Holder to the Company in customary and reasonable form and, in the case of
mutilation, upon surrender and cancellation of this Note, the Company shall
execute and deliver to the Holder a new Note (in accordance with Section 19(d))
representing the outstanding Principal.

 

 36 

 

 

(c)          Note Exchangeable for Different Denominations. This Note is
exchangeable, upon the surrender hereof by the Holder at the principal office of
the Company, for a new Note or Notes (in accordance with Section 19(d) and in
principal amounts of at least $1,000) representing in the aggregate the
outstanding Principal of this Note, and each such new Note will represent such
portion of such outstanding Principal as is designated by the Holder at the time
of such surrender.

 

(d)          Issuance of New Notes. Whenever the Company is required to issue a
new Note pursuant to the terms of this Note, such new Note (i) shall be of like
tenor with this Note, (ii) shall represent, as indicated on the face of such new
Note, the Principal remaining outstanding (or in the case of a new Note being
issued pursuant to Section 19(a) or Section 19(c), the Principal designated by
the Holder which, when added to the principal represented by the other new Notes
issued in connection with such issuance, does not exceed the Principal remaining
outstanding under this Note immediately prior to such issuance of new Notes),
(iii) shall have an issuance date, as indicated on the face of such new Note,
which is the same as the Issuance Date of this Note, (iv) shall have the same
rights and conditions as this Note, and (v) shall represent accrued and unpaid
Interest and Late Charges on the Principal and Interest of this Note, from the
Issuance Date.

 

20.         REMEDIES, CHARACTERIZATIONS, OTHER OBLIGATIONS, BREACHES AND
INJUNCTIVE RELIEF. The remedies provided in this Note shall be cumulative and in
addition to all other remedies available under this Note and any of the other
Transaction Documents at law or in equity (including a decree of specific
performance and/or other injunctive relief), and nothing herein shall limit the
Holder’s right to pursue actual and consequential damages for any failure by the
Company to comply with the terms of this Note. The Company covenants to the
Holder that there shall be no characterization concerning this instrument other
than as expressly provided herein. Amounts set forth or provided for herein with
respect to payments, conversion and the like (and the computation thereof) shall
be the amounts to be received by the Holder and shall not, except as expressly
provided herein, be subject to any other obligation of the Company (or the
performance thereof). The Company acknowledges that a breach by it of its
obligations hereunder will cause irreparable harm to the Holder and that the
remedy at law for any such breach may be inadequate. The Company therefore
agrees that, in the event of any such breach or threatened breach, the Holder
shall be entitled, in addition to all other available remedies, to an injunction
restraining any such breach or any such threatened breach, without the necessity
of showing economic loss and without any bond or other security being required.
The Company shall provide all information and documentation to the Holder that
is requested by the Holder to enable the Holder to confirm the Company’s
compliance with the terms and conditions of this Note (including, without
limitation, compliance with Section 7).

 

 37 

 

 

21.          PAYMENT OF COLLECTION, ENFORCEMENT AND OTHER COSTS. If (a) this
Note is placed in the hands of an attorney for collection or enforcement or is
collected or enforced through any legal proceeding or the Holder otherwise takes
action to collect amounts due under this Note or to enforce the provisions of
this Note or (b) there occurs any bankruptcy, reorganization, receivership of
the Company or other proceedings affecting Company creditors’ rights and
involving a claim under this Note, then the Company shall pay the costs incurred
by the Holder for such collection, enforcement or action or in connection with
such bankruptcy, reorganization, receivership or other proceeding, including,
without limitation, attorneys’ fees and disbursements. The Company expressly
acknowledges and agrees that no amounts due under this Note shall be affected,
or limited, by the fact that the purchase price paid for this Note was less than
the original Principal amount hereof.

 

22.          CONSTRUCTION; HEADINGS. This Note shall be deemed to be jointly
drafted by the Company and the initial Holder and shall not be construed against
any such Person as the drafter hereof. The headings of this Note are for
convenience of reference and shall not form part of, or affect the
interpretation of, this Note. Unless the context clearly indicates otherwise,
each pronoun herein shall be deemed to include the masculine, feminine, neuter,
singular and plural forms thereof. The terms “including,” “includes,” “include”
and words of like import shall be construed broadly as if followed by the words
“without limitation.” The terms “herein,” “hereunder,” “hereof” and words of
like import refer to this entire Note instead of just the provision in which
they are found. Unless expressly indicated otherwise, all section references are
to sections of this Note. Terms used in this Note and not otherwise defined
herein, but defined in the other Transaction Documents, shall have the meanings
ascribed to such terms on the Closing Date in such other Transaction Documents
unless otherwise consented to in writing by the Holder.

 

23.          FAILURE OR INDULGENCE NOT WAIVER. No failure or delay on the part
of the Holder in the exercise of any power, right or privilege hereunder shall
operate as a waiver thereof, nor shall any single or partial exercise of any
such power, right or privilege preclude other or further exercise thereof or of
any other right, power or privilege. No waiver shall be effective unless it is
in writing and signed by an authorized representative of the waiving party.
Notwithstanding the foregoing, nothing contained in this Section 23 shall permit
any waiver of any provision of Section 3(d).

 

24.          DISPUTE RESOLUTION.

 

(a)          Submission to Dispute Resolution.

 

(i)          In the case of a dispute relating to a Closing Bid Price, a Closing
Sale Price, a Conversion Price, an Installment Conversion Price, a
Pre-Installment Conversion Price, an Alternate Conversion Price, a VWAP or a
fair market value or the arithmetic calculation of a Conversion Rate, the
Restricted Principal, or the applicable Redemption Price (as the case may be)
(including, without limitation, a dispute relating to the determination of any
of the foregoing), the Company or the Holder (as the case may be) shall submit
the dispute to the other party via facsimile or electronic mail (A) if by the
Company, within two (2) Business Days after the occurrence of the circumstances
giving rise to such dispute or (B) if by the Holder at any time after the Holder
learned of the circumstances giving rise to such dispute. If the Holder and the
Company are unable to promptly resolve such dispute relating to such Closing Bid
Price, such Closing Sale Price, such Conversion Price, such Installment
Conversion Price, such Pre-Installment Conversion Price, such Alternate
Conversion Price, such VWAP or such fair market value, or the arithmetic
calculation of such Conversion Rate, the Restricted Principal or such applicable
Redemption Price (as the case may be), at any time after the second (2nd)
Business Day following such initial notice by the Company or the Holder (as the
case may be) of such dispute to the Company or the Holder (as the case may be),
then the Company shall select an independent, reputable investment bank,
approved by the Holder (such approval not to be unreasonably withheld or
delayed) to resolve such dispute.

 

 38 

 

 

(ii)          The Holder and the Company shall each deliver to such investment
bank (A) a copy of the initial dispute submission so delivered in accordance
with the first sentence of this Section 24 and (B) written documentation
supporting its position with respect to such dispute, in each case, no later
than 5:00 p.m. (New York time) by the fifth (5th) Business Day immediately
following the date on which the Holder selected such investment bank (the
“Dispute Submission Deadline”) (the documents referred to in the immediately
preceding clauses (A) and (B) are collectively referred to herein as the
“Required Dispute Documentation”) (it being understood and agreed that if either
the Holder or the Company fails to so deliver all of the Required Dispute
Documentation by the Dispute Submission Deadline, then the party who fails to so
submit all of the Required Dispute Documentation shall no longer be entitled to
(and hereby waives its right to) deliver or submit any written documentation or
other support to such investment bank with respect to such dispute and such
investment bank shall resolve such dispute based solely on the Required Dispute
Documentation that was delivered to such investment bank prior to the Dispute
Submission Deadline). Unless otherwise agreed to in writing by both the Company
and the Holder or otherwise requested by such investment bank, neither the
Company nor the Holder shall be entitled to deliver or submit any written
documentation or other support to such investment bank in connection with such
dispute (other than the Required Dispute Documentation).

 

(iii)         The Company and the Holder shall cause such investment bank to
determine the resolution of such dispute and notify the Company and the Holder
of such resolution no later than ten (10) Business Days immediately following
the Dispute Submission Deadline. The fees and expenses of such investment bank
shall be borne solely by the Company, and such investment bank’s resolution of
such dispute shall be final and binding upon all parties absent manifest error.

 

 39 

 

 

(b)          Miscellaneous. The Company expressly acknowledges and agrees that
(i) this Section 24 constitutes an agreement to arbitrate between the Company
and the Holder (and constitutes an arbitration agreement) under § 7501, et seq.
of the New York Civil Practice Law and Rules (“CPLR”) and that the Holder is
authorized to apply for an order to compel arbitration pursuant to CPLR §
7503(a) in order to compel compliance with this Section 24, (ii) a dispute
relating to a Conversion Price includes, without limitation, disputes as to (A)
whether an issuance or sale or deemed issuance or sale of Common Stock occurred
under Section 7(a), (B) the consideration per share at which an issuance or
deemed issuance of Common Stock occurred, (C) whether any issuance or sale or
deemed issuance or sale of Common Stock was an issuance or sale or deemed
issuance or sale of Excluded Securities, (D) whether an agreement, instrument,
security or the like constitutes and Option or Convertible Security and (E)
whether a Dilutive Issuance occurred, (iii) the terms of this Note and each
other applicable Transaction Document shall serve as the basis for the selected
investment bank’s resolution of the applicable dispute, such investment bank
shall be entitled (and is hereby expressly authorized) to make all findings,
determinations and the like that such investment bank determines are required to
be made by such investment bank in connection with its resolution of such
dispute and in resolving such dispute such investment bank shall apply such
findings, determinations and the like to the terms of this Note and any other
applicable Transaction Documents, (iv) the Holder (and only the Holder), in its
sole discretion, shall have the right to submit any dispute described in this
Section 24 to any state or federal court sitting in The City of New York,
Borough of Manhattan in lieu of utilizing the procedures set forth in this
Section 24 and (v) nothing in this Section 24 shall limit the Holder from
obtaining any injunctive relief or other equitable remedies (including, without
limitation, with respect to any matters described in this Section 24).



 

25.           NOTICES; CURRENCY; PAYMENTS.

 

(a)           Notices. Whenever notice is required to be given under this Note,
unless otherwise provided herein, such notice shall be given in accordance with
Section 9(f) of the Securities Purchase Agreement. The Company shall provide the
Holder with prompt written notice of all actions taken pursuant to this Note,
including in reasonable detail a description of such action and the reason
therefore. Without limiting the generality of the foregoing, the Company will
give written notice to the Holder (i) immediately upon any adjustment of the
Conversion Price, setting forth in reasonable detail, and certifying, the
calculation of such adjustment and (ii) at least fifteen (15) days prior to the
date on which the Company closes its books or takes a record (A) with respect to
any dividend or distribution upon the Common Stock, (B) with respect to any
grant, issuances, or sales of any Options, Convertible Securities or rights to
purchase stock, warrants, securities or other property to holders of shares of
Common Stock or (C) for determining rights to vote with respect to any
Fundamental Transaction, dissolution or liquidation, provided in each case that
such information shall be made known to the public prior to or in conjunction
with such notice being provided to the Holder.

 

(b)           Currency. All dollar amounts referred to in this Note are in
United States Dollars (“U.S. Dollars”), and all amounts owing under this Note
shall be paid in U.S. Dollars. All amounts denominated in other currencies (if
any) shall be converted into the U.S. Dollar equivalent amount in accordance
with the Exchange Rate on the date of calculation. “Exchange Rate” means, in
relation to any amount of currency to be converted into U.S. Dollars pursuant to
this Note, the U.S. Dollar exchange rate as published in the Wall Street Journal
on the relevant date of calculation (it being understood and agreed that where
an amount is calculated with reference to, or over, a period of time, the date
of calculation shall be the final date of such period of time).

 

 40 

 

 

(c)          Payments. Whenever any payment of cash is to be made by the Company
to any Person pursuant to this Note, unless otherwise expressly set forth
herein, such payment shall be made in lawful money of the United States of
America by a certified check drawn on the account of the Company and sent via
overnight courier service to such Person at such address as previously provided
to the Company in writing (which address, in the case of each of the Buyers,
shall initially be as set forth on the Schedule of Buyers attached to the
Securities Purchase Agreement), provided that the Holder may elect to receive a
payment of cash via wire transfer of immediately available funds by providing
the Company with prior written notice setting out such request and the Holder’s
wire transfer instructions. Whenever any amount expressed to be due by the terms
of this Note is due on any day which is not a Business Day, the same shall
instead be due on the next succeeding day which is a Business Day. Any amount of
Principal or other amounts due under the Transaction Documents which is not paid
when due (solely to the extent such amount is not then accruing interest at the
Default Rate) shall result in a late charge being incurred and payable by the
Company in an amount equal to interest on such amount at the rate of fifteen
percent (15%) per annum from the date such amount was due until the same is paid
in full (“Late Charge”).

 

26.           CANCELLATION. After all Principal, accrued Interest, Late Charges
and other amounts at any time owed on this Note have been paid in full, this
Note shall automatically be deemed canceled, shall be surrendered to the Company
for cancellation and shall not be reissued.

 

27.           WAIVER OF NOTICE. To the extent permitted by law, the Company
hereby irrevocably waives demand, notice, presentment, protest and all other
demands and notices in connection with the delivery, acceptance, performance,
default or enforcement of this Note and the Securities Purchase Agreement.

 

28.           GOVERNING LAW. This Note shall be construed and enforced in
accordance with, and all questions concerning the construction, validity,
interpretation and performance of this Note shall be governed by, the internal
laws of the State of New York, without giving effect to any choice of law or
conflict of law provision or rule (whether of the State of New York or any other
jurisdictions) that would cause the application of the laws of any jurisdictions
other than the State of New York. Except as otherwise required by Section 24
above, the Company hereby irrevocably submits to the exclusive jurisdiction of
the state and federal courts sitting in The City of New York, Borough of
Manhattan, for the adjudication of any dispute hereunder or in connection
herewith or with any transaction contemplated hereby or discussed herein, and
hereby irrevocably waives, and agrees not to assert in any suit, action or
proceeding, any claim that it is not personally subject to the jurisdiction of
any such court, that such suit, action or proceeding is brought in an
inconvenient forum or that the venue of such suit, action or proceeding is
improper. Nothing contained herein shall be deemed to limit in any way any right
to serve process in any manner permitted by law. Nothing contained herein shall
be deemed to limit in any way any right to serve process in any manner permitted
by law. Nothing contained herein (i) shall be deemed or operate to preclude the
Holder from bringing suit or taking other legal action against the Company in
any other jurisdiction to collect on the Company’s obligations to the Holder, to
realize on any collateral or any other security for such obligations, or to
enforce a judgment or other court ruling in favor of the Holder or (ii) shall
limit, or shall be deemed or construed to limit, any provision of Section 24.
THE COMPANY HEREBY IRREVOCABLY WAIVES ANY RIGHT IT MAY HAVE TO, AND AGREES NOT
TO REQUEST, A JURY TRIAL FOR THE ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN
CONNECTION WITH OR ARISING OUT OF THIS NOTE OR ANY TRANSACTION CONTEMPLATED
HEREBY.

 

 41 

 

 

29.           JUDGMENT CURRENCY.

 

(a)          If for the purpose of obtaining or enforcing judgment against the
Company in any court in any jurisdiction it becomes necessary to convert into
any other currency (such other currency being hereinafter in this Section 29
referred to as the “Judgment Currency”) an amount due in U.S. dollars under this
Note, the conversion shall be made at the Exchange Rate prevailing on the
Trading Day immediately preceding:

 

(i)          the date actual payment of the amount due, in the case of any
proceeding in the courts of New York or in the courts of any other jurisdiction
that will give effect to such conversion being made on such date: or

 

(ii)         the date on which the foreign court determines, in the case of any
proceeding in the courts of any other jurisdiction (the date as of which such
conversion is made pursuant to this Section 29(a)(ii) being hereinafter referred
to as the “Judgment Conversion Date”).

 

(b)          If in the case of any proceeding in the court of any jurisdiction
referred to in Section 29(a)(ii) above, there is a change in the Exchange Rate
prevailing between the Judgment Conversion Date and the date of actual payment
of the amount due, the applicable party shall pay such adjusted amount as may be
necessary to ensure that the amount paid in the Judgment Currency, when
converted at the Exchange Rate prevailing on the date of payment, will produce
the amount of US dollars which could have been purchased with the amount of
Judgment Currency stipulated in the judgment or judicial order at the Exchange
Rate prevailing on the Judgment Conversion Date.

 

(c)          Any amount due from the Company under this provision shall be due
as a separate debt and shall not be affected by judgment being obtained for any
other amounts due under or in respect of this Note.

 

30.           SEVERABILITY. If any provision of this Note is prohibited by law
or otherwise determined to be invalid or unenforceable by a court of competent
jurisdiction, the provision that would otherwise be prohibited, invalid or
unenforceable shall be deemed amended to apply to the broadest extent that it
would be valid and enforceable, and the invalidity or unenforceability of such
provision shall not affect the validity of the remaining provisions of this Note
so long as this Note as so modified continues to express, without material
change, the original intentions of the parties as to the subject matter hereof
and the prohibited nature, invalidity or unenforceability of the provision(s) in
question does not substantially impair the respective expectations or reciprocal
obligations of the parties or the practical realization of the benefits that
would otherwise be conferred upon the parties. The parties will endeavor in good
faith negotiations to replace the prohibited, invalid or unenforceable
provision(s) with a valid provision(s), the effect of which comes as close as
possible to that of the prohibited, invalid or unenforceable provision(s).

 

 42 

 

 

31.          MAXIMUM PAYMENTS. Without limiting Section 9(d) of the Securities
Purchase Agreement, nothing contained herein shall be deemed to establish or
require the payment of a rate of interest or other charges in excess of the
maximum permitted by applicable law. In the event that the rate of interest
required to be paid or other charges hereunder exceed the maximum permitted by
such law, any payments in excess of such maximum shall be credited against
amounts owed by the Company to the Holder and thus refunded to the Company.

 

32.           CERTAIN DEFINITIONS. For purposes of this Note, the following
terms shall have the following meanings:

 

(a)          “1933 Act” means the Securities Act of 1933, as amended, and the
rules and regulations thereunder.

 

(b)          “1934 Act” means the Securities Exchange Act of 1934, as amended,
and the rules and regulations thereunder.

 

(c)           “Adjustment Right” means any right granted with respect to any
securities issued in connection with, or with respect to, any issuance or sale
(or deemed issuance or sale in accordance with Section 7) of shares of Common
Stock (other than rights of the type described in Section 6(a) hereof) that
could result in a decrease in the net consideration received by the Company in
connection with, or with respect to, such securities (including, without
limitation, any cash settlement rights, cash adjustment or other similar
rights).

 

(d)          “Affiliate” means, with respect to any Person, any other Person
that directly or indirectly controls, is controlled by, or is under common
control with, such Person, it being understood for purposes of this definition
that “control” of a Person means the power directly or indirectly either to vote
10% or more of the stock having ordinary voting power for the election of
directors of such Person or direct or cause the direction of the management and
policies of such Person whether by contract or otherwise.

 

(e)          “Alternate Conversion Price” means, with respect to any Alternate
Conversion that price which shall be the lower of (i) the applicable Conversion
Price as in effect on the applicable Conversion Date of the applicable Alternate
Conversion and (ii) the lowest of (A) 80% of the VWAP of the Common Stock as of
the Trading Day immediately preceding the delivery or deemed delivery of the
applicable Conversion Notice, (B) 80% of the VWAP of the Common Stock as of the
Trading Day of the delivery or deemed delivery of the applicable Conversion
Notice and (C) 80% of the price computed as the quotient of (I) the sum of the
five (5) lowest VWAPs of the Common Stock during the forty (40) consecutive
Trading Day period ending and including the Trading Day immediately preceding
the delivery or deemed delivery of the applicable Conversion Notice, divided by
(II) five (5) (such period, the “Alternate Conversion Measuring Period”). All
such determinations to be appropriately adjusted for any stock dividend, stock
split, stock combination, reclassification or similar transaction that
proportionately decreases or increases the Common Stock during such Alternate
Conversion Measuring Period.

 

 43 

 

 

(f)           “Approved Stock Plan” means any employee benefit plan which has
been approved by the board of directors of the Company prior to or subsequent to
the Subscription Date pursuant to which shares of Common Stock and standard
options to purchase Common Stock may be issued to any employee, officer or
director for services provided to the Company in their capacity as such.

 

(g)          “Attribution Parties” means, collectively, the following Persons
and entities: (i) any investment vehicle, including, any funds, feeder funds or
managed accounts, currently, or from time to time after the Issuance Date,
directly or indirectly managed or advised by the Holder’s investment manager or
any of its Affiliates or principals, (ii) any direct or indirect Affiliates of
the Holder or any of the foregoing, (iii) any Person acting or who could be
deemed to be acting as a Group together with the Holder or any of the foregoing
and (iv) any other Persons whose beneficial ownership of the Company’s Common
Stock would or could be aggregated with the Holder’s and the other Attribution
Parties for purposes of Section 13(d) of the 1934 Act. For clarity, the purpose
of the foregoing is to subject collectively the Holder and all other Attribution
Parties to the Maximum Percentage.

 

(h)          “Available Cash” means, with respect to any date of determination,
an amount equal to the aggregate amount of the Cash of the Company and its
Subsidiaries (excluding for this purpose cash held in restricted accounts with
respect to any Indebtedness of the Company or any of its Subsidiaries, other
than as provided for in the Transaction Documents) as of such date of
determination held in bank accounts of financial banking institutions in the
United States of America (excluding any Cash held in any Master Restricted
Account or subject to any other restriction on being freely used by the Company
or any of its Subsidiaries or to the extent such Cash does not consist of
immediately available funds). For the avoidance of doubt, with respect to any
transaction in which any Person pays Cash to the Company or any of its
Subsidiaries, Available Cash as of any given date shall not include the Cash in
such transaction if such Cash, at any time thereafter, is refunded or returned
to such Person (whether in exchange for the return of assets, redemption of
securities, or otherwise).

 

(i)           Black Scholes Consideration Value” means the value of the
applicable Option, Convertible Security or Adjustment Right (as the case may be)
as of the date of issuance thereof calculated using the Black Scholes Option
Pricing Model obtained from the “OV” function on Bloomberg utilizing (i) an
underlying price per share equal to the Closing Sale Price of the Common Stock
on the Trading Day immediately preceding the public announcement of the
execution of definitive documents with respect to the issuance of such Option,
Convertible Security or Adjustment Right (as the case may be), (ii) a risk-free
interest rate corresponding to the U.S. Treasury rate for a period equal to the
remaining term of such Option, Convertible Security or Adjustment Right (as the
case may be) as of the date of issuance of such Option, Convertible Security or
Adjustment Right (as the case may be), (iii) a zero cost of borrow and (iv) an
expected volatility equal to the greater of 100% and the 100 day volatility
obtained from the “HVT” function on Bloomberg (determined utilizing a 365 day
annualization factor) as of the Trading Day immediately following the date of
issuance of such Option, Convertible Security or Adjustment Right (as the case
may be).

 

 44 

 

 

(j)          “Bloomberg” means Bloomberg, L.P.

 

(k)          “Business Day” means any day other than Saturday, Sunday or other
day on which commercial banks in The City of New York are authorized or required
by law to remain closed.

 

(l)           “Cash” of the Company and its Subsidiaries on any date shall be
determined from such Persons’ books maintained in accordance with GAAP, and
means, without duplication, the cash, cash equivalents and Eligible Marketable
Securities accrued by the Company and its wholly owned Subsidiaries on a
consolidated basis on such date.

 

(m)          “Cash Burn” means, with respect to any given calendar month, the
difference between (i) the Available Cash as of the last calendar day in such
calendar month, less (ii) the Available Cash as of the first calendar day in
such calendar month.

 

(n)           “Change of Control” means any Fundamental Transaction other than
(i) any merger of the Company or any of its, direct or indirect, wholly-owned
Subsidiaries with or into any of the foregoing Persons, (ii) any reorganization,
recapitalization or reclassification of the shares of Common Stock in which
holders of the Company’s voting power immediately prior to such reorganization,
recapitalization or reclassification continue after such reorganization,
recapitalization or reclassification to hold publicly traded securities and,
directly or indirectly, are, in all material respects, the holders of the voting
power of the surviving entity (or entities with the authority or voting power to
elect the members of the board of directors (or their equivalent if other than a
corporation) of such entity or entities) after such reorganization,
recapitalization or reclassification, or (iii) pursuant to a migratory merger
effected solely for the purpose of changing the jurisdiction of incorporation of
the Company or any of its Subsidiaries.

 

(o)          “Change of Control Redemption Premium” means 125%.

 

(p)          “Closing Bid Price” and “Closing Sale Price” means, for any
security as of any date, the last closing bid price and last closing trade
price, respectively, for such security on the Principal Market, as reported by
Bloomberg, or, if the Principal Market begins to operate on an extended hours
basis and does not designate the closing bid price or the closing trade price
(as the case may be) then the last bid price or last trade price, respectively,
of such security prior to 4:00:00 p.m., New York time, as reported by Bloomberg,
or, if the Principal Market is not the principal securities exchange or trading
market for such security, the last closing bid price or last trade price,
respectively, of such security on the principal securities exchange or trading
market where such security is listed or traded as reported by Bloomberg, or if
the foregoing do not apply, the last closing bid price or last trade price,
respectively, of such security in the over-the-counter market on the electronic
bulletin board for such security as reported by Bloomberg, or, if no closing bid
price or last trade price, respectively, is reported for such security by
Bloomberg, the average of the bid prices, or the ask prices, respectively, of
any market makers for such security as reported in the “pink sheets” by OTC
Markets Group Inc. (formerly Pink Sheets LLC). If the Closing Bid Price or the
Closing Sale Price cannot be calculated for a security on a particular date on
any of the foregoing bases, the Closing Bid Price or the Closing Sale Price (as
the case may be) of such security on such date shall be the fair market value as
mutually determined by the Company and the Holder. If the Company and the Holder
are unable to agree upon the fair market value of such security, then such
dispute shall be resolved in accordance with the procedures in Section 24. All
such determinations shall be appropriately adjusted for any stock splits, stock
dividends, stock combinations, recapitalizations or other similar transactions
during such period.

 

 45 

 

 

(q)          “Closing Date” shall have the meaning set forth in the Securities
Purchase Agreement, which date is the date the Company initially issued Notes
pursuant to the terms of the Securities Purchase Agreement.

 

(r)          “Common Stock” means (i) the Company’s shares of common stock,
$0.0001 par value per share, and (ii) any capital stock into which such common
stock shall have been changed or any share capital resulting from a
reclassification of such common stock.

 

(s)          “Control Account Release Amount” means, with respect to any given
Control Account Release Event, such amount of cash as specified in the
applicable clause of the definition of “Control Account Release Event”.

 

(t)           “Control Account Release Event” means, as applicable, (i) with
respect to any Restricted Principal designated to be converted in a Conversion
Notice, the Company’s receipt of both (A) such Conversion Notice hereunder
executed by the Holder in which all, or any part, of the Principal to be
converted includes any Restricted Principal and (B) written confirmation by the
Holder that the shares of Common Stock issued pursuant to such Conversion Notice
have been properly delivered in accordance with Section 3(c) (in each case, as
adjusted, if applicable, to reflect the withdrawal of any Conversion Notice, in
whole or in part, by the Holder, whether pursuant to Section 3(c)(ii) or
otherwise), (ii) the Company’s receipt of a notice by the Holder electing to
effect a release of cash with respect to any Restricted Principal to the
Company, (iii) with respect to the Holder Pro Rata Amount of $500,000, the
occurrence of the Initial Filing Date (as defined in the Registration Rights
Agreement), (iv) with respect to the Holder Pro Rata Amount of $1,000,000, the
occurrence of a Positive UK Trial Outcome, (v) with respect to the Holder Pro
Rata Amount of $2,000,000, on the thirtieth (30th) Trading Day after the
occurrence of the initial Effective Date (as defined in the Registration Rights
Agreement) and (vi) on the first Trading Day of each calendar month after the
later of (A) the Stockholder Approval Date (as defined in the Securities
Purchase Agreement), (B) the sixtieth (60th) Trading Day after the Registration
Release Date, the lesser of (x) the amount of Restricted Principal then
outstanding hereunder and (y) the Holder Pro Rata Amount of $1,000,000;
provided, in the case of clauses (iii), (iv), (v) and (vi) above, as of such
date of determination, no Equity Conditions Failure then exists (other than, (I)
solely with respect to clause (iii) and (iv), any Equity Condition Failure
existing solely as a result of the failure of the initial Effective Date to have
occurred or Required Minimum Securities Amount to be available, in each case, on
or prior to such date, or a threatened suspension from a Major Market and (II)
solely with respect to clause (v), any Equity Conditions Failure existing solely
as a result of the failure of the initial Effective Date to have occurred on or
prior to first Trading Day in the applicable Equity Conditions Measuring
Period).

 

 46 

 

 

(u)           “Conversion Share Ratio” means as to any applicable Installment
Date, the quotient of (i) the number of Pre-Installment Conversion Shares
delivered in connection with such Installment Date divided by (ii) the number of
Post-Installment Conversion Shares applicable to such Installment Date.

 

(v)         “Convertible Securities” means any stock or other security (other
than Options) that is at any time and under any circumstances, directly or
indirectly, convertible into, exercisable or exchangeable for, or which
otherwise entitles the holder thereof to acquire, any shares of Common Stock.

 

(w)          “Current Subsidiary” means any Person in which the Company on the
Subscription Date, directly or indirectly, (i) owns any of the outstanding
capital stock or holds any equity or similar interest of such Person or (ii)
controls or operates all or any part of the business, operations or
administration of such Person, and all of the foregoing, collectively, “Current
Subsidiaries”.

 

(x)          “Eligible Market” means The New York Stock Exchange, the NYSE MKT,
the Nasdaq Global Select Market, the Nasdaq Global Market, the OTCQX, the OTCQB
or the Principal Market.

 

(y)          “Eligible Marketable Securities” as of any date means marketable
securities which would be reflected on a consolidated balance sheet of the
Company and its Subsidiaries prepared as of such date in accordance with GAAP,
and which are permitted under the Company’s investment policies as in effect on
the Issuance Date or approved thereafter by the Company’s Board of Directors.

 

 47 

 

 

(z)           “Equity Conditions” means, with respect to an given date of
determination: (i) on each day during the period beginning thirty calendar days
prior to such applicable date of determination and ending on and including such
applicable date of determination (or, with respect to the initial Installment
Date, during the period beginning on the Initial Installment Notice Due Date and
ending on and including the initial Installment Date) (the “Equity Conditions
Measuring Period”) either (x) one or more Registration Statements filed pursuant
to the Registration Rights Agreement shall be effective and the prospectus
contained therein shall be available on such applicable date of determination
(with, for the avoidance of doubt, any shares of Common Stock previously sold
pursuant to such prospectus deemed unavailable) for the resale of all shares of
Common Stock to be issued in connection with the event requiring this
determination (or issuable upon conversion of the Conversion Amount being
redeemed or amount of Restricted Principal being released, as applicable, in the
event requiring this determination at the Alternate Conversion Price then in
effect (without regard to any limitations on conversion set forth herein))(each,
a “Required Minimum Securities Amount”), in each case, in accordance with the
terms of the Registration Rights Agreement and there shall not have been during
such period any Grace Periods (as defined in the Registration Rights Agreement)
or (y) all Conversion Shares issuable pursuant to the terms of the Notes shall
be eligible for sale pursuant to Rule 144 (as defined in the Securities Purchase
Agreement) without the need for registration under any applicable federal or
state securities laws (in each case, disregarding any limitation on conversion
of the Notes) and no Current Information Failure (as defined in the Registration
Rights Agreement) exists or is continuing; (ii) on each day during the Equity
Conditions Measuring Period, the Common Stock (including all Registrable
Securities) is listed or designated for quotation (as applicable) on a Major
Market and shall not have been suspended from trading on an Major Market (other
than suspensions of not more than two (2) days and occurring prior to the
applicable date of determination due to business announcements by the Company)
nor shall delisting or suspension by an Major Market have been threatened (with
a reasonable prospect of delisting occurring after giving effect to all
applicable notice, appeal, compliance and hearing periods) or reasonably likely
to occur or pending as evidenced by (A) a writing by such Major Market or (B)
the Company falling below the minimum listing maintenance requirements of the
Major Market on which the Common Stock is then listed or designated for
quotation (as applicable); (iii) during the Equity Conditions Measuring Period,
the Company shall have delivered all shares of Common Stock issuable upon
conversion of this Note on a timely basis as set forth in Section 3 hereof and
all other shares of capital stock required to be delivered by the Company on a
timely basis as set forth in the other Transaction Documents; (iv) any shares of
Common Stock to be issued in connection with the event requiring determination
(or issuable upon conversion of the Conversion Amount being redeemed in the
event requiring this determination) may be issued in full without violating
Section 3(d) hereof; (v) any shares of Common Stock to be issued in connection
with the event requiring determination (or issuable upon conversion of the
Conversion Amount being redeemed in the event requiring this determination
(without regards to any limitations on conversion set forth herein))) may be
issued in full without violating the rules or regulations of the Eligible Market
on which the Common Stock is then listed or designated for quotation (as
applicable); (vi) on each day during the Equity Conditions Measuring Period, no
public announcement of a pending, proposed or intended Fundamental Transaction
shall have occurred which has not been abandoned, terminated or consummated;
(vii) the Company shall have no knowledge of any fact that would reasonably be
expected to cause (1) any Registration Statement required to be filed pursuant
to the Registration Rights Agreement to not be effective or the prospectus
contained therein to not be available for the resale of the applicable Required
Minimum Securities Amount of Registrable Securities in accordance with the terms
of the Registration Rights Agreement or (2) any Registrable Securities to not be
eligible for sale pursuant to Rule 144 without the need for registration under
any applicable federal or state securities laws (in each case, disregarding any
limitation on conversion of the Notes, other issuance of securities with respect
to the Notes) and no Current Information Failure exists or is continuing; (viii)
the Holder shall not be in (and no other holder of Notes shall be in) possession
of any material, non-public information provided to any of them by the Company,
any of its Subsidiaries or any of their respective affiliates, employees,
officers, representatives, agents or the like; (ix) on each day during the
Equity Conditions Measuring Period, the Company otherwise shall have been in
compliance with each, and shall not have breached any representation or warranty
in any material respect (other than representations or warranties subject to
material adverse effect or materiality, which may not be breached in any
respect) or any covenant or other term or condition of any Transaction Document,
including, without limitation, the Company shall not have failed to timely make
any payment pursuant to any Transaction Document; (x) there shall not have
occurred any Volume Failure or Price Failure as of such applicable date of
determination; (xi) on the applicable date of determination (A) no Authorized
Share Failure shall exist or be continuing and the applicable Required Minimum
Securities Amount of shares of Common Stock are available under the certificate
of incorporation of the Company and reserved by the Company to be issued
pursuant to the Notes and (B) all shares of Common Stock to be issued in
connection with the event requiring this determination (or issuable upon
conversion of the Conversion Amount being redeemed in the event requiring this
determination (without regards to any limitations on conversion set forth
herein)) may be issued in full without resulting in an Authorized Share Failure;
(xii) on each day during the Equity Conditions Measuring Period, there shall not
have occurred and there shall not exist an Event of Default or an event that
with the passage of time or giving of notice would constitute an Event of
Default; and (xiii) the shares of Common Stock issuable pursuant the event
requiring the satisfaction of the Equity Conditions are duly authorized and
listed and eligible for trading without restriction on an Eligible Market.

 

 48 

 

 

(aa)         “Equity Conditions Failure” means that (i) on any day during the
period commencing forty (40) Trading Days prior to the applicable Company
Optional Redemption Notice Date through the applicable Company Optional
Redemption Date or (ii) on any day during the period commencing on the
applicable Installment Notice Date through the later of the applicable
Installment Date and the date on which the applicable shares of Common Stock are
actually delivered to the Holder, (iii) any day during the period commencing
forty (40) Trading Days prior to the date of the applicable Control Account
Release Event through the date of the applicable Control Account Release Event
or (iv) on any day during the period commencing sixty (60) Trading Days prior to
the applicable Mandatory Conversion Notice Date through the applicable Mandatory
Conversion Date, the Equity Conditions have not been satisfied (or waived in
writing by the Holder).

 

(bb)         “Event Market Price” means, with respect to any Stock Combination
Event Date, the quotient determined by dividing (x) the sum of the VWAP of the
Common Stock for each of the five (5) lowest Trading Days during the forty (40)
consecutive Trading Day period ending and including the Trading Day immediately
preceding the forty-first (41st) Trading Day after such Stock Combination Event
Date, divided by (y) five (5).

 

 49 

 

 

(cc)         “Excluded Securities” means (i) shares of Common Stock or standard
options to purchase Common Stock issued to directors, officers or employees of
the Company for services rendered to the Company in their capacity as such
pursuant to an Approved Stock Plan (as defined above), provided that (A) all
such issuances (taking into account the shares of Common Stock issuable upon
exercise of such options) after the Subscription Date pursuant to this clause
(i) do not, in the aggregate, exceed more than 2,000,000 shares of the Common
Stock (as adjusted for stock splits, stock dividends, stock combinations,
recapitalizations and similar events) and (B) the exercise price of any such
options is not lowered, none of such options are amended to increase the number
of shares issuable thereunder and none of the terms or conditions of any such
options are otherwise materially changed in any manner that adversely affects
any of the Buyers; (ii) shares of Common Stock issued upon the conversion or
exercise of Convertible Securities (other than standard options to purchase
Common Stock issued pursuant to an Approved Stock Plan that are covered by
clause (i) above) issued prior to the Subscription Date, provided that the
conversion price of any such Convertible Securities (other than standard options
to purchase Common Stock issued pursuant to an Approved Stock Plan that are
covered by clause (i) above) is not lowered, none of such Convertible Securities
(other than standard options to purchase Common Stock issued pursuant to an
Approved Stock Plan that are covered by clause (i) above) are amended to
increase the number of shares issuable thereunder and none of the terms or
conditions of any such Convertible Securities (other than standard options to
purchase Common Stock issued pursuant to an Approved Stock Plan that are covered
by clause (i) above) are otherwise materially changed in any manner that
adversely affects any of the Buyers; (iii) the shares of Common Stock issuable
upon conversion of the Notes or otherwise pursuant to the terms of the Notes;
provided, that the terms of the Notes are not amended, modified or changed on or
after the Subscription Date (other than antidilution adjustments pursuant to the
terms thereof in effect as of the Subscription Date), and (iv) shares of Common
Stock, Options and Convertible Securities issued pursuant to equipment lease
financings, strategic mergers or acquisitions of other assets or businesses, or
strategic licensing or development transactions; provided that (x) the primary
purpose of such issuance is not to raise capital as determined in good faith by
the Buyers, (y) the purchaser or acquirer of such shares of Common Stock in such
issuance solely consists of either (1) the actual participants in such equipment
lease financings, or strategic licensing or development transactions, (2) the
actual owners of such assets or securities acquired in such merger or
acquisition or (3) the shareholders, partners or members of the foregoing
Persons, and (z) the number or amount (as the case may be) of such shares of
Common Stock issued to such Person by the Company shall not be disproportionate
to such Person’s actual participation in such equipment lease financings, or
strategic licensing or development transactions or ownership of such assets or
securities to be acquired by the Company (as applicable).

 

(dd)         “Fiscal Quarter” means each of the fiscal quarters adopted by the
Company for financial reporting purposes that correspond to the Company's fiscal
year as of the date hereof that ends on December 31.

 

(ee)         “Fiscal Year” means the fiscal year adopted by the Company for
financial reporting purposes that ends on December 31.

 

 50 

 

 

(ff)          “Fundamental Transaction” means (A) that the Company shall,
directly or indirectly, including through subsidiaries, Affiliates or otherwise,
in one or more related transactions, (i) consolidate or merge with or into
(whether or not the Company is the surviving corporation) another Subject
Entity, or (ii) sell, assign, transfer, convey or otherwise dispose of all or
substantially all of the properties or assets of the Company or any of its
“significant subsidiaries” (as defined in Rule 1-02 of Regulation S-X) to one or
more Subject Entities, or (iii) make, or allow one or more Subject Entities to
make, or allow the Company to be subject to or have its Common Stock be subject
to or party to one or more Subject Entities making, a purchase, tender or
exchange offer that is accepted by the holders of at least either (x) 50% of the
outstanding shares of Common Stock, (y) 50% of the outstanding shares of Common
Stock calculated as if any shares of Common Stock held by all Subject Entities
making or party to, or Affiliated with any Subject Entities making or party to,
such purchase, tender or exchange offer were not outstanding; or (z) such number
of shares of Common Stock such that all Subject Entities making or party to, or
Affiliated with any Subject Entity making or party to, such purchase, tender or
exchange offer, become collectively the beneficial owners (as defined in Rule
13d-3 under the 1934 Act) of at least 50% of the outstanding shares of Common
Stock, or (iv) consummate a stock or share purchase agreement or other business
combination (including, without limitation, a reorganization, recapitalization,
spin-off or scheme of arrangement) with one or more Subject Entities whereby all
such Subject Entities, individually or in the aggregate, acquire, either (x) at
least 50% of the outstanding shares of Common Stock, (y) at least 50% of the
outstanding shares of Common Stock calculated as if any shares of Common Stock
held by all the Subject Entities making or party to, or Affiliated with any
Subject Entity making or party to, such stock purchase agreement or other
business combination were not outstanding; or (z) such number of shares of
Common Stock such that the Subject Entities become collectively the beneficial
owners (as defined in Rule 13d-3 under the 1934 Act) of at least 50% of the
outstanding shares of Common Stock, or (v) reorganize, recapitalize or
reclassify its Common Stock, (B) that the Company shall, directly or indirectly,
including through subsidiaries, Affiliates or otherwise, in one or more related
transactions, allow any Subject Entity individually or the Subject Entities in
the aggregate to be or become the “beneficial owner” (as defined in Rule 13d-3
under the 1934 Act), directly or indirectly, whether through acquisition,
purchase, assignment, conveyance, tender, tender offer, exchange, reduction in
outstanding shares of Common Stock, merger, consolidation, business combination,
reorganization, recapitalization, spin-off, scheme of arrangement,
reorganization, recapitalization or reclassification or otherwise in any manner
whatsoever, of either (x) at least 50% of the aggregate ordinary voting power
represented by issued and outstanding Common Stock, (y) at least 50% of the
aggregate ordinary voting power represented by issued and outstanding Common
Stock not held by all such Subject Entities as of the date of this Note
calculated as if any shares of Common Stock held by all such Subject Entities
were not outstanding, or (z) a percentage of the aggregate ordinary voting power
represented by issued and outstanding shares of Common Stock or other equity
securities of the Company sufficient to allow such Subject Entities to effect a
statutory short form merger or other transaction requiring other shareholders of
the Company to surrender their shares of Common Stock without approval of the
shareholders of the Company or (C) directly or indirectly, including through
subsidiaries, Affiliates or otherwise, in one or more related transactions, the
issuance of or the entering into any other instrument or transaction structured
in a manner to circumvent, or that circumvents, the intent of this definition in
which case this definition shall be construed and implemented in a manner
otherwise than in strict conformity with the terms of this definition to the
extent necessary to correct this definition or any portion of this definition
which may be defective or inconsistent with the intended treatment of such
instrument or transaction.

 

 51 

 

 

(gg)        “GAAP” means United States generally accepted accounting principles,
consistently applied.

 

(hh)        “Group” means a “group” as that term is used in Section 13(d) of the
1934 Act and as defined in Rule 13d-5 thereunder.

 

(ii)          “Holder Master Restricted Account” means, solely with respect to
the Holder, account number [         ] at Hancock Bank, or such other account as
may be directed by the Holder, from time to time, subject to a Master Control
Account Agreement in favor of the Holder in a form reasonably acceptable to the
Holder.

 

(jj)          “Holder Pro Rata Amount” means a fraction (i) the numerator of
which is the original Principal amount of this Note on the Closing Date and (ii)
the denominator of which is the aggregate original principal amount of all Notes
issued to the initial purchasers pursuant to the Securities Purchase Agreement
on the Closing Date.

 

(kk)       “Indebtedness” shall have the meaning ascribed to such term in the
Securities Purchase Agreement.

 

(ll)         “Initial Installment Notice Due Date” means the earlier of (x) the
initial Effective Date and (y) December 14, 2015.

 

(mm)      “Installment Amount” means the sum of (A) (i) with respect to any
Installment Date other than the Maturity Date, the lesser of (x) the quotient of
(I) $[ ]1 and (y) the Principal amount then outstanding under this Note as of
such Installment Date, and (ii) with respect to the Installment Date that is the
Maturity Date, the Principal amount then outstanding under this Note as of such
Installment Date (in each case, as any such Installment Amount may be reduced
pursuant to the terms of this Note, whether upon conversion, redemption or
otherwise), (B) any Deferral Amount deferred pursuant to Section 8(d) and
included in such Installment Amount in accordance therewith, (C) and
Acceleration Amount accelerated pursuant to Section 8(e) and included in such
Installment Amount in accordance therewith and (D) in each case of clauses (A)
through (C) above, the sum of any accrued and unpaid Interest as of such
Installment Date under this Note, if any, the applicable Make-Whole Amount with
respect to such Installment Amount, if any, and accrued and unpaid Late Charges,
if any, under this Note as of such Installment Date. In the event the Holder
shall sell or otherwise transfer any portion of this Note, the transferee shall
be allocated a pro rata portion of the each unpaid Installment Amount hereunder.

 

(nn)         “Installment Conversion Price” means, with respect to a particular
date of determination, the lowest of (i) the Conversion Price then in effect,
and (ii) 80% of the quotient of (A) the sum of the VWAP of the Common Stock for
each of the five (5) lowest Trading Days during the forty (40) consecutive
Trading Day period ending and including the Trading Day immediately prior to the
applicable Installment Date, divided by (B) five (5). All such determinations to
be appropriately adjusted for any stock split, stock dividend, stock combination
or other similar transaction during any such measuring period.

  



 

1 Insert 1/20th of initial Principal

  

 52 

 

 

(oo)         “Installment Date” means (i) the twenty-sixth (26th) Trading Day
after the Initial Installment Notice Due Date, (ii) then, (x) if the last
Trading Day of the calendar month immediately following the initial Installment
Date occurs less than twenty (20) Trading Days after the initial Installment
Date, the last Trading Day of the second calendar month immediately following
the initial Installment Date or (y) otherwise, the last Trading Day of the
calendar month immediately following the initial Installment Date, (iii)
thereafter, the last Trading Day of the calendar month immediately following the
previous Installment Date until the Maturity Date, and (iv) the Maturity Date.

 

(pp)         “Interest Date” means, with respect to any given calendar month,
(x) if prior to the initial Installment Date or after the Maturity Date, the
last Trading Day of such calendar month or (y) if on or after the initial
Installment Date, but on or prior to the Maturity Date, such Installment Date,
if any, in such calendar month.

 

(qq)         “Interest Rate” means eight percent (8%) per annum, simple
interest, as may be adjusted from time to time in accordance with Section 2.

 

(rr)         “Major Market” means The New York Stock Exchange, the NYSE MKT, the
Nasdaq Capital Market, the Nasdaq Global Select Market, the Nasdaq Global
Market.

 

(ss)          “Make-Whole Amount” means, as of any given date and as applicable,
in connection with any conversion, installment or redemption, the amount of any
Interest that, but for any conversion, installment or redemption hereunder on
such given date, would have accrued with respect to the Conversion Amount being
converted or redeemed under this Note at the Interest Rate for the period from
such given date through the Maturity Date.

 

(tt)          “Maturity Date” shall mean October 15, 2018; provided, however,
the Maturity Date may be extended at the option of the Holder (i) in the event
that, and for so long as, an Event of Default shall have occurred and be
continuing or any event shall have occurred and be continuing that with the
passage of time and the failure to cure would result in an Event of Default or
(ii) through the date that is twenty (20) Business Days after the consummation
of a Fundamental Transaction in the event that a Fundamental Transaction is
publicly announced or a Change of Control Notice is delivered prior to the
Maturity Date, provided further that if a Holder elects to convert some or all
of this Note pursuant to Section 3 hereof, and the Conversion Amount would be
limited pursuant to Section 3(d) hereunder, the Maturity Date shall
automatically be extended until such time as such provision shall not limit the
conversion of this Note.

 

 53 

 

 

(uu)         “New Subsidiary” means, as of any date of determination, any Person
in which the Company after the Subscription Date, directly or indirectly, (i)
owns or acquires any of the outstanding capital stock or holds any equity or
similar interest of such Person or (ii) controls or operates all or any part of
the business, operations or administration of such Person, and all of the
foregoing, collectively, “New Subsidiaries”.

 

(vv)         “Options” means any rights, warrants or options to subscribe for or
purchase shares of Common Stock or Convertible Securities.

 

(ww)         “Parent Entity” of a Person means an entity that, directly or
indirectly, controls the applicable Person and whose common stock or equivalent
equity security is quoted or listed on an Eligible Market, or, if there is more
than one such Person or Parent Entity, the Person or Parent Entity with the
largest public market capitalization as of the date of consummation of the
Fundamental Transaction.

 

(xx)        “Permitted Default Indebtedness” such Indebtedness described in
Schedule 4(a)(viii) attached hereto pursuant to the terms and conditions of such
Indebtedness as in effect as of the Subscription Date; provided, that no such
Indebtedness may be in default for more than seventy-five (75) consecutive
calendar days.

 

(yy)         “Permitted Indebtedness” means (i) Indebtedness evidenced by this
Note and the Other Notes, (ii) Indebtedness set forth on Schedule 3(s) to the
Securities Purchase Agreement, as in effect as of the Subscription Date and
(iii) Indebtedness secured by Permitted Liens or unsecured but as described in
clauses (iv) and (v) of the definition of Permitted Liens.

 

(zz)         “Permitted Liens” means (i) any Lien for taxes not yet due or
delinquent or being contested in good faith by appropriate proceedings for which
adequate reserves have been established in accordance with GAAP, (ii) any
statutory Lien arising in the ordinary course of business by operation of law
with respect to a liability that is not yet due or delinquent, (iii) any Lien
created by operation of law, such as materialmen’s liens, mechanics’ liens and
other similar liens, arising in the ordinary course of business with respect to
a liability that is not yet due or delinquent or that are being contested in
good faith by appropriate proceedings, (iv) Liens (A) upon or in any equipment
acquired or held by the Company or any of its Subsidiaries to secure the
purchase price of such equipment or Indebtedness incurred solely for the purpose
of financing the acquisition or lease of such equipment, or (B) existing on such
equipment at the time of its acquisition, provided that the Lien is confined
solely to the property so acquired and improvements thereon, and the proceeds of
such equipment, in either case, with respect to Indebtedness in an aggregate
amount not to exceed $100,000, (v) Liens incurred in connection with the
extension, renewal or refinancing of the Indebtedness secured by Liens of the
type described in clause (iv) above, provided that any extension, renewal or
replacement Lien shall be limited to the property encumbered by the existing
Lien and the principal amount of the Indebtedness being extended, renewed or
refinanced does not increase, (vi) Liens in favor of customs and revenue
authorities arising as a matter of law to secure payments of custom duties in
connection with the importation of goods, and (vii) Liens arising from
judgments, decrees or attachments in circumstances not constituting an Event of
Default under Section 4(a)(xii),

 

 54 

 

 

(aaa)        “Person” means an individual, a limited liability company, a
partnership, a joint venture, a corporation, a trust, an unincorporated
organization, any other entity or a government or any department or agency
thereof.

 

(bbb)        “Positive UK Trial Outcome” means a public announcement by the
Company that the Company’s initial Phase I clinical trial in the United Kingdom
resulted in no safety concerns and that the Company is in a position to proceed
with further clinical development of Anatabine Citrate.

 

(ccc)        “Post-Installment Conversion Shares” means that number of shares of
Common Stock that would be required to be delivered pursuant to Section 8 on an
applicable Installment Date without taking into account the delivery of any
Pre-Installment Conversion Shares.

 

(ddd)        “Pre-Installment Conversion Price” means, with respect to a
particular date of determination, the lowest of (i) the Conversion Price then in
effect, and (ii) 80% of the quotient of (A) the sum of the VWAP of the Common
Stock for each of the five (5) lowest Trading Days during the forty (40)
consecutive Trading Day period ending and including the Trading Day immediately
preceding the date of the delivery or deemed delivery of the applicable
Installment Notice, divided by (B) five (5). All such determinations to be
appropriately adjusted for any stock split, stock dividend, stock combination or
other similar transaction during any such measuring period.

 

(eee)        “Price Failure” means, with respect to a particular date of
determination, the quotient of (x) the sum of the VWAP of the Common Stock for
each Trading Day during the forty (40) Trading Day period ending on, and
including, the Trading Day immediately preceding such date of determination,
divided by (y) forty (40) fails to exceed $0.45 (as adjusted for stock splits,
stock dividends, stock combinations, recapitalizations or other similar
transactions occurring after the Subscription Date). All such determinations to
be appropriately adjusted for any stock splits, stock dividends, stock
combinations, recapitalizations or other similar transactions during any such
measuring period.

 

(fff)        “Principal Market” means the Nasdaq Capital Market (or, if the
shares of Common Stock are not listed on the Nasdaq Capital Market and are
listed on one or more Eligible Markets, the primary Eligible Market in which the
shares of Common Stock are then listed).

 

(ggg)        “Redemption Notices” means, collectively, the Event of Default
Redemption Notices, the Installment Notices with respect to any Installment
Redemption, the Company Optional Redemption Notices and the Change of Control
Redemption Notices, and each of the foregoing, individually, a “Redemption
Notice.”

 

(hhh)        “Redemption Premium” means 125%.

 

 55 

 

 

(iii)        “Redemption Prices” means, collectively, Event of Default
Redemption Prices, the Change of Control Redemption Prices, the Company Optional
Redemption Prices and the Installment Redemption Prices, and each of the
foregoing, individually, a “Redemption Price.”

 

(jjj)        “Registration Rights Agreement” means that certain registration
rights agreement, dated as of the Closing Date, by and among the Company and the
initial holders of the Notes relating to, among other things, the registration
of the resale of the Common Stock issuable upon conversion of the Notes or
otherwise pursuant to the terms of the Notes, as may be amended from time to
time.

 

(kkk)      “Registration Release Date” means the earlier to occur of (i) the
Effective Date (as defined in the Registration Rights Agreement) of a
Registration Statement registering any of the Registrable Securities (as defined
in the Registration Rights Agreement) and (ii) the later of (x) the initial date
all of the Registrable Securities are eligible to be sold pursuant to Rule 144
and (y) the date no Current Information Failure (as defined in the Registration
Rights Agreement) exists or is continuing.

 

(lll)        “Required Holders’ means the holders of Notes representing at least
a majority of the aggregate principal amount of the Notes then outstanding;
provided, that such majority must include Alto Opportunity Master Fund, SPC
(including any successor and assigns, collectively, “Alto”), so long as Alto
beneficially owns at least $500,000 in aggregate principal amount of Notes.

 

(mmm)   “Restricted Principal” means, as of any given date, the difference of
(i) all cash amounts held in the Master Restricted Account of the Holder as of
the Closing Date and (ii) all cash amounts released from the Master Restricted
Account of the Holder to the Company (or at the Company’s direction) on or prior
to such given date.

 

(nnn)     “SEC” means the United States Securities and Exchange Commission or
the successor thereto.

 

(ooo)      “Securities Purchase Agreement” means that certain securities
purchase agreement, dated as of the Subscription Date, by and among the Company
and the initial holders of the Notes pursuant to which the Company issued the
Notes, as may be amended from time to time.

 

(ppp)     “Subscription Date” means October 14, 2015.

 

(qqq)      “Subsidiaries” means, as of any date of determination, collectively,
all Current Subsidiaries and all New Subsidiaries, and each of the foregoing,
individually, a “Subsidiary.”

 

(rrr)        “Subject Entity” means any Person, Persons or Group or any
Affiliate or associate of any such Person, Persons or Group.

 

(sss)      “Successor Entity” means the Person (or, if so elected by the Holder,
the Parent Entity) formed by, resulting from or surviving any Fundamental
Transaction or the Person (or, if so elected by the Holder, the Parent Entity)
with which such Fundamental Transaction shall have been entered into.

 

 56 

 

 

(ttt)        “Trading Day” means, as applicable, (x) with respect to all price
or trading volume determinations relating to the Common Stock, any day on which
the Common Stock is traded on the Principal Market, or, if the Principal Market
is not the principal trading market for the Common Stock, then on the principal
securities exchange or securities market on which the Common Stock is then
traded, provided that “Trading Day” shall not include any day on which the
Common Stock is scheduled to trade on such exchange or market for less than 4.5
hours or any day that the Common Stock is suspended from trading during the
final hour of trading on such exchange or market (or if such exchange or market
does not designate in advance the closing time of trading on such exchange or
market, then during the hour ending at 4:00:00 p.m., New York time) unless such
day is otherwise designated as a Trading Day in writing by the Holder or (y)
with respect to all determinations other than price determinations relating to
the Common Stock, any day on which The New York Stock Exchange (or any successor
thereto) is open for trading of securities.

 

(uuu)        “Volume Failure” means, with respect to a particular date of
determination, the aggregate daily dollar trading volume (as reported on
Bloomberg) of the Common Stock on the Principal Market on each Trading Day
during the forty (40) Trading Day period ending on, and including, the Trading
Day immediately preceding such date of determination (such period, the “Volume
Failure Measuring Period”), is less than $150,000 (as adjusted for any stock
splits, stock dividends, stock combinations, recapitalizations or other similar
transactions occurring after the Subscription Date). All such determinations to
be appropriately adjusted for any stock splits, stock dividends, stock
combinations, recapitalizations or other similar transactions during such Volume
Failure Measuring Period.

 

(vvv)         “VWAP” means, for any security as of any date, the dollar
volume-weighted average price for such security on the Principal Market (or, if
the Principal Market is not the principal trading market for such security, then
on the principal securities exchange or securities market on which such security
is then traded) during the period beginning at 9:30:01 a.m., New York time, and
ending at 4:00:00 p.m., New York time, as reported by Bloomberg through its “HP”
function (set to weighted average) or, if the foregoing does not apply, the
dollar volume-weighted average price of such security in the over-the-counter
market on the electronic bulletin board for such security during the period
beginning at 9:30:01 a.m., New York time, and ending at 4:00:00 p.m., New York
time, as reported by Bloomberg, or, if no dollar volume-weighted average price
is reported for such security by Bloomberg for such hours, the average of the
highest closing bid price and the lowest closing ask price of any of the market
makers for such security as reported in the “pink sheets” by OTC Markets Group
Inc. (formerly Pink Sheets LLC). If the VWAP cannot be calculated for such
security on such date on any of the foregoing bases, the VWAP of such security
on such date shall be the fair market value as mutually determined by the
Company and the Holder. If the Company and the Holder are unable to agree upon
the fair market value of such security, then such dispute shall be resolved in
accordance with the procedures in Section 24. All such determinations shall be
appropriately adjusted for any stock dividend, stock split, stock combination,
recapitalization or other similar transaction during such period.

 

 57 

 

 

33.         DISCLOSURE. Upon receipt or delivery by the Company of any notice in
accordance with the terms of this Note, unless the Company has in good faith
determined that the matters relating to such notice do not constitute material,
non-public information relating to the Company or any of its Subsidiaries, the
Company shall within one (1) Business Day after any such receipt or delivery
publicly disclose such material, non-public information on a Current Report on
Form 8-K or otherwise. In the event that the Company believes that a notice
contains material, non-public information relating to the Company or any of its
Subsidiaries, the Company so shall indicate to the Holder contemporaneously with
delivery of such notice, and in the absence of any such indication, the Holder
shall be allowed to presume that all matters relating to such notice do not
constitute material, non-public information relating to the Company or any of
its Subsidiaries. If the Company or any of its Subsidiaries provides material
non-public information to the Holder that is not simultaneously filed in a
Current Report on Form 8-K and the Holder has not agreed to receive such
material non-public information, the Company hereby covenants and agrees that
the Holder shall not have any duty of confidentiality to the Company, any of its
Subsidiaries or any of their respective officers, directors, employees,
affiliates or agents with respect to, or a duty to any of the foregoing not to
trade on the basis of, such material non-public information. Nothing contained
in this Section 33 shall limit any obligations of the Company, or any rights of
the Holder, under Section 4(i) of the Securities Purchase Agreement.

 

[signature page follows]

 

 58 

 

 

IN WITNESS WHEREOF, the Company has caused this Note to be duly executed as of
the Issuance Date set out above.

 

 

  ROCK CREEK PHARMACEUTICALS, INC.       By:       Name:     Title:

 

Senior Convertible Note - Signature Page

 

 

 

 

EXHIBIT I

 

ROCK CREEK PHARMACEUTICALS, INC.

CONVERSION NOTICE

 

Reference is made to the Senior Convertible Note (the “Note”) issued to the
undersigned by Rock Creek Pharmaceuticals, Inc., a Delaware corporation (the
“Company”). In accordance with and pursuant to the Note, the undersigned hereby
elects to convert the Conversion Amount (as defined in the Note) of the Note
indicated below into shares of Common Stock, $0.0001 par value per share (the
“Common Stock”), of the Company, as of the date specified below. Capitalized
terms not defined herein shall have the meaning as set forth in the Note.

 





Date of Conversion:       Aggregate Principal to be converted:       Aggregate
accrued and unpaid Interest and accrued and unpaid Late Charges with respect to
such portion of the Aggregate Principal and such Aggregate Interest to be
converted:       Aggregate Make-Whole Amount (if any)       AGGREGATE CONVERSION
AMOUNT
 TO BE CONVERTED:       Please confirm the following information:   Conversion
Price:       Number of shares of Common Stock to be issued:       Installment
Amount(s) to be reduced (and corresponding Installment Date(s)) and amount of
reduction:            

Notwithstanding anything to the contrary contained herein, this Conversion
Notice shall constitute a representation by the Holder of the Note submitting
this Conversion Notice that after giving effect to the conversion provided for
in this Conversion Notice, such Holder (together with its affiliates) will not
have beneficial ownership (together with the beneficial ownership of such
Person’s affiliates) of a number of shares of Common Stock which exceeds the
Maximum Percentage (as defined in the Note) of the total outstanding shares of
Common Stock of the Company as determined pursuant to the provisions of Section
3(d)(i) of the Note.

 

 

 

 

¨            Check here if all or any portion of the aggregate Principal being
converted includes any Restricted Principal.

 

¨If this Conversion Notice is being delivered with respect to an Alternate
Conversion, check here if Holder is electing to use the following Alternate
Conversion Price:____________

 

¨If this Conversion Notice is being delivered with respect to an Acceleration,
check here if Holder is electing to use _________ as the Pre-Installment
Conversion Price or Installment Conversion Price (as applicable) related to the
following Installment Date:____________

 

Please issue the Common Stock into which the Note is being converted to Holder,
or for its benefit, as follows:

 

¨Check here if requesting delivery as a certificate to the following name and to
the following address:

 

Issue to:          

 

¨Check here if requesting delivery by Deposit/Withdrawal at Custodian as
follows:

 

DTC Participant:       DTC Number:       Account Number:  

 

Date:                                            ,             
                                                     Name of Registered Holder  

 



 

 



 

By:       Name:     Title:           Tax
ID:_____________________________________          
Facsimile:___________________________________  

 

E-mail Address:  

 

 

 

 

ACKNOWLEDGMENT

 

The Company hereby acknowledges this Conversion Notice and hereby directs
_________________ to issue the above indicated number of shares of Common Stock
in accordance with the Transfer Agent Instructions dated _____________, 20__
from the Company and acknowledged and agreed to by ________________________.



 

  ROCK CREEK PHARMACEUTICALS, INC.       By:       Name:     Title:

 

 

 

 

Exhibit B

 

REGISTRATION RIGHTS AGREEMENT

 

This REGISTRATION RIGHTS AGREEMENT (this “Agreement”), dated as of October __,
2015, is by and among Rock Creek Pharmaceuticals, Inc., a Delaware corporation
with offices located at 2040 Whitfield Ave., Ste. 300, Sarasota Florida 34240
(the “Company”), and the undersigned buyers (each, a “Buyer,” and collectively,
the “Buyers”).

 

RECITALS

 

A.           In connection with the Securities Purchase Agreement by and among
the parties hereto, dated as of October 14, 2015 (the “Securities Purchase
Agreement”), the Company has agreed, upon the terms and subject to the
conditions of the Securities Purchase Agreement, to issue and sell to each Buyer
the Notes (as defined in the Securities Purchase Agreement) which will be
convertible into Conversion Shares (as defined in the Securities Purchase
Agreement) in accordance with the terms of the Notes.

 

B.           To induce the Buyers to consummate the transactions contemplated by
the Securities Purchase Agreement, the Company has agreed to provide certain
registration rights under the Securities Act of 1933, as amended, and the rules
and regulations thereunder, or any similar successor statute (collectively, the
“1933 Act”), and applicable state securities laws.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Company and each of the Buyers
hereby agree as follows:

 

1.           Definitions.

 

Capitalized terms used herein and not otherwise defined herein shall have the
respective meanings set forth in the Securities Purchase Agreement. As used in
this Agreement, the following terms shall have the following meanings:

 

(a)          “Business Day” means any day other than Saturday, Sunday or any
other day on which commercial banks in New York, New York are authorized or
required by law to remain closed.

 

(b)          “Closing Date” shall have the meaning set forth in the Securities
Purchase Agreement.

 

(c)          “Effective Date” means the date that the applicable Registration
Statement has been declared effective by the SEC.

 

 

 

 

(d)          “Effectiveness Deadline” means (i) with respect to the initial
Registration Statement required to be filed pursuant to Section 2(a), the
earlier of the (A) 60th calendar day after the Closing Date (or the 90th
calendar day after the Closing Date in the event that such Registration
Statement is subject to a limited or full review by the SEC) and (B) fourth
Business Day after the date the Company is notified (orally or in writing,
whichever is earlier) by the SEC that such Registration Statement will not be
reviewed or will not be subject to further review and (ii) with respect to any
additional Registration Statements that may be required to be filed by the
Company pursuant to this Agreement, the earlier of the (A) 60th calendar day
following the date on which the Company was required to file such additional
Registration Statement (or the 90th calendar day following the date on which the
Company was required to file such additional Registration Statement in the event
that such additional Registration Statement is subject to a limited or full
review by the SEC) and (B) fourth Business Day after the date the Company is
notified (orally or in writing, whichever is earlier) by the SEC that such
Registration Statement will not be reviewed or will not be subject to further
review.

 

(e)          “Filing Deadline” means (i) with respect to the initial
Registration Statement required to be filed pursuant to Section 2(a), the 30th
calendar day after the Closing Date and (ii) with respect to any additional
Registration Statements that may be required to be filed by the Company pursuant
to this Agreement, the date on which the Company was required to file such
additional Registration Statement pursuant to the terms of this Agreement.

 

(f)           “Investor” means a Buyer or any transferee or assignee of any
Registrable Securities, Notes to whom a Buyer assigns its rights under this
Agreement and who agrees to become bound by the provisions of this Agreement in
accordance with Section 9 and any transferee or assignee thereof to whom a
transferee or assignee of any Registrable Securities, Notes assigns its rights
under this Agreement and who agrees to become bound by the provisions of this
Agreement in accordance with Section 9.

 

(g)          “Person” means an individual, a limited liability company, a
partnership, a joint venture, a corporation, a trust, an unincorporated
organization or a government or any department or agency thereof.

 

(h)          “register,” “registered,” and “registration” refer to a
registration effected by preparing and filing one or more Registration
Statements in compliance with the 1933 Act and pursuant to Rule 415 and the
declaration of effectiveness of such Registration Statement(s) by the SEC.

 

(i)          “Registrable Securities” means (i) the Conversion Shares, and (ii)
any capital stock of the Company issued or issuable with respect to the
Conversion Shares, or the Notes, including, without limitation, (1) as a result
of any stock split, stock dividend, recapitalization, exchange or similar event
or otherwise and (2) shares of capital stock of the Company into which the
shares of Common Stock (as defined in the Notes) are converted or exchanged and
shares of capital stock of a Successor Entity (as defined in the Notes) into
which the shares of Common Stock are converted or exchanged, in each case,
without regard to any limitations on conversion of the Notes; provided however,
that all such securities shall cease to be Registrable Securities at such time
as they have been resold under a Registration Statement or pursuant to Rule 144
promulgated under the 1933 Act.

 

(j)          “Registration Statement” means a registration statement or
registration statements of the Company filed under the 1933 Act covering
Registrable Securities.

 

 2 

 

 

(k)          “Required Holders” means, as of any given time, the holders of a
majority of the Registrable Securities as of such time (excluding any
Registrable Securities held by the Company or any of its Subsidiaries as of such
time); provided, that such majority must include Alto (as defined in the
Securities Purchase Agreement), so long as Alto beneficially owns at least
$500,000 in aggregate principal amount of Notes.

 

(l)          “Required Registration Amount” means, as of any date of
determination, 300% of the maximum number of Conversion Shares issuable upon
conversion of the Notes (assuming for purposes hereof that (x) the Notes are
convertible at the Alternate Conversion Price (as defined in the Notes) assuming
an Alternate Conversion Date (as defined in the Note) as of such date of
determination, (y) interest on the Notes shall accrue through the second
anniversary of the Closing Date and will be converted in shares of Common Stock
at the Alternate Conversion Price assuming an Alternate Conversion Date as of
such date of determination and (z) any such conversion shall not take into
account any limitations on the conversion of the Notes set forth in the Notes),
all subject to adjustment as provided in Section 2(d) and/or Section 2(f).

 

(m)          “Rule 144” means Rule 144 promulgated by the SEC under the 1933
Act, as such rule may be amended from time to time, or any other similar or
successor rule or regulation of the SEC that may at any time permit the
Investors to sell securities of the Company to the public without registration.

 

(n)          “Rule 415” means Rule 415 promulgated by the SEC under the 1933
Act, as such rule may be amended from time to time, or any other similar or
successor rule or regulation of the SEC providing for offering securities on a
continuous or delayed basis.

 

(o)          “SEC” means the United States Securities and Exchange Commission or
any successor thereto.

 

2.           Registration.

 

(a)          Mandatory Registration. The Company shall prepare and, as soon as
practicable, but in no event later than the Filing Deadline, file with the SEC
an initial Registration Statement on Form S-1 covering the resale of all of the
Registrable Securities, provided that such initial Registration Statement shall
register for resale at least the number of shares of Common Stock equal to the
Required Registration Amount as of the date such Registration Statement is
initially filed with the SEC (the “Initial Filing Date”). Such initial
Registration Statement, and each other Registration Statement required to be
filed pursuant to the terms of this Agreement, shall contain (except if
otherwise directed by the Required Holders) the “Selling Stockholders” and “Plan
of Distribution” sections in substantially the form attached hereto as Exhibit
B. The Company shall use its reasonable best efforts to have such initial
Registration Statement, and each other Registration Statement required to be
filed pursuant to the terms of this Agreement, declared effective by the SEC as
soon as practicable, but in no event later than the applicable Effectiveness
Deadline for such Registration Statement.

 

(b)          Legal Counsel. Subject to Section 5 hereof, Kelley Drye & Warren
LLP, counsel solely to the lead investor (“Legal Counsel”) shall review and
oversee any registration, solely on behalf of the lead investor, pursuant to
this Section 2.

 

 3 

 

 

(c)          Ineligibility to Use Form S-3. In the event that Form S-3 is not
available for the registration of the resale of Registrable Securities
hereunder, the Company shall (i) register the resale of the Registrable
Securities on Form S-1 or another appropriate form and (ii) undertake to
register the resale of the Registrable Securities on Form S-3 as soon as such
form is available, provided that the Company shall maintain the effectiveness of
all Registration Statements then in effect until such time as a Registration
Statement on Form S-3 covering the resale of all the Registrable Securities has
been declared effective by the SEC and the prospectus contained therein is
available for use.

 

(d)          Sufficient Number of Shares Registered. In the event the number of
shares available under any Registration Statement is insufficient to cover all
of the Registrable Securities required to be covered by such Registration
Statement or an Investor’s allocated portion of the Registrable Securities
pursuant to Section 2(h), the Company shall amend such Registration Statement
(if permissible), or file with the SEC a new Registration Statement (on the
short form available therefor, if applicable), or both, so as to cover at least
the Required Registration Amount as of the Trading Day immediately preceding the
date of the filing of such amendment or new Registration Statement, in each
case, as soon as practicable, but in any event not later than fifteen (15) days
after the necessity therefor arises (but taking account of any Staff position
with respect to the date on which the Staff will permit such amendment to the
Registration Statement and/or such new Registration Statement (as the case may
be) to be filed with the SEC). The Company shall use its reasonable best efforts
to cause such amendment to such Registration Statement and/or such new
Registration Statement (as the case may be) to become effective as soon as
practicable following the filing thereof with the SEC, but in no event later
than the applicable Effectiveness Deadline for such Registration Statement. For
purposes of the foregoing provision, the number of shares available under a
Registration Statement shall be deemed “insufficient to cover all of the
Registrable Securities” if at any time the number of shares of Common Stock
available for resale under the applicable Registration Statement is less than
the product determined by multiplying (i) the Required Registration Amount as of
such time by (ii) 0.90. The calculation set forth in the foregoing sentence
shall be made without regard to any limitations on conversion, amortization
and/or redemption of the Notes (and such calculation shall assume (A) that the
Notes are then convertible in full into shares of Common Stock at the then
prevailing Conversion Rate (as defined in the Notes), and (B) the initial
outstanding principal amount of the Notes remains outstanding through the
scheduled Maturity Date (as defined in the Notes) and no redemptions of the
Notes occur prior to the scheduled Maturity Date.

 

 4 

 

 

(e)          Effect of Failure to File and Obtain and Maintain Effectiveness of
any Registration Statement. If (i) a Registration Statement covering the resale
of all of the Registrable Securities required to be covered thereby (after any
reduction pursuant to Section 2(f)) and required to be filed by the Company
pursuant to this Agreement is (A) not filed with the SEC on or before the Filing
Deadline for such Registration Statement (a “Filing Failure”) (it being
understood that if the Company files a Registration Statement without affording
each Investor and Legal Counsel the opportunity to review and comment on the
same as required by Section 3(c) hereof, the Company shall be deemed to not have
satisfied this clause (i)(A) and such event shall be deemed to be a Filing
Failure) or (B) not declared effective by the SEC on or before the Effectiveness
Deadline for such Registration Statement (an “Effectiveness Failure”) (it being
understood that if on the Business Day immediately following the Effective Date
for such Registration Statement the Company shall not have filed a “final”
prospectus for such Registration Statement with the SEC under Rule 424(b) in
accordance with Section 3(b) (whether or not such a prospectus is technically
required by such rule), the Company shall be deemed to not have satisfied this
clause (i)(B) and such event shall be deemed to be an Effectiveness Failure),
(ii) other than during an Allowable Grace Period (as defined below), on any day
after the Effective Date of a Registration Statement sales of all of the
Registrable Securities required to be included on such Registration Statement
(after any reduction pursuant to Section 2(f)) cannot be made pursuant to such
Registration Statement (including, without limitation, because of a failure to
keep such Registration Statement effective, a failure to disclose such
information as is necessary for sales to be made pursuant to such Registration
Statement, a suspension or delisting of (or a failure to timely list) the shares
of Common Stock on an Eligible Market (as defined in the Securities Purchase
Agreement), a failure to register a sufficient number of shares of Common Stock
or by reason of a stop order) or the prospectus contained therein is not
available for use for any reason (a “Maintenance Failure”), or (iii) a
Registration Statement is not effective for any reason or the prospectus
contained therein is not available for use for any reason, and either (x) the
Company fails for any reason to satisfy the requirements of Rule 144(c)(1),
including, without limitation, the failure to satisfy the current public
information requirement under Rule 144(c) or (y) the Company has ever been an
issuer described in Rule 144(i)(1)(i) or becomes such an issuer in the future,
and the Company shall fail to satisfy any condition set forth in Rule 144(i)(2)
(a “Current Public Information Failure”) as a result of which any of the
Investors are unable to sell Registrable Securities without restriction under
Rule 144 (including, without limitation, volume restrictions), then, as partial
relief for the damages to any holder by reason of any such delay in, or
reduction of, its ability to sell the underlying shares of Common Stock (which
remedy shall not be exclusive of any other remedies available at law or in
equity, including, without limitation, specific performance), the Company shall
pay to each holder of Registrable Securities relating to such Registration
Statement an amount in cash equal to two percent (2%) of such Investor’s
remaining principal amount stated in such Investor’s Note on the Closing Date on
every thirty (30) day anniversary of (I) a Filing Failure until such Filing
Failure is cured; (II) an Effectiveness Failure until such Effectiveness Failure
is cured; (III) a Maintenance Failure until such Maintenance Failure is cured;
and (IV) a Current Public Information Failure until the earlier of (i) the date
such Current Public Information Failure is cured and (ii) such time that such
public information is no longer required pursuant to Rule 144 (in each case, pro
rated for periods totaling less than thirty (30) days). The payments to which a
holder of Registrable Securities shall be entitled pursuant to this Section 2(e)
are referred to herein as “Registration Delay Payments.” Following the initial
Registration Delay Payment for any particular event or failure (which shall be
paid on the date of such event or failure, as set forth above), without limiting
the foregoing, if an event or failure giving rise to the Registration Delay
Payments is cured prior to any thirty (30) day anniversary of such event or
failure, then such Registration Delay Payment shall be made on the third (3rd)
Business Day after such cure. In the event the Company fails to make
Registration Delay Payments in a timely manner in accordance with the foregoing,
such Registration Delay Payments shall bear interest at the rate of two percent
(2%) per month (prorated for partial months) until paid in full. Notwithstanding
the foregoing, no Registration Delay Payments shall be owed to an Investor with
respect to any period during which all of such Investor’s Registrable Securities
may be sold by such Investor without restriction under Rule 144 (including,
without limitation, volume restrictions) and without the need for current public
information required by Rule 144(c)(1) (or Rule 144(i)(2), if applicable).

 

 5 

 

 

(f)          Offering. Notwithstanding anything to the contrary contained in
this Agreement, in the event the staff of the SEC (the “Staff”) or the SEC seeks
to characterize any offering pursuant to a Registration Statement filed pursuant
to this Agreement as constituting an offering of securities by, or on behalf of,
the Company, or in any other manner, such that the Staff or the SEC do
not permit such Registration Statement to become effective and used for resales
in a manner that does not constitute such an offering and that permits the
continuous resale at the market by the Investors participating therein (or as
otherwise may be acceptable to each Investor) without being named therein as an
“underwriter,” then the Company shall reduce the number of shares to be included
in such Registration Statement by all Investors until such time as the Staff and
the SEC shall so permit such Registration Statement to become effective as
aforesaid. In making such reduction, the Company shall reduce the number of
shares to be included by all Investors on a pro rata basis (based upon the
number of Registrable Securities otherwise required to be included for each
Investor) unless the inclusion of shares by a particular Investor or a
particular set of Investors are resulting in the Staff or the SEC’s “by or on
behalf of the Company” offering position, in which event the shares held by such
Investor or set of Investors shall be the only shares subject to reduction (and
if by a set of Investors on a pro rata basis by such Investors or on such other
basis as would result in the exclusion of the least number of shares by all such
Investors); provided, that, with respect to such pro rata portion allocated to
any Investor, such Investor may elect the allocation of such pro rata portion
among the Registrable Securities of such Investor. In addition, in the event
that the Staff or the SEC requires any Investor seeking to sell securities under
a Registration Statement filed pursuant to this Agreement to be specifically
identified as an ”underwriter” in order to permit such Registration Statement to
become effective, and such Investor does not consent to being so named as an
underwriter in such Registration Statement, then, in each such case, the
Company shall reduce the total number of Registrable Securities to be registered
on behalf of such Investor, until such time as the Staff or the SEC does not
require such identification or until such Investor accepts such identification
and the manner thereof. Any reduction pursuant to this paragraph will first
reduce all Registrable Securities other than those issued pursuant to the
Securities Purchase Agreement. In the event of any reduction in Registrable
Securities pursuant to this paragraph, an affected Investor shall have the right
to require, upon delivery of a written request to the Company signed by such
Investor, the Company to file a registration statement within twenty (20) days
of such request (subject to any restrictions imposed by Rule 415 or required by
the Staff or the SEC) for resale by such Investor in a manner acceptable to such
Investor, and the Company shall following such request cause to be and keep
effective such registration statement in the same manner as otherwise
contemplated in this Agreement for registration statements hereunder, in each
case until such time as: (i) all Registrable Securities held by such
Investor have been registered and sold pursuant to an effective Registration
Statement in a manner acceptable to such Investor or (ii) all Registrable
Securities may be resold by such Investor without restriction (including,
without limitation, volume limitations) pursuant to Rule 144 (taking account of
any Staff position with respect to “affiliate” status) and without the need for
current public information required by Rule 144(c)(1) (or Rule 144(i)(2), if
applicable) or (iii) such Investor agrees to be named as an underwriter in any
such Registration Statement in a manner acceptable to such Investor as to all
Registrable Securities held by such Investor and that have not theretofore been
included in a Registration Statement under this Agreement (it being understood
that the special demand right under this sentence may be exercised by an
Investor multiple times and with respect to limited amounts of Registrable
Securities in order to permit the resale thereof by such Investor as
contemplated above).

 

 6 

 

 

(g)          Piggyback Registrations. Without limiting any obligation of the
Company hereunder or under the Securities Purchase Agreement, if there is not an
effective Registration Statement covering all of the Registrable Securities or
the prospectus contained therein is not available for use and the Company shall
determine to prepare and file with the SEC a registration statement relating to
an offering for its own account or the account of others under the 1933 Act of
any of its equity securities (other than on Form S-4 or Form S-8 (each as
promulgated under the 1933 Act) or their then equivalents relating to equity
securities to be issued solely in connection with any acquisition of any entity
or business or equity securities issuable in connection with the Company’s stock
option or other employee benefit plans), then the Company shall deliver to each
Investor a written notice of such determination and, if within fifteen (15) days
after the date of the delivery of such notice, any such Investor shall so
request in writing, the Company shall include in such registration statement all
or any part of such Registrable Securities such Investor requests to be
registered; provided, however, the Company shall not be required to register any
Registrable Securities pursuant to this Section 2(g) that are eligible for
resale pursuant to Rule 144 without restriction (including, without limitation,
volume restrictions) and without the need for current public information
required by Rule 144(c)(1) (or Rule 144(i)(2), if applicable) or that are the
subject of a then-effective Registration Statement.

 

(h)          Allocation of Registrable Securities. The initial number of
Registrable Securities included in any Registration Statement and any increase
in the number of Registrable Securities included therein shall be allocated pro
rata among the Investors based on the number of Registrable Securities held by
each Investor at the time such Registration Statement covering such initial
number of Registrable Securities or increase thereof is declared effective by
the SEC. In the event that an Investor sells or otherwise transfers any of such
Investor’s Registrable Securities, each transferee or assignee (as the case may
be) that becomes an Investor shall be allocated a pro rata portion of the
then-remaining number of Registrable Securities included in such Registration
Statement for such transferor or assignee (as the case may be). Any shares of
Common Stock included in a Registration Statement and which remain allocated to
any Person which ceases to hold any Registrable Securities covered by such
Registration Statement shall be allocated to the remaining Investors, pro rata
based on the number of Registrable Securities then held by such Investors which
are covered by such Registration Statement.

 

(i)          No Inclusion of Other Securities. The Company shall in no event
include any securities other than Registrable Securities on any Registration
Statement filed in accordance herewith without the prior written consent of the
Required Holders. Until the Applicable Date (as defined in the Securities
Purchase Agreement), the Company shall not enter into any agreement providing
any registration rights to any of its security holders, except as otherwise
permitted under the Securities Purchase Agreement.

 

3.           Related Obligations.

 

The Company shall use its reasonable best efforts to effect the registration of
the Registrable Securities in accordance with the intended method of disposition
thereof, and, pursuant thereto, the Company shall have the following
obligations:

 

 7 

 

 

(a)          The Company shall promptly prepare and file with the SEC a
Registration Statement with respect to all the Registrable Securities (but in no
event later than the applicable Filing Deadline) and use its reasonable best
efforts to cause such Registration Statement to become effective as soon as
practicable after such filing (but in no event later than the Effectiveness
Deadline). Subject to Allowable Grace Periods, the Company shall keep each
Registration Statement effective (and the prospectus contained therein available
for use) pursuant to Rule 415 for resales by the Investors on a delayed or
continuous basis at then-prevailing market prices (and not fixed prices) at all
times until the earlier of (i) the date as of which all of the Investors may
sell all of the Registrable Securities required to be covered by such
Registration Statement (disregarding any reduction pursuant to Section 2(f))
without restriction pursuant to Rule 144 (including, without limitation, volume
restrictions) and without the need for current public information required by
Rule 144(c)(1) (or Rule 144(i)(2), if applicable) or (ii) the date on which the
Investors shall have sold all of the Registrable Securities covered by such
Registration Statement (the “Registration Period”). Notwithstanding anything to
the contrary contained in this Agreement, the Company shall ensure that, when
filed and at all times while effective, each Registration Statement (including,
without limitation, all amendments and supplements thereto) and the prospectus
(including, without limitation, all amendments and supplements thereto) used in
connection with such Registration Statement (1) shall not contain any untrue
statement of a material fact or omit to state a material fact required to be
stated therein, or necessary to make the statements therein (in the case of
prospectuses, in the light of the circumstances in which they were made) not
misleading and (2) will disclose (whether directly or through incorporation by
reference to other SEC filings to the extent permitted) all material information
regarding the Company and its securities. The Company shall submit to the SEC,
within two (2) Business Days after the later of the date that (i) the Company
learns that no review of a particular Registration Statement will be made by the
Staff or that the Staff has no further comments on a particular Registration
Statement (as the case may be) and (ii) the consent of Legal Counsel is obtained
pursuant to Section 3(c) (which consent shall be promptly sought), a request for
acceleration of effectiveness of such Registration Statement to a time and date
not later than two (2) Business Days hours after the submission of such request
or as soon thereafter as the Staff determines is practicable. The Company shall
respond in writing to comments made by the SEC in respect of a Registration
Statement as soon as practicable, but in no event later than fifteen (15) days
after the receipt of comments by or notice from the SEC that an amendment is
required in order for a Registration Statement to be declared effective.

 

(b)          Subject to Section 3(r) of this Agreement, the Company shall
prepare and file with the SEC such amendments (including, without limitation,
post-effective amendments) and supplements to each Registration Statement and
the prospectus used in connection with each such Registration Statement, which
prospectus is to be filed pursuant to Rule 424 promulgated under the 1933 Act,
as may be necessary to keep each such Registration Statement effective at all
times during the Registration Period for such Registration Statement, and,
during such period, comply with the provisions of the 1933 Act with respect to
the disposition of all Registrable Securities of the Company required to be
covered by such Registration Statement until such time as all of such
Registrable Securities shall have been disposed of in accordance with the
intended methods of disposition by the seller or sellers thereof as set forth in
such Registration Statement; provided, however, by 8:30 a.m. (New York time) on
the Business Day immediately following each Effective Date, the Company shall
file with the SEC in accordance with Rule 424(b) under the 1933 Act the final
prospectus to be used in connection with sales pursuant to the applicable
Registration Statement (whether or not such a prospectus is technically required
by such rule). In the case of amendments and supplements to any Registration
Statement which are required to be filed pursuant to this Agreement (including,
without limitation, pursuant to this Section 3(b)) by reason of the Company
filing a report on Form 8-K, Form 10-Q or Form 10-K or any analogous report
under the Securities Exchange Act of 1934, as amended (the “1934 Act”), the
Company shall, if permitted under the applicable rules and regulations of the
SEC, have incorporated such report by reference into such Registration
Statement, if applicable, or shall file such amendments or supplements with the
SEC on the same day on which the 1934 Act report is filed which created the
requirement for the Company to amend or supplement such Registration Statement.

 

 8 

 

 

(c)          The Company shall (A) permit Legal Counsel and legal counsel for
each other Investor to review and comment upon (i) each Registration Statement
at least five (5) Business Days prior to its filing with the SEC and (ii) all
amendments and supplements to each Registration Statement (including, without
limitation, the prospectus contained therein) (except for Annual Reports on Form
10-K, Quarterly Reports on Form 10-Q, Current Reports on Form 8-K, and any
similar or successor reports) within a reasonable number of days prior to their
filing with the SEC, and (B) not file any Registration Statement or amendment or
supplement thereto in a form to which Legal Counsel or any legal counsel for any
other Investor reasonably objects. The Company shall not submit a request for
acceleration of the effectiveness of a Registration Statement or any amendment
or supplement thereto or to any prospectus contained therein without the prior
consent of Legal Counsel, which consent shall not be unreasonably withheld. The
Company shall promptly furnish to Legal Counsel and legal counsel for each other
Investor, without charge, if requested by such Legal Counsel or legal counsel
for each other Investor(i) copies of any correspondence from the SEC or the
Staff to the Company or its representatives relating to each Registration
Statement, provided that such correspondence shall not contain any material,
non-public information regarding the Company or any of its Subsidiaries (as
defined in the Securities Purchase Agreement), (ii) after the same is prepared
and filed with the SEC, one (1) copy of each Registration Statement and any
amendment(s) and supplement(s) thereto, including, without limitation, financial
statements and schedules, all documents incorporated therein by reference, if
requested by an Investor, and all exhibits and (iii) upon the effectiveness of
each Registration Statement, one (1) copy of the prospectus included in such
Registration Statement and all amendments and supplements thereto. The Company
shall reasonably cooperate with Legal Counsel and legal counsel for each other
Investor in performing the Company’s obligations pursuant to this Section 3.

 

(d)          The Company shall promptly furnish to each Investor whose
Registrable Securities are included in any Registration Statement, without
charge, (i) after the same is prepared and filed with the SEC, at least one (1)
copy of each Registration Statement and any amendment(s) and supplement(s)
thereto, including, without limitation, financial statements and schedules, all
documents incorporated therein by reference, if requested by an Investor, all
exhibits and each preliminary prospectus, (ii) upon the effectiveness of each
Registration Statement, ten (10) copies of the prospectus included in such
Registration Statement and all amendments and supplements thereto (or such other
number of copies as such Investor may reasonably request from time to time) and
(iii) such other documents, including, without limitation, copies of any
preliminary or final prospectus, as such Investor may reasonably request from
time to time in order to facilitate the disposition of the Registrable
Securities owned by such Investor.

 

 9 

 

 

(e)          The Company shall use its reasonable best efforts to (i) register
and qualify, unless an exemption from registration and qualification applies,
the resale by Investors of the Registrable Securities covered by a Registration
Statement under such other securities or “blue sky” laws of all applicable
jurisdictions in the United States, (ii) prepare and file in those
jurisdictions, such amendments (including, without limitation, post-effective
amendments) and supplements to such registrations and qualifications as may be
necessary to maintain the effectiveness thereof during the Registration Period,
(iii) take such other actions as may be necessary to maintain such registrations
and qualifications in effect at all times during the Registration Period, and
(iv) take all other actions reasonably necessary or advisable to qualify the
Registrable Securities for sale in such jurisdictions; provided, however, the
Company shall not be required in connection therewith or as a condition thereto
to (x) qualify to do business in any jurisdiction where it would not otherwise
be required to qualify but for this Section 3(e), (y) subject itself to general
taxation in any such jurisdiction, or (z) file a general consent to service of
process in any such jurisdiction. The Company shall promptly notify Legal
Counsel, legal counsel for each other Investor and each Investor who holds
Registrable Securities of the receipt by the Company of any notification with
respect to the suspension of the registration or qualification of any of the
Registrable Securities for sale under the securities or “blue sky” laws of any
jurisdiction in the United States or its receipt of actual notice of the
initiation or threatening of any proceeding for such purpose.

 

(f)          The Company shall notify Legal Counsel, legal counsel for each
other Investor and each Investor in writing of the happening of any event, as
promptly as practicable after becoming aware of such event, as a result of which
the prospectus included in a Registration Statement, as then in effect, may
include an untrue statement of a material fact or omission to state a material
fact required to be stated therein or necessary to make the statements therein,
in the light of the circumstances under which they were made, not misleading
(provided that in no event shall such notice contain any material, non-public
information regarding the Company or any of its Subsidiaries), and, subject to
Section 3(r), promptly prepare a supplement or amendment to such Registration
Statement and such prospectus contained therein to correct such untrue statement
or omission and deliver ten (10) copies of such supplement or amendment to Legal
Counsel, legal counsel for each other Investor and each Investor (or such other
number of copies as Legal Counsel, legal counsel for each other Investor or such
Investor may reasonably request) if requested by such persons. The Company shall
also promptly notify Legal Counsel, legal counsel for each other Investor and
each Investor in writing (i) when a prospectus or any prospectus supplement or
post-effective amendment has been filed, when a Registration Statement or any
post-effective amendment has become effective (notification of such
effectiveness shall be delivered to Legal Counsel, legal counsel for each other
Investor and each Investor by facsimile or e-mail on the same day of such
effectiveness and by overnight mail), and when the Company receives written
notice from the SEC that a Registration Statement or any post-effective
amendment will be reviewed by the SEC, (ii) of any request by the SEC for
amendments or supplements to a Registration Statement or related prospectus or
related information, (iii) of the Company’s reasonable determination that a
post-effective amendment to a Registration Statement would be appropriate; and
(iv) of the receipt of any request by the SEC or any other federal or state
governmental authority for any additional information relating to the
Registration Statement or any amendment or supplement thereto or any related
prospectus. The Company shall respond as promptly as practicable to any comments
received from the SEC with respect to each Registration Statement or any
amendment thereto (it being understood and agreed that the Company’s response to
any such comments shall be delivered to the SEC no later than fifteen (15)
Business Days after the receipt thereof).

 

 10 

 

 

(g)          The Company shall (i) use its reasonable best efforts to prevent
the issuance of any stop order or other suspension of effectiveness of each
Registration Statement or the use of any prospectus contained therein, or the
suspension of the qualification, or the loss of an exemption from qualification,
of any of the Registrable Securities for sale in any jurisdiction and, if such
an order or suspension is issued, to obtain the withdrawal of such order or
suspension at the earliest possible moment and (ii) notify Legal Counsel, legal
counsel for each other Investor and each Investor who holds Registrable
Securities of the issuance of such order and the resolution thereof or its
receipt of actual notice of the initiation or threat of any proceeding for such
purpose.

 

(h)          If any Investor may be required under applicable securities law to
be described in any Registration Statement as an underwriter and such Investor
consents to so being named an underwriter, at the request of any Investor, the
Company shall furnish to such Investor, on the date of the effectiveness of such
Registration Statement and thereafter from time to time on such dates as an
Investor may reasonably request (i) a letter, dated such date, from the
Company’s independent certified public accountants in form and substance as is
customarily given by independent certified public accountants to underwriters in
an underwritten public offering, addressed to the Investors, and (ii) an
opinion, dated as of such date, of counsel representing the Company for purposes
of such Registration Statement, in form, scope and substance as is customarily
given in an underwritten public offering, addressed to the Investors.

 

(i)          If any Investor may be required under applicable securities law to
be described in any Registration Statement as an underwriter and such Investor
consents to so being named an underwriter, upon the written request of such
Investor, the Company shall make available for inspection by (i) such Investor,
(ii) legal counsel for such Investor and (iii) one (1) firm of accountants or
other agents retained by such Investor (collectively, the “Inspectors”), all
pertinent financial and other records, and pertinent corporate documents and
properties of the Company (collectively, the “Records”), as shall be reasonably
deemed necessary by each Inspector, and cause the Company’s officers, directors
and employees to supply all information which any Inspector may reasonably
request; provided, however, each Inspector shall agree in writing to hold in
strict confidence and not to make any disclosure (except to such Investor) or
use of any Record or other information which the Company’s board of directors
determines in good faith to be confidential, and of which determination the
Inspectors are so notified, unless (1) the disclosure of such Records is
necessary to avoid or correct a misstatement or omission in any Registration
Statement or is otherwise required under the 1933 Act, (2) the release of such
Records is ordered pursuant to a final, non-appealable subpoena or order from a
court or government body of competent jurisdiction, or (3) the information in
such Records has been made generally available to the public other than by
disclosure in violation of this Agreement or any other Transaction Document (as
defined in the Securities Purchase Agreement). Such Investor agrees that it
shall, upon learning that disclosure of such Records is sought in or by a court
or governmental body of competent jurisdiction or through other means, give
prompt notice to the Company and allow the Company, at its expense, to undertake
appropriate action to prevent disclosure of, or to obtain a protective order
for, the Records deemed confidential. Nothing herein (or in any other
confidentiality agreement between the Company and such Investor, if any) shall
be deemed to limit any Investor’s ability to sell Registrable Securities in a
manner which is otherwise consistent with applicable laws and regulations.

 

 11 

 

 

(j)          The Company shall hold in confidence and not make any disclosure of
information concerning an Investor provided to the Company unless (i) disclosure
of such information is necessary to comply with federal or state securities
laws, (ii) the disclosure of such information is necessary to avoid or correct a
misstatement or omission in any Registration Statement or is otherwise required
to be disclosed in such Registration Statement pursuant to the 1933 Act, (iii)
the release of such information is ordered pursuant to a subpoena or other
final, non-appealable order from a court or governmental body of competent
jurisdiction, or (iv) such information has been made generally available to the
public other than by disclosure in violation of this Agreement or any other
Transaction Document. The Company agrees that it shall, upon learning that
disclosure of such information concerning an Investor is sought in or by a court
or governmental body of competent jurisdiction or through other means, give
prompt written notice to such Investor and allow such Investor, at such
Investor’s expense, to undertake appropriate action to prevent disclosure of, or
to obtain a protective order for, such information.

 

(k)          Without limiting any obligation of the Company under the Securities
Purchase Agreement, the Company shall use its reasonable best efforts either to
(i) cause all of the Registrable Securities covered by each Registration
Statement to be listed on each securities exchange on which securities of the
same class or series issued by the Company are then listed, if any, if the
listing of such Registrable Securities is then permitted under the rules of such
exchange, (ii) secure designation and quotation of all of the Registrable
Securities covered by each Registration Statement on an Eligible Market (as
defined in the Securities Purchase Agreement), or (iii) if, despite the
Company’s reasonable best efforts to satisfy the preceding clauses (i) or (ii)
the Company is unsuccessful in satisfying the preceding clauses (i) or (ii),
without limiting the generality of the foregoing, to use its reasonable best
efforts to arrange for at least two market makers to register with the Financial
Industry Regulatory Authority (“FINRA”) as such with respect to such Registrable
Securities. In addition, the Company shall cooperate with each Investor and any
broker or dealer through which any such Investor proposes to sell its
Registrable Securities in effecting a filing with FINRA pursuant to FINRA Rule
5110 as requested by such Investor. The Company shall pay all of the Company’s
fees and expenses in connection with satisfying its obligations under this
Section 3(k), except for any fees, expenses or commissions of any broker or
dealer.

 

(l)          The Company shall cooperate with the Investors who hold Registrable
Securities being offered and, to the extent applicable, facilitate the timely
preparation and delivery of certificates (not bearing any restrictive legend)
representing the Registrable Securities to be offered pursuant to a Registration
Statement and enable such certificates to be in such denominations or amounts
(as the case may be) as the Investors may reasonably request from time to time
and registered in such names as the Investors may request.

 

 12 

 

 

(m)          If requested by an Investor, the Company shall as soon as
practicable after receipt of notice from such Investor and subject to
Section 3(r) hereof, (i) incorporate in a prospectus supplement or
post-effective amendment such information as an Investor reasonably requests to
be included therein relating to the sale and distribution of Registrable
Securities, including, without limitation, information with respect to the
number of Registrable Securities being offered or sold, the purchase price being
paid therefor and any other terms of the offering of the Registrable Securities
to be sold in such offering; (ii) make all required filings of such prospectus
supplement or post-effective amendment after being notified of the matters to be
incorporated in such prospectus supplement or post-effective amendment; and
(iii) supplement or make amendments to any Registration Statement or prospectus
contained therein if reasonably requested by an Investor holding any Registrable
Securities.

 

(n)          The Company shall use its reasonable best efforts to cause the
Registrable Securities covered by a Registration Statement to be registered with
or approved by such other governmental agencies or authorities as may be
necessary to consummate the disposition of such Registrable Securities.

 

(o)          The Company shall make generally available to its security holders
as soon as practical, but not later than ninety (90) days after the close of the
period covered thereby, an earnings statement (in form complying with, and in
the manner provided by, the provisions of Rule 158 under the 1933 Act) covering
a twelve-month period beginning not later than the first day of the Company’s
fiscal quarter next following the applicable Effective Date of each Registration
Statement.

 

(p)          The Company shall otherwise use its reasonable best efforts to
comply with all applicable rules and regulations of the SEC in connection with
any registration hereunder.

 

(q)          Within two (2) Business Day after a Registration Statement which
covers Registrable Securities is declared effective by the SEC, the Company
shall deliver, and shall cause legal counsel for the Company to deliver, to the
transfer agent for such Registrable Securities (with copies to the Investors
whose Registrable Securities are included in such Registration Statement)
confirmation that such Registration Statement has been declared effective by the
SEC in the form attached hereto as Exhibit A.

 

 13 

 

 

(r)          Notwithstanding anything to the contrary herein (but subject to the
last sentence of this Section 3(r)), at any time after the Effective Date of a
particular Registration Statement, the Company may delay the disclosure of
material, non-public information concerning the Company or any of its
Subsidiaries the disclosure of which at the time is not, in the good faith
opinion of the board of directors of the Company, in the best interest of the
Company and, in the opinion of counsel to the Company, otherwise required (a
“Grace Period”), provided that the Company shall promptly notify the Investors
in writing of the (i) existence of material, non-public information giving rise
to a Grace Period (provided that in each such notice the Company shall not
disclose the content of such material, non-public information to any of the
Investors) and the date on which such Grace Period will begin and (ii) date on
which such Grace Period ends, provided further that (I) no Grace Period shall
exceed ten (10) consecutive days and during any three hundred sixty five (365)
day period all such Grace Periods shall not exceed an aggregate of thirty (30)
days, (II) the first day of any Grace Period must be at least five (5) Trading
Days after the last day of any prior Grace Period and (III) no Grace Period may
exist during the sixty (60) Trading Day period immediately following the
Effective Date of such Registration Statement (provided that such sixty (60)
Trading Day period shall be extended by the number of Trading Days during such
period and any extension thereof contemplated by this proviso during which such
Registration Statement is not effective or the prospectus contained therein is
not available for use) (each, an “Allowable Grace Period”). For purposes of
determining the length of a Grace Period above, such Grace Period shall begin on
and include the date the Investors receive the notice referred to in clause (i)
above and shall end on and include the later of the date the Investors receive
the notice referred to in clause (ii) above and the date referred to in such
notice. The provisions of Section 3(g) hereof shall not be applicable during the
period of any Allowable Grace Period. Upon expiration of each Grace Period, the
Company shall again be bound by the first sentence of Section 3(f) with respect
to the information giving rise thereto unless such material, non-public
information is no longer applicable. Notwithstanding anything to the contrary
contained in this Section 3(r), the Company shall cause its transfer agent to
deliver unlegended shares of Common Stock to a transferee of an Investor in
accordance with the terms of the Securities Purchase Agreement in connection
with any sale of Registrable Securities with respect to which such Investor has
entered into a contract for sale, and delivered a copy of the prospectus
included as part of the particular Registration Statement to the extent
applicable, prior to such Investor’s receipt of the notice of a Grace Period and
for which the Investor has not yet settled.

 

(s)          The Company shall take all other reasonable actions necessary to
expedite and facilitate disposition by each Investors of its Registrable
Securities pursuant to each Registration Statement.

 

(t)          Neither the Company nor any Subsidiary or affiliate thereof shall
identify any Investor as an underwriter in any public disclosure or filing with
the SEC, the Principal Market or any Eligible Market and any Buyer being deemed
an underwriter by the SEC shall not relieve the Company of any obligations it
has under this Agreement or any other Transaction Document (as defined in the
Securities Purchase Agreement); provided, however, that the foregoing shall not
prohibit the Company from including the disclosure found in the "Plan of
Distribution" section attached hereto as Exhibit B in the Registration
Statement.

 

(u)          Neither the Company nor any of its Subsidiaries has entered, as of
the date hereof, nor shall the Company or any of its Subsidiaries, on or after
the date of this Agreement, enter into any agreement with respect to its
securities, that would have the effect of impairing the rights granted to the
Buyers in this Agreement or otherwise conflicts with the provisions hereof.

 

4.           Obligations of the Investors.

 

(a)          At least five (5) Business Days prior to the first anticipated
filing date of each Registration Statement, the Company shall notify each
Investor in writing of the information the Company requires from each such
Investor with respect to such Registration Statement. It shall be a condition
precedent to the obligations of the Company to complete the registration
pursuant to this Agreement with respect to the Registrable Securities of a
particular Investor that such Investor shall furnish to the Company such
information regarding itself, the Registrable Securities held by it and the
intended method of disposition of the Registrable Securities held by it, as
shall be reasonably required to effect and maintain the effectiveness of the
registration of such Registrable Securities and shall execute such documents in
connection with such registration as the Company may reasonably request.

 

 14 

 

 

(b)          Each Investor, by such Investor’s acceptance of the Registrable
Securities, agrees to cooperate with the Company as reasonably requested by the
Company in connection with the preparation and filing of each Registration
Statement hereunder, unless such Investor has notified the Company in writing of
such Investor’s election to exclude all of such Investor’s Registrable
Securities from such Registration Statement.

 

(c)          Each Investor agrees that, upon receipt of any notice from the
Company of the happening of any event of the kind described in Section 3(g) or
the first sentence of 3(f), such Investor will immediately discontinue
disposition of Registrable Securities pursuant to any Registration Statement(s)
covering such Registrable Securities until such Investor’s receipt of the copies
of the supplemented or amended prospectus contemplated by Section 3(g) or the
first sentence of Section 3(f) or receipt of notice that no supplement or
amendment is required. Notwithstanding anything to the contrary in this
Section 4(c), the Company shall cause its transfer agent to deliver unlegended
shares of Common Stock to a transferee of an Investor in accordance with the
terms of the Securities Purchase Agreement in connection with any sale of
Registrable Securities with respect to which such Investor has entered into a
contract for sale prior to the Investor’s receipt of a notice from the Company
of the happening of any event of the kind described in Section 3(g) or the first
sentence of Section 3(f) and for which such Investor has not yet settled.

 

(d)          Each Investor covenants and agrees that it will comply with the
prospectus delivery requirements of the 1933 Act as applicable to it or an
exemption therefrom in connection with sales of Registrable Securities pursuant
to a Registration Statement.

 

5.           Expenses of Registration.

 

All reasonable expenses, other than underwriting discounts and commissions,
incurred in connection with registrations, filings or qualifications pursuant to
Sections 2 and 3, including, without limitation, all registration, listing and
qualifications fees, printers and accounting fees, FINRA filing fees (if any)
and fees and disbursements of counsel for the Company shall be paid by the
Company. The Company shall reimburse Legal Counsel for its fees and
disbursements in connection with registration, filing or qualification pursuant
to Sections 2 and 3 of this Agreement which amount shall be limited to $5,000
for each such registration, filing or qualification

 

6.           Indemnification.

 

If any Registrable Securities are included in a Registration Statement pursuant
to his Agreement that is declared effective by the SEC:

 

 15 

 

 

(a)          To the fullest extent permitted by law, the Company will, and
hereby does, indemnify, hold harmless and defend each Investor and each of its
directors, officers, shareholders, members, partners, employees, agents,
advisors, representatives (and any other Persons with a functionally equivalent
role of a Person holding such titles notwithstanding the lack of such title or
any other title) and each Person, if any, who controls such Investor within the
meaning of the 1933 Act or the 1934 Act and each of the directors, officers,
shareholders, members, partners, employees, agents, advisors, representatives
(and any other Persons with a functionally equivalent role of a Person holding
such titles notwithstanding the lack of such title or any other title) of such
controlling Persons (each, an “Indemnified Person”), against any losses,
obligations, claims, damages, liabilities, contingencies, judgments, fines,
penalties, charges, costs (including, without limitation, court costs,
reasonable attorneys’ fees and costs of defense and investigation), amounts paid
in settlement or expenses, joint or several, (collectively, “Claims”) incurred
in investigating, preparing or defending any action, claim, suit, inquiry,
proceeding, investigation or appeal taken from the foregoing by or before any
court or governmental, administrative or other regulatory agency, body or the
SEC, whether pending or threatened, whether or not an Indemnified Person is or
may be a party thereto (“Indemnified Damages”), to which any of them may become
subject insofar as such Claims (or actions or proceedings, whether commenced or
threatened, in respect thereof) arise out of or are based upon: (i) any untrue
statement or alleged untrue statement of a material fact in a Registration
Statement or any post-effective amendment thereto or in any filing made in
connection with the qualification of the offering under the securities or other
“blue sky” laws of any jurisdiction in which Registrable Securities are offered
(“Blue Sky Filing”), or the omission or alleged omission to state a material
fact required to be stated therein or necessary to make the statements therein
not misleading, (ii) any untrue statement or alleged untrue statement of a
material fact contained in the final prospectus (as amended or supplemented, if
the Company files any amendment thereof or supplement thereto with the SEC) or
the omission or alleged omission to state therein any material fact necessary to
make the statements made therein, in light of the circumstances under which the
statements therein were made, not misleading or (iii) any violation or alleged
violation by the Company of the 1933 Act, the 1934 Act, any other law,
including, without limitation, any state securities law, or any rule or
regulation thereunder relating to the offer or sale of the Registrable
Securities pursuant to a Registration Statement or (iv) any voliation of this
Agreement (the matters in the foregoing clauses (i) through (iv) being,
collectively, “Violations”). Subject to Section 6(c), the Company shall
reimburse the Indemnified Persons, promptly as such expenses are incurred and
are due and payable, for any legal fees or other reasonable expenses incurred by
them in connection with investigating or defending any such Claim.
Notwithstanding anything to the contrary contained herein, the indemnification
agreement contained in this Section 6(a): (i) shall not apply to a Claim by an
Indemnified Person arising out of or based upon a Violation which occurs in
reliance upon and in conformity with information furnished in writing to the
Company by such Indemnified Person for such Indemnified Person expressly for use
in connection with the preparation of such Registration Statement or any such
amendment thereof or supplement thereto, if such prospectus was timely made
available by the Company pursuant to Section 3(d); and (ii) shall not apply to
amounts paid in settlement of any Claim if such settlement is effected without
the prior written consent of the Company, which consent shall not be
unreasonably withheld or delayed. Such indemnity shall remain in full force and
effect regardless of any investigation made by or on behalf of the Indemnified
Person and shall survive the transfer of any of the Registrable Securities by
any of the Investors pursuant to Section 9.

 

 16 

 

 

(b)          In connection with any Registration Statement in which an Investor
is participating, such Investor agrees to severally and not jointly indemnify,
hold harmless and defend, to the same extent and in the same manner as is set
forth in Section 6(a), the Company, each of its directors, each of its officers
who signs the Registration Statement and each Person, if any, who controls the
Company within the meaning of the 1933 Act or the 1934 Act (each, an
“Indemnified Party”), against any Claim or Indemnified Damages to which any of
them may become subject, under the 1933 Act, the 1934 Act or otherwise, insofar
as such Claim or Indemnified Damages arise out of or are based upon any
Violation, in each case, to the extent, and only to the extent, that such
Violation occurs in reliance upon and in conformity with written information
furnished to the Company by such Investor expressly for use in connection with
such Registration Statement; and, subject to Section 6(c) and the below provisos
in this Section 6(b), such Investor will reimburse an Indemnified Party any
legal or other expenses reasonably incurred by such Indemnified Party in
connection with investigating or defending any such Claim; provided, however,
the indemnity agreement contained in this Section 6(b) and the agreement with
respect to contribution contained in Section 7 shall not apply to amounts paid
in settlement of any Claim if such settlement is effected without the prior
written consent of such Investor, which consent shall not be unreasonably
withheld or delayed, provided further that such Investor shall be liable under
this Section 6(b) for only that amount of a Claim or Indemnified Damages as does
not exceed the net proceeds to such Investor as a result of the applicable sale
of Registrable Securities pursuant to such Registration Statement. Such
indemnity shall remain in full force and effect regardless of any investigation
made by or on behalf of such Indemnified Party and shall survive the transfer of
any of the Registrable Securities by any of the Investors pursuant to Section 9.

 

(c)          Promptly after receipt by an Indemnified Person or Indemnified
Party (as the case may be) under this Section 6 of notice of the commencement of
any action or proceeding (including, without limitation, any governmental action
or proceeding) involving a Claim, such Indemnified Person or Indemnified Party
(as the case may be) shall, if a Claim in respect thereof is to be made against
any indemnifying party under this Section 6, deliver to the indemnifying party a
written notice of the commencement thereof, and the indemnifying party shall
have the right to participate in, and, to the extent the indemnifying party so
desires, jointly with any other indemnifying party similarly noticed, to assume
control of the defense thereof with counsel mutually satisfactory to the
indemnifying party and the Indemnified Person or the Indemnified Party (as the
case may be); provided, however, an Indemnified Person or Indemnified Party (as
the case may be) shall have the right to retain its own counsel with the fees
and expenses of such counsel to be paid by the indemnifying party if: (i) the
indemnifying party has agreed in writing to pay such fees and expenses; (ii) the
indemnifying party shall have failed promptly to assume the defense of such
Claim and to employ counsel reasonably satisfactory to such Indemnified Person
or Indemnified Party (as the case may be) in any such Claim; or (iii) the named
parties to any such Claim (including, without limitation, any impleaded parties)
include both such Indemnified Person or Indemnified Party (as the case may be)
and the indemnifying party, and such Indemnified Person or such Indemnified
Party (as the case may be) shall have been advised by counsel that a conflict of
interest is likely to exist if the same counsel were to represent such
Indemnified Person or such Indemnified Party and the indemnifying party (in
which case, if such Indemnified Person or such Indemnified Party (as the case
may be) notifies the indemnifying party in writing that it elects to employ
separate counsel at the expense of the indemnifying party, then the indemnifying
party shall not have the right to assume the defense thereof and such counsel
shall be at the expense of the Indemnifying Party, provided further that in the
case of clause (iii) above the indemnifying party shall not be responsible for
the reasonable fees and expenses of more than one (1) separate legal counsel for
such Indemnified Person or Indemnified Party (as the case may be). The
Indemnified Party or Indemnified Person (as the case may be) shall reasonably
cooperate with the indemnifying party in connection with any negotiation or
defense of any such action or Claim by the indemnifying party and shall furnish
to the indemnifying party all information reasonably available to the
Indemnified Party or Indemnified Person (as the case may be) which relates to
such action or Claim. The indemnifying party shall keep the Indemnified Party or
Indemnified Person (as the case may be) reasonably apprised at all times as to
the status of the defense or any settlement negotiations with respect thereto.
No indemnifying party shall be liable for any settlement of any action, claim or
proceeding effected without its prior written consent; provided, however, the
indemnifying party shall not unreasonably withhold, delay or condition its
consent. No indemnifying party shall, without the prior written consent of the
Indemnified Party or Indemnified Person (as the case may be), consent to entry
of any judgment or enter into any settlement or other compromise which does not
include as an unconditional term thereof the giving by the claimant or plaintiff
to such Indemnified Party or Indemnified Person (as the case may be) of a
release from all liability in respect to such Claim or litigation, and such
settlement shall not include any admission as to fault on the part of the
Indemnified Party. Following indemnification as provided for hereunder, the
indemnifying party shall be subrogated to all rights of the Indemnified Party or
Indemnified Person (as the case may be) with respect to all third parties, firms
or corporations relating to the matter for which indemnification has been made.
The failure to deliver written notice to the indemnifying party within a
reasonable time of the commencement of any such action shall not relieve such
indemnifying party of any liability to the Indemnified Person or Indemnified
Party (as the case may be) under this Section 6, except to the extent that the
indemnifying party is materially and adversely prejudiced in its ability to
defend such action.

 

 17 

 

 

(d)          The indemnification required by this Section 6 shall be made by
periodic payments of the amount thereof during the course of the investigation
or defense, as and when bills are received or Indemnified Damages are incurred.

 

(e)          The indemnity and contribution agreements contained herein shall be
in addition to (i) any cause of action or similar right of the Indemnified Party
or Indemnified Person against the indemnifying party or others, and (ii) any
liabilities the indemnifying party may be subject to pursuant to the law.

 

7.           Contribution.

 

To the extent any indemnification by an indemnifying party is prohibited or
limited by law, the indemnifying party agrees to make the maximum contribution
with respect to any amounts for which it would otherwise be liable under
Section 6 to the fullest extent permitted by law; provided, however: (i) no
contribution shall be made under circumstances where the maker would not have
been liable for indemnification under the fault standards set forth in Section 6
of this Agreement, (ii) no Person involved in the sale of Registrable Securities
which Person is guilty of fraudulent misrepresentation (within the meaning of
Section 11(f) of the 1933 Act) in connection with such sale shall be entitled to
contribution from any Person involved in such sale of Registrable Securities who
was not guilty of fraudulent misrepresentation; and (iii) contribution by any
seller of Registrable Securities shall be limited in amount to the amount of net
proceeds received by such seller from the applicable sale of such Registrable
Securities pursuant to such Registration Statement. Notwithstanding the
provisions of this Section 7, no Investor shall be required to contribute, in
the aggregate, any amount in excess of the amount by which the net proceeds
actually received by such Investor from the applicable sale of the Registrable
Securities subject to the Claim exceeds the amount of any damages that such
Investor has otherwise been required to pay, or would otherwise be required to
pay under Section 6(b), by reason of such untrue or alleged untrue statement or
omission or alleged omission.

 

 18 

 

 

8.           Reports Under the 1934 Act.

 

With a view to making available to the Investors the benefits of Rule 144, the
Company agrees to:

 

(a)          make and keep public information available, as those terms are
understood and defined in Rule 144;

 

(b)          file with the SEC in a timely manner all reports and other
documents required of the Company under the 1933 Act and the 1934 Act so long as
the Company remains subject to such requirements (it being understood and agreed
that nothing herein shall limit any obligations of the Company under the
Securities Purchase Agreement) and the filing of such reports and other
documents is required for the applicable provisions of Rule 144; and

 

(c)          furnish to each Investor so long as such Investor owns Registrable
Securities, promptly upon request, (i) a written statement by the Company, if
true, that it has complied with the reporting, submission and posting
requirements of Rule 144, the 1933 Act and the 1934 Act, (ii) a copy of the most
recent annual or quarterly report of the Company and such other reports and
documents so filed by the Company with the SEC if such reports are not publicly
available via EDGAR, and (iii) such other information as may be reasonably
requested to permit the Investors to sell such securities pursuant to Rule 144
without registration.

 

9.           Assignment of Registration Rights.

 

All or any portion of the rights under this Agreement shall be automatically
assignable by each Investor to any transferee or assignee (as the case may be)
of all or any portion of such Investor’s Registrable Securities or Notes if: (i)
such Investor agrees in writing with such transferee or assignee (as the case
may be) to assign all or any portion of such rights, and a copy of such
agreement is furnished to the Company within a reasonable time after such
transfer or assignment (as the case may be); (ii) the Company is, within a
reasonable time after such transfer or assignment (as the case may be),
furnished with written notice of (a) the name and address of such transferee or
assignee (as the case may be), and (b) the securities with respect to which such
registration rights are being transferred or assigned (as the case may be);
(iii) immediately following such transfer or assignment (as the case may be) the
further disposition of such securities by such transferee or assignee (as the
case may be) is restricted under the 1933 Act or applicable state securities
laws if so required; (iv) at or before the time the Company receives the written
notice contemplated by clause (ii) of this sentence such transferee or assignee
(as the case may be) agrees in writing with the Company to be bound by all of
the provisions contained herein; (v) such transfer or assignment (as the case
may be) shall have been made in accordance with the applicable requirements of
the Securities Purchase Agreement and the Notes (as the case may be); and (vi)
such transfer or assignment (as the case may be) shall have been conducted in
accordance with all applicable federal and state securities laws.

 

 19 

 

 

10.          Amendment of Registration Rights.

 

Provisions of this Agreement may be amended and the observance thereof may be
waived (either generally or in a particular instance and either retroactively or
prospectively), only with the written consent of the Company and the Required
Holders; provided that any such amendment or waiver that complies with the
foregoing, but that disproportionately, materially and adversely affects the
rights and obligations of any Investor relative to the comparable rights and
obligations of the other Investors shall require the prior written consent of
such adversely affected Investor. Any amendment or waiver effected in accordance
with this Section 10 shall be binding upon each Investor and the Company,
provided that no such amendment shall be effective to the extent that it (1)
applies to less than all of the holders of Registrable Securities or (2) imposes
any obligation or liability on any Investor without such Investor’s prior
written consent (which may be granted or withheld in such Investor’s sole
discretion). No waiver shall be effective unless it is in writing and signed by
an authorized representative of the waiving party. No consideration shall be
offered or paid to any Person to amend or consent to a waiver or modification of
any provision of this Agreement unless the same consideration (other than the
reimbursement of legal fees) also is offered to all of the parties to this
Agreement.

 

11.          Miscellaneous.

 

(a)          Solely for purposes of this Agreement, a Person is deemed to be a
holder of Registrable Securities whenever such Person owns, or is deemed to own,
of record such Registrable Securities. If the Company receives conflicting
instructions, notices or elections from two or more Persons with respect to the
same Registrable Securities, the Company shall act upon the basis of
instructions, notice or election received from such record owner of such
Registrable Securities.

 

(b)          Any notices, consents, waivers or other communications required or
permitted to be given under the terms of this Agreement must be in writing and
will be deemed to have been delivered: (i) upon receipt, when delivered
personally; (ii) upon receipt, when sent by facsimile or electronic mail
(provided confirmation of transmission is mechanically or electronically
generated and kept on file by the sending party); or (iii) one (1) Business Day
after deposit with a nationally recognized overnight delivery service with next
day delivery specified, in each case, properly addressed to the party to receive
the same. The addresses, facsimile numbers and email addresses for such
communications shall be:

 

 20 

 

  

If to the Company:

 

Rock Creek Pharmaceuticals, Inc.
2040 Whitfield Ave.
Ste. 300
Sarasota Florida 34240
Telephone: (941) 251-0497
Facsimile: (941) 251-0496
Attention: Chief Financial Officer
E-Mail: wmcmahon@rockcreekpharmaceuticals.com

 

With a copy (for informational purposes only) to:

 

Foley & Lardner LLP

100 N. Tampa Street, Suite 2700

Tampa, FL 33602

Telephone:     (813) 225-4122

Facsimile:      (813) 221-4210
Attention:       Curt P. Creely, Esq.

E-mail:            ccreely@foley.com

 

If to the Transfer Agent:

 

Wells Fargo Shareowner Services
1110 Centre Pointe Curve, Suite 101
Mendota Heights, MN 55120
Attention: Marty Knapp
Tel: (651) 450-4027
WFSSRelationshipManagement@wellsfargo.com

 

If to Legal Counsel:

 

Kelley Drye & Warren LLP
MetLife Building
200 Park Avenue
New York, NY 10166
Telephone: (212) 801-9200
Facsimile: (212) 805-9222
Attention: Michael A. Adelstein, Esq.
Email: madelstein@kelleydrye.com

 

If to a Buyer, to its address, facsimile number and/or email address set forth
on the Schedule of Buyers attached to the Securities Purchase Agreement, with
copies to such Buyer’s representatives as set forth on the Schedule of Buyers,
or to such other address, facsimile number, and/or email address and/or to the
attention of such other Person as the recipient party has specified by written
notice given to each other party five (5) days prior to the effectiveness of
such change, provided that Kelley Drye & Warren LLP shall only be provided
notices sent to the lead investor. Written confirmation of receipt (A) given by
the recipient of such notice, consent, waiver or other communication,
(B) mechanically or electronically generated by the sender’s facsimile machine
or email containing the time, date, recipient facsimile number or email address
and an image of the first page of such transmission or (C) provided by a courier
or overnight courier service shall be rebuttable evidence of personal service,
receipt by facsimile or receipt from a nationally recognized overnight delivery
service in accordance with clause (i), (ii) or (iii) above, respectively.

 

 21 

 

 

(c)          Failure of any party to exercise any right or remedy under this
Agreement or otherwise, or delay by a party in exercising such right or remedy,
shall not operate as a waiver thereof. The Company and each Investor acknowledge
and agree that irreparable damage would occur in the event that any of the
provisions of this Agreement were not performed in accordance with their
specific terms or were otherwise breached. It is accordingly agreed that each
party hereto shall be entitled to an injunction or injunctions to prevent or
cure breaches of the provisions of this Agreement by any other party hereto and
to enforce specifically the terms and provisions hereof (without the necessity
of showing economic loss and without any bond or other security being required),
this being in addition to any other remedy to which any party may be entitled by
law or equity.

 

(d)          All questions concerning the construction, validity, enforcement
and interpretation of this Agreement shall be governed by the internal laws of
the State of New York, without giving effect to any choice of law or conflict of
law provision or rule (whether of the State of New York or any other
jurisdictions) that would cause the application of the laws of any jurisdictions
other than the State of New York. Each party hereby irrevocably submits to the
exclusive jurisdiction of the state and federal courts sitting in The City of
New York, Borough of Manhattan, for the adjudication of any dispute hereunder or
in connection herewith or with any transaction contemplated hereby or discussed
herein, and hereby irrevocably waives, and agrees not to assert in any suit,
action or proceeding, any claim that it is not personally subject to the
jurisdiction of any such court, that such suit, action or proceeding is brought
in an inconvenient forum or that the venue of such suit, action or proceeding is
improper. Each party hereby irrevocably waives personal service of process and
consents to process being served in any such suit, action or proceeding by
mailing a copy thereof to such party at the address for such notices to it under
this Agreement and agrees that such service shall constitute good and sufficient
service of process and notice thereof. Nothing contained herein shall be deemed
to limit in any way any right to serve process in any manner permitted by law.
EACH PARTY HEREBY IRREVOCABLY WAIVES ANY RIGHT IT MAY HAVE TO, AND AGREES NOT TO
REQUEST, A JURY TRIAL FOR THE ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN
CONNECTION HEREWITH OR ARISING OUT OF THIS AGREEMENT OR ANY TRANSACTION
CONTEMPLATED HEREBY.

 

(e)          If any provision of this Agreement is prohibited by law or
otherwise determined to be invalid or unenforceable by a court of competent
jurisdiction, the provision that would otherwise be prohibited, invalid or
unenforceable shall be deemed amended to apply to the broadest extent that it
would be valid and enforceable, and the invalidity or unenforceability of such
provision shall not affect the validity of the remaining provisions of this
Agreement so long as this Agreement as so modified continues to express, without
material change, the original intentions of the parties as to the subject matter
hereof and the prohibited nature, invalidity or unenforceability of the
provision(s) in question does not substantially impair the respective
expectations or reciprocal obligations of the parties or the practical
realization of the benefits that would otherwise be conferred upon the parties.
The parties will endeavor in good faith negotiations to replace the prohibited,
invalid or unenforceable provision(s) with a valid provision(s), the effect of
which comes as close as possible to that of the prohibited, invalid or
unenforceable provision(s).

 

 22 

 

 

(f)          This Agreement, the other Transaction Documents, the schedules and
exhibits attached hereto and thereto and the instruments referenced herein and
therein constitute the entire agreement among the parties hereto and thereto
solely with respect to the subject matter hereof and thereof. There are no
restrictions, promises, warranties or undertakings, other than those set forth
or referred to herein and therein. This Agreement, the other Transaction
Documents, the schedules and exhibits attached hereto and thereto and the
instruments referenced herein and therein supersede all prior agreements and
understandings among the parties hereto solely with respect to the subject
matter hereof and thereof; provided, however, nothing contained in this
Agreement or any other Transaction Document shall (or shall be deemed to) (i)
have any effect on any agreements any Investor has entered into with the Company
or any of its Subsidiaries prior to the date hereof with respect to any prior
investment made by such Investor in the Company, (ii) waive, alter, modify or
amend in any respect any obligations of the Company or any of its Subsidiaries
or any rights of or benefits to any Investor or any other Person in any
agreement entered into prior to the date hereof between or among the Company
and/or any of its Subsidiaries and any Investor and all such agreements shall
continue in full force and effect or (iii) limit any obligations of the Company
under any of the other Transaction Documents.

 

(g)          Subject to compliance with Section 9 (if applicable), this
Agreement shall inure to the benefit of and be binding upon the permitted
successors and assigns of each of the parties hereto. This Agreement is not for
the benefit of, nor may any provision hereof be enforced by, any Person, other
than the parties hereto, their respective permitted successors and assigns and
the Persons referred to in Sections 6 and 7 hereof.

 

(h)          The headings in this Agreement are for convenience of reference
only and shall not limit or otherwise affect the meaning hereof. Unless the
context clearly indicates otherwise, each pronoun herein shall be deemed to
include the masculine, feminine, neuter, singular and plural forms thereof. The
terms “including,” “includes,” “include” and words of like import shall be
construed broadly as if followed by the words “without limitation.” The terms
“herein,” “hereunder,” “hereof” and words of like import refer to this entire
Agreement instead of just the provision in which they are found.

 

(i)          This Agreement may be executed in two or more identical
counterparts, each of which shall be deemed an origination, but all of which
shall be considered one and the same agreement and shall become effective when
counterparts have been signed by each party and delivered to the other party. In
the event that any signature is delivered by facsimile transmission or by an
email which contains a portable document format (.pdf) file of an executed
signature page, such signature page shall create a valid and binding obligation
of the party executing (or on whose behalf such signature is executed) with the
same force and effect as if such signature page were an original thereof.

 

 23 

 

 

(j)          Each party shall do and perform, or cause to be done and performed,
all such further acts and things, and shall execute and deliver all such other
agreements, certificates, instruments and documents as any other party may
reasonably request in order to carry out the intent and accomplish the purposes
of this Agreement and the consummation of the transactions contemplated hereby.

 

(k)          The language used in this Agreement will be deemed to be the
language chosen by the parties to express their mutual intent and no rules of
strict construction will be applied against any party. Notwithstanding anything
to the contrary set forth in Section 10, terms used in this Agreement but
defined in the other Transaction Documents shall have the meanings ascribed to
such terms on the Closing Date in such other Transaction Documents unless
otherwise consented to in writing by each Investor.

 

(l)          All consents and other determinations required to be made by the
Investors pursuant to this Agreement shall be made, unless otherwise specified
in this Agreement, by the Required Holders, determined as if all of the
outstanding Notes then held by the Investors have been converted for Registrable
Securities without regard to any limitations on redemption, amortization and/or
conversion of the Notes then held by Investors.

 

(m)          This Agreement is intended for the benefit of the parties hereto
and their respective permitted successors and assigns, and is not for the
benefit of, nor may any provision hereof be enforced by, any other Person.

 

(n)          The obligations of each Investor under this Agreement and the other
Transaction Documents are several and not joint with the obligations of any
other Investor, and no Investor shall be responsible in any way for the
performance of the obligations of any other Investor under this Agreement or any
other Transaction Document. Nothing contained herein or in any other Transaction
Document, and no action taken by any Investor pursuant hereto or thereto, shall
be deemed to constitute the Investors as, and the Company acknowledges that the
Investors do not so constitute, a partnership, an association, a joint venture
or any other kind of group or entity, or create a presumption that the Investors
are in any way acting in concert or as a group or entity with respect to such
obligations or the transactions contemplated by the Transaction Documents or any
matters, and the Company acknowledges that the Investors are not acting in
concert or as a group, and the Company shall not assert any such claim, with
respect to such obligations or the transactions contemplated by this Agreement
or any of the other the Transaction Documents. Each Investor shall be entitled
to independently protect and enforce its rights, including, without limitation,
the rights arising out of this Agreement or out of any other Transaction
Documents, and it shall not be necessary for any other Investor to be joined as
an additional party in any proceeding for such purpose. The use of a single
agreement with respect to the obligations of the Company contained herein was
solely in the control of the Company, not the action or decision of any
Investor, and was done solely for the convenience of the Company and not because
it was required or requested to do so by any Investor. It is expressly
understood and agreed that each provision contained in this Agreement and in
each other Transaction Document is between the Company and an Investor, solely,
and not between the Company and the Investors collectively and not between and
among Investors.

 

 24 

 

 

[signature page follows]

 

 25 

 

 

IN WITNESS WHEREOF, each Buyer and the Company have caused their respective
signature page to this Registration Rights Agreement to be duly executed as of
the date first written above.

  

  COMPANY:       ROCK CREEK PHARMACEUTICALS, INC.         By:       Name:    
Title:

 

 

 

 

IN WITNESS WHEREOF, each Buyer and the Company have caused their respective
signature page to this Registration Rights Agreement to be duly executed as of
the date first written above.

  



  BUYERS:       Alto Opportunity Master Fund, SPC       By:       Name:    
Title:



  

 

 

  

IN WITNESS WHEREOF, each Buyer and the Company have caused their respective
signature page to this Registration Rights Agreement to be duly executed as of
the date first written above.

  

  HUDSON BAY MASTER FUND LTD       By:       Name:     Title:

 

 

 

  

EXHIBIT A

 

FORM OF NOTICE OF EFFECTIVENESS
OF REGISTRATION STATEMENT

 

            Attention:     

 

Re:     Rock Creek Pharmaceuticals, Inc.

 

Ladies and Gentlemen:

 

[We are][I am] counsel to Rock Creek Pharmaceuticals, Inc., a Delaware
corporation (the “Company”), and have represented the Company in connection with
that certain Securities Purchase Agreement (the “Securities Purchase Agreement”)
entered into by and among the Company and the buyers named therein
(collectively, the “Holders”) pursuant to which the Company issued to the
Holders senior secured convertible notes (the “Notes”) convertible into the
Company’s shares of common stock, $0.0001 par value per share (the “Common
Stock”). Pursuant to the Securities Purchase Agreement, the Company also has
entered into a Registration Rights Agreement with the Holders (the “Registration
Rights Agreement”) pursuant to which the Company agreed, among other things, to
register the Registrable Securities (as defined in the Registration Rights
Agreement), including the shares of Common Stock issuable upon conversion of the
Notes under the Securities Act of 1933, as amended (the “1933 Act”). In
connection with the Company’s obligations under the Registration Rights
Agreement, on ____________ ___, 20__, the Company filed a Registration Statement
on Form [S-1][S-3] (File No. 333-_____________) (the “Registration Statement”)
with the Securities and Exchange Commission (the “SEC”) relating to the
Registrable Securities which names each of the Holders as a selling stockholder
thereunder.

 

In connection with the foregoing, [we][I] advise you that [a member of the SEC’s
staff has advised [us][me] by telephone that [the SEC has entered an order
declaring the Registration Statement effective under the 1933 Act at [ENTER TIME
OF EFFECTIVENESS] on [ENTER DATE OF EFFECTIVENESS]] [an order declaring the
Registration Statement effective under the 1933 Act at [ENTER TIME OF
EFFECTIVENESS] on [ENTER DATE OF EFFECTIVENESS]] has been posted on the web site
of the SEC at www.sec.gov] and [we][I] have no knowledge, after a review of
information posted on the website of the SEC at
http://www.sec.gov/litigation/stoporders.shtml, that any stop order suspending
its effectiveness has been issued or that any proceedings for that purpose are
pending before, or threatened by, the SEC and the Registrable Securities are
available for resale under the 1933 Act pursuant to the Registration Statement.

 

This letter shall serve as our standing opinion to you that the shares of Common
Stock underlying the Notes are freely transferable by the Holders pursuant to
the Registration Statement. You need not require further letters from us to
effect any future legend-free issuance or reissuance of such shares of Common
Stock to the Holders as contemplated by the Company’s Irrevocable Transfer Agent
Instructions dated _________ __, 20__.

 

  Very truly yours,       [ISSUER’S COUNSEL]       By:  

 

CC: Alto Opportunity Master Fund, SPC   Hudson Bay Master Fund Ltd.

 

 

 

 

EXHIBIT B

 

SELLING STOCKHOLDERS

 

The shares of common stock being offered by the selling stockholders are those
issuable to the selling stockholders upon conversion of the notes. For
additional information regarding the issuance of the notes, see “Private
Placement of Notes” above. We are registering the shares of common stock in
order to permit the selling stockholders to offer the shares for resale from
time to time. Except for the ownership of the notes issued pursuant to the
Securities Purchase Agreement, the selling stockholders have not had any
material relationship with us within the past three years.

 

The table below lists the selling stockholders and other information regarding
the beneficial ownership (as determined under Section 13(d) of the Securities
Exchange Act of 1934, as amended, and the rules and regulations thereunder) of
the shares of common stock held by each of the selling stockholders. The second
column lists the number of shares of common stock beneficially owned by the
selling stockholders, based on their respective ownership of shares of common
stock, notes, as of ________, 2014, assuming conversion of the notes held by
each such selling stockholder on that date but taking account of any limitations
on conversion and exercise set forth therein.

 

The third column lists the shares of common stock being offered by this
prospectus by the selling stockholders and does not take in account any
limitations on conversion of the notes set forth therein.

 

In accordance with the terms of a registration rights agreement with the holders
of the notes, this prospectus generally covers the resale of 125% of the maximum
number of shares of common stock issued or issuable pursuant to the Series A
Notes, including payment of interest on the notes through [DATE], determined as
if the outstanding notes (including interest on the notes through [DATE]) were
converted in full (without regard to any limitations on conversion contained
therein solely for the purpose of such calculation) at a conversion price or
interest conversion price (as the case may be) calculated as of the trading day
immediately preceding the date this registration statement was initially filed
with the SEC. Because the conversion price [and the interest conversion price]
of the notes may be adjusted, the number of shares that will actually be issued
may be more or less than the number of shares being offered by this prospectus.
The fourth column assumes the sale of all of the shares offered by the selling
stockholders pursuant to this prospectus.

 

Under the terms of the notes, a selling stockholder may not convert the notes to
the extent (but only to the extent) such selling stockholder or any of its
affiliates would beneficially own a number of shares of our common stock which
would exceed 4.99% of the outstanding shares of the Company. The number of
shares in the second column reflects these limitations. The selling stockholders
may sell all, some or none of their shares in this offering. See “Plan of
Distribution.”

 

 

 

 

Name of Selling Stockholder  Number of Shares of
Common Stock Owned
Prior to Offering   Maximum Number of Shares
of Common Stock to be Sold
Pursuant to this Prospectus   Number of Shares of
Common Stock of
Owned After Offering                Alto Opportunity Master Fund, SPC (1)    
                        Hudson Bay Master Fund Ltd.            

 

(1)         [            ]

 

(2)         [            ]

 

 

 

 

PLAN OF DISTRIBUTION

 

We are registering the shares of common stock issuable upon conversion of the
notes to permit the resale of these shares of common stock by the holders of the
notes from time to time after the date of this prospectus. We will not receive
any of the proceeds from the sale by the selling stockholders of the shares of
common stock. We will bear all fees and expenses incident to our obligation to
register the shares of common stock.

 

The selling stockholders may sell all or a portion of the shares of common stock
held by them and offered hereby from time to time directly or through one or
more underwriters, broker-dealers or agents. If the shares of common stock are
sold through underwriters or broker-dealers, the selling stockholders will be
responsible for underwriting discounts or commissions or agent’s commissions.
The shares of common stock may be sold in one or more transactions at fixed
prices, at prevailing market prices at the time of the sale, at varying prices
determined at the time of sale or at negotiated prices. These sales may be
effected in transactions, which may involve crosses or block transactions,
pursuant to one or more of the following methods:

 

·on any national securities exchange or quotation service on which the
securities may be listed or quoted at the time of sale;

 

·in the over-the-counter market;

 

·in transactions otherwise than on these exchanges or systems or in the
over-the-counter market;

 

·through the writing or settlement of options, whether such options are listed
on an options exchange or otherwise;

 

·ordinary brokerage transactions and transactions in which the broker-dealer
solicits purchasers;

 

·block trades in which the broker-dealer will attempt to sell the shares as
agent but may position and resell a portion of the block as principal to
facilitate the transaction;

 

·purchases by a broker-dealer as principal and resale by the broker-dealer for
its account;

 

·an exchange distribution in accordance with the rules of the applicable
exchange;

 

·privately negotiated transactions;

 

·short sales made after the date the Registration Statement is declared
effective by the SEC;

 

·broker-dealers may agree with a selling security holder to sell a specified
number of such shares at a stipulated price per share;

 

·a combination of any such methods of sale; and

 

 

 

 

·any other method permitted pursuant to applicable law.

 

The selling stockholders may also sell shares of common stock under Rule 144
promulgated under the Securities Act of 1933, as amended, if available, rather
than under this prospectus. In addition, the selling stockholders may transfer
the shares of common stock by other means not described in this prospectus. If
the selling stockholders effect such transactions by selling shares of common
stock to or through underwriters, broker-dealers or agents, such underwriters,
broker-dealers or agents may receive commissions in the form of discounts,
concessions or commissions from the selling stockholders or commissions from
purchasers of the shares of common stock for whom they may act as agent or to
whom they may sell as principal (which discounts, concessions or commissions as
to particular underwriters, broker-dealers or agents may be in excess of those
customary in the types of transactions involved). In connection with sales of
the shares of common stock or otherwise, the selling stockholders may enter into
hedging transactions with broker-dealers, which may in turn engage in short
sales of the shares of common stock in the course of hedging in positions they
assume. The selling stockholders may also sell shares of common stock short and
deliver shares of common stock covered by this prospectus to close out short
positions and to return borrowed shares in connection with such short sales. The
selling stockholders may also loan or pledge shares of common stock to
broker-dealers that in turn may sell such shares.

 

The selling stockholders may pledge or grant a security interest in some or all
of the notes or shares of common stock owned by them and, if they default in the
performance of their secured obligations, the pledgees or secured parties may
offer and sell the shares of common stock from time to time pursuant to this
prospectus or any amendment to this prospectus under Rule 424(b)(3) or other
applicable provision of the Securities Act amending, if necessary, the list of
selling stockholders to include the pledgee, transferee or other successors in
interest as selling stockholders under this prospectus. The selling stockholders
also may transfer and donate the shares of common stock in other circumstances
in which case the transferees, donees, pledgees or other successors in interest
will be the selling beneficial owners for purposes of this prospectus.

 

To the extent required by the Securities Act and the rules and regulations
thereunder, the selling stockholders and any broker-dealer participating in the
distribution of the shares of common stock may be deemed to be “underwriters”
within the meaning of the Securities Act, and any commission paid, or any
discounts or concessions allowed to, any such broker-dealer may be deemed to be
underwriting commissions or discounts under the Securities Act. At the time a
particular offering of the shares of common stock is made, a prospectus
supplement, if required, will be distributed, which will set forth the aggregate
amount of shares of common stock being offered and the terms of the offering,
including the name or names of any broker-dealers or agents, any discounts,
commissions and other terms constituting compensation from the selling
stockholders and any discounts, commissions or concessions allowed or re-allowed
or paid to broker-dealers.

 

Under the securities laws of some states, the shares of common stock may be sold
in such states only through registered or licensed brokers or dealers. In
addition, in some states the shares of common stock may not be sold unless such
shares have been registered or qualified for sale in such state or an exemption
from registration or qualification is available and is complied with.

 

 

 

 

There can be no assurance that any selling stockholder will sell any or all of
the shares of common stock registered pursuant to the registration statement, of
which this prospectus forms a part.

 

The selling stockholders and any other person participating in such distribution
will be subject to applicable provisions of the Securities Exchange Act of 1934,
as amended, and the rules and regulations thereunder, including, without
limitation, to the extent applicable, Regulation M of the Exchange Act, which
may limit the timing of purchases and sales of any of the shares of common stock
by the selling stockholders and any other participating person. To the extent
applicable, Regulation M may also restrict the ability of any person engaged in
the distribution of the shares of common stock to engage in market-making
activities with respect to the shares of common stock. All of the foregoing may
affect the marketability of the shares of common stock and the ability of any
person or entity to engage in market-making activities with respect to the
shares of common stock.

 

We will pay all expenses of the registration of the shares of common stock
pursuant to the registration rights agreement, estimated to be $[     ] in
total, including, without limitation, Securities and Exchange Commission filing
fees and expenses of compliance with state securities or “blue sky” laws;
provided, however, a selling stockholder will pay all underwriting discounts and
selling commissions, if any. We will indemnify the selling stockholders against
liabilities, including some liabilities under the Securities Act in accordance
with the registration rights agreements or the selling stockholders will be
entitled to contribution. We may be indemnified by the selling stockholders
against civil liabilities, including liabilities under the Securities Act that
may arise from any written information furnished to us by the selling
stockholder specifically for use in this prospectus, in accordance with the
related registration rights agreements or we may be entitled to contribution.

 

Once sold under the registration statement, of which this prospectus forms a
part, the shares of common stock will be freely tradable in the hands of persons
other than our affiliates.

 

 

 

 



 

Exhibit C 

 

DEPOSIT ACCOUNT CONTROL AGREEMENT



This DEPOSIT ACCOUNT CONTROL AGREEMENT (this “Agreement”) is made as of the ____
day of October, 2015, by and among Whitney Bank d/b/a Hancock Bank, a
Mississippi chartered banking corporation, (“Bank”), _______________, a
_________________ (“Secured Party”), and Rock Creek Pharmaceuticals, Inc., a
Delaware corporation (“Customer”). Customer, Bank and Secured Party (the
“Parties”), intending to be legally bound, hereby agree as follows:

 

1.Establishment of Accounts. As of the date of this Agreement, each of Bank and
Customer acknowledges and confirms that Customer has established that certain
deposit account in the name of Customer at Bank, as identified on Exhibit A
attached hereto and made a part hereof (individually, the “Account”, and
individually or collectively with any accounts that Exhibit A may be amended to
include, the “Accounts”). This Agreement shall hereafter refer to the Accounts
and to all funds, checks, cash, items, instruments, and other things of value at
any time paid, deposited, credited, or held in, payable or able to be withdrawn
from, or in transit to any Account (whether for collection, provisionally, or
otherwise) and all proceeds of all of the foregoing (collectively, the “Account
Collateral”).

 

2.Acknowledgement of Security Interest. Customer hereby acknowledges that it has
granted a first priority security interest in, lien upon, and pledge of the
Accounts and the Account Collateral to Secured Party. The Bank and Customer
acknowledge that neither the Bank nor the Customer knows of any claim to or
interest in the Account or the Account Collateral, except for claims and
interests of the parties referred to in this Agreement. This Agreement
constitutes a separate agreement for each Account and is intended to perfect
Secured Party’s security interest in, and give “control,” as defined in Section
9-104 of the Uniform Commercial Code as in effect in the State of New York (the
“UCC”), in favor of Secured Party with respect to the Accounts and the Account
Collateral. Each of the Bank and the Customer agrees that it will not enter into
any agreement with any person or entity in connection with the Accounts by which
Bank is obligated to comply with instructions from such person or entity which
conflict with this Agreement. Bank, for purposes of this Agreement, also
confirms that it is a “Bank” as defined in 9-102(8) of the UCC.

 

3.Account Rules. The Accounts are subject to: (a) Bank’s right to place holds
for uncollected funds pursuant to Federal Reserve Regulation CC; (b) Bank’s
account and applicable service agreements, disclosures, other deposit account
documentation; and (c) Bank’s customary procedures and practices in connection
therewith (all of the foregoing collectively, the “Account Rules”) as may be in
effect from time to time. In the event of a conflict between the terms of this
Agreement and the Account Rules, the terms of this Agreement shall prevail.

 

  

 

 

4.Account Access and Control. Customer and Secured Party agree that, Customer
shall not be entitled to access the Accounts or the Account Collateral, and Bank
shall only comply with instructions originated by Secured Party regarding the
Accounts or the Account Collateral (the “Instructions”), including, without
limitation, instructions regarding wire and other transfers of money, giving
stop payment orders, paying or returning items presented for payment, or making
withdrawals therefrom, and such other actions as shall from time to time be
specified in writing by Secured Party that are within the Account Rules.
Customer hereby irrevocably authorizes and directs Bank to comply with any such
Instructions, without notice to or further action or consent by Customer and
notwithstanding any subsequent objection or contrary direction Bank may receive
from Customer. Customer shall not be permitted to close any Account without the
prior written consent of Secured Party. Upon the written direction and
authorization of the Secured Party from time to time in the general form as
attached hereto on Exhibit B, Bank shall, by wire transfer or via the ACH
system, transfer such funds from the Account to such account of Customer or of
the Secured Party as specified by the Secured Party in such instructions.
Notwithstanding the foregoing, Bank reserves the right to suspend all activities
in the Accounts in the event Bank reasonably believes that fraudulent or illegal
activities have occurred in connection with any such Account or this Agreement;
and Bank will provide notice thereof to Secured Party, provided that such notice
shall be as permitted by relevant law.

 

5.Limitation of Liability of Bank. Bank shall have no responsibility or
liability to Customer or Secured Party for complying with the Instructions
concerning the Accounts which are received by Bank. Bank shall have no
responsibility or liability to Customer for complying with any Instructions, and
shall have no responsibility to investigate the appropriateness of any such
Instructions, even if Customer notifies Bank that Secured Party is not legally
entitled to originate any such Instructions. Bank may rely, and Bank shall be
protected in acting, or refraining from acting, upon any notice (including but
not limited to electronic facsimile of such notice) believed by Bank to be
genuine and to have been given by the proper party or parties. Notwithstanding
the foregoing, as provided in Section 8, Bank acknowledges that Bank shall be
liable for its own bad faith, gross negligence, willful misconduct or criminal
acts as determined by a final non-appealable judgment by a court of competent
jurisdiction.

 

6.Subordination of Rights; Setoff. Bank hereby subordinates in favor of Secured
Party all existing and future rights of recoupment or setoff and banker’s liens
against the Accounts and the Account Collateral, except those rights of setoff
and banker’s liens arising in connection with:

 

(a)processing or encoding errors arising in an Account;    

(b)items deposited in or credited to an Account that are subsequently returned
to Bank unpaid;    

(c)automated clearing house (“ACH”) credit entries initiated from an Account by
Customer or Secured Party for which there are insufficient funds in the
applicable Account on the date required by the applicable agreement with Bank
for such services, or ACH debit entries initiated from an Account by Customer or
Secured Party which are returned to Bank for any reason;    

(d)all other charges and obligations and liabilities arising out of any cash
management services provided by Bank for Customer; and    

(e)any of Bank’s charges, fees and expenses provided for herein, and any other
agreement pursuant to which Bank provides services to Customer for which
Customer is responsible.

 

Page 2  

 

 

Customer and Secured Party each understand and agree that Bank is authorized to
collect any amount owing pursuant to the preceding sentence (a “Chargeable
Amount”) by debiting any of the Accounts. Customer shall pay any Chargeable
Amount immediately upon demand to the extent there are not sufficient funds in
the Accounts to cover any Chargeable Amount on the day of the debit. If any
Chargeable Amount has not been paid in full by Customer within fifteen (15) days
after demand on Customer by Bank and there are still insufficient funds in the
Accounts, then Secured Party shall pay the Chargeable Amount to Bank, within
fifteen (15) days after receipt of written demand from Bank. If Bank is stayed
or prohibited from making demand upon Customer for any reason, then Bank shall
not be required to: (a) make such demand upon Customer or (b) wait fifteen (15)
days prior to making demand on Secured Party. Customer shall reimburse Secured
Party for any amounts so paid by the Secured Party. Secured Party’s obligation
for Chargeable Amounts will be limited to the aggregate amount transferred from
the Account as a result of Bank’s acting upon the Instructions. Any demand on
Secured Party by Bank for reimbursement of a Chargeable Amount must be made
within ninety (90) days after the termination of this Agreement.

 

7.Account Information. To the extent practical, Bank shall make available to
Secured Party such information with respect to the Accounts and Account
Collateral as Secured Party may from time to time reasonably request, including,
without limitation, duplicate copies of all bank statements provided
concurrently with the delivery thereof to Customer. Customer hereby consents to
such information being provided to Secured Party.

 

8.Protection and Indemnification of Bank. Customer and Secured Party agree that
Bank shall have no liability to either of them for any loss or damage that
either or both may claim to have suffered or incurred, either directly or
indirectly, by reason of this Agreement or any transaction or service
contemplated by the provisions hereof, except to the extent primarily
attributable to the bad faith, gross negligence, willful misconduct or criminal
acts of Bank, as determined by a final non-appealable judgment by a court of
competent jurisdiction. In no event shall Bank be liable for losses or delays
resulting from computer malfunction, interruption of communication facilities,
labor difficulties or other causes beyond Bank’s reasonable control. Customer
hereby indemnifies and holds harmless Bank, its affiliates, and its and their
directors, officers, agents and employees from and against any and all claims,
damages, penalties, judgments, liabilities, losses or expenses (including
reasonable attorneys’ fees and disbursements) arising out of, resulting from, or
in any way related to this Agreement or any action taken or not taken pursuant
to this Agreement except to the extent such claims, damages, penalties,
judgments, liabilities, losses or expenses are primarily caused by Bank’s bad
faith, gross negligence, willful misconduct or criminal acts, as determined by a
final non-appealable judgment by a court of competent jurisdiction. Bank’s
duties and obligations shall be determined solely by the provisions of this
Agreement and Bank shall not be liable except for the performance of its duties
and obligations as are set forth herein. Bank shall have no obligation to review
or confirm that any actions taken pursuant to this Agreement comply with any
other agreement or document. Substantial compliance by Bank with its standard
procedures for the services Bank is providing hereunder shall be deemed to be
exercise by it of ordinary care. In no event shall Bank be liable for any lost
profits or for any indirect, special, consequential or punitive damages even if
advised of the possibility or likelihood of such damages. This paragraph shall
survive termination of this Agreement.

 

Page 3  

 

 

9.Notices. Except as otherwise provided in this Agreement, all notices permitted
or required by this Agreement shall be in writing and shall be deemed to have
been duly given (a) immediately upon personal delivery (whether by messenger,
telegram, or otherwise); (b) immediately upon facsimile transmission (with a
confirmation of receipt to the sending Party); (c) five (5) Business Days after
deposit, postage prepaid, in the United States mail, if sent by certified or
registered mail; or (d) one (1) Business Day after having been timely and
properly deposited for overnight delivery, fee prepaid, with a reputable
overnight courier service and addressed to the addresses for Bank, Secured Party
and Customer set forth on the signature page of this Agreement, or in accordance
with such other address information as the Party to receive notice may provide
in writing to the other Parties in accordance with this notice provision. Any
notice given by any other method will be deemed to have been duly given upon its
receipt. For purposes of this Agreement, “Business Day” shall mean a day on
which [Bank’s main office in Gulfport, Mississippi is open to the public for
carrying on substantially all of its banking functions], but shall not include
Saturdays, Sundays, or legal holidays.

 

10.Termination. Secured Party may terminate this Agreement upon prior written
notice to Customer and Bank. Bank may terminate this Agreement upon at least
thirty (30) days prior written notice to Customer and Secured Party. Customer
may not terminate this Agreement without the written consent of the Secured
Party. Notwithstanding the foregoing, Bank may terminate this Agreement
immediately if it becomes aware of fraud or criminal activity in connection with
any Account or this Agreement; and Bank will provide notice thereof to Secured
Party and Customer, provided that such notice shall be as permitted by relevant
law. The obligations of Customer and Secured Party to Bank pursuant to
paragraphs 6 and 8, respectively, shall survive the termination of this
Agreement. Prior to any termination of this Agreement pursuant to this Section
10, the Bank hereby agrees that it shall promptly take, at Customer’s sole cost
and expense, all actions necessary to transfer any funds in the Account to the
institution designated in writing by the Secured Party.

 

11.Right to Place Hold; Bankruptcy; Interpleader. If at any time: (a) Bank, in
good faith, is in doubt as to the action it should take under this Agreement;
(b) Customer becomes subject to a voluntary or involuntary bankruptcy,
reorganization, receivership or similar proceeding; or (c) Bank is served with
legal process which it in good faith believes prohibits the disbursement of the
funds deposited in any Account, then Bank shall have the right to (i) place a
hold on the funds in the Account until such time as it receives an appropriate
court order or other assurance satisfactory to it as to the disposition of the
funds in the Account; or (ii) commence, at Customer’s expense, an interpleader
action in any competent federal or state court located in New York, New York,
and otherwise to take no further action except in accordance with written
instructions from the Secured Party or in accordance with the final order of a
competent court served on Bank. The Bank shall promptly notify the Customer and
Secured Party in writing prior to taking, suffering or omitting to take any
action pursuant to this Section 11. Without limiting the generality of any other
similar provision within this Agreement, the phrase “at Customer’s expense”
includes, but is not limited to, reasonable attorneys’ fees and the related
costs incurred by the Bank to commence and maintain any such interpleader,
except to the extent primarily attributable to the bad faith, gross negligence,
willful misconduct or criminal acts of Bank, as determined by a final
non-appealable judgment by a court of competent jurisdiction. Such fees and
costs incurred at Customer’s expense shall also be deem a “Chargeable Amount”
under Section 6 above.

 

Page 4  

 

 

12.Captions. Any paragraph or other captions are inserted for convenience only
and shall not be considered a part of or affect the interpretation or
construction of any of the provisions of this Agreement.

 

13.Entire Agreement; Amendments. This Agreement contains the entire agreement of
the Parties with respect to its subject matter, and no oral or prior written
statements or representations not incorporated herein shall have any force or
effect. This Agreement shall not be effective until signed by Bank, Secured
Party, and Customer and shall be binding upon and inure to the benefit of Bank,
Secured Party, and Customer and their respective legal representatives,
successors, and assigns. This Agreement may not be modified without the consent
of all of the Parties to this Agreement.

 

14.Waiver. The failure of any Party at any time to require performance by any
other Party of any provision of this Agreement shall not affect in any way the
right to require performance at any subsequent time. Any waiver by any Party of
the breach of any provision of this Agreement shall be in writing and shall not
operate as or be construed to be a waiver of any other breach of the provision
or of any breach of any other provision of this Agreement. No course of dealing
or performance shall be deemed to amend or otherwise affect any provision of
this Agreement.

 

15.Severability. If any provision of this Agreement is determined by a court of
competent jurisdiction to be invalid, illegal, or unenforceable, that
determination shall not affect any other provision of this Agreement, and each
such other provision shall be construed and enforced as if the invalid, illegal,
or unenforceable provision were not contained herein.

 

16.Counterparts. This Agreement may be executed in any number of counterparts,
each of which shall be deemed an original but all of which together shall
constitute one and the same instrument. Delivery of an executed signature page
counterpart to this Agreement via telecopier facsimile transmission or other
similar method of electronic transmission shall be effective as if it were
delivery of a manually delivered, original, executed counterpart thereof.

 

17.Governing Law; Jury Trial Waiver. The validity, construction, interpretation,
and enforcement of this Agreement, and the rights of the Parties hereto, in
connection with each Account shall be determined under, governed by, and
construed in accordance with the internal laws of the State of New York, without
regard to the principles of conflicts of law. The Parties agree that Bank’s
jurisdiction for purposes of Section 9-304 of the UCC shall be the State of New
York. EACH OF THE PARTIES WAIVES ANY AND ALL RIGHTS IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATED TO THIS AGREEMENT,
REGARDLESS OF THE NATURE OF THE CLAIM OR FORM OF THE ACTION.

 

[Remainder of Page Intentionally Left Blank.
Signatures on Following Page.]

 

Page 5  

 

 

IN WITNESS WHEREOF, each of the Parties has executed and delivered this Deposit
Account Control Agreement effective as of the day and year first set forth
above.

 

Bank’s Address for Notices: BANK:         Whitney Bank d/b/a Hancock Bank
Whitney Bank d/b/a Hancock Bank     100 Capitol Commerce Center Blvd.     4th
Floor, Suite 450 By:   Montgomery, AL 36117 Print Name:   Attention: Deposit
Services Manager Title:   Fax: (334) 213-0974     Email: N/A     with a copy,
which shall not constitute notice, to:    

 

Whitney Bank d/b/a Hancock Bank

One Hancock Plaza, 6th Floor

2510 14th Street

Gulfport, MS 39501

Attention: Legal Dept.

Fax: (228) 563-5759
Email: N/A

 

Secured Party’s Address for Notices:   SECURED PARTY:                          
By:         Print Name:         Title:   Fax:         Email:                  
Customer’s Address for Notices:   CUSTOMER:             Rock Creek
Pharmaceuticals, Inc. Rock Creek Pharmaceuticals, Inc.       2040 Whitfield
Avenue, Suite 300       Sarasota, Florida 34243   By:   Attention:     Print
Name:   Fax:     Title:   Email:        

 

Deposit Account Control Agreement

 

  

 

 

EXHIBIT A

 

List of Accounts

 

Name on Account   Account Number   Account Type Rock Creek Pharmaceuticals, Inc.
      Commercial Checking

 

  

 

 

EXHIBIT B

 

[to be placed on Secured Party’s letterhead]

 

____________________, 20_____

 

Whitney Bank d/b/a Hancock Bank

100 Capitol Commerce Center Blvd

4th Floor, Suite 450

Montgomery, AL 36117

Attention: Deposit Services Manager

Fax: (334) 213-0974

 

Re:Deposit Account Control Agreement, made as of the ____ day of _____________,
2015 (the “Agreement”), by and among Whitney Bank d/b/a Hancock Bank, a
Mississippi chartered banking corporation (“Bank”), ______________, a
____________________ (“Secured Party”), and Rock Creek Pharmaceuticals, Inc., a
Delaware corporation (“Customer”)

 

Ladies and Gentlemen:

 

Reference is hereby made to the Agreement. Capitalized terms used herein and not
defined shall have the meanings given them in the Agreement.

 

We hereby direct you to send ________ of the funds in the Account to __________
by the method and at the address indicated below. We recognize that your
obligation to comply with these instructions is subject to the other provisions
of the Agreement.

 

Funds transfer instructions:

 

Amount of Wire:$  

 

Address:

ABA#:

Acct Name:

Acct #:

Ref:

 

  Very truly yours,         By:     Print Name:     Title:  

 

  

 

 

With a copy to, which shall not constitute notice:

 

Whitney Bank d/b/a Hancock Bank

One Hancock Plaza, 6th Floor

2510 14th Street

Gulfport, MS 39501

Attention: Legal Dept.

Fax: (228) 563-5759
Email: N/A

 

  